Exhibit 10.5

 

 

 

J.P.Morgan

CREDIT AGREEMENT

dated as of July 14, 2015,

among

NETSCOUT SYSTEMS, INC.,

as Borrower

The LENDERS Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent

 

 

J.P. MORGAN SECURITIES LLC,

as Joint Lead Arranger and Joint Bookrunner

 

 

KEYBANC CAPITAL MARKETS,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

RBC CAPITAL MARKETS,

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

SANTANDER BANK, N.A.,

SUNTRUST BANK

and

U.S. BANK NATIONAL ASSOCIATION

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Page    ARTICLE I    Definitions   

SECTION 1.01.

Defined Terms

  1   

SECTION 1.02.

Classification of Loans and Borrowings

  56   

SECTION 1.03.

Terms Generally

  57   

SECTION 1.04.

Accounting Terms; GAAP; Pro Forma Calculations

  57   

SECTION 1.05.

Merger Consummation

  58   

SECTION 1.06.

Exchange Rates; Currency Equivalents

  58   

SECTION 1.07.

Status of Obligations

  59    ARTICLE II The Credits

SECTION 2.01.

Commitments

  60   

SECTION 2.02.

Loans and Borrowings

  60   

SECTION 2.03.

Requests for Borrowings

  61   

SECTION 2.04.

Letters of Credit

  62   

SECTION 2.05.

Funding of Borrowings

  68   

SECTION 2.06.

Interest Elections

  69   

SECTION 2.07.

Termination and Reduction of Commitments

  71   

SECTION 2.08.

Repayment of Loans; Evidence of Debt

  72   

SECTION 2.09.

Repayment of Incremental Term Loans

  72   

SECTION 2.10.

Prepayment of Loans

  72   

SECTION 2.11.

Fees

  73   

SECTION 2.12.

Interest

  75   

SECTION 2.13.

Alternate Rate of Interest

  76   

SECTION 2.14.

Increased Costs

  76   

SECTION 2.15.

Break Funding Payments

  78   

SECTION 2.16.

Taxes

  78   

SECTION 2.17.

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

  82   

SECTION 2.18.

Mitigation Obligations; Replacement of Lenders

  84   

SECTION 2.19.

Defaulting Lenders

  85   

SECTION 2.20.

Incremental Facilities

  88   

SECTION 2.21.

Extension Offers

  92   

SECTION 2.22.

Refinancing Facilities

  93   



--------------------------------------------------------------------------------

ARTICLE III    Representations and Warranties   

SECTION 3.01.

Organization; Powers

  96   

SECTION 3.02.

Authorization; Enforceability

  96   

SECTION 3.03.

Governmental Approvals; Absence of Conflicts

  96   

SECTION 3.04.

Financial Condition; No Material Adverse Change

  97   

SECTION 3.05.

Properties

  98   

SECTION 3.06.

Litigation and Environmental Matters

  98   

SECTION 3.07.

Compliance with Laws and Agreements

  99   

SECTION 3.08.

Investment Company Status

  99   

SECTION 3.09.

Taxes

  99   

SECTION 3.10.

Employee Benefit Plans; Labor Matters

  99   

SECTION 3.11.

Subsidiaries and Joint Ventures; Disqualified Equity Interests

  100   

SECTION 3.12.

Solvency

  100   

SECTION 3.13.

Disclosure

  101   

SECTION 3.14.

Collateral Matters

  101   

SECTION 3.15.

Federal Reserve Regulations

  102   

SECTION 3.16.

Anti-Corruption Laws and Sanctions

  102   

SECTION 3.17.

Insurance

  103    ARTICLE IV    Conditions   

SECTION 4.01.

Effective Date

  103   

SECTION 4.02.

Each Credit Event

  105    ARTICLE V    Affirmative Covenants   

SECTION 5.01.

Financial Statements and Other Information

  106   

SECTION 5.02.

Notices of Material Events

  109   

SECTION 5.03.

Additional Subsidiaries

  110   

SECTION 5.04.

Information Regarding Collateral

  110   

SECTION 5.05.

Existence; Conduct of Business

  111   

SECTION 5.06.

Payment of Obligations

  112   

SECTION 5.07.

Maintenance of Properties

  112   

SECTION 5.08.

Insurance

  112   

SECTION 5.09.

Books and Records; Inspection and Audit Rights

  112   

SECTION 5.10.

Compliance with Laws

  113   

SECTION 5.11.

Compliance with Merger Agreements

  113   

SECTION 5.12.

Use of Proceeds and Letters of Credit

  113   

SECTION 5.13.

Further Assurances

  114   

SECTION 5.14.

Designation of Restricted and Unrestricted Subsidiaries

  114   



--------------------------------------------------------------------------------

ARTICLE VI    Negative Covenants   

SECTION 6.01.

Indebtedness

  115   

SECTION 6.02.

Liens

  119   

SECTION 6.03.

Fundamental Changes; Business Activities

  121   

SECTION 6.04.

Investments. Loans. Advances

  122   

SECTION 6.05.

Asset Sales

  125   

SECTION 6.06.

Sale/Leaseback Transactions

  127   

SECTION 6.07.

Hedging Agreements

  128   

SECTION 6.08.

Restricted Payments; Certain Payments of Indebtedness

  128   

SECTION 6.09.

Transactions with Affiliates

  130   

SECTION 6.10.

Restrictive Agreements

  131   

SECTION 6.11.

Amendment of Material Documents

  132   

SECTION 6.12.

Leverage Ratio

  132   

SECTION 6.13.

Interest Coverage Ratio

  133   

SECTION 6.14.

Fiscal Year

  133    ARTICLE VII    Events of Default    ARTICLE VIII    The Administrative
Agent    ARTICLE IX    Miscellaneous   

SECTION 9.01.

Notices

  142   

SECTION 9.02.

Waivers; Amendments

  144   

SECTION 9.03.

Expenses; Indemnity; Damage Waiver

  147   

SECTION 9.04.

Successors and Assigns

  149   

SECTION 9.05.

Survival

  154   

SECTION 9.06.

Counterparts; Integration; Effectiveness

  155   

SECTION 9.07.

Severability

  155   

SECTION 9.08.

Right of Setoff

  156   

SECTION 9.09.

Governing Law; Jurisdiction; Consent to Service of Process

  156   

SECTION 9.10.

WAIVER OF JURY TRIAL

  157   

SECTION 9.11.

Headings

  157   

SECTION 9.12.

Confidentiality

  157   

SECTION 9.13.

Interest Rate Limitation

  158   

SECTION 9.14.

Release of Liens and Guarantees

  158   

SECTION 9.15.

Conversion of Currencies

  159   

SECTION 9.16.

USA PATRIOT Act Notice

  159   

SECTION 9.17.

No Fiduciary Relationship

  159   

SECTION 9.18.

Non-Public Information

  160   



--------------------------------------------------------------------------------

SCHEDULES: Schedule 2.01 — Commitments Schedule 3.06 — Disclosed Matters
Schedule 3.11A — Subsidiaries and Joint Ventures Schedule 3.11B — Disqualified
Equity Interests Schedule 3.17 — Insurance Schedule 6.01 — Existing Indebtedness
Schedule 6.02 — Existing Liens Schedule 6.04 — Investments Schedule 6.10 —
Existing Restrictions EXHIBITS: Exhibit A — Form of Assignment and Assumption
Exhibit B — Form of Borrowing Request Exhibit C — Form of Collateral Agreement
Exhibit D — Form of Global Intercompany Note Exhibit E — Form of Compliance
Certificate Exhibit F — Form of Interest Election Request Exhibit G-1 — Form of
Perfection Certificate Exhibit G-2 Form of Supplemental Perfection Certificate
Exhibit H — Form of Solvency Certificate Exhibit I-1 — Form of U.S. Tax
Certificate for Non-U.S. Lenders that are not Partnerships for U.S. Federal
Income Tax Purposes Exhibit I-2 — Form of U.S. Tax Certificate for
Non-U.S. Lenders that are Partnerships for U.S. Federal Income Tax Purposes
Exhibit I-3 — Form of U.S. Tax Certificate for Non-U.S. Participants that are
not Partnerships for U.S. Federal Income Tax Purposes Exhibit I-4 — Form of U.S.
Tax Certificate for Non-U.S. Participants that are Partnerships for U.S. Federal
Income Tax Purposes



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of July 14, 2015 (this “Agreement”), among NETSCOUT
SYSTEMS, INC., as Borrower, the LENDERS party hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent.

PRELIMINARY STATEMENTS

The Borrower has requested that the Revolving Lenders extend credit in the form
of Revolving Loans and the Issuing Banks issue Letters of Credit, in each case
at any time and from time to time during the Revolving Availability Period such
that the Aggregate Revolving Exposure will not exceed US$800,000,000 at any
time. The proceeds of the Revolving Loans will be used only for working capital
and other general corporate purposes (including Permitted Acquisitions), share
buybacks and related fees and expenses, and other transactions not prohibited by
this Agreement). Letters of Credit will be used only by the Borrower and the
Restricted Subsidiaries for general corporate purposes.

The applicable Lenders have indicated their willingness to lend, and the Issuing
Banks have indicated their willingness to issue Letters of Credit, in each case,
on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, shall bear interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period (or, solely for purposes of clause (c) of the defined term
“Alternate Base Rate”, for purposes of determining the Alternate Base Rate as of
any date), an interest rate per annum (rounded upwards, if necessary, to the
next 1/100 of 1%) equal to (a) for Borrowings denominated in dollars, (i) the
LIBO Rate for such Interest Period (or such date, as applicable) multiplied by
(ii) the Statutory Reserve Rate and (b) for Borrowings denominated in a
Designated Foreign Currency), the LIBO Rate for such currency for such Interest
Period.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII.

 

1



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified; provided that, for the avoidance of doubt, from and
after the Merger, neither Danaher Corporation nor any subsidiary of Danaher
Corporation that is not a Subsidiary of the Borrower shall be deemed to be an
Affiliate for purposes of this Agreement.

“Aggregate Revolving Commitment” means the sum of the Revolving Commitments of
all the Revolving Lenders.

“Aggregate Revolving Exposure” means the sum of the Revolving Exposures of all
the Revolving Lenders.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1% per annum. If the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
then the Alternate Base Rate shall be determined without regard to clause (b) of
the preceding sentence until the circumstances giving rise to such inability no
longer exist. For purposes of clause (c) above, the Adjusted LIBO Rate on any
day shall be based on the rate per annum appearing on the applicable Reuters
screen page (currently page LIBOR01) displaying interest rates for dollar
deposits in the London interbank market (or, in the event such rate does not
appear on a page of the Reuters screen, on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion) at
approximately 11:00 a.m., London time, on such day for deposits in dollars with
a maturity of one month; provided that if such rate shall be less than zero,
such rate shall be deemed to be zero. Any change in the Alternate Base Rate due
to a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate, respectively.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Percentage” means, at any time, with respect to any Revolving
Lender, the percentage of the Aggregate Revolving Commitment represented by such
Lender’s Revolving Commitment at such time; provided that, in the case of
Section 2.19, when a Defaulting Lender shall exist, “Applicable Percentage”
shall mean

 

2



--------------------------------------------------------------------------------

the percentage of the total Revolving Commitments (disregarding any Defaulting
Lender’s Revolving Commitment) represented by such Lender’s Revolving
Commitment. If the Revolving Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Revolving Commitments
most recently in effect, giving effect to any assignments and to any Revolving
Lender’s status as a Defaulting Lender at the time of determination.

“Applicable Rate” means, for any day, with respect to any Revolving Loan that is
an ABR Loan, any Revolving Loan that is a Eurocurrency Loan, or the commitment
fees payable in respect of the Revolving Commitments hereunder, the applicable
rate per annum set forth below under the caption “ABR Spread”, “Eurocurrency
Spread” or “Commitment Fee Rate”, respectively, based upon the Leverage Ratio as
of the end of the fiscal quarter of the Borrower for which consolidated
financial statements have theretofore been most recently delivered pursuant to
Sections 5.01(a) or 5.01(b)); provided that until the delivery to the
Administrative Agent of the consolidated financial statements required to be
delivered pursuant to Section 5.01(a) or 5.01(b) as of and for the fiscal
quarter of the Borrower ending March 31, 2016 and the Compliance Certificate
required to be delivered in connection therewith, the Applicable Rate shall be
the applicable rate per annum set forth below in Category III:

 

Level

  

Leverage Ratio

  ABR Spread     Eurocurrency Spread     Commitment
Fee Rate   I   

Less than or equal to 1.00 to 1.00

    0.25 %      1.25 %      0.20 %  II   

Greater than 1.00 to 1.00, but less than or equal to 1.50 to 1.00

    0.50 %      1.50 %      0.25 %  III   

Greater than 1.50 to 1.00, but less than or equal to 2.50 to 1.00

    0.75 %      1.75 %      0.30 %  IV   

Greater than 2.50 to 1.00

    1.00 %      2.00 %      0.35 % 

For purposes of the foregoing, each change in the Applicable Rate resulting from
a change in the Leverage Ratio shall be effective during the period commencing
on and including the date of delivery to the Administrative Agent pursuant to
Sections 5.01(a) or 5.01(b) of the consolidated financial statements indicating
such change and ending on the date immediately preceding the effective date of
the next such change. Notwithstanding the foregoing, the Applicable Rate shall
be based on the rates per annum set forth in Category IV at the option of the
Administrative Agent or at the request of the Required Lenders if the Borrower
fails to deliver the consolidated financial statements required to be delivered
pursuant to Sections 5.01(a) or 5.01(b) or any Compliance Certificate required
to be delivered pursuant hereto, in each case within the time periods specified
herein for such delivery, during the period commencing on and including the day
of the occurrence of a Default resulting from such failure and until the
delivery thereof.

 

3



--------------------------------------------------------------------------------

“Approved Fund” means any Person (other than a natural person and any holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person) that is engaged in making, purchasing, holding or
investing in commercial loans and similar extensions of credit in the ordinary
course and that is administered or managed by (a) a Lender, (b) an Affiliate of
a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.

“Arrangers” means J.P. Morgan Securities LLC, KeyBanc Capital Markets, Merrill
Lynch, Pierce, Fenner & Smith Incorporated, RBC Capital Markets1 and Wells Fargo
Securities, LLC in their capacities as joint lead arrangers and joint
bookrunners for the credit facilities provided for herein

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.04, and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent

“Available Amount” means, as of any day:

(a) 50% of the Excess Cash Flow for each of the fiscal years of the Borrower
(commencing with the fiscal year ending March 31, 2017) for which financial
statements have been delivered pursuant to Section 5.01(a), plus

(b) 100% of the aggregate Net Proceeds received after the Effective Date from
the issuance and sale of Equity Interests (other than Disqualified Equity
Interests) of the Borrower, but excluding (i) any such issuance or sale to the
extent the purchase thereof is directly or indirectly financed by the Borrower
or any Subsidiary, (ii) any issuance of directors’ qualifying shares or other
Equity Interests that are required to be held by specified Persons under
applicable law, (iii) any issuance or sale under any director, officer or
employee or consultant stock option, stock purchase plan or any other similar
benefit or compensation plan or (iv) to the extent received in cash in the
initial issuance or incurrence, the Net Proceeds of issuances or incurrences of
Indebtedness or Disqualified Equity Interests after the Effective Date of the
Borrower or any Restricted Subsidiary owed or issued, as applicable, to a Person
other than any Borrower or a Restricted Subsidiary which shall have been
subsequently exchanged for or converted into Equity Interests (other than
Disqualified Equity Interests) of the Borrower at such time, plus

(c) in the event that all or a portion of the Available Amount has been applied
to make an Investment pursuant to Section 6.04(n) in connection with the
designation of a Restricted Subsidiary as an Unrestricted Subsidiary, the
acquisition of Equity Interests of, or contribution to the capital of, an
Unrestricted

 

1 

RBC Capital Markets is the brand name for the capital markets businesses of
Royal Bank of Canada and its Affiliates.

 

4



--------------------------------------------------------------------------------

Subsidiary or the making or acquisition of any other Investment, an amount equal
to the lesser of (i) the portion of the Available Amount applied in respect of
such Investment, acquisition or contribution and not previously used to increase
the Available Amount pursuant to this clause (c) or clause (d) below and
(ii) the aggregate amount received by the Borrower or any Restricted Subsidiary
in cash and cash equivalents from: (A) the sale (other than to the Borrower or
any Restricted Subsidiary) of any such Equity Interests of any such Unrestricted
Subsidiary or any such Investment, (B) any dividend or other distribution by any
such Unrestricted Subsidiary or received in respect of any such Investment or
(C) interest, returns of principal, repayment and similar payments by any such
Unrestricted Subsidiary or received in respect of any such Investment, plus

(d) in the event that all or a portion of the Available Amount has been applied
to make an Investment pursuant to 6.04(n) in connection with the designation of
a Restricted Subsidiary as an Unrestricted Subsidiary and such Unrestricted
Subsidiary is thereafter redesignated as a Restricted Subsidiary or is merged,
consolidated or amalgamated with or into, or transfers or conveys its assets to,
or is liquidated into, the Borrower or any Restricted Subsidiary, an amount
equal to the lesser of (i) the portion of the Available Amount applied in
respect of such Investment and not previously used to increase the Available
Amount pursuant to clause (c) above or this clause (d) and (ii) the fair market
value of the Investments of the Borrower and the Restricted Subsidiaries in such
Unrestricted Subsidiary at the time of such redesignation, combination or
transfer (or of the assets transferred or conveyed, as applicable), minus

(e) the portion of the Available Amount previously utilized pursuant to
Section 6.04(n), Section 6.08(a)(viii) and Section 6.08(b)(viii), with the
utilization of Section 6.04(n) for any Investment being the amount thereof as of
the date the applicable Investment is made, determined in accordance with the
definition of “Investment”.

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided, however, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

 

5



--------------------------------------------------------------------------------

“Borrower” means NetScout Systems, Inc., a Delaware corporation.

“Borrowing” means Loans of the same Class and Type made, converted or continued
on the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect.

“Borrowing Minimum” means (a) in the case of a Eurocurrency Borrowing
denominated in Dollars, $1,000,000, (b) in the case of a Eurocurrency Borrowing
denominated in any Designated Foreign Currency, the smallest amount of such
Designated Foreign Currency that is an integral multiple of 100,000 units of
such currency and that has a Dollar Equivalent in excess of $1,000,000 and
(c) in the case of an ABR Borrowing, $500,000.

“Borrowing Multiple” means (a) in the case of a Eurocurrency Borrowing
denominated in Dollars, $500,000, (b) in the case of a Eurocurrency Borrowing
denominated in any Designated Foreign Currency, the smallest amount of such
Designated Foreign Currency that is an integral multiple of 100,000 units of
such currency and that has a Dollar Equivalent in excess of $500,000 and (c) in
the case of an ABR Borrowing, $100,000.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which shall be, in the case of a written Borrowing
Request, in the form of Exhibit B or any other form approved by the
Administrative Agent and otherwise consistent with the requirements of
Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in the applicable currency in the London interbank
market.

“Calculation Date” means (a) the last Business Day of each calendar month,
(b) each date (with such date to be reasonably determined by the Administrative
Agent) that is on or about the date of (i) a Borrowing Request or an Interest
Election Request with respect to any Revolving Loan or (ii) the issuance,
amendment, renewal or extension of a Letter of Credit, (c) if an Event of
Default has occurred and is continuing, any Business Day as determined by the
Administrative Agent in its sole discretion and (d) any other date requested by
the Administrative Agent in its reasonable discretion.

“Capital Expenditures” means, for any period, the additions to property, plant
and equipment and other capital expenditures of the Borrower and the
Subsidiaries that are (or should be) set forth in a consolidated statement of
cash flows of the Borrower for such period prepared in accordance with GAAP (but
eliminating all accounts of Unrestricted Subsidiaries), but excluding in each
case any such expenditure (i) made by the Borrower or any Restricted Subsidiary
with the Net Proceeds of any Disposition, (ii) made by the Borrower or any
Restricted Subsidiary as payment of the consideration for a Permitted
Acquisition, (iii) made by the Borrower or any Restricted Subsidiary to

 

6



--------------------------------------------------------------------------------

effect leasehold improvements to any property leased by the Borrower or such
Restricted Subsidiary as lessee, to the extent that such expenses have been
reimbursed by the landlord, (iv) in the form of a substantially contemporaneous
exchange of similar property, plant, equipment or other capital assets, except
to the extent of cash or other consideration (other than the assets so
exchanged), if any, paid or payable by the Borrower or any Restricted Subsidiary
and (v) made with the Net Proceeds from the issuance of Qualified Equity
Interests.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP; the amount of such obligations shall
be the capitalized amount thereof determined in accordance with GAAP. For
purposes of Section 6.02, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.

“Cash Equivalents” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America or the European
Union (or by any agency thereof to the extent such obligations are backed by the
full faith and credit of the United States of America or the European Union, as
applicable), in each case maturing up to one year from the date of acquisition
thereof;

(b) investments in commercial paper maturing up to 12 months from the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least (i) A-2 by S&P or (ii) P-2 by Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and demand or
time deposits, in each case maturing up to one year from the date of acquisition
thereof, issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, any commercial bank (whether domestic or foreign)
that has a combined capital and surplus and undivided profits of not less than
an amount the Dollar Equivalent of which is $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) “money market funds” that (i) comply with the criteria set forth in
Rule 2a-7 of the Investment Company Act, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $1,000,000,000;

(f) investment funds investing at least 95% of their assets in securities of the
types described in clauses (a) through (e) above; and

 

7



--------------------------------------------------------------------------------

(g) in the case of any Foreign Restricted Subsidiary, other short-term
investments that are analogous to the foregoing, are of comparable credit
quality and are customarily used by companies in the jurisdiction of such
Foreign Restricted Subsidiary for cash management purposes.

“Cash Management Services” means any treasury management services (including
controlled disbursements, zero balance arrangements, cash sweeps, corporate
credit card and other card services, automated clearinghouse transactions,
return items, overdrafts, temporary advances, interest and fees and interstate
depository network services) provided to the Borrower or any Restricted
Subsidiary.

“CFC” means (a) each Subsidiary that is a “controlled foreign corporation” for
purposes of the Code, (b) each subsidiary of any such controlled foreign
corporation and (c) any CFC Holdco.

“CFC Holdco” means a Domestic Subsidiary that has no material assets other than
Equity Interests in one or more CFCs (including for this purpose, any debt or
other instrument treated as equity for U.S. Federal income tax purposes) and
rights to Intellectual Property relating solely to and utilized solely by such
CFCs (but in respect of which no significant royalty, license or similar fees
are paid by such CFCs) and assets incidental thereto.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof) of Equity Interests in the Borrower representing more than 35%
of the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests in the Borrower; (b) persons who were (i) directors of the
Borrower on the date hereof, (ii) nominated or approved by the board of
directors of the Borrower or (iii) appointed by directors who were directors of
the Borrower on the date hereof or were nominated or approved as provided in
clause (ii) above, ceasing to occupy a majority of the seats (excluding vacant
seats) on the board of directors of the Borrower; or (c) the occurrence of any
“change in control” (or similar event, however denominated) with respect to the
Borrower under and as defined in any indenture or other agreement or instrument
evidencing, governing the rights of the holders of or otherwise relating to any
Material Indebtedness of the Borrower or any Restricted Subsidiary.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules,

 

8



--------------------------------------------------------------------------------

guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Charges” has the meaning set forth in Section 9.13.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Term Loans of any Series
or Revolving Loans, (b) any Commitment, refers to whether such Commitment is a
Term Commitment of any Series or a Revolving Commitment and (c) any Lender,
refers to whether such Lender has a Loan or Commitment of a particular Class.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Obligations.

“Collateral Agreement” means the Guarantee and Collateral Agreement among the
Borrower, the other Loan Parties, and the Administrative Agent, substantially in
the form of Exhibit C, together with all supplements thereto.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received from the Borrower and each
Designated Subsidiary either (i) a counterpart of the Collateral Agreement duly
executed and delivered on behalf of such Person or (ii) in the case of any
Person that becomes a Designated Subsidiary after the Effective Date (including
by ceasing to be an Excluded Subsidiary), a supplement to the Collateral
Agreement, in the form specified therein, duly executed and delivered on behalf
of such Person, together with documents and opinions of the type referred to in
paragraphs (b) and (c) of Section 4.01 with respect to such Designated
Subsidiary;

(b) all Equity Interests in each Restricted Subsidiary that is a wholly owned
Material Subsidiary or Material Foreign Subsidiary owned by any Loan Party shall
have been pledged pursuant to (i) except as required by clause (ii) below, the
Collateral Agreement (provided that the Loan Parties shall not be required to
pledge more than 65% of the outstanding voting Equity Interests in any CFC or
CFC Holdco or any Equity Interests which are otherwise classified as “Excluded
Equity Interests” (as defined in the Collateral Agreement)), and the
Administrative Agent shall, to the extent required by the Collateral Agreement,
have received certificates or other instruments representing all such Equity
Interests, together with undated stock powers or other instruments of transfer
with respect thereto endorsed in blank, or (ii) with respect to Equity Interests
in a Material Foreign Subsidiary Local Pledgee, a pledge agreement (a “Foreign

 

9



--------------------------------------------------------------------------------

Pledge Agreement”) governed by the laws of the jurisdiction of such Material
Foreign Subsidiary Local Pledgee (in form and substance reasonably satisfactory
to the Administrative Agent) that the Administrative Agent reasonably
determines, based on the advice of counsel, to be necessary or advisable in
connection with the pledge of, or the granting of security interests in, Equity
Interests of such Material Foreign Subsidiary Local Pledgee (provided that the
Loan Parties shall not be required to pledge more than 65% of the outstanding
voting Equity Interests in any CFC or CFC Holdco or any Equity Interests which
are otherwise classified as “Excluded Equity Interests” (as defined in the
Collateral Agreement)), in each case duly executed and delivered on behalf of
such Person and, to the extent required by applicable law or otherwise
reasonably requested by the Administrative Agent, such Foreign Subsidiary;

(c) all Indebtedness of the Borrower and each Subsidiary, and all other
Indebtedness (other than Cash Equivalents) of any Person in a principal amount
of $5,000,000 or more, in each case that is owing to any Loan Party shall be
evidenced by a promissory note and shall have been pledged pursuant to the
Collateral Agreement, and the Administrative Agent shall have received all such
promissory notes, together with undated instruments of transfer with respect
thereto endorsed in blank;

(d) the Administrative Agent shall have received (i) counterparts of a Mortgage
with respect to each Mortgaged Property duly executed and delivered by the
record owner of such Mortgaged Property, (ii) a policy or policies of title
insurance issued by a nationally recognized title insurance company insuring the
Lien of each such Mortgage as a valid and enforceable first Lien on the
Mortgaged Property described therein, free of any other Liens except as
expressly permitted by Section 6.02, together with such endorsements,
coinsurance and reinsurance as the Administrative Agent may reasonably request,
(iii) a completed standard “life of loan” flood hazard determination form with
respect to each Mortgaged Property, (iv) if any Mortgaged Property is located in
an area determined by the Federal Emergency Management Agency to have special
flood hazards, evidence of such flood insurance as may be required under
applicable law, including Regulation H of the Board of Governors, and (v) such
surveys, legal opinions and other documents as the Administrative Agent or the
Required Lenders may reasonably request with respect to any such Mortgage or
Mortgaged Property and such abstracts and appraisals as may be required by law
in connection with a Mortgage; provided that with respect to any real estate
asset of the Borrower or a Subsidiary that shall have become a Mortgaged
Property after the Effective Date, the Collateral and Guarantee Requirement
shall be deemed to have been complied with so long as such the actions described
in clauses (i) through (v) above are taken within 60 days of the time at which
such real estate asset became a Mortgaged Property;

(e) all documents and instruments, including Uniform Commercial Code financing
statements, required by Requirements of Law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create the Liens

 

10



--------------------------------------------------------------------------------

intended to be created by the Security Documents and perfect such Liens to the
extent required by, with the priority required by, and subject to the exceptions
and limitations set forth in, the Security Documents and the other provisions of
the term “Collateral and Guarantee Requirement”, shall have been filed,
registered or recorded or delivered to the Administrative Agent for filing,
registration or recording; and

(f) each Loan Party shall have obtained all consents and approvals required to
be obtained by it in connection with the execution and delivery of all Security
Documents to which it is a party, the performance of its obligations thereunder
and the granting by it of the Liens thereunder.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (i) the foregoing
provisions of this definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of title insurance, legal
opinions or other deliverables with respect to, particular assets of the Loan
Parties, or the provision of Guarantees by any Subsidiary, if, and for so long
as the Administrative Agent and the Borrower reasonably agree that the cost of
creating or perfecting such pledges or security interests in such assets, or
obtaining such title insurance, legal opinions or other deliverables in respect
of such assets, or providing such Guarantees (taking into account any adverse
tax consequences to the Borrower and the Subsidiaries, including any potential
Section 956 Impact), shall be excessive in view of the benefits to be obtained
by the Lenders therefrom, (ii) Liens required to be granted from time to time
pursuant to the term “Collateral and Guarantee Requirement” shall be subject to
exceptions and limitations set forth therein and in the Security Documents and,
to the extent appropriate in the applicable jurisdiction, as reasonably agreed
between the Administrative Agent and the Borrower, (iii) in no event shall
(A) the Collateral include any Excluded Assets or (y) control agreements or
control or similar arrangements be required (including with respect to cash
deposit or securities accounts), other than in respect of pledges of
certificated equity interests and debt instruments as set forth above in clauses
(b) and (c), and (iv) except as set forth in clause (b)(ii) above, no actions in
any non-U.S. jurisdiction or required by the laws of any non-U.S. jurisdiction
shall be required in order to create any security interest in any Collateral or
to perfect any security interest in such Collateral, including any intellectual
property registered in any non-U.S. jurisdiction. The Administrative Agent may
grant extensions of time for the creation and perfection of security interests
in, or the obtaining of, legal opinions or other deliverables with respect to
particular assets or the provision of any Guarantee by any Subsidiary (including
extensions beyond the Effective Date or in connection with assets acquired, or
Subsidiaries formed or acquired, after the Effective Date) where it determines
that such action cannot be accomplished without undue effort or expense by the
time or times at which it would otherwise be required to be accomplished by this
Agreement or the Security Documents.

“Commitment” means a Revolving Commitment, a Term Commitment of any Series or
any combination thereof (as the context requires).

 

11



--------------------------------------------------------------------------------

“Commodity Exchange Act” means the Commodity Exchange Act ( 7 U.S.C. § 1 et
seq.).

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to this Agreement or any other Loan Document or the transactions
contemplated herein or therein that is distributed to the Administrative Agent,
any Lender or any Issuing Bank by means of electronic communications pursuant to
Section 9.01, including through the Platform.

“Company” means Potomac Holding LLC, a Delaware limited liability company, which
is referred to as “Newco” in the Form S-4 and will after giving effect to the
Merger hold, directly or indirectly, all the assets of the communications group
business of Danaher Corporation, all as described more fully in the Form S-4.

“Compliance Certificate” means a Compliance Certificate in the form of Exhibit E
or any other form reasonably approved by the Administrative Agent.

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated June 2015, relating to the credit facility provided for herein.

“Consolidated Cash Interest Expense” means, for any period, the excess of
(a) the sum of (i) the interest expense (including imputed interest expense in
respect of Capital Lease Obligations) of the Borrower and its consolidated
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP (but treating Unrestricted Subsidiaries as if they were not
consolidated with the Borrower and otherwise eliminating all accounts of
Unrestricted Subsidiaries), (ii) any interest or other financing costs accrued
during such period in respect of Indebtedness of the Borrower or any Subsidiary
that is required to be capitalized rather than included in consolidated interest
expense of the Borrower for such period in accordance with GAAP and (iii) any
cash payments made during such period in respect of obligations referred to in
clause (b) below that were amortized or accrued in a previous period, minus
(b) to the extent included in such consolidated interest expense for such
period, noncash amounts attributable to amortization of debt discounts, upfront
fees and other financing costs (including legal and accounting costs) or accrued
interest payable in kind for such period.

“Consolidated Current Liabilities” means, as of any date, all amounts which, in
conformity with GAAP, would be classified as current liabilities on a
consolidated balance sheet of the Borrower and its consolidated subsidiaries as
at such date (but treating Unrestricted Subsidiaries as if they were not
consolidated with the Borrower and otherwise eliminating all accounts of
Unrestricted Subsidiaries), excluding (i) liabilities that by their terms are
extendable or renewable at the option of the obligor to a date more than 12
months after the date of determination and (ii) current maturities of long-term
debt.

 

12



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus

(a) without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum for the Borrower and the Restricted
Subsidiaries (and, for the avoidance of doubt, eliminating all accounts of the
Unrestricted Subsidiaries) of:

(i) consolidated interest expense for such period (including imputed interest
expense in respect of Capital Lease Obligations);

(ii) provision for taxes based on income, profits or losses, including foreign
withholding taxes during such period;

(iii) all amounts attributable to depreciation and amortization for such period;

(iv) any extraordinary, unusual or non-recurring losses, charges or expenses for
such period, determined on a consolidated basis in accordance with GAAP;
provided that the aggregate amount of any such unusual and non-recurring losses,
charges or expenses in respect of any Test Period shall not exceed $10,000,000;

(v) any Non-Cash Charges for such period;

(vi) any losses attributable to early extinguishment of Indebtedness or
obligations under any Hedging Agreement;

(vii) Pro Forma Adjustments in connection with Permitted Acquisitions, including
the Merger;

(viii) nonrecurring integration or restructuring expenses in connection with
acquisitions or restructurings other than in the ordinary course of business
(including severance costs, retention payments, change of control bonuses,
relocation expenses and similar expenses);

(ix) one-time out-of-pocket transactional costs and expenses relating to
Permitted Acquisitions, Investments outside the ordinary course of business,
incurrence of Indebtedness (including any amendment or refinancing thereof),
issuance of Equity Interests and Dispositions (regardless of whether
consummated), including legal fees, advisory fees, and upfront financing fees;
and

(x) unrealized losses during such period attributable to the application of
“mark-to-market” accounting in respect of any Hedging Agreement other than those
relating to foreign currencies; and

 

13



--------------------------------------------------------------------------------

(xi) non-recurring fees and expenses incurred during such period in connection
with the Transactions;

provided that any cash payment made with respect to any Non-Cash Charges added
back in computing Consolidated EBITDA for any prior period pursuant to clause
(a)(v) above (or that would have been added back had this Agreement been in
effect during such prior period) shall be subtracted in computing Consolidated
EBITDA for the period in which such cash payment is made; provided, further,
that the aggregate amount of all amounts under clauses (vii) and (viii) that
increase Consolidated EBITDA in any Test Period (including, for avoidance of
doubt, in connection with any calculation made hereunder on a Pro Forma Basis)
shall not exceed, and shall be limited to, 15% of Consolidated EBITDA in respect
of such Test Period (calculated after giving effect to such adjustments and with
no carryover of unused amounts into any subsequent period); and minus

(b) without duplication and to the extent included in determining such
Consolidated Net Income, the sum for the Borrower and the Restricted
Subsidiaries (and, for the avoidance of doubt, eliminating all accounts of
Unrestricted Subsidiaries) of:

(i) any extraordinary, unusual or non-recurring gains for such period,
determined on a consolidated basis in accordance with GAAP;

(ii) any non-cash gains for such period, including any gains attributable to the
early extinguishment of Indebtedness;

(iii) any net income tax benefit for such period determined on a consolidated
basis in accordance with GAAP;

(iv) any gains attributable to the early extinguishment of obligations under any
Hedging Agreement other than those relating to foreign currencies; and

(v) unrealized gains during such period attributable to the application of
“mark-to-market” accounting in respect of any Hedging Agreement;

provided, further that Consolidated EBITDA for any period shall be calculated so
as to exclude (without duplication of any adjustment referred to above) the
effect of:

(A) the cumulative effect of any changes in GAAP or accounting principles
applied by management; and

(B) purchase accounting adjustments.

Notwithstanding anything to the contrary contained herein, for all purposes of
this Agreement (but subject to additional Pro Forma Adjustments in connection
with any Material Acquisition (other than the Merger) or other pro forma
adjustment in connection with any Material Disposition in accordance with the
definitions of Pro Forma Basis, Pro

 

14



--------------------------------------------------------------------------------

Forma Compliance and Pro Forma Effect) consummated after the Effective Date),
Consolidated EBITDA will be deemed to be (i) $52,000,000 for the fiscal quarter
ended on June 30, 2014, (ii) $41,000,000 for the fiscal quarter ended on
September 30, 2014, (iii) $109,000,000 for the fiscal quarter ended on
December 31, 2014 and (iv) $76,000,000 for the fiscal quarter ended on March 31,
2015.

“Consolidated Intangibles” means, as of any date, all assets of the Borrower and
its consolidated subsidiaries, determined on a consolidated basis, that would,
in conformity with GAAP, be classified as intangible assets on a consolidated
balance sheet of the Borrower and its consolidated subsidiaries as at such date
(but treating Unrestricted Subsidiaries as if they were not consolidated with
the Borrower and otherwise eliminating all accounts of Unrestricted
Subsidiaries), including unamortized debt discount and expense, unamortized
organization and reorganization expense, costs in excess of the fair market
value of acquired companies, patents, trade or service marks, franchises, trade
names, goodwill and the amount of all write-ups in the book value of assets
resulting from any revaluation thereof (other than revaluations arising out of
foreign currency valuations in conformity with GAAP).

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP (but, subject to clause (b) below,
treating Unrestricted Subsidiaries as if they were not consolidated with the
Borrower and otherwise eliminating all accounts of Unrestricted Subsidiaries);
provided that there shall be excluded (a) the income of any Person (other than
the Borrower) that is not a consolidated Subsidiary except to the extent of the
amount of cash dividends or other cash distributions actually paid by such
Person to the Borrower or, subject to clauses (b) and (c) below, any
consolidated Subsidiary during such period, (b) the income of, and any amounts
referred to in clause (a) above paid to, any consolidated Subsidiary (other than
the Borrower or any Subsidiary Loan Party) to the extent that, on the date of
determination, the declaration or payment of cash dividends or other cash
distributions by such Subsidiary (i) is not permitted without any prior approval
of any Governmental Authority which, to the actual knowledge of the Borrower,
would be required and that has not been obtained or under any law applicable to
the Borrower or any such Subsidiary (in the case of any foreign law, of which
the Borrower has knowledge) or (ii) is not permitted by the operation of the
terms of the organizational documents of such Subsidiary or any agreement or
other instrument binding upon the Borrower or any Subsidiary, unless such
restrictions with respect to the payment of cash dividends and other cash
distributions has been legally and effectively waived and (c) the income or loss
of, and any amounts referred to in clause (a) above paid to, any consolidated
Subsidiary that is not wholly owned by the Borrower to the extent such income or
loss or such amounts are attributable to the non-controlling interest in such
consolidated Subsidiary.

“Consolidated Net Tangible Assets” means, as of any date, the amount equal to
(a) the amount that would, in conformity with GAAP, be included as assets on the
consolidated balance sheet of the Borrower and its consolidated subsidiaries as
at such date (but treating Unrestricted Subsidiaries as if they were not
consolidated with the Borrower and otherwise eliminating all accounts of
Unrestricted Subsidiaries) minus (b)

 

15



--------------------------------------------------------------------------------

the sum of (i) Consolidated Intangibles of the Borrower and the Restricted
Subsidiaries at such date and (ii) the Consolidated Current Liabilities of the
Borrower and the Restricted Subsidiaries at such date, in each case in the
amounts that would be reflected on such consolidated balance sheet.

“Consolidated Total Debt” means, as of any date, without duplication, (a) the
aggregate principal amount of Indebtedness of the Borrower and the Subsidiaries
outstanding as of such date, in the amount that would be reflected on a balance
sheet prepared as of such date on a consolidated basis in accordance with GAAP
(but treating Unrestricted Subsidiaries as if they were not consolidated with
the Borrower and otherwise eliminating all accounts of Unrestricted
Subsidiaries) (and without giving effect to any election to value any
Indebtedness at “fair value”, as described in Section 1.04(a), or any other
accounting principle that results in the amount of any such Indebtedness (other
than zero coupon Indebtedness) to be below the stated principal amount of such
Indebtedness), and (b) the aggregate amount of Disqualified Equity Interests
(the amount of which shall be equal to the value determined as set forth the
definition of Indebtedness) of the Borrower and the Restricted Subsidiaries
outstanding as of such date (other than Disqualified Equity Interests held by
the Borrower or any Restricted Subsidiary).

“Consolidated Total Secured Debt” means, as of any date, the aggregate principal
amount of Consolidated Total Debt of the Borrower and the Restricted
Subsidiaries outstanding as of such date that is secured by Liens on any
property or assets of the Borrower or the Restricted Subsidiaries.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

“Credit Party” means the Administrative Agent, each Issuing Bank and each other
Lender.

“Default” means any event or condition that constitutes, or upon notice, lapse
of time or both would, unless cured or waived, constitute an Event of Default.

“Defaulting Lender” means any Revolving Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, (i) to fund any portion
of its Loans, (ii) to fund any portion of its participations in Letters of
Credit or (iii) to pay to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) has not been satisfied, (b) has notified the Borrower or
any Credit Party in writing, or has made a public statement, to the effect that
it does not intend or expect to comply with any of its funding obligations under
this

 

16



--------------------------------------------------------------------------------

Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good-faith determination that a condition precedent
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) to funding a Loan cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party made in good faith to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent or (d) has (i) become the subject of a Bankruptcy Event, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender upon delivery of written notice of such determination
to the Borrower, each Issuing Bank and each Revolving Lender.

“Designated Foreign Currency” means (a) Euro and (b) any other currency
specified by the Borrower in a notice to the Administrative Agent and reasonably
agreed to by the Administrative Agent and each Lender that is freely
transferable and convertible into Dollars in the London market and for which
LIBO Rates can be determined by reference to the applicable Reuters screen as
provided in the definition of “LIBO Rate”.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a disposition pursuant to Section 6.05 that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Financial Officer of the
Borrower, setting forth the basis of such valuation (which amount will be
reduced by the fair market value of the portion of the non-cash consideration
converted to cash within 180 days following the consummation of such
disposition).

“Designated Subsidiary” means each wholly owned Restricted Subsidiary that is
(a) a Material Subsidiary and (b) not an Excluded Subsidiary.

 

17



--------------------------------------------------------------------------------

“Disclosed Matters” means the actions, suits, proceedings and the environmental,
Intellectual Property and other matters disclosed in Schedule 3.06.

“Disposition” has the meaning set forth in Section 6.05.

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that requires the payment of any dividend (other than
dividends payable solely in Qualified Equity Interests) or that by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable, either mandatorily or at the option of the holder thereof), or
upon the happening of any event or condition:

(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;

(b) is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or

(c) is redeemable (other than solely for Equity Interests in such Person that do
not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by the
Borrower or any Subsidiary, in whole or in part, at the option of the holder
thereof;

in each case, on or prior to the date that is 91 days after the Latest Maturity
Date (determined as of the date of issuance thereof or, in the case of any such
Equity Interests outstanding on the date hereof, the date hereof); provided,
however, that (i) an Equity Interest in any Person that would not constitute a
Disqualified Equity Interest but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Equity Interest upon the
occurrence of an “asset sale” or a “change of control” (or similar event,
however denominated) shall not constitute a Disqualified Equity Interest if any
such requirement becomes operative only after repayment in full of all the Loans
and all other Loan Document Obligations that are accrued and payable, the
cancellation or expiration of all Letters of Credit and the termination or
expiration of the Commitments and (ii) an Equity Interest in any Person that is
issued to any employee or to any plan for the benefit of employees or by any
such plan to such employees shall not constitute a Disqualified Equity Interest
solely because it may be required to be repurchased by such Person or any of its
subsidiaries in order to satisfy applicable statutory or regulatory obligations
or as a result of such employee’s termination, death or disability.

“dollars”, “Dollars” or “$” refers to lawful money of the United States of
America.

 

18



--------------------------------------------------------------------------------

“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount in Dollars, such amount, and (b) with respect to any amount in any
Designated Foreign Currency, the equivalent in Dollars of such amount,
determined by the Administrative Agent pursuant to Section 1.06 using the
Exchange Rate with respect to such Designated Foreign Currency at the time in
effect for such amount under the provisions of such Section.

“Domestic Restricted Subsidiary” means any Restricted Subsidiary that is a
Domestic Subsidiary.

“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person (and any holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person), a Defaulting Lender, the
Borrower, any Subsidiary or any other Affiliate of the Borrower.

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

“Engagement Letter” means the Engagement Letter dated May 29, 2015, among the
Borrower, JPMorgan Chase Bank, N.A., J.P. Morgan Securities LLC, Wells Fargo
Bank, National Association, Wells Fargo Securities, LLC, Bank of America, N.A.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, KeyBank National
Association, KeyBanc Capital Markets, Royal Bank of Canada and RBC Capital
Markets.

“Environmental Laws” means all rules, regulations, codes, ordinances, judgments,
orders, decrees and other laws, and all injunctions, notices or binding
agreements, issued, promulgated or entered into by or with any Governmental
Authority and relating to (a) the protection of the environment, (b) the
preservation or reclamation of natural resources, (c) the generation,
management, Release or threatened Release of any Hazardous Material or (d) with
respect to Hazardous Materials, the protection of human health and safety.

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of environmental remediation, fines, penalties and indemnities), directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

19



--------------------------------------------------------------------------------

“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing (other than, prior to the date of such
conversion, Indebtedness that is convertible into Equity Interests).

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) or 414(o) of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived, (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard with respect to any Plan, (d) a determination that any Plan is, or is
expected to be, in “at-risk” status (as defined in Section 430(i)(4) of the Code
or Section 303(i)(4) of ERISA), (e) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan, (f) the receipt by the Borrower or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, (g) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan, (h) the receipt by the Borrower or any of its ERISA
Affiliates of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any of its ERISA Affiliates of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent, within the meaning of Title IV of ERISA or in
endangered or critical status, within the meaning of Section 305 of ERISA,
(i) the occurrence of a “prohibited transaction” with respect to which the
Borrower or any Subsidiary is a “disqualified person” (within the meaning of
Section 4975 of the Code) or a “party in interest (within the meaning of
Section 406 of ERISA) with respect to which the Borrower or any such Subsidiary
could otherwise be liable.

“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.

 

20



--------------------------------------------------------------------------------

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, shall bear interest
at a rate determined by reference to the Adjusted LIBO Rate or LIBO Rate.

“Event of Default” has the meaning set forth in Article VII.

“Excess Cash Flow” means, for any fiscal year, the sum (without duplication and
determined treating Unrestricted Subsidiaries as if they were not consolidated
with the Borrower and otherwise eliminating all accounts of Unrestricted
Subsidiaries) of:

(a) the consolidated net income or loss of the Borrower and the Subsidiaries for
such fiscal year; plus

(b) depreciation, amortization and other noncash charges or losses (including
deferred income taxes) deducted in determining such consolidated net income or
loss for such fiscal year; plus

(c) the sum of (i) the amount, if any, by which Net Working Capital decreased
during such fiscal year (except as a result of the reclassification of items
from short-term to long-term or vice-versa), (ii) the net amount, if any, by
which the consolidated deferred revenues and other consolidated accrued
long-term liability accounts of the Borrower and the Subsidiaries increased
during such fiscal year and (iii) the net amount, if any, by which the
consolidated accrued long-term asset accounts of the Borrower and the
Subsidiaries decreased during such fiscal year; minus

(d) any non-cash gains included in determining such consolidated net income (or
loss) for such fiscal year; minus

(e) the sum of (i) the amount, if any, by which Net Working Capital increased
during such fiscal year (except as a result of the reclassification of items
from long-term to short-term or vice-versa), (ii) the net amount, if any, by
which the consolidated deferred revenues and other consolidated accrued
long-term liability accounts of the Borrower and the Subsidiaries decreased
during such fiscal year and (iii) the net amount, if any, by which the
consolidated accrued long-term asset accounts of the Borrower and the
Subsidiaries increased during such fiscal year; minus

(f) the sum of, in each case except to the extent financed with Excluded Sources
or to the extent reducing the Available Amount, (i) the aggregate amount of
Capital Expenditures by the Borrower and the Restricted Subsidiaries made in
cash during such fiscal year, (ii) to the extent not deducted in arriving at net
income or loss or pursuant to the other clauses of this definition, the amount
of Restricted Payments paid to Persons other than the Borrower or any
Subsidiaries during such period pursuant to Section 6.08 and (iii) payments in
cash made by the Borrower and the Restricted Subsidiaries with respect to any
noncash charges added back pursuant to clause (b) above in computing Excess Cash
Flow for any prior fiscal year; minus

 

21



--------------------------------------------------------------------------------

(g) the aggregate principal amount of Long-Term Indebtedness repaid, repurchased
or prepaid by the Borrower and the Restricted Subsidiaries during such fiscal
year, excluding (i) Indebtedness in respect of Revolving Loans and Letters of
Credit or other revolving extensions of credit (except to the extent that any
repayment or prepayment of such Indebtedness is accompanied by a permanent
reduction in related commitments), and (ii) repayments, repurchases and
prepayments of Long-Term Indebtedness to the extent financed from Excluded
Sources or reducing the Available Amount.

“Exchange Act” means the United States Securities Exchange Act of 1934.

“Exchange Rate” means on any day, for purposes of determining the Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into Dollars, as set forth at approximately 11:00 a.m., London time,
on such day on the Reuters World Currency Page for such currency, or any
successor or substitute screen provided by Reuters. In the event that such rate
does not appear on any Reuters World Currency Page or any successor or
substitute screen provided by Reuters or its successors, the Exchange Rate shall
be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Borrower or, in the absence of such agreement, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
10:00 a.m., Local Time, on such date for the purchase of dollars for delivery
two Business Days later; provided that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Borrower, may use any reasonable and customary
method it deems appropriate to determine such rate, and such determination shall
be presumed correct absent manifest error.

“Excluded Assets” has the meaning assigned to such term in the Collateral
Agreement.

“Excluded Sources” means (a) proceeds of any incurrence or issuance of Long-Term
Indebtedness, Capital Lease Obligations or Synthetic Lease Obligations, (b) Net
Proceeds of any Dispositions of assets made in reliance on Section 6.05(c), (e),
(f), (j) and (k), (c) proceeds of any issuance or sale of Equity Interests in
the Borrower or any Restricted Subsidiary (other than issuances or sales of
Equity Interests to the Borrower or any Restricted Subsidiary) or any capital
contributions to the Borrower or any Restricted Subsidiary (other than any
capital contributions made by the Borrower or any Restricted Subsidiary) and
(d) other proceeds not included in the consolidated net income of the Borrower
and the Subsidiaries.

 

22



--------------------------------------------------------------------------------

“Excluded Swap Guarantor” means any Subsidiary Loan Party all or a portion of
whose Guarantee of, or grant of a security interest to secure, any Specified
Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof).

“Excluded Swap Obligations” means, with respect to any Subsidiary Loan Party,
any Specified Swap Obligation if, and to the extent that, all or a portion of
the Guarantee of such Subsidiary Loan Party of, or the grant by such Subsidiary
Loan Party of a security interest to secure, such Specified Swap Obligation (or
any Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof). If a Specified Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Specified Swap Obligation that
is attributable to swaps for which such Guarantee or security interest is or
becomes illegal.

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
subsidiary of the Borrower on the Effective Date or, if later, the date it first
becomes a Subsidiary, (b) any Subsidiary that is a CFC, including any CFC
Holdco, (c) any Subsidiary that is prohibited by applicable law from
guaranteeing the Loan Document Obligations, (d) any Subsidiary that (i) is
prohibited by any contractual obligation existing on the Effective Date or on
the date such Subsidiary is acquired or otherwise becomes a Subsidiary (but not
entered into in contemplation of the Transactions or such acquisition) from
guaranteeing the Loan Document Obligations, (ii) would require governmental
(including regulatory) consent, approval, license or authorization to provide
such Guarantee, unless such consent, approval, license or authorization has been
received, or (iii) for which the provision of such Guarantee would result in a
material adverse tax consequence to the Borrower and the Restricted
Subsidiaries, taken as a whole (as reasonably determined in good faith by the
Borrower), (e) any captive insurance subsidiary, not for profit subsidiary or
special purpose entity and (f) any other Subsidiary excused from becoming a Loan
Party pursuant to the last paragraph of the definition of the term “Collateral
and Guarantee Requirement”; provided that in no event will the Company be an
Excluded Subsidiary on or after the Merger Date, and any Subsidiary (including
any subsidiary of the Company on and after the Merger Date) shall cease to be an
Excluded Subsidiary at such time as it is a wholly owned Subsidiary of the
Borrower and none of clauses (b) through (e) above apply to it.

“Excluded Taxes” means, with respect to any payment made by any Loan Party under
this Agreement or any other Loan Document, any of the following Taxes imposed on
or with respect to a Recipient: (a) Taxes imposed on or measured by net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable

 

23



--------------------------------------------------------------------------------

interest in a Loan or Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interests in the Loan or Commitment (other
than pursuant to an assignment request by the Borrower under Section 2.18(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.16(a), amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 2.16(f), and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means the Borrower’s Credit and Security Agreement
with KeyBank National Association dated as of December 21, 2007.

“Extending Lender” has the meaning assigned to such term in Section 2.21(a).

“Extension Offer” has the meaning assigned to such term in Section 2.21(a).

“Extension Permitted Amendment” means an amendment to this Agreement and the
other Loan Documents, effected in connection with an Extension Offer pursuant to
Section 2.21, providing for an extension of the Maturity Date applicable to the
Extending Lenders’ Loans and/or Commitments of the applicable Extension Request
Class (such Loans or Commitments being referred to as the “Extended Loans” or
“Extended Commitments”, as applicable) and, in connection therewith, (a) an
increase or decrease in the rate of interest accruing on such Extended Loans,
(b) in the case of Extended Loans that are Term Loans of any Class, a
modification of the scheduled amortization applicable thereto, provided that the
weighted average life to maturity of such Extended Loans shall be no shorter
than the remaining weighted average life to maturity (determined at the time of
such Extension Offer) of the Term Loans of such Class, (c) a modification of
voluntary or mandatory prepayments applicable thereto (including prepayment
premiums and other restrictions thereon), provided that in the case of Extended
Loans that are Term Loans, such requirements may provide that such Extended
Loans may participate in any mandatory prepayments on a pro rata basis (or on a
basis that is less than a pro rata basis) with the Loans of the applicable
Extension Request Class, but may not provide for prepayment requirements that
are more favorable than those applicable to the Loans of the applicable
Extension Request Class, (d) an increase in the fees payable to, or the
inclusion of new fees to be payable to, the Extending Lenders in respect of such
Extension Offer or their Extended Loans or Extended Commitments and/or (e) an
addition of any covenants or provisions applicable to the Borrower and the
Subsidiaries (i) applicable only to periods after the Latest Maturity Date in
effect at the time of such Extension Permitted Amendment or (ii) that are also
for the benefit of all other Lenders in respect of Loans and Commitments
outstanding at the time of such Extension Permitted Amendment.

“Extension Request Class” has the meaning assigned to such term in
Section 2.21(a).

 

24



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letters” means the (a) Administrative Agent Fee Letter dated May 29, 2015,
among the Borrower, JPMorgan Chase Bank, N.A., J.P. Morgan Securities LLC and
(b) the Arranger Fee Letter dated May 29, 2015, among the Borrower, Wells Fargo
Securities, LLC, Bank of America, N.A., Merrill Lynch, Pierce, Fenner & Smith
Incorporated, KeyBank National Association, KeyBanc Capital Markets, Royal Bank
of Canada and RBC Capital Markets.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person.
Unless otherwise specified, “Financial Officer” means a Financial Officer of the
Borrower.

“Foreign Jurisdiction Deposit” means a deposit or Guarantee incurred in the
ordinary course of business and required by any Governmental Authority in a
foreign jurisdiction as a condition of doing business in such jurisdiction.

“Foreign Lender” means any Lender that is not a U.S. Person.

“Foreign Pledge Agreement” has the meaning assigned to such term in the
definition of “Collateral and Guarantee Requirement”.

“Foreign Restricted Subsidiary” means any Restricted Subsidiary that is a
Foreign Subsidiary.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Form S-4” means Amendment No. 3 to Form S-4 and the exhibits thereto filed by
the Borrower with the Securities and Exchange Commission on April 6, 2015.

“GAAP” means generally accepted accounting principles in the United States of
America.

 

25



--------------------------------------------------------------------------------

“Global Intercompany Note” means the intercompany note, substantially in the
form of Exhibit D hereto, or otherwise in form and substance reasonably
satisfactory to the Administrative Agent.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount, as of any date of determination, of any Guarantee shall be the principal
amount outstanding on such date of Indebtedness or other obligation guaranteed
thereby (or, in the case of (i) any Guarantee the terms of which limit the
monetary exposure of the guarantor or (ii) any Guarantee of an obligation that
does not have a principal amount, the maximum monetary exposure as of such date
of the guarantor under such Guarantee (as determined, in the case of clause (i),
pursuant to such terms or, in the case of clause (ii), in good faith by a
Financial Officer of the Borrower)).

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, prices
of equity or debt securities or instruments, or economic, financial or pricing
indices or measures of

 

26



--------------------------------------------------------------------------------

economic, financial or pricing risk or value, or any similar transaction or
combination of the foregoing transactions; provided that no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Borrower
or any Restricted Subsidiary shall be a Hedging Agreement.

“Incremental Commitment” means an Incremental Revolving Commitment or an
Incremental Term Commitment.

“Incremental Equivalent Debt” means any Indebtedness incurred by the Borrower in
the form of one or more series of senior secured notes, notes or term loans
secured on a junior lien basis or unsecured notes or terms loans; provided that
(a) if such Indebtedness is secured, such Indebtedness shall be secured by the
Collateral on a pari passu or junior basis with the Loan Document Obligations
and shall not be secured by any property or assets of the Borrower or any
Restricted Subsidiary other than the Collateral, (b) the stated final maturity
of such Indebtedness shall not be earlier than the Latest Maturity Date at the
time of the incurrence of such Indebtedness (except for any such Indebtedness in
the form of a bridge or other interim credit facility intended to be refinanced
or replaced with long-term Indebtedness, which such Indebtedness, upon the
maturity thereof, automatically converts into Indebtedness that satisfies the
requirements set forth in this definition), (c) such Indebtedness shall not be
required to be repaid, prepaid, redeemed, repurchased or defeased, whether on
one or more fixed dates, upon the occurrence of one or more events or at the
option of any holder thereof (except, in each case, (x) upon the occurrence of
an event of default, asset sale, event of loss, or a change in control and
(y) in the case of any such Incremental Equivalent Debt in the form of a bridge
or other interim credit facility intended to be refinanced or replaced with
long-term Indebtedness, upon the occurrence of such refinancing or replacement
Indebtedness as long as such refinancing or replacement Indebtedness satisfies
the requirements set forth in this definition) prior to the Latest Maturity Date
at the time of the incurrence of such Indebtedness; provided that,
notwithstanding the foregoing, scheduled amortization payments (however
denominated) of such Indebtedness shall be permitted so long as the weighted
average life to maturity of such Indebtedness is not shorter than the weighted
average life to maturity of the then-outstanding Classes of Term Loans, (d) the
terms and conditions of such Indebtedness (excluding, for the avoidance of
doubt, pricing, maturity, prepayment or redemption terms) are not materially
more favorable (when taken as a whole), as determined by the Borrower in good
faith, to the lenders or holders providing such Indebtedness than those
applicable to the existing Commitments and the Loans at the time of Incurrence
of such Indebtedness (except for covenants (including financial maintenance
covenants) or other provisions (i) applicable only to periods after the Latest
Maturity Date in effect at the time such Incremental Equivalent Debt is issued
or (ii) that are also for the benefit of all other Lenders in respect of Loans
and Commitments outstanding at the time such Incremental Equivalent Debt is
incurred), as determined in good faith by the Borrower (it being understood that
such Indebtedness may include one or more financial maintenance covenants with
which the Borrower shall be required to comply; provided that any such financial
maintenance covenant shall also be for the benefit of all other Lenders in
respect of all Loans and Commitments outstanding at the time that such
Incremental Equivalent Debt is incurred), (e) if such Indebtedness is

 

27



--------------------------------------------------------------------------------

secured, the security agreements relating to such Indebtedness shall not be
materially more favorable (when taken as a whole) to the holders providing such
Indebtedness than the existing Security Documents are to the Lenders (as
determined in good faith by the Borrower) (with such differences as are
appropriate to reflect the nature of such Incremental Equivalent Debt and are
otherwise reasonably satisfactory to the Administrative Agent), (f) if such
Indebtedness is secured, a trustee or note agent acting on behalf of the holders
of such Indebtedness shall have become party to customary intercreditor
arrangements mutually agreed with the Administrative Agent and (g) such
Indebtedness shall not be guaranteed by any Subsidiaries other than the Loan
Parties.

“Incremental Extensions of Credit” has the meaning set forth in Section 2.20.

“Incremental Facility” means an Incremental Revolving Facility or an Incremental
Term Facility.

“Incremental Facility Amendment” means an Incremental Facility Amendment, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrower, the Administrative Agent and one or more Incremental Lenders,
establishing Incremental Term Commitments of any Series or Incremental Revolving
Commitments and effecting such other amendments hereto and to the other Loan
Documents as are contemplated by Section 2.20.

“Incremental Fixed Amount” means $200,000,000.

“Incremental Lender” means an Incremental Revolving Lender, an Incremental Term
Lender.

“Incremental Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Facility Amendment and Section 2.20, to make Revolving Loans and to acquire
participations in Letters of Credit hereunder, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Revolving
Exposure under such Incremental Facility Amendment.

“Incremental Revolving Facility” means an incremental portion of the Revolving
Commitments established hereunder pursuant to an Incremental Facility Amendment
providing for Incremental Revolving Commitments.

“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment.

“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender, established pursuant an Incremental Facility Amendment
and Section 2.20, to make Incremental Term Loans of any Series hereunder,
expressed as an amount representing the maximum principal amount of the
Incremental Term Loans of such Series to be made by such Lender.

 

28



--------------------------------------------------------------------------------

“Incremental Term Facility” means an incremental term loan facility established
hereunder pursuant to an Incremental Facility Amendment providing for
Incremental Term Commitments.

“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan.

“Incremental Term Loan” means a Loan made by an Incremental Term Lender to the
Borrower pursuant to Section 2.20.

“Incremental Term Maturity Date” means, with respect to Incremental Term Loans
of any Series, the scheduled date on which such Incremental Term Loans shall
become due and payable in full hereunder, as specified in the applicable
Incremental Facility Amendment.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all monetary obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all monetary obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all monetary obligations of such Person in
respect of the deferred purchase price of property or services (excluding trade
accounts payable incurred in the ordinary course of business), (e) all Capital
Lease Obligations and Synthetic Lease Obligations of such Person, (f) the
maximum aggregate amount of all letters of credit and letters of guaranty in
respect of which such Person is an account party (x) supporting Indebtedness or
(y) obtained for any purpose not in the ordinary course of business, (g) all
monetary obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances, (h) all Disqualified Equity Interests in such Person,
valued, as of the date of determination, at the greater of (i) the maximum
aggregate amount that would be payable upon maturity, redemption, repayment or
repurchase thereof (or of Disqualified Equity Interests or Indebtedness into
which such Disqualified Equity Interests are convertible or exchangeable) and
(ii) the maximum liquidation preference of such Disqualified Equity Interests,
(i) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed by such Person (if such Person has
not assumed such Indebtedness of others, then the amount of Indebtedness of such
Person shall be the lesser of (A) the amount of such Indebtedness of others and
(B) the fair market value of such property, as determined by such Person in good
faith) and (j) all Guarantees by such Person of Indebtedness of others. The
Indebtedness of any Person shall include the Indebtedness of any other Person
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such other Person, except to the extent
the terms of such Indebtedness provide that such Person is not liable therefor.
Notwithstanding the foregoing, the term “Indebtedness” shall not include
post-closing purchase price adjustments or earnouts except to the extent that
the amount payable pursuant to such purchase price adjustment or earnout is, or
becomes, reasonably determinable.

 

29



--------------------------------------------------------------------------------

“Indemnified Institution” has the meaning set forth in Section 9.03(b).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under this Agreement or any
other Loan Document and (b) Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Intellectual Property” means all intellectual property of every kind and nature
now owned or hereafter acquired by the Borrower or any Subsidiary, including
inventions, designs, patents, copyrights, trademarks, trade secrets, domain
names, confidential or proprietary technical and business information, know-how,
show-how or other similar data or information, software and databases and
related documentation, all additions, improvements and accessions to any of the
foregoing and all registrations for any of the foregoing.

“Interest Coverage Ratio” means, for any Test Period, the ratio of
(i) Consolidated EBITDA for such Test Period to (ii) Consolidated Cash Interest
Expense for such Test Period.

“Interest Election Request” means a written request by the Borrower to convert
or continue a Borrowing in accordance with Section 2.06, which shall be in the
form of Exhibit F or any other form approved by the Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, such day
or days prior to the last day of such Interest Period as shall occur at
intervals of three months’ duration after the first day of such Interest Period.

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, if agreed to by each Lender participating therein, twelve months
thereafter), as the Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

 

30



--------------------------------------------------------------------------------

“Interpolated Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, a rate per annum which results from interpolating on a linear
basis between (a) the applicable Screen Rate for the longest maturity for which
a Screen Rate is available that is shorter than such Interest Period and (b) the
applicable Screen Rate for the shortest maturity for which a Screen Rate is
available that is longer than such Interest Period, in each case at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of all or substantially all of
the property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person; provided, however,
investments made by the Borrower or any of its Subsidiaries at the direction of
an employee thereof under any deferred compensation plan or a “rabbi trust”
formed in connection with such plans shall not constitute “Investments” for
purposes of this Agreement. The amount, as of any date of determination, of
(i) any Investment in the form of a loan or an advance shall be the principal
amount thereof outstanding on such date, minus any cash payments actually
received by such Person representing a payment or prepayment of in respect of
principal of such Investment, but without any adjustment for write-downs or
write-offs (including as a result of forgiveness of any portion thereof) with
respect to such loan or advance after the date thereof, (ii) any Investment in
the form of a Guarantee shall be equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if stated or determinable, the maximum reasonably
anticipated liability in respect thereof, as determined in good faith by a
Financial Officer, (iii) any Investment in the form of a transfer of Equity
Interests or other non-cash property by such Person to the investee, including
any such transfer in the form of a capital contribution, shall be the fair
market value (as determined in good faith by a Financial Officer) of such Equity
Interests or other property as of the time of the transfer, minus any payments
actually received by such Person representing a return or distribution of
capital with respect to such Investment (but only to the extent that the
aggregate amount of all such returns and distributions with respect to such
Investment does not exceed the amount of such Investment on the date of such
Investment and less any amounts which increase the Available Amount), but
without any other adjustment for increases or decreases in value of, or
write-ups, write-downs or write-offs with respect to, such Investment after the
date of such Investment and (iv) any Investment (other than any Investment
referred to in clause (i), (ii) or (iii) above) by the specified Person in the
form of a purchase or other acquisition for value of any Equity Interests,
evidences of Indebtedness or other securities of any other Person shall be the
original cost of such Investment (including any Indebtedness assumed in
connection therewith), plus (A) the

 

31



--------------------------------------------------------------------------------

cost of all additions thereto and minus (B) the amount of any portion of such
Investment that has been repaid to the investor in cash as a repayment of
principal or a return or distribution of capital with respect to, but without
any other adjustment for increases or decreases in value of, or write-ups,
write-downs or write-offs with respect to, such Investment after the date of
such Investment. For purposes of Section 6.04, if an Investment involves the
acquisition of more than one Person, the amount of such Investment shall be
allocated among the acquired Persons in accordance with GAAP; provided that
pending the final determination of the amounts to be so allocated in accordance
with GAAP, such allocation shall be as reasonably determined by a Financial
Officer.

“IP Security Agreements” has the meaning set forth in the Collateral Agreement.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means (a) JPMorgan Chase Bank, N.A., and (b) each Revolving
Lender that shall have become an Issuing Bank hereunder as provided in
Section 2.04(j) (other than any Person that shall have ceased to be an Issuing
Bank as provided in Section 2.04(k)), each in its capacity as an issuer of
Letters of Credit hereunder. Each Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate (it being agreed that
such Issuing Bank shall, or shall cause such Affiliate to, comply with the
requirements of Section 2.04 with respect to such Letters of Credit).

“Judgment Currency” has the meaning assigned to such term in Section 9.15(b).

“Junior Indebtedness” means any Indebtedness that is subordinated in right of
payment to the Loan Document Obligations.

“Latest Maturity Date” means, at any time, the latest of the Maturity Dates in
respect of the Classes of Loans and Commitments that are outstanding at such
time.

“LC Commitment” means, with respect to an Issuing Bank, the aggregate maximum
amount of Letters of Credit at any time outstanding that it will be required to
issue hereunder. The LC Commitment of each Issuing Bank existing on the
Effective Date is set forth with respect to such Issuing Bank on Schedule 2.01
hereto, and the LC Commitment of each Lender designated as an Issuing Bank after
the Effective Date will be specified in the agreement with respect to such
designation contemplated by Section 2.04(j).

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate amount of all
Letters of Credit that remains available for drawing at such time and (b) the
aggregate

 

32



--------------------------------------------------------------------------------

amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Revolving Lender at any
time shall be its Applicable Percentage of the total LC Exposure at such time.

“LC Fee” has the meaning set forth in Section 2.11(b).

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, an
Incremental Facility Amendment or a Refinancing Facility Agreement, other than
any such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Assumption.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
other than any such letter of credit that shall have ceased to be a “Letter of
Credit” outstanding hereunder pursuant to Section 9.05.

“Leverage Ratio” means, on any date, the ratio of (a) Consolidated Total Debt as
of such date to (b) Consolidated EBITDA for the Test Period most recently ended
on or before such date.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing in any currency
for any Interest Period, the London interbank offered rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period as displayed on
the Reuters screen page that displays such rate (currently page LIBOR01) or, in
the event such rate does not appear on a page of the Reuters screen, on the
appropriate page of such other information service that publishes such rate as
shall be selected by the Administrative Agent from time to time in its
reasonable discretion (such applicable rate being called the “Screen Rate”), at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period. If no Screen Rate shall be available for a
particular Interest Period but LIBO Screen Rates shall be available for
maturities both longer and shorter than such Interest Period, then the LIBO Rate
for such Interest Period shall be the Interpolated Screen Rate. Notwithstanding
the foregoing, if the LIBO Rate, determined as provided above, would otherwise
be less than zero, then the LIBO Rate shall be deemed to be zero for all
purposes.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance on, in or
of such asset, including any arrangement entered into for the purpose of making
particular assets available to satisfy any Indebtedness or other obligation,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or Synthetic Lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.

 

33



--------------------------------------------------------------------------------

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral and
(iii) all other monetary obligations of the Borrower under this Agreement and
each of the other Loan Documents, including obligations to pay fees, expense
reimbursement obligations (including with respect to attorneys’ fees) and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), (b) the due and
punctual performance of all other obligations of the Borrower under or pursuant
to this Agreement and each of the other Loan Documents and (c) the due and
punctual payment and performance of all the obligations of each other Loan Party
under or pursuant to each of the Loan Documents (including monetary obligations
incurred during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding), in each case of clauses (a), (b) and (c), whether now or hereafter
owing.

“Loan Documents” means this Agreement, the Incremental Facility Amendments, the
Refinancing Facility Agreements, the Collateral Agreement, the other Security
Documents, any agreement designating an additional Issuing Bank as contemplated
by Section 2.04(j) and, except for purposes of Section 9.02, any promissory
notes delivered pursuant to Section 2.08(c) (and, in each case, any amendment,
restatement, waiver, supplement or other modification to any of the foregoing).

“Loan Parties” means the Borrower and each Subsidiary Loan Party.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement, including pursuant to any Incremental Facility Amendment or any
Refinancing Facility Agreement.

“Local Time” means (a) with respect to a Loan or Borrowing denominated in
Dollars, New York City time, and (b) with respect to a Loan or Borrowing
denominated in any Designated Foreign Currency, London time.

“Long-Term Indebtedness” means any Indebtedness (excluding Indebtedness
permitted by Section 6.01(iii)) that, in accordance with GAAP, constitutes (or,
when incurred, constituted) a long-term liability.

“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum

 

34



--------------------------------------------------------------------------------

of the Aggregate Revolving Exposures and the unused Aggregate Revolving
Commitment at such time and (b) in the case of the Term Lenders of any Class,
Lenders holding outstanding Term Loans of such Class representing more than 50%
of all Term Loans of such Class outstanding at such time.

“Material Acquisition” means any acquisition (including by way of a merger), or
a series of related acquisitions, of (a) Equity Interests in any Person (other
than an existing Subsidiary of the Borrower) if, after giving effect thereto,
such Person will become a Subsidiary or (b) assets comprising all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person (other than an existing Subsidiary of the Borrower); provided that the
aggregate consideration therefor (including Indebtedness assumed in connection
therewith, all obligations in respect of deferred purchase price (including
obligations under any purchase price adjustment but excluding earnout or similar
payments) and all other consideration payable in connection therewith (including
payment obligations in respect of noncompetition agreements or other
arrangements representing acquisition consideration)) exceeds $50,000,000.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower and the Restricted
Subsidiaries, taken as a whole, (b) the ability of the Borrower and the other
Loan Parties, taken as a whole, to perform their payment obligations under the
Loan Documents or (c) the rights and remedies of the Administrative Agent and
the Lenders under the Loan Documents.

“Material Disposition” means any Disposition, or a series of related
Dispositions, of (a) all or substantially all the issued and outstanding Equity
Interests in any Person that are owned by the Borrower or any Subsidiary or
(b) assets comprising all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of) any Person; provided that the aggregate
consideration therefor (including Indebtedness assumed by the transferee in
connection therewith, all obligations in respect of deferred purchase price
(including obligations under any purchase price adjustment but excluding earnout
or similar payments) and all other consideration payable in connection therewith
(including payment obligations in respect of noncompetition agreements or other
arrangements representing acquisition consideration)) exceeds $50,000,000.

“Material Foreign Subsidiary” means any Foreign Subsidiary and any CFC Holdco
(a) that is a Material IP Subsidiary, (b) the consolidated total assets of which
equal 5% or more of the consolidated total assets of the Borrower or (c) the
consolidated revenues of which accounts for 5% or more of the consolidated
revenues of the Borrower, in the case of clauses (b) and (c) above, determined
as of the end of or for the most recent period of four consecutive fiscal
quarters of the Borrower for which financial statements shall have been
delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of
any such financial statements, as of and for the most recent such period
contained in the financial statements referred to in Section 3.04) (but with
such consolidated total assets and revenues calculated by treating Unrestricted
Subsidiaries as if they were not consolidated with the Borrower and otherwise
eliminating all accounts of Unrestricted Subsidiaries).

 

35



--------------------------------------------------------------------------------

“Material Foreign Subsidiary Local Pledgee” means any Material Foreign
Subsidiary (a) that is a Material IP Subsidiary, (b) the consolidated total
assets of which equal 10% or more of the consolidated total assets of the
Borrower or (c) the consolidated revenues of which accounts for 10% or more of
the consolidated revenues of the Borrower, in the case of clauses (b) and
(c) above, determined as of the end of or for the most recent period of four
consecutive fiscal quarters of the Borrower for which financial statements shall
have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
delivery of any such financial statements, as of and for the most recent such
period contained in the financial statements referred to in Section 3.04) (but
with such consolidated total assets and revenues calculated by treating
Unrestricted Subsidiaries as if they were not consolidated with the Borrower and
otherwise eliminating all accounts of Unrestricted Subsidiaries).

“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and Guarantees under the Loan Documents), or obligations in respect of
one or more Hedging Agreements, of any one or more of the Borrower and the
Restricted Subsidiaries in an aggregate principal amount of (i) $35,000,000 or
more. For purposes of determining Material Indebtedness, the “principal amount”
of the obligations of the Borrower or any Restricted Subsidiary in respect of
any Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Borrower or such Restricted
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.

“Material IP Subsidiary” means any Restricted Subsidiary that at any time owns
or holds any Intellectual Property or rights to Intellectual Property that are
material to the business or operations of the Borrower and the Restricted
Subsidiaries, taken as a whole.

“Material Subsidiary” means the (i) Company, (ii) each Material IP Subsidiary,
(iii) each Domestic Subsidiary that has become a Designated Subsidiary pursuant
to a designation by the Borrower under Section 5.03(b), (iv) any Subsidiary
other than a CFC or CFC Holdco that directly owns or holds Equity Interests of
any CFC (including any CFC Holdco) that is a Material Foreign Subsidiary and
(v) each Domestic Subsidiary (a) the consolidated total assets of which
(excluding assets of, and investments in, CFCs) equal 5% or more of the
consolidated total assets of the Borrower (excluding assets of, and investments
in, CFCs) or (b) the consolidated revenues of which (excluding consolidated
revenues attributable to CFCs) account for 5% or more of the consolidated
revenues of the Borrower (excluding consolidated revenues attributable to CFCs),
in each case as of the end of or for the most recent period of four consecutive
fiscal quarters of the Borrower for which financial statements shall have been
delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of
any such financial statements, as of and for the most recent such period
contained in the financial statements referred to in Section 3.04) (but with
such consolidated total assets and revenues calculated by treating Unrestricted
Subsidiaries as if they were not consolidated with the Borrower and

 

36



--------------------------------------------------------------------------------

otherwise eliminating all accounts of Unrestricted Subsidiaries); provided that
if at the end of or for any such most recent period of four consecutive fiscal
quarters such consolidated total assets (calculated as set forth above and
excluding assets of, and investments in, CFCs) or such consolidated revenues
(calculated as set forth above and excluding consolidated revenues attributable
to CFCs) of all Subsidiaries (other than CFCs) that would not constitute
Material Subsidiaries shall exceed 15% of the consolidated total assets of the
Borrower (calculated as set forth above and excluding assets of, and investments
in, CFCs) or 15% of the consolidated revenues of the Borrower (calculated as set
forth above and excluding consolidated revenues attributable to CFCs), then one
or more of such Subsidiaries (other than CFCs) shall for all purposes of this
Agreement be deemed to be Material Subsidiaries in descending order based on the
amounts of their consolidated total assets or consolidated revenues, as the case
may be, until such excess shall have been eliminated. “Material Subsidiary”
shall also mean, solely for purposes of the definition of “Non-Significant
Subsidiary”, Section 3.11, Section 5.01(c) and Article VII, any Material Foreign
Subsidiary.

“Maturity Date” means a Term Maturity Date or the Revolving Maturity Date, as
the context requires.

“Maximum Rate” has the meaning set forth in Section 9.13.

“Merger” means the merger of Company with and into a wholly-owned Subsidiary of
the Borrower in accordance with the terms of the Merger Agreement, with the
wholly-owned Subsidiary of the Borrower continuing as the surviving corporation
in such merger.

“Merger Agreement” means the Agreement and Plan of Merger and Reorganization
dated as of October 12, 2014, among the Company, the Borrower, Danaher
Corporation, RS Merger Sub I, Inc. and RS Merger Sub II, LLC, together with all
definitive schedules, exhibits and other agreements effecting the terms thereof
or related thereto.

“Merger Date” means the date on which the Merger is consummated.

“MNPI” means material information concerning the Borrower and the Subsidiaries
and their securities that has not been disseminated in a manner making it
available to investors generally, within the meaning of Regulation FD under the
Securities Act and the Exchange Act.

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Obligations. Each Mortgage shall be satisfactory in form
and substance to the Administrative Agent.

 

37



--------------------------------------------------------------------------------

“Mortgaged Property” means, initially, (a) each parcel of real property and the
improvements thereto owned in fee by a Loan Party that has a fair market value
in excess of $25,000,000 and (b) each other parcel of real property and the
improvements thereto owned in fee by a Loan Party that has a fair market value
in excess of $25,000,000 with respect to which a Mortgage is granted pursuant to
Section 5.03 or 5.13.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event, (a) the cash (which term, for
purposes of this definition, shall include Cash Equivalents) proceeds
(including, in the case of any casualty, condemnation or similar proceeding,
insurance, condemnation or similar proceeds) received in respect of such event,
including any cash received in respect of any noncash proceeds (including any
cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment or earnout, but
excluding any reasonable interest payments), but only as and when received, net
of (b) the sum, without duplication, of (i) all fees and out-of-pocket expenses
paid in connection with such event by the Borrower and the Restricted
Subsidiaries, (ii) in the case of a Disposition (including pursuant to a
Sale/Leaseback Transaction or a casualty or a condemnation or similar
proceeding) of an asset, (A) the amount of all payments required to be made by
the Borrower and the Restricted Subsidiaries as a result of such event to repay
Indebtedness (other than Loans) secured by such asset and (B) the pro rata
portion of net cash proceeds thereof (calculated without regard to this clause
(B)) attributable to minority interests and not available for distribution to or
for the account of the Borrower and the Restricted Subsidiaries as a result
thereof and (iii) the amount of all taxes paid (or reasonably estimated to be
payable) by the Borrower and the Restricted Subsidiaries and the amount of any
reserves established by the Borrower and the Restricted Subsidiaries in
accordance with GAAP to fund purchase price adjustment, indemnification and
similar contingent liabilities (other than any earnout obligations) reasonably
estimated to be payable and that are directly attributable to the occurrence of
such event (as determined reasonably and in good faith by a Financial Officer).
For purposes of this definition, in the event any contingent liability reserve
established with respect to any event as described in clause (b)(iii) above
shall be reduced, the amount of such reduction shall, except to the extent such
reduction is made as a result of a payment having been made in respect of the
contingent liabilities with respect to which such reserve has been established,
be deemed to be receipt, on the date of such reduction, of cash proceeds in
respect of such event.

“Net Working Capital” means, at any date, (a) the consolidated current assets of
the Borrower and the Subsidiaries as of such date (excluding cash and Cash
Equivalents) minus (b) the Consolidated Current Liabilities of the Borrower and
the Subsidiaries as of such date (excluding current liabilities in respect of
Indebtedness), determined on a consolidated basis in accordance with GAAP (but
treating Unrestricted Subsidiaries as if they were not consolidated with the
Borrower and otherwise eliminating all accounts of Unrestricted Subsidiaries).
Net Working Capital at any date may be a positive or negative number. Net
Working Capital increases when it becomes more positive or less negative and
decreases when it becomes less positive or more negative.

 

38



--------------------------------------------------------------------------------

“Non-Cash Charges” means any noncash charges, including (a) any write-off for
impairment of long lived assets including goodwill, intangible assets and fixed
assets such as property, plant and equipment, and investments in debt and equity
securities pursuant to GAAP, (b) non-cash expenses resulting from the grant of
stock options, restricted stock awards or other equity-based incentives to any
director, officer or employee of the Borrower or any Subsidiary (excluding, for
the avoidance of doubt, any cash payments of income taxes made for the benefit
of any such Person in consideration of the surrender of any portion of such
options, stock or other incentives upon the exercise or vesting thereof) and
(c) any non-cash charges resulting from the application of purchase accounting;
provided that Non-Cash Charges shall not include additions in the ordinary
course of business to bad debt reserves or bad debt expense, any non-cash charge
in the ordinary course of business that results from the write-down or write-off
of inventory and any noncash charge that results from the write-down or
write-off in the ordinary course of business of accounts receivable or that is
taken in the ordinary course of business in respect of any other item that was
included in Consolidated Net Income in a prior period.

“Non-Defaulting Lender” means, at any time, any Revolving Lender that is not a
Defaulting Lender at such time.

“Non-Significant Subsidiary” means any Subsidiary that is not a Subsidiary Loan
Party or a Material Subsidiary.

“Obligations” means, collectively, (a) the Loan Document Obligations, (b) the
Secured Cash Management Obligations, and (c) the Secured Hedging Obligations.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced by,
this Agreement, or sold or assigned an interest in this Agreement).

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement or any other Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment under Section 2.18(b)).

“Participant Register” has the meaning set forth in Section 9.04(c).

 

39



--------------------------------------------------------------------------------

“Participants” has the meaning set forth in Section 9.04(c)(i).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

“Perfection Certificate” means a certificate in the form of Exhibit G-1 or any
other form approved by the Administrative Agent.

“Permitted Acquired Debt” means (a) Indebtedness of any Person that becomes a
Restricted Subsidiary (or of any Person not previously a Restricted Subsidiary
that is merged or consolidated with or into a Restricted Subsidiary in a
transaction permitted hereunder) after the date hereof, or Indebtedness of any
Person that is assumed by any Restricted Subsidiary in connection with an
acquisition of assets by such Restricted Subsidiary in a Permitted Acquisition,
provided that (i) such Indebtedness exists at the time such Person becomes a
Restricted Subsidiary (or is so merged or consolidated) or such assets are
acquired and is not created in contemplation of or in connection with such
Person becoming a Restricted Subsidiary (or such merger or consolidation) or
such assets being acquired, (ii) neither the Borrower nor any Restricted
Subsidiary (other than such Person or the Subsidiary with which such Person is
merged or consolidated or the Person that so assumes such Person’s Indebtedness)
shall Guarantee or otherwise become liable for the payment of such Indebtedness,
and Refinancing Indebtedness in respect of any of the foregoing, (iii) except in
the case of Indebtedness of any CFC, such Indebtedness is not capital markets
Indebtedness or any other Indebtedness represented or governed by agreements or
instruments containing restrictions on dividend payments to the Borrower,
Guarantees of the Obligations or the provision of Liens (except with respect to
assets securing such Indebtedness) to secure the Obligations, other than
Indebtedness of the type described in this clause (iii) that cannot be redeemed
or prepaid at the election of the obligor thereon or can only be prepaid or
redeemed subject to the payment of a premium or prepayment penalty in an amount
deemed by the Borrower in good faith to be material, and (iv) except in the case
of Indebtedness of any CFC, such Indebtedness is not a syndicated bank facility,
and (b) Refinancing Indebtedness in respect of Indebtedness described in clause
(a) above (other than Indebtedness of the type described in clause (iii) which
shall not be refinanced or replaced by Refinancing Indebtedness).

“Permitted Acquired Debt Non-Guarantor” means each Restricted Subsidiary that is
not a CFC that is prohibited by the provisions of the documentation governing
any Permitted Acquired Debt from providing a Guarantee of the Obligations or
pledging any assets as Collateral that would otherwise be required to be pledged
by it pursuant to the Loan Documents.

“Permitted Acquisition” means any transaction or series of related transactions
for the purpose of or resulting in the purchase or other acquisition, by merger
or otherwise, by the Borrower or any Restricted Subsidiary of substantially all
the Equity Interests in, or all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of), any Person if (a) in the case of any purchase or
other acquisition of Equity Interests in a Person, such

 

40



--------------------------------------------------------------------------------

Person and each subsidiary of such Person is (except to the extent otherwise
permitted in this definition in the case of foreign and other Subsidiaries that
will not become Loan Parties) organized under the laws of the United States of
America, any State thereof or the District of Columbia and, upon the
consummation of such acquisition, will be a wholly-owned Subsidiary that is a
Domestic Subsidiary (including as a result of a merger or consolidation between
any Subsidiary and such Person) and will be (unless such Person is not a
Material Subsidiary or is an Excluded Subsidiary) a Subsidiary Loan Party or
(b) in the case of any purchase or other acquisition of other assets, such
assets will be (except to the extent otherwise permitted in this definition)
owned by the Borrower or a Subsidiary Loan Party; provided that (i) all
transactions related thereto are consummated in accordance with applicable law,
except to the extent the failure to do so could not reasonably be expected to
result in a Material Adverse Effect, (ii) the business of such Person, or such
assets, as the case may be, constitute the same general type of business
activities as the Borrower and the Restricted Subsidiaries or activities
complementary, ancillary or reasonably related thereto or a reasonable extension
or expansion thereof, (iii) at the time of and immediately after giving effect
to any such purchase or other acquisition, no Default shall have occurred and be
continuing or would result therefrom, (iv) the Total Consideration (excluding
any portion of such Total Consideration that utilizes and reduces the Available
Amount) for any purchase or other acquisition of Non-Compliant Subsidiaries or
Non-Compliant Assets, when taken together with the Total Consideration
(excluding any portion of such Total Consideration that utilizes and reduces the
Available Amount) for all Non-Compliant Subsidiaries or Non-Compliant Assets
acquired after the Effective Date, does not exceed $250,000,000 and (v) if the
Total Consideration for such purchase or other acquisition (excluding any
portion of such Total Consideration that utilizes and reduces the Available
Amount) exceeds $35,000,000, the Borrower shall be in Pro Forma Compliance with
the covenants set forth in Sections 6.12 and 6.13 and the Borrower shall have
delivered to the Administrative Agent a certificate of a Financial Officer,
certifying that all the requirements set forth in this definition have been
satisfied with respect to such purchase or other acquisition, together with
reasonably detailed calculations demonstrating satisfaction of the Pro Forma
covenant compliance requirement set forth in this clause. In addition to and
notwithstanding the foregoing, a Permitted Acquisition of a Person that will
become a Loan Party may include the indirect acquisition of Non-Compliant
Subsidiaries or Non-Compliant Assets if the consideration allocable to the
acquisition of such Non-Compliant Subsidiaries or such Non-Compliant Assets, as
applicable (determined in accordance with GAAP and as reasonably estimated by a
Financial Officer of the Borrower at the time such Permitted Acquisition is
consummated) consists (x) of the issuance of Qualified Equity Interests of the
Borrower or (y) other consideration that utilizes and is in an amount not in
excess of the amount, including the Available Amount, then available for
Investments under Section 6.04(n). For purposes of this definition,
“Non-Compliant Subsidiary” means any Subsidiary of a Person acquired pursuant to
a Permitted Acquisition that will not become a Subsidiary Loan Party in
accordance with the requirements of clause (a) of this definition (other than a
Domestic Subsidiary that is not a Material Subsidiary or is an Excluded
Subsidiary), and “Non-Compliant Assets” means any assets acquired pursuant to a
Permitted Acquisition to be held by a Subsidiary that is not a Subsidiary Loan
Party (other than a Domestic Subsidiary that after giving Pro-Forma Effect to
such Permitted Acquisition is not a Material Subsidiary or is an Excluded
Subsidiary).

 

41



--------------------------------------------------------------------------------

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due and payable or are being
contested in compliance with Section 5.06;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law (other than any Lien imposed pursuant to
Section 430(k) of the Code or Section 303(k) of ERISA or a violation of
Section 436 of the Code), arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.06;

(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws and (ii) in respect of letters of credit, surety bonds, bank
guarantees or similar instruments issued for the account of the Borrower or any
Restricted Subsidiary in the ordinary course of business supporting obligations
of the type set forth in clause (i) above;

(d) pledges and deposits made (i) to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business and (ii) in respect of letters of credit, surety bonds, bank
guarantees or similar instruments issued for the account of the Borrower or any
Restricted Subsidiary in the ordinary course of business supporting obligations
of the type set forth in clause (i) above;

(e) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Restricted Subsidiary;

(f) Liens arising from Cash Equivalents described in clause (d) of the
definition of the term “Cash Equivalents”;

(g) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions and
securities accounts and other financial assets maintained with a securities
intermediary; provided that such deposit accounts or funds and securities
accounts or other financial assets are not established or deposited for the
purpose of providing collateral for any Indebtedness and are not subject to
restrictions on access by the Borrower or any Restricted Subsidiary in excess of
those required by applicable banking regulations;

 

42



--------------------------------------------------------------------------------

(h) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the Borrower and the Restricted Subsidiaries in the ordinary
course of business;

(i) Liens securing or otherwise arising from judgments not constituting an Event
of Default under clause (l) of Article VII;

(j) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 (or the applicable corresponding section) of the Uniform
Commercial Code in effect in the relevant jurisdiction covering only the items
being collected upon;

(k) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property (including any Intellectual Property) subject to any lease, license
or sublicense or concession agreement permitted by this Agreement;

(l) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(m) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Restricted Subsidiaries are located and
other Liens affecting the interest of any landlord (and any underlying landlord)
of any real property leased by the Borrower or any Restricted Subsidiary, so
long as such ground lease does not interfere with the ordinary conduct of
business of the Borrower or any Restricted Subsidiary;

(n) Liens securing insurance premium financing arrangements; provided that such
Liens are limited to the applicable unearned insurance premiums;

(o) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created in the ordinary course of business for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
other goods; and

(p) Liens that are contractual rights of set-off.

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness other than Liens referred to in clauses (c) and (d) above
securing obligations under letters of credit or bank guarantees or similar
instruments.

“Permitted Pari Passu Refinancing Debt” shall mean any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
notes; provided that (a) such Indebtedness is secured by the Collateral on a
pari passu basis to the Obligations and is not secured by any property or assets
of the

 

43



--------------------------------------------------------------------------------

Borrower or any Restricted Subsidiary other than the Collateral, (b) such
Indebtedness constitutes Refinancing Term Loan Indebtedness in respect of
Incremental Term Loans (including portions of Classes of Incremental Term
Loans), (c) the security agreements relating to such Indebtedness are not
materially more favorable (when taken as a whole) to the holders providing such
Indebtedness than the existing Security Documents are to the Lenders (as
determined in good faith by the Borrower) (with such differences as are
appropriate to reflect the nature of such Indebtedness and are otherwise
reasonably satisfactory to the Administrative Agent), (d) such Indebtedness is
not guaranteed by any Restricted Subsidiaries other than the Loan Parties and
(e) such Indebtedness is subject to customary intercreditor arrangements
reasonably satisfactory to the Administrative Agent.

“Permitted Refinancing Debt” means (a) Permitted Pari Passu Refinancing Debt,
(b) Permitted Junior Lien Refinancing Debt and (c) Permitted Unsecured
Refinancing Debt, in each case in the form of one or more series of notes or
term loan facilities other than Term Loans under this Agreement

“Permitted Junior Lien Refinancing Debt” shall mean any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
notes or loans; provided that (a) such Indebtedness is secured by the Collateral
on a junior lien, subordinated basis to the Obligations and is not secured by
any property or assets of the Borrower or any Restricted Subsidiary other than
the Collateral, (b) such Indebtedness constitutes Refinancing Term Loan
Indebtedness in respect of Incremental Term Loans (including portions of Classes
of Incremental Term Loans), (c) the security agreements relating to such
Indebtedness are not materially more favorable (when taken as a whole) to the
lenders or holders providing such Indebtedness than the existing Security
Documents are to the Lenders (as determined in good faith by the Borrower) (with
such differences as are appropriate to reflect the nature of such Indebtedness
and are otherwise reasonably satisfactory to the Administrative Agent), (d) such
Indebtedness is not guaranteed by any Restricted Subsidiaries other than the
Loan Parties and (e) such Indebtedness is subject to customary intercreditor
arrangements reasonably satisfactory to the Administrative Agent.

“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
incurred by the Borrower in the form of one or more series of senior or
subordinated unsecured notes or loans; provided that (a) such Indebtedness
constitutes Refinancing Term Loan Indebtedness in respect of Incremental Term
Loans (including portions of Classes of Incremental Term Loans), (b) such
Indebtedness is not guaranteed by any Subsidiaries other than the Loan Parties,
(c) such Indebtedness is not secured by any Lien or any property or assets of
the Borrower or any Restricted Subsidiary and (d) if such Indebtedness is
contractually subordinated to the Loan Document Obligations, such subordination
terms shall be market terms at the time of incurrence of such Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

44



--------------------------------------------------------------------------------

“Plan” means any “employee benefit plan”, as defined in Section 3(3) of ERISA
(other than a Multiemployer Plan), that is subject to the provisions of Title IV
of ERISA or Section 412 of the Code or Section 302 of ERISA that is sponsored,
maintained or contributed to by the Borrower or any of its ERISA Affiliates.

“Platform” has the meaning set forth in Section 9.01(d).

“Post-Acquisition Period” means, with respect to the Merger or any Specified
Transaction, the period beginning on the date such transaction is consummated
and ending 18 months following the date on which such transaction is
consummated.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City. Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, the amount of net
cost savings, operating expense reduction, other operating improvements and
acquisition synergies projected by the Borrower in good faith to be realized
(calculated on a pro forma basis as though such items had been realized on the
first day of the applicable Test Period) as a result of (a) actions taken or to
be taken during such Post-Acquisition Period for the purposes of realizing such
reasonably identifiable and factually supportable cost savings, operating
expense reduction, other operating improvements and acquisition synergies or
(b) any additional costs incurred during such Post-Acquisition Period, in each
case in connection with the Merger or such Specified Transaction, provided that,
so long as such actions are taken during such Post-Acquisition Period or such
costs are incurred during such Post-Acquisition Period, as applicable, it may be
assumed that such cost savings, operating expense reduction, other operating
improvements and acquisition synergies will be realizable during the entirety,
or such additional costs, as applicable, will be incurred during the entirety of
such Test Period, provided further that any such pro forma increase or decrease
to Consolidated EBITDA shall be without duplication for cost savings or
additional costs already included in Consolidated EBITDA for such Test Period.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to compliance with any test or covenant hereunder required by the terms
of this Agreement to be made on a Pro Forma Basis, that (a) to the extent
applicable, the Pro Forma Adjustment shall have been made and (b) the Merger and
all Specified Transactions and the following transactions in connection
therewith shall be deemed to have occurred as of (or commencing with) the first
day of the applicable period of measurement in such test or covenant: (i) income
statement items (whether positive or negative) attributable to the property or
Person subject to the Merger or such Specified Transaction (A) in the case of a
Material Disposition of all or substantially all

 

45



--------------------------------------------------------------------------------

Equity Interests in any Subsidiary of the Borrower or any division, product
line, or facility used for operations of the Borrower or any of the Subsidiaries
or a designation of a Subsidiary as an Unrestricted Subsidiary, shall be
excluded, and (B) in the case of the Merger, a Permitted Acquisition or
Investment described in the definition of “Specified Transaction” or a
designation of a Subsidiary as a Restricted Subsidiary, shall be included,
(ii) any repayment, retirement, redemption, satisfaction and discharge or
defeasance of Indebtedness or Disqualified Equity Interests, (iii) any
Indebtedness incurred or assumed by the Borrower or any of the Subsidiaries in
connection therewith and (iv) if any such Indebtedness has a floating or formula
rate, such Indebtedness shall be deemed to have accrued an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate that is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that, without
limiting the application of the Pro Forma Adjustment pursuant to clause
(a) above, the foregoing pro forma adjustments may be applied to any such test
or covenant solely to the extent that such adjustments are consistent with (and
subject to applicable limitations included in) the definition of Consolidated
EBITDA and give effect to operating expense reductions that are (i) (x) directly
attributable to such transaction, (y) expected to have a continuing impact on
the Borrower and the Subsidiaries and (z) factually supportable or
(ii) otherwise consistent with the definition of Pro Forma Adjustment, provided
further that except as specified in the applicable provision requiring Pro Forma
Compliance or the satisfaction of a condition on a Pro Forma Basis, any
determination of Pro Forma Compliance or the satisfaction of such condition on a
Pro Forma Basis required shall be made assuming that compliance with the
financial covenants set forth in Sections 6.12 and 6.13 or the satisfaction of
such condition is required with respect to the most recent Test Period prior to
such time for which financial statements shall have been delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such financial
statements, the most recent Test Period contained in the financial statements
referred to in Section 3.04).

“Pro Forma Financial Statements” has the meaning assigned thereto in
Section 3.04(b).

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

“Qualified Equity Interests” means Equity Interests of the Borrower other than
Disqualified Equity Interests.

“Recipient” has the meaning set forth in Section 2.16(a).

“Refinanced Commitments” has the meaning set forth in the definition of
“Refinancing Revolving Commitments”.

“Refinanced Debt” has the meaning set forth in the definition of “Refinancing
Term Loan Indebtedness”.

 

46



--------------------------------------------------------------------------------

“Refinancing Closing Date” has the meaning assigned to such term in
Section 2.22(a).

“Refinancing Commitment” means a Refinancing Revolving Commitment or a
Commitment in respect of a Class of Refinancing Term Loans.

“Refinancing Facility Agreement” means a Refinancing Facility Agreement, in form
and substance reasonably satisfactory to the Administrative Agent, among the
Borrower, the Administrative Agent and one or more Refinancing Lenders
establishing Refinancing Commitments and effecting such other amendments hereto
and to the other Loan Documents as are contemplated by Section 2.22.

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount (or accreted value, if applicable) of
such Refinancing Indebtedness shall not exceed the principal amount (or accreted
value, if applicable) of such Original Indebtedness except by an amount no
greater than accrued and unpaid interest with respect to such Original
Indebtedness and any reasonable fees, premium and expenses relating to such
extension, renewal or refinancing; (b) the stated final maturity of such
Refinancing Indebtedness shall not be earlier than the earlier of (i) the stated
final maturity of such Original Indebtedness and (ii) the date that is 91 days
after the Latest Maturity Date in effect on the date of such extension, renewal
or refinancing (except for any such Indebtedness in the form of a bridge or
other interim credit facility intended to be refinanced or replaced with
long-term Indebtedness, which such Indebtedness, upon the maturity thereof,
automatically converts into Indebtedness that satisfies the requirements set
forth in this definition), (c) such Refinancing Indebtedness shall not be
required to be repaid, prepaid, redeemed, repurchased or defeased, whether on
one or more fixed dates, upon the occurrence of one or more events or at the
option of any holder thereof (except, in each case, (x) upon the occurrence of
an event of default or a change in control or as and to the extent such
repayment, prepayment, redemption, repurchase or defeasance would have been
required pursuant to the terms of such Original Indebtedness and (y) in the case
of any such Refinancing Indebtedness in the form of a bridge or other interim
credit facility intended to be refinanced or replaced with long-term
Indebtedness, upon the incurrence of such refinancing or replacement
Indebtedness so long as such refinancing or replacement Indebtedness would have
constituted Refinancing Indebtedness if originally incurred to refinance such
Original Indebtedness) prior to the earlier of (i) the maturity of such Original
Indebtedness and (ii) the date 91 days after the Latest Maturity Date in effect
on the date of such extension, renewal or refinancing, provided that,
notwithstanding the foregoing, scheduled amortization payments (however
denominated) of such Refinancing Indebtedness shall be permitted so long as the
weighted average life to maturity of such Refinancing Indebtedness shall be
longer than the shorter of (x) the weighted average life to maturity of such
Original Indebtedness remaining as of the date of such extension, renewal or
refinancing and (y) the weighted average life to maturity of each Class of the
Term Loans remaining as of the date of such extension, renewal or refinancing;
(d) such Refinancing Indebtedness shall not constitute an obligation (including
pursuant to a Guarantee) of the

 

47



--------------------------------------------------------------------------------

Borrower or any Restricted Subsidiary, in each case that shall not have been
(or, in the case of after-acquired Restricted Subsidiaries, shall not have been
required to become pursuant to the terms of the Original Indebtedness) an
obligor in respect of such Original Indebtedness, and, in each case, shall
constitute an obligation of the Borrower or such Restricted Subsidiary only to
the extent of their obligations in respect of such Original Indebtedness; (e) if
such Original Indebtedness shall have been subordinated to the Loan Document
Obligations, such Refinancing Indebtedness shall also be subordinated to the
Loan Document Obligations on terms not less favorable in any material respect to
the Lenders; and (f) such Refinancing Indebtedness shall not be secured by any
Lien on any asset other than the assets that secured such Original Indebtedness
(or would have been required to secure such Original Indebtedness pursuant to
the terms thereof) and, in the event Liens securing such Original Indebtedness
shall have been contractually subordinated to any Lien securing the Loan
Document Obligations, by any Lien that shall not have been contractually
subordinated on terms not less favorable in any material respect to the Lenders.

“Refinancing Lenders” means, collectively, the Refinancing Revolving Lenders and
the Refinancing Term Lenders.

“Refinancing Revolving Commitments” means one or more Classes of revolving
credit commitments obtained pursuant to a Refinancing Facility Agreement, in
each case obtained in exchange for, or to extend, renew, refinance or replace,
in whole or in part, existing Revolving Commitments hereunder (including any
successive Refinancing Revolving Commitments) (such existing Revolving
Commitments and successive Refinancing Revolving Commitments, the “Refinanced
Commitments”); provided that (a) the amount of such Refinancing Revolving
Commitments shall not exceed the amount of the Refinanced Commitments except by
an amount no greater than accrued and unpaid interest with respect to such
Refinanced Commitment and any reasonable fees, premium and expenses relating to
such Refinancing Revolving Commitments; (b) the stated final maturity of such
Refinancing Revolving Commitments (and the Refinancing Revolving Loans of the
same Class) shall not be earlier than, and such Refinancing Revolving
Commitments shall not be subject to any scheduled reduction prior to, the Latest
Maturity Date of such Refinanced Commitments; (c) such Refinancing Revolving
Commitments (and the Refinancing Revolving Loans of the same Class) shall not
constitute an obligation (including pursuant to a Guarantee) of the Borrower or
any Subsidiary, in each case that shall not have been (or, in the case of
after-acquired Subsidiaries, shall not have been required to become pursuant to
the terms of the Refinanced Commitments) an obligor in respect of such
Refinanced Commitments (and the Revolving Loans of the same Class), and, in each
case, shall constitute an obligation of the Borrower or such Subsidiary to the
extent of its obligations in respect of such Refinanced Debt; and (d) such
Refinancing Revolving Commitments (and the Refinancing Revolving Loans of the
same Class) shall contain terms and conditions that are not materially more
favorable (when taken as a whole), as determined by the Borrower in good faith,
to the Lenders providing such Refinancing Revolving Commitments than those
applicable to the existing Revolving Commitments and Revolving Loans being
refinanced (other than (A) with respect to pricing, optional prepayments and
redemption, (B) covenants or other provisions (i) applicable only to

 

48



--------------------------------------------------------------------------------

periods after the Latest Maturity Date or (ii) made applicable to the existing
Revolving Commitments and Revolving Loans and (C) any financial maintenance
covenants described in subclause (I) of Section 2.22(a)), as determined in good
faith by the Borrower, on the date such Refinancing Revolving Commitments are
incurred.

“Refinancing Revolving Lender” means any Person that provides a Refinancing
Revolving Commitment.

“Refinancing Revolving Loans” means revolving loans incurred by the Borrower
under this Agreement in respect of Refinancing Revolving Commitments.

“Refinancing Term Lender” means any Person that provides a Refinancing Term
Loan.

“Refinancing Term Loan Indebtedness” means (a) Permitted Refinancing Debt or
(b) Refinancing Term Loans obtained pursuant to a Refinancing Facility
Agreement, in each case, issued, incurred or otherwise obtained (including by
means of the extension or renewal of existing Indebtedness) in exchange for, or
to extend, renew, refinance or replace, in whole or part, existing Term Loans
hereunder (including any successive Refinancing Term Loan Indebtedness) (such
existing Term Loans and successive Refinancing Term Loan Indebtedness, the
“Refinanced Debt”); provided that (i) the principal amount (or accreted value,
if applicable) of such Refinancing Term Loan Indebtedness shall not exceed the
principal amount (or accreted value, if applicable) of such Refinanced Debt
except by an amount equal to the sum of accrued and unpaid interest, accrued
fees and premiums (if any) with respect to such Refinanced Debt and fees and
expenses associated with the refinancing of such Refinanced Debt with such
Refinancing Term Loan Indebtedness; provided, however, that, as part of the same
incurrence or issuance of Indebtedness as such Refinancing Term Loan
Indebtedness, the Borrower may incur or issue an additional amount of
Indebtedness under Section 6.01 without violating this clause (i) (and, for
purposes of clarity, (x) such additional amount of Indebtedness shall not
constitute Refinancing Term Loan Indebtedness and (y) such additional amount of
Indebtedness shall reduce the applicable basket under Section 6.01, if any, on a
dollar-for-dollar basis); (ii) the stated final maturity of such Refinancing
Term Loan Indebtedness shall not be earlier than 91 days after the Latest
Maturity Date of such Refinanced Debt (except for any such Indebtedness in the
form of a bridge or other interim credit facility intended to be refinanced or
replaced with long-term Indebtedness, which such Indebtedness, upon the maturity
thereof, automatically converts into Indebtedness that satisfies the
requirements set forth in this definition); (iii) such Refinancing Term Loan
Indebtedness shall not be required to be repaid, prepaid, redeemed, repurchased
or defeased, whether on one or more fixed dates, upon the occurrence of one or
more events or at the option of any holder thereof (except, in each case, (x) on
the stated final maturity date as permitted pursuant to the preceding clause
(ii), (y) upon the occurrence of an event of default, asset sale or a change in
control or as and to the extent such repayment, prepayment, redemption,
repurchase or defeasance would have been required pursuant to the terms of such
Refinanced Debt and (z) in the case of any such Refinancing Term Loan
Indebtedness in the form of a bridge or other interim credit facility intended
to be refinanced or replaced with long-term Indebtedness,

 

49



--------------------------------------------------------------------------------

upon the incurrence of such refinancing or replacement Indebtedness so long as
such refinancing or replacement Indebtedness would have constituted Refinancing
Term Loan Indebtedness if originally incurred to refinance such Refinanced Debt)
prior to the date that is 91 days after the Latest Maturity Date in effect on
the date of such extension, renewal or refinancing; provided that,
notwithstanding the foregoing, scheduled amortization payments (however
denominated) of such Refinancing Term Loan Indebtedness shall be permitted so
long as the weighted average life to maturity of such Refinancing Term Loan
Indebtedness shall be no shorter than 91 days after the weighted average life to
maturity of such Refinanced Debt remaining as of the date of such extension,
replacement or refinancing; (iv) such Refinancing Term Loan Indebtedness shall
not constitute an obligation (including pursuant to a Guarantee) of the Borrower
or any Subsidiary, in each case that shall not have been (or, in the case of
after-acquired Subsidiaries, shall not have been required to become pursuant to
the terms of the Refinanced Debt) an obligor in respect of such Refinanced Debt,
and, in each case, shall constitute an obligation of the Borrower or such
Subsidiary to the extent of its obligations in respect of such Refinanced Debt;
and (v) such Refinancing Term Loan Indebtedness shall contain terms and
conditions that are not materially more favorable (when taken as a whole), as
determined by the Borrower in good faith, to the investors providing such
Refinancing Term Loan Indebtedness than those applicable to the existing Term
Loans of the applicable Class being refinanced (other than (A) with respect to
pricing, optional prepayments and redemption, (B) covenants or other provisions
(i) applicable only to periods after the Latest Maturity Date or (ii) made
applicable to the existing Term Loans and (C) any financial maintenance
covenants described in subclause (I) of Section 2.22(a)), on the date such
Refinancing Term Loans are incurred and, in any event, any Refinancing Term Loan
will not contain mandatory prepayment provisions that are more favorable to the
lenders in respect thereof than the mandatory prepayment provisions applicable
to the Incremental Term Lenders hereunder.

“Refinancing Term Loans” shall mean one or more Classes of Term Loans incurred
by the Borrower under this Agreement pursuant to a Refinancing Facility
Agreement; provided that such Indebtedness constitutes Refinancing Term Loan
Indebtedness in respect of Term Loans (including portions of Classes of
Incremental Term Loans).

“Register” has the meaning set forth in Section 9.04(b)(iv).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, trustees, employees, agents,
auditors, managers, representatives, controlling persons and advisors of such
Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments representing more than 50% of the sum of the
Aggregate Revolving Exposure, outstanding Term Loans and unused Commitments at
such time.

 

50



--------------------------------------------------------------------------------

“Required Revolving Lenders” means, at any time, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the Aggregate Revolving Exposure and unused Revolving Commitments at such
time.

“Requirements of Law” means, with respect to any Person, any statutes, laws,
treaties, rules, regulations, orders, decrees, writs, injunctions or
determinations of any arbitrator or court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of, or any other return of capital with respect to, any Equity
Interests in the Borrower or any Restricted Subsidiary (other than any dividend
or other distribution payable solely in Equity Interests of the Borrower (other
than Disqualified Equity Interests) or options to purchase Equity Interests of
the Borrower (other than Disqualified Equity Interests)).

“Restricted Subsidiary” means each Subsidiary other than an Unrestricted
Subsidiary.

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit hereunder, expressed as an amount representing the maximum
aggregate permitted amount of such Lender’s Revolving Exposure hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 2.07,
(b) increased or established from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption or
the Incremental Facility Amendment pursuant to which such Lender shall have
assumed its Revolving Commitment, as applicable. The initial aggregate amount of
the Lenders’ Revolving Commitments is $800,000,000.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the Dollar Equivalent of the outstanding principal amount of such Lender’s
Revolving Loans and (b) such Lender’s LC Exposure, in each case at such time.

 

51



--------------------------------------------------------------------------------

“Revolving Lender” means a Lender with a Revolving Commitment or Revolving
Exposure.

“Revolving Lender Parent” means, with respect to any Revolving Lender, any
Person in respect of which such Lender is a subsidiary.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“Revolving Maturity Date” means July 14, 2020.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.

“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Borrower or any Subsidiary whereby the Borrower or such Subsidiary sells or
transfers such property to any Person and the Borrower or any Subsidiary leases
such property, or other property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred, from such Person
or its Affiliates.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“Screen Rate” has the meaning set forth in the definition of “LIBO Rate”.

“SEC” means the United States Securities and Exchange Commission.

“Section 956 Impact” means any incremental tax liability resulting or
anticipated to result from the application of Section 956 of the Code taking
into account repatriation of funds, foreign tax credits and other relevant
factors.

“Secured Cash Management Obligations” means the due and punctual payment and
performance of any and all obligations of the Borrower and each Restricted

 

52



--------------------------------------------------------------------------------

Subsidiary (whether absolute or contingent and however and whenever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor)) arising in respect of Cash
Management Services that (a) are owed on the Effective Date to a Person that is
a Lender or an Affiliate of a Lender as of the Effective Date or (b) are owed to
a Person that is a Lender or an Affiliate of a Lender at the time such
obligations are incurred; provided that the Borrower has elected by giving
notice to the Administrative Agent in accordance with the provisions of the
Collateral Agreement to treat such obligations as “Secured Cash Management
Obligations”.

“Secured Hedging Obligations” means the due and punctual payment and performance
of any and all obligations of the Borrower and each Restricted Subsidiary
arising under each Hedging Agreement that (a) is in effect on the Effective Date
with a counterparty that is a Lender or an Affiliate of a Lender as of the
Effective Date or (b) is entered into after the Effective Date with a
counterparty that is a Lender or an Affiliate of a Lender at the time such
Hedging Agreement is entered into. Notwithstanding the foregoing, in the case of
any Excluded Swap Guarantor, “Secured Hedging Obligations” shall not include
Excluded Swap Obligations of such Excluded Swap Guarantor.

“Secured Leverage Ratio” means, on any date, the ratio of (a) Consolidated Total
Secured Debt as of such date to (b) Consolidated EBITDA for the Test Period for
such date.

“Secured Parties” means, collectively, (a) each Lender, (b) the Administrative
Agent, (c) each Issuing Bank, (d) each provider of Cash Management Services the
obligations under which constitute Secured Cash Management Obligations, (e) each
counterparty to any Hedging Agreement the obligations under which constitute
Secured Hedging Obligations, and (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under this Agreement or any other Loan
Document and (g) the successors and assigns of each of the foregoing”.

“Securities Act” means the United States Securities Act of 1933.

“Security Documents” means the Collateral Agreement, the IP Security Agreements,
the Foreign Pledge Agreements, the Mortgages and each other security agreement
or other instrument or document executed and delivered pursuant to Sections 5.03
or 5.13 to secure the Obligations.

“Series” means, with respect to any Class of Commitments or Loans, hereunder, or
any notes or other debt securities, Commitments or Loans or notes or other debt
securities having substantially identical terms and conditions.

“Share Repurchases” means any repurchase of by the Borrower in open market
transactions or pursuant to tender offers of outstanding shares of its common
stock pursuant to share repurchase programs approved by the board of directors
of the Borrower.

 

53



--------------------------------------------------------------------------------

“Specified Swap Obligation” means, with respect to any Subsidiary Loan Party, an
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of §1a(47) of the Commodity Exchange
Act.

“Specified Transaction” means, with respect to any period, any Investment,
Disposition, incurrence or repayment of Indebtedness, issuance of Equity
Interests that increase the Available Amount, or making of any Restricted
Payment that, in any case, by the terms of this Agreement requires “Pro Forma
Compliance” with a test or covenant hereunder or requires such test or covenant
to be calculated on a “Pro Forma Basis”.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subordinated Indebtedness” of any Person means any Indebtedness of such Person
that is subordinated in right of payment to any other Indebtedness of such
Person.

“Subsequent Maturity Date” has the meaning set forth in Section 2.04(c).

“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date and (b) any
other Person (i) of which Equity Interests representing more than 50% of the
equity value or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (ii) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Loan Party” means each Subsidiary that is a party to the Collateral
Agreement.

“Supplemental Perfection Certificate” means a certificate in the form of Exhibit
G-2 or any other form approved by the Administrative Agent.

 

54



--------------------------------------------------------------------------------

“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of real or personal property, or a
combination thereof, (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee is deemed to own the property so leased
for U.S. Federal income tax purposes, other than any such lease under which such
Person is the lessor.

“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
(determined, in the case of a Synthetic Lease providing for an option to
purchase the leased property, as if such purchase were required at the end of
the term thereof) that would appear on a balance sheet of such Person prepared
in accordance with GAAP if such obligations were accounted for as Capital Lease
Obligations. For purposes of Section 6.02, a Synthetic Lease Obligation shall be
deemed to be secured by a Lien on the property being leased and such property
shall be deemed to be owned by the lessee.

“Tax Matters Agreement” means the Tax Matters Agreement dated as of the date
hereof, among the Company, the Borrower and Danaher Corporation.

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Commitment” means an Incremental Term Commitment or a Refinancing Term
Commitment.

“Term Lender” means a Lender with an Incremental Term Commitment, a Refinancing
Term Commitment or an outstanding Term Loan.

“Term Loan” means an Incremental Term Loan or a Refinancing Term Loan.

“Term Maturity Date” means an Incremental Term Maturity Date or a Refinancing
Term Maturity Date.

“Test Period” means, in respect of any date, the period of four consecutive
fiscal quarters of the Borrower most recently ended on or before such date.

“Total Consideration” means, with respect to any acquisition, the total amount
(but without duplication) of (a) cash paid in connection with such acquisition,
plus (b) Indebtedness payable to the seller or any Affiliate thereof in
connection with such acquisition, plus (c) the amount of Indebtedness assumed in
connection with such acquisition.

“Transaction Costs” means the fees and expenses incurred in connection with the
Transactions on the Effective Date.

 

55



--------------------------------------------------------------------------------

“Transactions” means the Merger and the execution, delivery and performance by
each Loan Party of the Loan Documents to which it is to be a party, the
borrowing of Loans, the use of the proceeds thereof and the issuance of Letters
of Credit under this Agreement.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unrestricted Subsidiary” means (a) any Subsidiary that is formed or acquired
after the Effective Date and is designated as an Unrestricted Subsidiary by the
Borrower pursuant to Section 5.14 and (b) any Subsidiary of an Unrestricted
Subsidiary. As of the Effective Date, there shall be no Unrestricted
Subsidiaries.

“Unrestricted Subsidiary Reconciliation Statement” means, with respect to any
consolidated balance sheet or statement of operations, stockholders’ equity or
cash flows of the Borrower and its consolidated Subsidiaries, such financial
statement (in substantially the same form) prepared on the basis of
consolidating the accounts of the Borrower and the Restricted Subsidiaries and
treating Unrestricted Subsidiaries as if they were not consolidated with the
Borrower and otherwise eliminating all accounts of Unrestricted Subsidiaries,
together with an explanation of reconciliation adjustments in reasonable detail.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate” has the meaning set forth in Section 2.16(f)(ii)(D)(2).

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“wholly-owned”, when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly-owned subsidiary of such Person or any
combination thereof.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party or the Administrative Agent.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Revolving Loan” or “Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Loan” or “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan” or “Eurocurrency Revolving Borrowing”).

 

56



--------------------------------------------------------------------------------

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document
(including this Agreement and the other Loan Documents) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof and (e) all references herein to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, this Agreement.

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature used herein shall be construed in accordance with GAAP as in effect from
time to time; provided that (i) if the Borrower, by notice to the Administrative
Agent, shall request an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent or the Required Lenders, by notice to the Borrower, shall request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith and (ii) notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, (A) without giving effect to any

 

57



--------------------------------------------------------------------------------

election under Statement of Financial Accounting Standards 159, The Fair Value
Option for Financial Assets and Financial Liabilities, or any successor thereto
(including pursuant to the Accounting Standards Codification), or under any
similar accounting standard, to value any Indebtedness of the Borrower or any
Subsidiary at “fair value” or any similar valuation standard, as defined
therein, and (B) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof, and
(C) without giving effect to any change to GAAP occurring after the date hereof
as a result of the adoption of any proposals set forth in the Proposed
Accounting Standards Update, Leases (Topic 840), issued by the Financial
Accounting Standards Board on August 17, 2010, or any other proposals issued by
the Financial Accounting Standards Board in connection therewith, in each case
if such change would require treating any lease (or similar arrangement
conveying the right to use) as a capital lease where such lease (or similar
arrangement) would not have been required to be so treated under GAAP as in
effect on the date hereof. For purposes of the foregoing, any change by the
Borrower in its accounting principles and standards to adopt International
Financial Reporting Standards, regardless of whether required by applicable laws
and regulations, will be deemed a change in GAAP.

(b) For purposes of determining compliance with any test or covenant contained
in this Agreement with respect to any period during which any Material
Acquisition or Material Disposition occurs, Consolidated EBITDA, the Secured
Leverage Ratio, the Leverage Ratio and the Interest Coverage Ratio (in each
case, except for purposes of the definition of “Applicable Rate”) shall be
calculated with respect to such period and with respect to such Material
Acquisition or Material Disposition on a Pro Forma Basis.

SECTION 1.05. Merger Consummation. All references herein to the Borrower and the
Subsidiaries shall be deemed to be references to such Persons, and all the
representations and warranties of the Borrower and the other Loan Parties
contained in this Agreement and the other Loan Documents shall be deemed made,
in each case, after giving effect to the Merger to occur on the Effective Date,
unless the context otherwise requires.

SECTION 1.06. Exchange Rates; Currency Equivalents

(a) Not later than 1:00 p.m., New York City time, on each Calculation Date, the
Administrative Agent shall (x) determine the Exchange Rate as of such
Calculation Date with respect to the applicable Designated Foreign Currency and
(y) give notice thereof to the relevant Lenders and the Borrower. The Exchange
Rates so determined shall become effective (i) in the case of the initial
Calculation Date, on the Effective Date and (ii) in the case of each subsequent
Calculation Date, on the first Business Day immediately following such
Calculation Date (a “Reset Date”), shall remain effective until the next
succeeding Reset Date and shall for all purposes of this

 

58



--------------------------------------------------------------------------------

Agreement (other than any provision expressly requiring the use of a current
exchange rate) be the Exchange Rates employed in converting any amounts between
Dollars and any Designated Foreign Currency.

(b) Solely for purposes of Article II and related definitional provisions to the
extent used therein, the applicable amount of any currency (other than Dollars)
for purposes of the Loan Documents shall be such Dollar Equivalent amount as
determined by the Administrative Agent and notified to the applicable Lender and
the Borrower in accordance with this Section. If any basket is exceeded solely
as a result of fluctuations in the applicable Exchange Rate after the last time
such basket was utilized, such basket will not be deemed to have been exceeded
solely as a result of such fluctuations in the applicable Exchange Rate. For
purposes of Article VI hereof, amounts in currencies other than Dollars shall be
translated into Dollars at the currency exchange rates used in preparing the
Borrower’s annual and quarterly financial statements.

(c) For purposes of Section 6.01, the amount of any Indebtedness denominated in
any currency other than dollars shall be calculated based on the applicable
Exchange Rate, in the case of such Indebtedness incurred or committed, on the
date that such Indebtedness was incurred or committed, as applicable; provided
that if such Indebtedness is incurred to refinance other Indebtedness
denominated in a currency other than dollars, and such refinancing would cause
the applicable dollar-denominated restriction to be exceeded if calculated at
the applicable Exchange Rate on the date of such refinancing, such
dollar-denominated restrictions shall be deemed not to have been exceeded so
long as the principal amount of such Refinancing Indebtedness does not exceed
the sum of (i) the outstanding or committed principal amount, as applicable, of
such Indebtedness being refinanced plus (ii) the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such refinancing.

(d) For purposes of Sections 6.02, 6.04, 6.05 and 6.08, the amount of any Liens,
investments, asset sales and Restricted Payments, as applicable, denominated in
any currency other than dollars shall be calculated based on the applicable
Exchange Rate on the date that such Lien is incurred or such investment, asset
sale or Restricted Payment is made, as the case may be.

SECTION 1.07. Status of Obligations. In the event that the Borrower or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Loan Document Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Lenders to have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.

 

59



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Revolving Lender agrees to make Revolving Loans denominated in Dollars or
any Designated Foreign Currency to the Borrower from time to time during the
Revolving Availability Period in an aggregate principal amount that will not
result in such Revolving Lender’s Revolving Exposure exceeding such Revolving
Lender’s Revolving Commitment or the Aggregate Revolving Exposure exceeding the
Aggregate Revolving Commitment. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.13, (i)each Borrowing denominated in Dollars shall be
comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower may
request in accordance herewith; provided that all Borrowings made on the
Effective Date must be made as ABR Borrowings unless the Borrower shall have
given the notice required for a Eurocurrency Borrowing under Section 2.03 and
provided an indemnity letter, in form and substance reasonably satisfactory to
the Administrative Agent, extending the benefits of Section 2.15 to Lenders in
respect of such Borrowings and (ii) each Borrowing denominated in any Designated
Foreign Currency shall be comprised entirely of Eurocurrency Loans. Each Lender
at its option may make any Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum; provided that a
Eurocurrency Borrowing that results from a continuation of an outstanding
Eurocurrency Borrowing may be in an aggregate amount that is equal to such
outstanding Borrowing. At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the Aggregate Revolving Commitment or that is required to
finance the reimbursement of an LC

 

60



--------------------------------------------------------------------------------

Disbursement as contemplated by Section 2.04(f). Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of 10 (or such greater number as may be
agreed to by the Administrative Agent) Eurocurrency Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert to or continue, any
Eurocurrency Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date applicable thereto.

SECTION 2.03. Requests for Borrowings. To request a Revolving Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone
(other than a request for any Borrowing denominated in a Designated Foreign
Currency, which request shall be made in writing (including by electronic
mail)), electronic mail or hand delivery of an executed written Borrowing
Request (a) in the case of a Eurocurrency Borrowing denominated in Dollars, not
later than 1:00 p.m., New York City time, three Business Days before the date of
the proposed Borrowing (or, in the case of any Eurocurrency Borrowing to be made
on the Effective Date, such shorter period of time as may be agreed by the
Administrative Agent), (b) in the case of a Eurocurrency Borrowing denominated
in a Designated Foreign Currency, not later than 1:00 p.m., London time, four
Business Days before the date of the proposed Borrowing, and (c) in the case of
an ABR Borrowing, not later than 11:00 a.m., New York City time, on the day of
the proposed Borrowing; provided that any such notice of an ABR Revolving
Borrowing to finance the reimbursement of an LC Disbursement denominated in
dollars as contemplated by Section 2.04(e) may be given not later than 1:00
p.m., New York City time, on the date of the proposed Borrowing. Each telephonic
or electronic mail Borrowing Request shall be irrevocable and shall in the case
of a telephonic request be confirmed promptly by hand delivery, electronic mail
or facsimile to the Administrative Agent of a written Borrowing Request. Each
such telephonic or written Borrowing Request shall specify the following
information (to the extent applicable, in compliance with Section 2.02):

(i) whether the requested Borrowing is to be a Revolving Borrowing or a Term
Borrowing of a particular Series;

(ii) the currency and the aggregate amount of such Borrowing;

(iii) the requested date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the account of the Borrower to which funds are
to be disbursed or, in the case of any ABR Revolving Borrowing requested to
finance the reimbursement of an LC Disbursement as provided in Section 2.04(f),
the identity of the Issuing Bank that made such LC Disbursement.

 

61



--------------------------------------------------------------------------------

If no election as to the Type of a Borrowing in Dollars is specified, then the
requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurocurrency Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s ’
duration. If no currency is specified with respect to any requested Revolving
Loan, the Borrower shall be deemed to have selected Dollars. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

SECTION 2.04. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account or, so long as the Borrower is a joint and several
co-applicant with respect thereto, the account of any Subsidiary, denominated in
dollars and in a form reasonably acceptable to the Administrative Agent and the
applicable Issuing Bank, at any time and from time to time during the Revolving
Availability Period. The Borrower unconditionally and irrevocably agrees that,
in connection with any Letter of Credit issued for the account of any Subsidiary
as provided in the first sentence of this paragraph, it will be fully
responsible for the reimbursement of LC Disbursements, the payment of interest
thereon and the payment of fees due under Section 2.11(b) to the same extent as
if it were the sole account party in respect of such Letter of Credit.
Notwithstanding anything contained in any letter of credit application furnished
to any Issuing Bank in connection with the issuance of any Letter of Credit,
(i) all provisions of such letter of credit application purporting to grant
liens in favor of the Issuing Bank to secure obligations in respect of such
Letter of Credit shall be disregarded, it being agreed that such obligations
shall be secured to the extent provided in this Agreement and in the Security
Documents, and (ii) in the event of any inconsistency between the terms and
conditions of such letter of credit application and the terms and conditions of
this Agreement, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit (other than any automatic renewal
permitted pursuant to paragraph (c) of this Section), the Borrower shall hand
deliver or fax (or transmit by electronic communication, if arrangements for
doing so have been approved by the recipient) to the applicable Issuing Bank and
the Administrative Agent, reasonably in advance of the requested date of
issuance, amendment, renewal or extension, a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the requested date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to enable the applicable
Issuing

 

62



--------------------------------------------------------------------------------

Bank to prepare, amend, renew or extend such Letter of Credit. If requested by
the applicable Issuing Bank, the Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any such
request. A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon each issuance, amendment, renewal or extension of any Letter of
Credit the Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension, (i) the LC Exposure
will not exceed $50,000,000 and (ii) the Aggregate Revolving Exposure will not
exceed the Aggregate Revolving Commitment. Each Issuing Bank agrees that it
shall not permit any issuance, amendment, renewal or extension of a Letter of
Credit to occur unless it shall have given to the Administrative Agent written
notice thereof required under paragraph (l) of this Section. Notwithstanding
anything to the contrary contained herein, no Issuing Bank shall be required to
issue any Letter of Credit if, after giving effect thereto, the aggregate amount
of outstanding Letters of Credit issued by it would exceed the amount of its LC
Commitment.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) unless otherwise consented to
by the Issuing Bank and (ii) the date that is five Business Days prior to the
Revolving Maturity Date; provided that any Letter of Credit may contain
customary automatic renewal provisions agreed upon by the Borrower and the
applicable Issuing Bank pursuant to which the expiration date of such Letter of
Credit shall automatically be extended for a period of up to 12 months (but not
to a date later than the date set forth in clause (ii) above), subject to any
right on the part of such Issuing Bank to prevent any such renewal from
occurring that may be contained in such Letter of Credit; and provided further
that if there exist any Incremental Revolving Commitments having a maturity date
later than the Revolving Maturity Date (the “Subsequent Maturity Date”), then,
so long as the aggregate LC Exposure in respect of Letters of Credit expiring
after the Revolving Maturity Date will not exceed the lesser of $10,000,000 and
the aggregate amount of such Incremental Revolving Commitments, the Borrower may
request the issuance of a Letter of Credit that shall expire at or prior to the
close of business on the earlier of (A) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (B) the date that is five
Business Days prior to the Subsequent Maturity Date. Notwithstanding the
foregoing, any Letter of Credit issued hereunder may, in the sole discretion of
the applicable Issuing Bank, expire after the fifth Business Day prior to the
Revolving Maturity Date (or the Subsequent Maturity Date) but on or before the
date that is 90 days after the Revolving Maturity Date (or the Subsequent
Maturity Date), provided that the Borrower hereby agrees that it shall provide
cash collateral in an amount equal to 102% of the LC Exposure in respect of any
such outstanding Letter of Credit to the applicable Issuing Bank at least five
Business Days prior to the Revolving Maturity Date (or Subsequent Maturity Date,
if applicable), which such amount shall be (A) deposited by the Borrower in an
account with and in the

 

63



--------------------------------------------------------------------------------

name of such Issuing Bank and (B) held by such Issuing Bank for the satisfaction
of the Borrower’s reimbursement obligations in respect of such Letter of Credit
until the expiration of such Letter of Credit. Any Letter of Credit issued with
an expiration date beyond the fifth Business Day prior to the Revolving Maturity
Date (or the Subsequent Maturity Date, as applicable) shall, to the extent of
any undrawn amount remaining thereunder on the Revolving Maturity Date (or the
Subsequent Maturity Date, if applicable), cease to be a “Letter of Credit”
outstanding under this Agreement for purposes of the Revolving Lenders’
obligations to participate in Letters of Credit pursuant to clause (d) below.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or any Revolving Lender, the Issuing
Bank that is the issuer thereof hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Revolving Lender’s Applicable Percentage
of each LC Disbursement made by such Issuing Bank under such Letter of Credit
and not reimbursed by the Borrower on the date due as provided in paragraph
(f) of this Section, or of any reimbursement payment required to be refunded to
the Borrower for any reason. Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or any
reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Lender further acknowledges and agrees that, in
issuing, amending, renewing or extending any Letter of Credit, the applicable
Issuing Bank shall be entitled to rely, and shall not incur any liability for
relying, upon the representation and warranty of the Borrower deemed made
pursuant to Section 4.02.

(e) Disbursements. Each Issuing Bank shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit and shall promptly notify the Administrative Agent and
the Borrower by telephone (confirmed by hand delivery or facsimile) of such
demand for payment and whether such Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
LC Disbursement.

(f) Reimbursements. If an Issuing Bank shall make an LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such

 

64



--------------------------------------------------------------------------------

LC Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 3:00 p.m., New York City time, on the Business Day
immediately following the day that the Borrower receives such notice; provided
that, in the case of an LC Disbursement in an amount of $500,000 or more, the
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Sections 2.03 that such payment be financed with an ABR
Revolving Borrowing, and, to the extent so financed, the Borrower’s obligation
to make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing. If the Borrower fails to reimburse any LC Disbursement by
the time specified above, the Administrative Agent shall notify each Revolving
Lender of the applicable LC Disbursement and the amount of the payment then due
from the Borrower in respect of the applicable LC Disbursement and such
Revolving Lender’s Applicable Percentage thereof. Promptly following receipt of
such notice, each Revolving Lender shall pay to the Administrative Agent its
Applicable Percentage of the amount then due from the Borrower, in the same
manner as provided in Section 2.05 with respect to Loans made by such Lender
(and Section 2.05 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders pursuant to this paragraph), and the Administrative Agent
shall promptly remit to the applicable Issuing Bank the amounts so received by
it from the Revolving Lenders. Promptly following receipt by the Administrative
Agent of any payment from the Borrower pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse such Issuing Bank, then to such Revolving Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Revolving Lender pursuant to this paragraph to reimburse an Issuing Bank for an
LC Disbursement (other than the funding of an ABR Revolving Borrowing as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

(g) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section is absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision thereof or hereof, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this paragraph, constitute a legal or equitable discharge of,
or provide a right of setoff against, the Borrower’s obligations hereunder. None
of the Administrative Agent, the Lenders, the Issuing Banks or any of their
Related Parties shall have any liability or responsibility by reason of or in
connection with the issuance or

 

65



--------------------------------------------------------------------------------

transfer of any Letter of Credit, any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any other
act, failure to act or other event or circumstance; provided that the foregoing
shall not be construed to excuse any Issuing Bank from liability to the Borrower
to the extent of any direct damages (as opposed to consequential damages, claims
in respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence, bad faith or
willful misconduct on the part of an Issuing Bank (as determined by a court of
competent jurisdiction in a final and nonappealable judgment), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement in full, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (f) of this Section, then Section 2.12(c) shall apply. Interest
accrued pursuant to this paragraph shall be paid to the Administrative Agent,
for the account of the applicable Issuing Bank, except that interest accrued on
and after the date of payment by any Revolving Lender pursuant to paragraph (f)
of this Section to reimburse such Issuing Bank shall be for the account of such
Lender to the extent of such payment, and shall be payable on demand or, if no
demand has been made, on the date on which the Borrower reimburses the
applicable LC Disbursement in full.

(i) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, a Majority in Interest of the Revolving Lenders) demanding
the deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the

 

66



--------------------------------------------------------------------------------

Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (i) or (j) of
Article VII. The Borrower also shall deposit cash collateral in accordance with
this paragraph as and to the extent required by Section 2.10(b) or 2.19. Each
such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the obligations of the Borrower under this Agreement.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. Other than any interest
earned on the investment of such deposits, which investments shall be made as
mutually agreed by the Administrative Agent and the Borrower and at the
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Banks for LC Disbursements for which they have not been reimbursed and,
to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
a Majority in Interest of the Revolving Lenders), be applied to satisfy other
obligations of the Borrower under this Agreement. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived. If the Borrower is required to provide an
amount of cash collateral hereunder pursuant to Section 2.10(b), such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower as and to
the extent that, after giving effect to such return, the Aggregate Revolving
Exposure would not exceed the Aggregate Revolving Commitment and no Default
shall have occurred and be continuing.

(j) Designation of Additional Issuing Banks. The Borrower may, at any time and
from time to time, with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld), designate as additional Issuing Banks one
or more Revolving Lenders that agree to serve in such capacity as provided
below. The acceptance by a Revolving Lender of an appointment as an Issuing Bank
hereunder shall be evidenced by an agreement, which shall be in form and
substance reasonably satisfactory to the Administrative Agent and shall specify
the LC Commitment of such Issuing Bank, executed by the Borrower, the
Administrative Agent and such designated Revolving Lender and, from and after
the effective date of such agreement, (i) such Revolving Lender shall have all
the rights and obligations of an Issuing Bank under this Agreement and
(ii) references herein to the term “Issuing Bank” shall be deemed to include
such Revolving Lender in its capacity as an issuer of Letters of Credit
hereunder.

 

67



--------------------------------------------------------------------------------

(k) Termination of an Issuing Bank. The Borrower may terminate the appointment
of any Issuing Bank as an “Issuing Bank” hereunder by providing a written notice
thereof to such Issuing Bank, with a copy to the Administrative Agent. Any such
termination shall become effective upon the earlier of (i) such Issuing Bank
acknowledging receipt of such notice and (ii) the 10th Business Day following
the date of the delivery thereof; provided that no such termination shall become
effective until and unless the LC Exposure attributable to Letters of Credit
issued by such Issuing Bank (or its Affiliates) shall have been reduced to zero.
At the time any such termination shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the terminated Issuing Bank pursuant
to Section 2.11(b). Notwithstanding the effectiveness of any such termination,
the terminated Issuing Bank shall remain a party hereto and shall continue to
have all the rights of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such termination, but shall not issue
any additional Letters of Credit.

(l) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancellations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and amount of such LC
Disbursement, (iv) on any Business Day on which the Borrower fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount of such LC Disbursement and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.

(m) LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

SECTION 2.05. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., Local Time (or in the case of any Loan
denominated in a Designated Foreign Currency, noon, Local Time), to the account
of the

 

68



--------------------------------------------------------------------------------

Administrative Agent most recently designated by it for such purpose for Loans
denominated in the currency of such Loan by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
remitting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent and designated by the Borrower in the
applicable Borrowing Request or, in the case of ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.04(f),
to the Issuing Bank specified by the Borrower in the applicable Borrowing
Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or, in the case of any ABR
Borrowing for which notice of such Borrowing has been given by the Borrower on
the proposed date of such Borrowing in accordance with Section 2.03, prior to
1:00 p.m., Local Time, on such date) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance on such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, (A) in the case of Loans denominated in dollars, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (B) in the case of Loans denominated in a Designated Foreign
Currency, the rate determined by the Administrative Agent to be the cost to it
of funding such amount (which determination will be conclusive absent manifest
error) and (ii) in the case of the Borrower, the interest rate applicable to
(A) in the case of Loans denominated in Dollars, ABR Loans of the applicable
Class and (B) in the case of Loans denominated in a Designated Foreign Currency,
the interest rate applicable to the subject Loan pursuant to Section 2.12. If
the Borrower and such Lender shall pay such interest to the Administrative Agent
for the same or an overlapping period, the Administrative Agent shall promptly
remit to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing.

SECTION 2.06. Interest Elections. (a) Each Revolving Borrowing and Incremental
Term Borrowing initially shall be of the Type specified in the applicable
Borrowing Request or as otherwise required by Section 2.03 and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period specified in the
applicable Borrowing Request or as otherwise required by Section 2.03.
Thereafter, the Borrower may elect to convert such Borrowing to a Borrowing of a
different Type (provided that Eurocurrency Borrowings denominated in a
Designated Foreign Currency may not be

 

69



--------------------------------------------------------------------------------

converted into ABR Borrowings) or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone (other than a request
pursuant to this Section with respect to a Borrowing denominated in a Designated
Foreign Currency, which request shall be made in writing (including by
electronic mail)), electronic mail or hand delivery of an executed written
Interest Election Request by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Revolving Borrowing of the
Type resulting from such election to be made on the effective date of such
election. Each such telephonic or electronic mail Interest Election Request
shall be irrevocable and shall in the case of a telephonic request be confirmed
promptly by hand delivery, electronic mail or facsimile to the Administrative
Agent of a written Interest Election request signed by the Borrower.

(c) Each telephonic or written Interest Election Request shall specify the
following information in compliance with Section 2.02

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is to be a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

70



--------------------------------------------------------------------------------

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall (i) in the case of a
Borrowing denominated in Dollars, be converted to an ABR Borrowing, and (ii) in
the case of a Eurocurrency Borrowing denominated in a Designated Foreign
Currency, be continued as a Eurocurrency Borrowing for an additional Interest
Period of one month. Notwithstanding any contrary provision hereof, if an Event
of Default under clause (i) or (j) of Article VII has occurred and is continuing
with respect to the Borrower, or if any other Event of Default has occurred and
is continuing and the Administrative Agent, at the request of a Majority in
Interest of Lenders of any Class, has notified the Borrower of the election to
give effect to this sentence on account of such other Event of Default, then, in
each such case, so long as such Event of Default is continuing, .(i) no
outstanding Borrowing (or Borrowing of the applicable Class, as applicable)
denominated in Dollars may be converted to or continued as a Eurocurrency
Borrowing, (ii) unless repaid, each Eurocurrency Borrowing (or Eurocurrency
Borrowing of the applicable Class, as applicable) denominated in Dollars shall
be converted to an ABR Borrowing at the end of the Interest Period applicable
thereto and (iii) unless repaid, each Eurocurrency Borrowing denominated in a
Designated Foreign Currency shall be continued as a Eurocurrency Borrowing with
an Interest Period of one month’s duration.

SECTION 2.07. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Revolving Commitments shall automatically terminate on the
Revolving Maturity Date.

(b) The Borrower may at any time terminate, or from time to time permanently
reduce, the Commitments of any Class; provided that (i) each partial reduction
of the Commitments of any Class shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000 and (ii) the Borrower shall
not terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.10,
the Aggregate Revolving Exposure would exceed the Aggregate Revolving
Commitment.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying the effective date thereof. Promptly following receipt of
any such notice, the Administrative Agent shall advise the Lenders of the
applicable Class of the contents thereof. Each notice delivered by the Borrower
pursuant to this Section shall be irrevocable; provided that a notice of
termination or reduction of the Revolving Commitments under paragraph (b) of
this Section may state that such notice is conditioned upon the occurrence of
one or more events specified therein, in which case such notice may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to the
specified

 

71



--------------------------------------------------------------------------------

effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments of any Class shall be permanent. Each reduction of the
Commitments of any Class shall be made ratably among the Lenders in accordance
with their respective Commitments of such Class.

SECTION 2.08. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Revolving Lender the then unpaid principal amount of each Revolving Loan of
such Lender on the Revolving Maturity Date.

(b) The records maintained by the Administrative Agent and the Lenders shall be
prima facie evidence of the existence and amounts of the obligations of the
Borrower in respect of the Loans, LC Disbursements, interest and fees due or
accrued hereunder; provided that the failure of the Administrative Agent or any
Lender to maintain such records or any error therein shall not in any manner
affect the obligation of the Borrower to pay any amounts due hereunder in
accordance with the terms of this Agreement.

(c) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form payable to the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns).

SECTION 2.09. Repayment of Incremental Term Loans. The Borrower shall repay
Incremental Term Loans of any Series in such amounts and on such date or dates
as shall be specified therefor in the Incremental Facility Amendment
establishing the Incremental Term Commitments of such Series.

SECTION 2.10. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to the requirements of this Section.

(b) In the event and on each occasion that (i) the Aggregate Revolving Exposure
exceeds the Aggregate Revolving Commitment (other than as a result of any
revaluation of the Dollar Equivalent of Revolving Loans on any Calculation Date
in accordance with Section 1.06) or (ii) the Aggregate Revolving Exposure
exceeds 105% of the Aggregate Revolving Commitment solely as a result of any
revaluation of the Dollar Equivalent of Revolving Loans on any Calculation Date
in accordance with Section 1.06, the Borrower shall prepay Revolving Borrowings
(or, if no such Borrowings are outstanding, deposit cash collateral in an
account with the Administrative Agent in accordance with Section 2.04(i)) in an
aggregate amount equal to such excess.

 

72



--------------------------------------------------------------------------------

(c) Prior to any prepayment of Borrowings under this Section, the Borrower shall
specify the Borrowing or Borrowings to be prepaid in the notice of such
prepayment delivered pursuant to paragraph (d) of this Section.

(d) The Borrower shall notify the Administrative Agent by telephone (confirmed
by hand delivery or facsimile) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 1:00 p.m., New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 1:00 p.m., New York City time,
one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid; provided that if a notice of
optional prepayment is given in connection with a conditional notice of
termination of the Revolving Commitments as contemplated by Section 2.07, then
such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.07. Promptly following receipt of any such
notice, the Administrative Agent shall advise the Lenders of the applicable
Class of the contents thereof. Each partial prepayment of any Borrowing shall be
in an amount that would be permitted in the case of an advance of a Borrowing of
the same Type as provided in Section 2.02, except as necessary to apply fully
the required amount of a mandatory prepayment. Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.12 together with any additional amounts required pursuant to
Section 2.15.

SECTION 2.11. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Lender a commitment fee which shall accrue at
the Applicable Rate on the daily unused amount of the Revolving Commitment of
such Lender during the period from and including the date hereof to but
excluding the date on which such Revolving Commitment terminates. Accrued
commitment fees in respect of the Revolving Commitments shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Revolving Commitments terminate, commencing on the
first such date to occur after the date hereof. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). For
purposes of computing commitment fees, a Revolving Commitment of a Lender shall
be deemed to be used to the extent of the outstanding Revolving Loans and LC
Exposure of such Lender.

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such

 

73



--------------------------------------------------------------------------------

Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure and (ii) to each Issuing Bank a fronting fee,
which shall accrue at the rate or rates per annum separately agreed upon between
the Borrower and such Issuing Bank on the average daily amount of the LC
Exposure attributable to Letters of Credit issued by such Issuing Bank
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Revolving Commitments and the date on
which there ceases to be any such LC Exposure, as well as such Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. In addition, if, as
contemplated by Section 2.04(c), any Letter of Credit is cash collateralized and
remains outstanding after the Revolving Maturity Date (or Subsequent Maturity
Date, as the case may be), the Borrower will pay a fee (an “LC Fee”) to the
Issuing Bank in respect of such Letter of Credit which shall accrue at the
Applicable Rate that would be used to determine the interest rate applicable to
Eurocurrency Revolving Loans (assuming such Loans were outstanding during such
period) on the daily amount of the LC Exposure attributable to such Letter of
Credit (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Revolving Maturity Date
(or Subsequent Maturity Date, as the case may be) but excluding the date on
which such Issuing Bank ceases to have any LC Exposure in respect of such Letter
of Credit. Participation fees, fronting fees and other fees payable to an
Issuing Bank in respect of its Letters of Credit accrued through and including
the last day of March, June, September and December of each year shall be
payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
(other than LC Fees) shall be payable on the date on which the Revolving
Commitments terminate and any such fees, including LC Fees, accruing after the
date on which the Revolving Commitments terminate shall be payable on demand
and, in the case of LC Fees and fronting fees accruing after the Revolving
Maturity Date (or Subsequent Maturity Date, as applicable), on the date on which
the relevant Issuing Bank ceases to have LC Exposure in respect of the Letter of
Credit in respect of which such fees are payable. Any other fees payable to an
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees, LC Fees and fronting fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Revolving Lenders entitled thereto. Fees paid shall
not be refundable under any circumstances.

 

74



--------------------------------------------------------------------------------

SECTION 2.12. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if (i) any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum (the “Default Rate”) equal to (A) in the case of overdue principal of
any Loan, 2.00% per annum plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (B) in the case of any
other amount, 2.00% per annum plus the rate applicable to ABR Revolving Loans as
provided in paragraph (a) of this Section, or (ii) at any time an Event of
Default has occurred and is continuing and the Administrative Agent or the
Required Lenders shall so elect, any principal of or interest on any Loan or any
fee or other amount payable hereunder by the Borrower shall bear interest, after
as well as before judgment, at the Default Rate. Payment or acceptance of the
increased rates of interest provided for in this paragraph (c) is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of the
Administrative Agent, any Issuing Bank or any Lender.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of a Revolving Loan, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of a Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

 

75



--------------------------------------------------------------------------------

SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing of any Class:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by a Majority in Interest of the Lenders
of such Class that the Adjusted LIBO Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Eurocurrency Borrowing for such Interest Period;

then the Administrative Agent shall give notice (which may be telephonic)
thereof to the Borrower and the Lenders of such Class as promptly as practicable
and, until the Administrative Agent notifies the Borrower and the Lenders of
such Class that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
of such Class to, or continuation of any Borrowing of such Class as, a
Eurocurrency Borrowing shall be ineffective, (ii) any affected Eurocurrency
Borrowing that is requested to be continued shall (A) if denominated in Dollars,
be continued as an ABR Borrowing or (B) otherwise, be repaid on the last day of
the then-current Interest Period applicable thereto, and (iii) any Borrowing
Request for an affected Eurocurrency Borrowing shall (A) in the case of a
Borrowing denominated in Dollars, be deemed a request for an ABR Borrowing or
(B) in all other cases, be ineffective (and no Lender shall be obligated to make
a Loan on account thereof) and (ii) any Borrowing Request for a Eurocurrency
Borrowing of such Class shall be treated as a request for an ABR Borrowing.

SECTION 2.14. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or Issuing Bank (except
any such reserve requirement reflected in the Adjusted LIBO Rate);

(ii) impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Loans
made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes on its loans, letters of credit, commitments or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making or maintaining any Eurocurrency Loan (or of
maintaining its obligation to make any such Loan), to increase the cost to such
Lender, Issuing Bank or other Recipient of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or issue any Letter of Credit) or to reduce the

 

76



--------------------------------------------------------------------------------

amount of any sum received or receivable by such Lender, Issuing Bank or other
Recipient hereunder (whether of principal, interest or otherwise), then, from
time to time upon request of such Lender, Issuing Bank or other Recipient, the
Borrower will pay to such Lender, Issuing Bank or other Recipient, as the case
may be, such additional amount or amounts as will compensate such Lender,
Issuing Bank or other Recipient, as the case may be, for such additional costs
or expenses incurred or reduction suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements or liquidity has had or would have the effect of reducing
the rate of return on such Lender’s or Issuing Bank’s capital or on the capital
of such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement, the Commitments of or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or Issuing Bank or such
Lender’s or Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or Issuing Bank’s
policies and the policies of such Lender’s or Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then, from time to time upon
request of such Lender or Issuing Bank, the Borrower will pay to such Lender or
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered.

(c) A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender or Issuing Bank, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs or expenses incurred or reductions
suffered more than 180 days prior to the date that such Lender or Issuing Bank,
as the case may be, notifies the Borrower of the Change in Law giving rise to
such increased costs or expenses or reductions and of such Lender’s or Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or expenses or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

(e) Notwithstanding any other provision of this Section, no Lender shall demand
compensation for any increased cost or reduction pursuant to this Section in
respect of any Change in Law described in the proviso to the definition of the
term “Change in Law” if it shall not be the general policy or practice of

 

77



--------------------------------------------------------------------------------

such Lender to demand such compensation in similar circumstances from
similarly-situated borrowers (it being understood that this paragraph (e) shall
not (i) require any Lender to breach any confidentiality agreement or to
disclose any information otherwise required to be held in confidence by it or
(ii) limit the discretion of any Lender to waive the right to demand such
compensation in any given case).

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert or
continue any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto, (d) the failure to prepay any Eurocurrency Loan on a date
specified therefor in any notice of prepayment given by the Borrower (whether or
not such notice may be revoked in accordance with the terms hereof) or (e) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.18 or pursuant to Section 2.20(e), then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest that would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate that would have
been applicable to such Loan (but not including the Applicable Rate applicable
thereto), for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the London interbank market. A certificate
of any Lender delivered to the Borrower and setting forth any amount or amounts
that such Lender is entitled to receive pursuant to this Section shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

SECTION 2.16. Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by a Loan
Party under this Agreement or any other Loan Document, whether to the
Administrative Agent, any Lender or Issuing Bank or any other Person to which
any such payment is owed (each of the foregoing being referred to as a
“Recipient”), shall be made without withholding for any Taxes, unless such
withholding is required by any law. If any Withholding Agent determines, in its
sole discretion exercised in good faith, that it is so required to withhold
Taxes, then such Withholding Agent may so withhold and shall timely pay the full
amount of withheld Taxes to the relevant Governmental Authority in accordance
with applicable law. If such Taxes are Indemnified Taxes, then the amount
payable by such Loan Party shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the applicable Recipient receives the amount it would have
received had no such withholding been made.

 

78



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

(c) Evidence of Payment. As soon as practicable after any payment of Taxes by a
Loan Party to a Governmental Authority pursuant to this Agreement, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Loan Parties. The Loan Parties shall indemnify each
Recipient for any Indemnified Taxes that are paid or payable by such Recipient
in connection with this Agreement (including amounts paid or payable under this
paragraph) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. The indemnity under this
paragraph shall be paid within 20 days after the Recipient delivers to any Loan
Party a certificate stating the amount of any Indemnified Taxes so paid or
payable by such Recipient and describing in reasonable detail the basis for the
indemnification claim. Such certificate shall be conclusive of the amount so
paid or payable absent manifest error. Such Recipient shall deliver a copy of
such certificate to the Administrative Agent.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with this Agreement
(including any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register) and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this paragraph shall be
paid within 10 days after the Administrative Agent delivers to the applicable
Lender a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
this Agreement shall deliver to the Borrower and the Administrative Agent, at
the time or times reasonably requested by the Borrower

 

79



--------------------------------------------------------------------------------

or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without, or at a reduced rate of, withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by law or reasonably requested
by the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to any
withholding (including backup withholding) or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in clauses (A) through (E) of
paragraph (f)(ii) below) shall not be required if in the Lender’s judgment such
completion, execution or submission would materially prejudice the legal or
commercial position of such Lender. Upon the reasonable request of the Borrower
or the Administrative Agent, any Lender shall update any form or certification
previously delivered pursuant to this Section 2.16(f). If any form or
certification previously delivered pursuant to this Section 2.16(f) expires or
becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify the Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so. Notwithstanding any other
provision of this paragraph, a Lender shall not be required to deliver any form
pursuant to this paragraph that it is not legally able to deliver.

(ii) Without limiting the generality of the foregoing, each Lender shall, if it
is legally eligible to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies as is reasonably requested by the Borrower and
the Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States of America is a party (1) with respect to
payments of interest under this Agreement, IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (2) with respect to
any other applicable payments under this Agreement, IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

80



--------------------------------------------------------------------------------

(C) in the case of a Foreign Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States of America, IRS Form W-8ECI;

(D) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, both (1) IRS Form W-8BEN or
W-8BEN-E and (2) a certificate substantially in the form of Exhibit I-1, Exhibit
I-2, Exhibit I-3 or Exhibit I-4 (each, a “U.S. Tax Certificate”), as applicable,
to the effect that such Lender is not (x) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (y) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code or (z) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code;

(E) in the case of a Foreign Lender that is not the beneficial owner of payments
made under this Agreement (including a partnership or a participating Lender),
(1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms prescribed
in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that would be
required of each such beneficial owner or partner of such partnership if such
beneficial owner or partner were a Lender; provided that if such Lender is a
partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Lender may provide a
U.S. Tax Certificate on behalf of such partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax, together with such supplementary
documentation as shall be necessary to enable the Borrower or the Administrative
Agent to determine the amount of Tax (if any) required by law to be withheld.

(iii) If a payment made to a Lender under this Agreement would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such

 

81



--------------------------------------------------------------------------------

Lender has or has not complied with such Lender’s obligations under FATCA and,
as necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.16(f)(iii), the term “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

(g) Treatment of Certain Refunds. If any Recipient determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including
additional amounts paid pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of
Recipient and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such Recipient, shall repay to such Recipient the amount
paid to such Recipient pursuant to the prior sentence (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event such Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph, in no
event will any Recipient be required to pay any amount to any indemnifying party
pursuant to this paragraph if such payment would place such Recipient in a less
favorable position (on a net after-Tax basis) than such Recipient would have
been in if the indemnification payments or additional amounts giving rise to
such refund had never been paid. This paragraph shall not be construed to
require any Recipient to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) Issuing Bank. For purposes of Sections 2.16(e) and 2.16(f), the term
“Lender” shall include each Issuing Bank.

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a) The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 12:00 noon, New York City time), on the date when
due, in immediately available funds, without any defense, setoff, recoupment or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to such account as may be specified by the
Administrative Agent, except that payments required to be made directly to any
Issuing Bank shall be so made, payments pursuant to Sections 2.14, 2.15, 2.16
and 9.03 shall be made directly to the Persons entitled thereto and payments
pursuant to other Loan Documents shall be made to the Persons specified therein.
The Administrative Agent shall distribute any such payment received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business

 

82



--------------------------------------------------------------------------------

Day and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments under each Loan Document
shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
towards payment of the amounts then due hereunder ratably among the parties
entitled thereto, in accordance with the amounts then due to such parties.

(c) Except to the extent that this Agreement provides for payments to be
disproportionately allocated to or retained by a particular Lender or group of
Lenders (including in connection with the payment of interest or fees at
different rates and the repayment of principal amounts of Loans at different
times as a result of Extension Permitted Amendments effected under
Section 2.21), each Lender agrees that if it shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or participations in LC Disbursements
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and participations in LC Disbursements and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements of other
Lenders to the extent necessary so that the amount of all such payments shall be
shared by the Lenders ratably in accordance with the aggregate amounts of
principal of and accrued interest on their Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement (for the avoidance of
doubt, as in effect from time to time) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any Person that is an Eligible
Assignee (as such term is defined from time to time). The Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or Issuing Banks hereunder that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or

 

83



--------------------------------------------------------------------------------

Issuing Banks, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or Issuing
Banks, as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account of the Administrative Agent or any Issuing Bank,
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations
have been discharged or (ii) hold any such amounts in a segregated account as
cash collateral for, and application to, any future funding obligations of such
Lender pursuant to Sections 2.04(d), 2.04(f), 2.05(b), 2.17(c), 2.17(d) and
9.03(c), in each case in such order as shall be determined by the Administrative
Agent in its discretion.

SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.14, or if the Borrower is required to pay
any additional amount to any Lender or to any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall (at the
request of the Borrower) use commercially reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
and delegate its rights and obligations hereunder to another of its offices,
branches or Affiliates if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.14 or 2.16, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable out of pocket costs and expenses incurred by any Lender in connection
with any such designation or assignment and delegation.

(b) If (i) any Lender requests compensation under Section 2.14, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
(iii) any Lender has become a Defaulting Lender, (iv) any Lender has declined to
become an Extending Lender in connection with an Extension Offer made to it
pursuant to Section 2.21, or (v) any Lender has failed to consent to a proposed
amendment, waiver, discharge or termination that under Section 9.02 requires the
consent of all the Lenders (or all the affected Lenders or all the Lenders of
the affected Class) and with respect to which the Required Lenders (or, in
circumstances where Section 9.02 does not require the consent of the Required
Lenders, a Majority in Interest of the Lenders of the affected Class) shall have
granted their consent, then the Borrower may, at its sole expense and effort,
upon

 

84



--------------------------------------------------------------------------------

notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement and the other Loan Documents (or, in the case
of any such assignment and delegation resulting from a failure to provide a
consent, all its interests, rights and obligations under this Agreement and the
other Loan Documents as a Lender of a particular Class) to an Eligible Assignee
that shall assume such obligations (which may be another Lender, if a Lender
accepts such assignment and delegation); provided that (A) the Borrower shall
have received the prior written consent of the Administrative Agent (and, if a
Revolving Commitment is being assigned, of each Issuing Bank), which consent
shall not unreasonably be withheld, (B) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and, if applicable,
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, (if applicable, in each case only to
the extent such amounts relate to its interest as a Lender of a particular
Class) from the assignee (in the case of such principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), (C) in the case of any
such assignment and delegation resulting from a claim for compensation under
Section 2.14 or payments required to be made pursuant to Section 2.16, such
assignment will result in a reduction in such compensation or payments and
(D) in the case of any such assignment and delegation resulting from the failure
to provide a consent (including by becoming an Extending Lender), the assignee
shall have given such consent and, as a result of such assignment and delegation
and any contemporaneous assignments and delegations and consents, the applicable
amendment, waiver, discharge or termination can be effected. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver or consent by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation have ceased to
apply. Each party hereto agrees that an assignment and delegation required
pursuant to this paragraph may be effected pursuant to an Assignment and
Assumption executed by the Borrower, the Administrative Agent and the assignee
and that the Lender required to make such assignment and delegation need not be
a party thereto.

SECTION 2.19. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Revolving Lender
is a Defaulting Lender:

(a) commitment fees shall cease to accrue on the unused amount of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.11(a);

(b) the Revolving Commitment and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action

 

85



--------------------------------------------------------------------------------

hereunder or under any other Loan Document (including any consent to any
amendment, waiver or other modification pursuant to Section 9.02); provided that
any amendment, waiver or other modification requiring the consent of all Lenders
or all Lenders affected thereby shall, except as otherwise provided in
Section 9.02, require the consent of such Defaulting Lender in accordance with
the terms hereof;

(c) if any LC Exposure exists at the time such Revolving Lender becomes a
Defaulting Lender then:

(i) all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages (with the term “Applicable Percentage” meaning, with
respect to any Lender for purposes of reallocations to be made pursuant to this
paragraph (c), the percentage of the Aggregate Revolving Commitment represented
by such Lender’s Revolving Commitment at the time of such reallocation
calculated disregarding the Revolving Commitments of the Defaulting Lenders at
such time) but only to the extent that the sum of all Non-Defaulting Lenders’
Revolving Exposures plus such Defaulting Lender’s LC Exposure does not exceed
the sum of all Non-Defaulting Lenders’ Revolving Commitments; provided that no
reallocation under this clause (i) shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuing Banks the portion of such Defaulting Lender’s LC Exposure that has not
been reallocated in accordance with the procedures set forth in Section 2.04(i)
for so long as such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay participation fees to such Defaulting Lender pursuant to
Section 2.11(b) with respect to such portion of such Defaulting Lender’s LC
Exposure for so long as such Defaulting Lender’s LC Exposure is cash
collateralized;

(iv) if any portion of the LC Exposure of such Defaulting Lender is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.11(a) and 2.11(b) shall be adjusted to give effect to such
reallocation; and

 

86



--------------------------------------------------------------------------------

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all participation fees payable under Section 2.11(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Banks (and allocated among them ratably based on the amount of such Defaulting
Lender’s LC Exposure attributable to Letters of Credit issued by each Issuing
Bank) until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(d) so long as such Revolving Lender is a Defaulting Lender, no Issuing Bank
shall be required to issue, amend, renew or extend any Letter of Credit, unless
it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding LC Exposure will be fully covered by the Revolving Commitments of
the Non-Defaulting Lenders and/or cash collateral provided by the Borrower in
accordance with Section 2.19(c), and participating interests in any such issued,
amended, reviewed or extended Letter of Credit will be allocated among the
Non-Defaulting Lenders in a manner consistent with Section 2.19(c)(i) (and such
Defaulting Lender shall not participate therein).

In the event that (x) a Bankruptcy Event with respect to a Revolving Lender
Parent shall have occurred following the date hereof and for so long as such
Bankruptcy Event shall continue or (y) any Issuing Bank has a good faith belief
that any Revolving Lender has defaulted in fulfilling its obligations under one
or more other agreements in which such Lender commits to extend credit, no
Issuing Bank shall be required to issue, amend, renew or extend any Letter of
Credit, unless such Issuing Bank, as the case may be, shall have entered into
arrangements with the Borrower or such Revolving Lender satisfactory to such
Issuing Bank, as the case may be, to defease any risk to it in respect of such
Lender hereunder.

In the event that the Administrative Agent, the Borrower, and each Issuing Bank
each agree that a Defaulting Lender has adequately remedied all matters that
caused such Revolving Lender to be a Defaulting Lender, then the LC Exposure of
the Revolving Lenders shall be readjusted to reflect the inclusion of such
Revolving Lender’s Revolving Commitment and on such date such Revolving Lender
shall purchase at par such of the Revolving Loans of the other Revolving Lenders
as the Administrative Agent shall determine may be necessary in order for such
Revolving Lender to hold such Revolving Loans in accordance with its Applicable
Percentage; provided that no adjustments will be made retroactively with respect
to fees accrued or payments made by or on behalf of the Borrower while such
Revolving Lender was a Defaulting Lender; provided further that, except as
otherwise expressly agreed by the affected parties, no change hereunder from a
Defaulting Lender to a non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from such Revolving Lender’s having
been a Defaulting Lender.

 

87



--------------------------------------------------------------------------------

SECTION 2.20. Incremental Facilities. (a) The Borrower may on one or more
occasions, by written notice to the Administrative Agent, request (i) during the
Revolving Availability Period, the establishment of Incremental Revolving
Commitments, (ii) prior to the Latest Maturity Date, the establishment of
Incremental Term Commitments, and (iii) prior to the Latest Maturity Date, the
incurrence of Incremental Equivalent Debt (together with Incremental Term Loans
and Incremental Revolving Commitments and Incremental Revolving Loans made
thereunder, “Incremental Extensions of Credit”), in an aggregate amount for all
such Incremental Credit Extensions not in excess of the greater of (A) the
Incremental Fixed Amount, plus (B) such additional amount as would not cause the
Secured Leverage Ratio, computed on a Pro Forma Basis, after giving effect to
such Incremental Facility or issuance of Incremental Equivalent Debt and the use
of proceeds thereof, as of the last day of the Test Period most recently ended
prior to the effective date of the relevant Incremental Facility Amendment or
issuance of Incremental Equivalent Debt in respect of which financial statements
have been delivered pursuant to Section 5.01(a) or (b) (or, prior to the
delivery of any such financial statements, as of the last day of the most recent
Test Period contained in the financial statements referred to in Section 3.04),
to exceed, 2.75 to 1.00 (it being understood and agreed that, if the applicable
incurrence test in clause (B) is satisfied on a Pro Forma Basis after giving
effect to any Incremental Extension of Credit, such Incremental Extension of
Credit may be incurred under clause (B) regardless of whether there is capacity
under clause (A)); provided that for purposes of such pro forma calculation,
(x) for purposes of clause (B), if the proceeds of the relevant Incremental
Extension of Credit will be applied to finance a Permitted Acquisition or the
irrevocable redemption or repayment of Indebtedness, compliance with the Secured
Leverage Ratio on a Pro Forma Basis will, at the option of the Borrower, be
determined as of the date on which the binding agreement for such Permitted
Acquisition is entered into or the date of irrevocable notice of redemption or
repayment, as applicable, (y) the Revolving Commitments (including, if
applicable, any Incremental Revolving Commitments that would become effective in
connection with the requested Incremental Facility) and other Incremental Credit
Extensions shall be assumed to be fully funded and (z) all such Incremental
Equivalent Debt constitutes Consolidated Total Secured Debt. Each Class of
Incremental Term Loans and Incremental Revolving Commitments and shall be in an
integral multiple of $5,000,000 and be in an aggregate principal amount that is
not less than $50,000,000; provided that such amount may be less than
$50,000,000 if such amount represents all the remaining availability under the
aggregate principal amount of Incremental Extensions of Credit set forth above.

(b) The effectiveness of each Incremental Facility Amendment will be subject to
the conditions that (i) at the time of each such request and upon the
effectiveness of each Incremental Facility Amendment or the incurrence of such
Incremental Equivalent Debt, no Default or Event of Default has occurred and is
continuing or shall result therefrom (provided that in the event the proceeds of
any Incremental Extensions of Credit are used to finance any Permitted
Acquisition or other Investment permitted hereunder, such condition precedent
set forth in this clause (i) may be waived or limited as agreed between the
Borrower and the Lenders providing such Incremental Extension of Credit, without
the consent of any other Lenders), (ii) the representations and warranties of
the

 

88



--------------------------------------------------------------------------------

Borrower and each other Loan Party, as applicable, set forth in the Loan
Documents would be true and correct in all material respects (or, in the case of
representations and warranties qualified as to materiality, in all respects) on
and as of the date of, and immediately after giving effect to, the incurrence of
such Incremental Extension of Credit (provided that in the event the proceeds of
any Incremental Extension of Credit are used to finance any Permitted
Acquisition or other Investment permitted hereunder, such condition precedent
set forth in this clause (ii) may be limited to (x) customary specified
representations and warranties with respect to the Borrower and its Restricted
Subsidiaries and (y) customary specified acquisition agreement representations
with respect to the Person to be acquired), (iii) after giving effect to such
Incremental Extension of Credit and the application of the proceeds therefrom
(and assuming that the full amount of such Incremental Extension of Credit shall
have been funded on such date), the Borrower shall be in compliance on a Pro
Forma Basis with the covenants contained in Sections 6.12 and 6.13 recomputed as
of the last day of the most recently ended Test Period of the Borrower in
respect of which financial statements have been delivered pursuant to
Section 5.01(a) or (b) (or, prior to the delivery of any such financial
statements, as of the last day of the most recent Test Period contained in the
financial statements referred to in Section 3.04) (provided that in the event
the proceeds of any Incremental Extension of Credit are used to finance any
Permitted Acquisition or the irrevocable redemption or repayment of
Indebtedness, such condition precedent set forth in this clause (iii) shall be
required to be satisfied, at the Borrower’s election, as of the date on which
the binding agreement for such Permitted Acquisition is entered into or the
irrevocable redemption or repayment of Indebtedness, rather than the date of
effectiveness, of the applicable Incremental Extension of Credit; provided,
further, that if the Borrower has made the election to measure such compliance
on the date on which such a binding agreement for such Permitted Acquisition is
entered into or the date of irrevocable notice of redemption or repayment, as
applicable, then in connection with the calculation of any financial ratio with
respect to any covenant set forth in Article VI or in connection with the
designation of an Unrestricted Subsidiary pursuant to Section 5.14, in each case
on or following such date and prior to the date on which such acquisition is
consummated or the related binding agreement is terminated or such redemption or
repayment is made, such financial ratio shall be calculated on a Pro Forma Basis
assuming such acquisition, repayment or redemption and any other pro forma
events in connection therewith (including the incurrence of Indebtedness and
such Incremental Extension of Credit) have been consummated, except to the
extent such calculation would result in a lower Leverage Ratio or a higher
Interest Coverage Ratio than would apply if such calculation was made without
giving effect to such acquisition, the irrevocable redemption or repayment of
Indebtedness and other pro forma events in connection therewith or the
incurrence of Indebtedness or any Incremental Extension of Credit on a Pro Forma
Basis) and (iv) the Borrower shall have delivered a certificate of a Financial
Officer to the effect set forth in clauses (i), (ii) and (iii) above, together
with reasonably detailed calculations demonstrating compliance with clause
(B) of paragraph (a)

 

89



--------------------------------------------------------------------------------

of this Section and clause (iii) above, (iv), upon the effectiveness of any
Incremental Facility, all fees and expenses and cost reimbursements owing in
respect of such Incremental Facility to the Administrative Agent and the
Incremental Lenders with respect to such Incremental Facility shall have been
paid and (v), upon the effectiveness of any Incremental Facility, the Borrower
shall have delivered to the Administrative Agent such legal opinions, board
resolutions, secretary’s certificates, officer’s certificates and other
documents as required by the relevant Incremental Facility Amendment and
generally consistent with those delivered on the Effective Date under
Section 4.01 other than changes to such legal opinions resulting from a Change
in Law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent.

(c) The terms and conditions of any Incremental Revolving Commitment and Loans
and other extensions of credit to be made thereunder shall be identical to those
of the Revolving Commitments and Revolving Loans and other extensions of credit
made thereunder; provided that (i) any Incremental Revolving Commitments (and
any Incremental Revolving Loans made thereunder) shall not have (x) a final
maturity date earlier than (but may have a maturity date later than) the
Revolving Maturity Date or (y) a weighted average life to maturity that is
shorter than the remaining weighed average life to maturity of the then
remaining Revolving Commitments, (ii) there shall be no mandatory reduction of
any Incremental Revolving Commitments prior to the Revolving Maturity Date,
(iii) the up-front fees applicable to any Incremental Revolving Facility shall
be as determined by the Borrower and the Incremental Revolving Lenders providing
such Incremental Facility and (iv) one or more additional financial maintenance
covenants may be added to this Agreement for the benefit of any Incremental
Revolving Commitment so long as such financial maintenance covenants are for the
benefit of all other Lenders in respect of all Loans and Commitments outstanding
at the time that the applicable Incremental Revolving Commitment becomes
effective. The terms and conditions of any Incremental Term Facility and the
Incremental Term Loans to be made thereunder shall be on terms and conditions
that are either (A) substantially identical to the terms and conditions of this
Agreement or (B) reasonably satisfactory to the Administrative Agent (except to
the extent applicable only to periods after the Latest Maturity Date) and shall
be set forth in the applicable Incremental Facility Amendment, except as
otherwise set forth herein; provided that (i) pricing (including the up-front
fees and interest rates), maturity, amortization schedule and mandatory
prepayment provisions, and any provisions relating to “disqualified lenders”
applicable to any Incremental Term Facility and Incremental Term Loans shall be
determined by the Borrower and the Incremental Term Lenders providing the
relevant Incremental Term Commitments, (ii) the weighted average life to
maturity of any Incremental Term Loans shall be no shorter than the remaining
weighted average life to maturity of the Revolving Commitments and of any
then-outstanding Classes of Term Loans, and (iii) no Incremental Term Loan
Maturity Date shall be earlier than the Latest Maturity Date at the time of
incurrence of such Incremental Term Facility. Notwithstanding the foregoing, the
terms and conditions applicable to an Incremental Facility may (i) exclude a
financial

 

90



--------------------------------------------------------------------------------

maintenance covenant to the extent agreed between the Borrower and the Lenders
providing such Incremental Facility or (ii) include additional or different
financial or other covenants or other provisions that are agreed between the
Borrower and the Lenders providing such Incremental Facility which are
applicable only during periods after the Latest Maturity Date that is in effect
on the date of effectiveness of such Incremental Facility Amendment or, in the
case of additional covenants, are made to apply in respect of and for the
benefit of each other Class of Commitments or Loans hereunder. Notwithstanding
anything to the contrary herein, each Incremental Facility and all extensions of
credit thereunder shall be secured by the Collateral on a pari passu basis with
the other Loan Document Obligations.

(d) Each notice from the Borrower pursuant to this Section shall set forth the
requested amount and proposed terms of the relevant Incremental Extension of
Credit. Any additional bank, financial institution, existing Lender or other
Person that elects to extend commitments in respect of any Incremental Facility
shall be reasonably satisfactory to the Borrower and, in the case of any
Incremental Revolving Commitments, the Administrative Agent and each Issuing
Bank (such approval not to be unreasonably withheld). Each Incremental Facility
will be implemented pursuant to an Incremental Facility Amendment that will
constitute an amendment to this Agreement and, as appropriate, the other Loan
Documents, which shall be executed by the Borrower, each Incremental Lender
party thereto and the Administrative Agent (but will not require the consent of
any other Lenders). No Lender shall be obligated to provide any Incremental
Extension of Credit unless it so agrees. Commitments in respect of any
Incremental Facility will become Commitments (or in the case of any Incremental
Revolving Commitment to be provided by an existing Revolving Lender, an increase
in such Lender’s Revolving Commitment) under this Agreement upon the
effectiveness of such Incremental Facility Amendment. An Incremental Facility
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement or to any other Loan Document as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section (including to provide for voting provisions
applicable to the Incremental Lenders comparable to the provisions of
Section 9.02(b)).

(e) On the date of effectiveness of any Incremental Revolving Commitments, each
Revolving Lender shall assign to each Incremental Revolving Lender holding such
Incremental Revolving Commitment, and each such Incremental Revolving Lender
shall purchase from each Revolving Lender, at the principal amount thereof
(together with accrued interest), such interests in the Revolving Loans and
participations in Letters of Credit outstanding on such date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, such Revolving Loans and participations in Letters of Credit will be
held by all the Revolving Lenders (including such Incremental Revolving Lenders)
ratably in accordance with their Applicable Percentages after giving effect to
the effectiveness of such Incremental Revolving Commitment. Any assignment
pursuant to this paragraph (e) by an existing Revolving Lender of any

 

91



--------------------------------------------------------------------------------

portion of a Eurocurrency Revolving Loan will be treated as a prepayment of such
assigned portion and shall be subject to compensation by the Borrower pursuant
to the provisions of Section 2.15 if the date of the effectiveness of the
related Incremental Revolving Commitments occurs other than on the last day of
the Interest Period relating thereto.

(f) Subject to the terms and conditions set forth herein and in the applicable
Incremental Facility Amendment, each Lender holding an Incremental Term
Commitment of any Series shall make a loan to the Borrower in an amount equal to
such Incremental Term Commitment on the date specified in such Incremental
Facility Amendment.

(g) The Administrative Agent shall notify the Lenders promptly upon receipt by
the Administrative Agent of any notice from the Borrower referred to in
Section 2.20(a) and of the effectiveness of any Incremental Commitments or
Incremental Equivalent Debt, in each case advising the Lenders of the details
thereof and, in the case of effectiveness of any Incremental Revolving
Commitments, of the Applicable Percentages of the Revolving Lenders after giving
effect thereto and of the assignments required to be made pursuant to
Section 2.20(e).

SECTION 2.21. Extension Offers. (a) The Borrower may on one or more occasions,
by written notice to the Administrative Agent, make one or more offers (each, an
“Extension Offer”) to all the Lenders of one or more Classes (each Class subject
to such an Extension Offer, an “Extension Request Class”) to make one or more
Extension Permitted Amendments pursuant to procedures reasonably specified by
the Administrative Agent and reasonably acceptable to the Borrower. Such notice
shall set forth (i) the terms and conditions of the requested Extension
Permitted Amendment and (ii) the date on which such Extension Permitted
Amendment is requested to become effective (which shall not be less than 10
Business Days or more than 30 Business Days after the date of such notice,
unless otherwise agreed to by the Administrative Agent). Extension Permitted
Amendments shall become effective only with respect to the Loans and Commitments
of the Lenders of the Extension Request Class that accept the applicable
Extension Offer (such Lenders, the “Extending Lenders”) and, in the case of any
Extending Lender, only with respect to such Lender’s Loans and Commitments of
such Extension Request Class as to which such Lender’s acceptance has been made.

(b) An Extension Permitted Amendment shall be effected pursuant to an Extension
Agreement executed and delivered by the Borrower, each applicable Extending
Lender and the Administrative Agent; provided that no Extension Permitted
Amendment shall become effective unless (i) no Default shall have occurred and
be continuing on the date of effectiveness thereof, (ii) on the date of
effectiveness thereof, the representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct (A) in the case of the
representations and warranties qualified as to materiality, in all respects and
(B) otherwise, in all material respects, in each case on and as of such date,
except in the case of any such representation and warranty that specifically
relates to an earlier date, in which case such representation and warranty

 

92



--------------------------------------------------------------------------------

shall be true and correct in all material respects (or, in the case of the
representations and warranties qualified as to materiality, in all respects) on
and as of such earlier date, and (iii) the Borrower shall have delivered to the
Administrative Agent such legal opinions, board resolutions, secretary’s
certificates, officer’s certificates and other documents as required by the
relevant Extension Agreement and generally consistent with those delivered on
the Effective Date under Section 4.01 other than changes to such legal opinions
resulting from a Change in Law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Administrative Agent The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Extension Agreement. Each Extension Agreement may, without the consent of any
Lender other than the applicable Extending Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent, to give effect to the provisions of
this Section, including any amendments necessary to treat the applicable Loans
and/or Commitments of the accepting Lenders as a new “Class” of loans and/or
commitments hereunder; provided that, in the case of any Extension Offer
relating to Revolving Commitments or Revolving Loans, except as otherwise agreed
to by each Issuing Bank, (i) the allocation of the participation exposure with
respect to any then-existing or subsequently issued or made Letter of Credit as
between the commitments of such new “Class” and the remaining Revolving
Commitments shall be made on a ratable basis as between the commitments of such
new “Class” and the remaining Revolving Commitments and (ii) the Revolving
Availability Period and the Revolving Maturity Date, as such terms are used in
reference to Letters of Credit, may not be extended without the prior written
consent of each Issuing Bank.

SECTION 2.22. Refinancing Facilities.

(a) The Borrower may, on one or more occasions, by written notice to the
Administrative Agent, request the establishment of Refinancing Term Loan
Indebtedness or Refinancing Revolving Commitments (provided that at no time
shall there be more than a total of four Classes of revolving credit commitments
outstanding hereunder). Each such notice shall specify the date (each, a
“Refinancing Closing Date”) on which the Borrower proposes that such Refinancing
Term Loan Indebtedness shall be made or on which such Refinancing Revolving
Commitments shall become effective, which shall be a date not less than five
Business Days after the date on which such notice is delivered to the
Administrative Agent. Such notice shall set forth, with respect to any
Refinancing Term Loan Indebtedness established thereby in the form of
Refinancing Term Loans or with respect to any Refinancing Revolving Commitments
(and the Refinancing Revolving Loans of the same Class), to the extent
applicable, the following terms thereof: (A) the designation of such Refinancing
Term Loans or Refinancing Revolving Commitments and Refinancing Revolving Loans,
as applicable, as a new “Class” for purposes hereof, (B) the stated termination
and maturity dates applicable to the Refinancing Term Loans or Refinancing
Revolving Commitments and Refinancing Revolving Loans, as applicable, of such
Class, (C) in the case of Refinancing Term Loans, amortization applicable
thereto and the effect thereon of any prepayment of such

 

93



--------------------------------------------------------------------------------

Refinancing Term Loans, (D) the interest rate or rates applicable to the
Refinancing Term Loans or Refinancing Revolving Loans, as applicable, of such
Class, (E) the fees applicable to the Refinancing Term Loans or Refinancing
Revolving Commitments and Refinancing Revolving Loans, as applicable, of such
Class, (F) in the case of Refinancing Term Loans, any original issue discount
applicable thereto, (G) the initial Interest Period or Interest Periods
applicable to Refinancing Term Loans or Refinancing Revolving Loans, as
applicable, of such Class, (H) any voluntary or mandatory commitment reduction
or prepayment requirements applicable to Refinancing Term Loans or Refinancing
Revolving Commitments and Refinancing Revolving Loans, as applicable, of such
Class (which prepayment requirements, in the case of any Refinancing Term Loans,
may provide that such Refinancing Term Loans may participate in any mandatory
prepayment on a pro rata basis with any Class of existing Term Loans, but may
not provide for prepayment requirements that are materially more favorable (as
determined by the Borrower in good faith) to the Lenders holding such
Refinancing Term Loans than to the Lenders holding such Class of Term Loans) and
any restrictions on the voluntary or mandatory reductions or prepayments of
Refinancing Term Loans or Refinancing Revolving Commitments and Refinancing
Revolving Loans, as applicable, of such Class and (I) any financial maintenance
covenant with which the Borrower shall be required to comply (provided that any
such financial maintenance covenant for the benefit of any Class of Refinancing
Lenders shall also be for the benefit of all other Lenders in respect of all
Loans and Commitments outstanding at the time that the applicable Refinancing
Facility Agreement becomes effective).

(b) The Refinancing Commitments will be effected pursuant to one or more
Refinancing Facility Agreements, which shall be consistent with the provisions
set forth in clause (a) above, executed and delivered by the Borrower, each
Refinancing Lender providing such Refinancing Commitment, and the Administrative
Agent; provided that no Refinancing Commitments shall become effective unless:

(i) no Event of Default shall have occurred and be continuing on the Refinancing
Closing Date

(ii) on the Refinancing Closing Date, the representations and warranties of each
Loan Party set forth in the Loan Documents shall be true and correct (A) in the
case of the representations and warranties qualified as to materiality, in all
respects and (B) otherwise, in all material respects, in each case on and as of
such date, except in the case of any such representation and warranty that
specifically relates to an earlier date, in which case such representation and
warranty shall be true and correct in all material respect (or, in the case of
the representations and warranties qualified as to materiality, in all respects)
on and as of such earlier date;

(iii) the Borrower shall have delivered to the Administrative Agent such legal
opinions, board resolutions, secretary’s certificates, officer’s certificates
and

 

94



--------------------------------------------------------------------------------

other documents as required by the relevant Refinancing Facility Agreement and
generally consistent with those delivered on the Effective Date under
Section 4.01 other than changes to such legal opinions resulting from a Change
in Law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent;

(iv) each Refinancing Revolving Lender and each Refinancing Term Lender shall be
an Eligible Assignee and, if not already a Revolving Lender, each Refinancing
Revolving Lender (A) shall be reasonably acceptable to the Administrative Agent
(such acceptance not to be unreasonably withheld) and (B) shall be approved by
each Issuing Bank (such approval not to be unreasonably withheld;

(v) substantially concurrently with the incurrence of any Refinancing Term Loan
Indebtedness, the Borrower shall repay or prepay then outstanding Incremental
Term Loans of the Class or Classes being refinanced (together with any accrued
but unpaid interest thereon and any prepayment premium with respect thereto) in
an aggregate principal amount equal to the Net Proceeds of such Refinancing Term
Loan Indebtedness;

(vi) substantially concurrently with the effectiveness of any Refinancing
Revolving Commitments, the Borrower shall reduce then outstanding Revolving
Commitments in an aggregate amount equal to the aggregate amount of such
Refinancing Revolving Commitments and shall make any prepayments of the
outstanding Revolving Loans required pursuant to Section 2.10 in connection with
such reduction, and any such reduction of the Revolving Commitments shall be
made ratably among the Revolving Lenders in accordance with their individual
Revolving Commitments; and

(c) Any Lender or any other Eligible Assignee approached by the Borrower to
provide all or a portion of the Refinancing Term Loan Indebtedness or the
Refinancing Revolving Commitments may elect or decline, in its sole discretion,
to provide any Refinancing Term Loan Indebtedness or Refinancing Revolving
Commitments, as the case may be.

(d) Each Refinancing Facility Agreement shall be binding on the Lenders, the
Loan Parties and the other parties hereto and may effect amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
provisions of this Section, including any amendments necessary to treat such
Refinancing Term Loans or Refinancing Revolving Commitments (and the Refinancing
Revolving Loans of the same Class) as a new “Class” of commitments or loans
hereunder. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Facility Agreement.

 

95



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders on the date hereof, on the
Effective Date and on each other date on which representations and warranties
are made or deemed made hereunder that:

SECTION 3.01. Organization; Powers. The Borrower and each Restricted Subsidiary
is duly organized, validly existing and (to the extent the concept is applicable
in such jurisdiction) in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority and all material
Governmental Approvals required for the ownership and operation of its
properties and the conduct of its business as now conducted and as proposed to
be conducted (except in the case of Non-Significant Subsidiaries, for failures
to comply with the foregoing that, individually and in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect) and, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business,
and is in good standing, in every jurisdiction where such qualification is
required.

SECTION 3.02. Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s corporate or other
organizational powers and have been duly authorized by all necessary corporate
or other organizational and, if required, stockholder or other equityholder
action of each Loan Party. This Agreement has been duly executed and delivered
by the Borrower and constitutes, and each other Loan Document to which any Loan
Party is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of the Borrower or such Loan
Party, as the case may be, enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; Absence of Conflicts. The Transactions
(a) do not require any material consent or approval of, registration or filing
with or any other action by any Governmental Authority, except (i) such as have
been or substantially contemporaneously with the initial effectiveness of this
Agreement on the Effective Date will be obtained or made and are (or will so be)
in full force and effect and (ii) filings necessary to perfect Liens created
under the Loan Documents, (b) will not violate any Requirements of Law, (c) will
not violate the charter, by-laws or other organizational documents of the
Borrower or any Restricted Subsidiary that is not a Non-Significant Subsidiary,
(d) will not violate or result (alone or with notice or lapse of time, or both)
in a default under any indenture or other material agreement or material
instrument binding upon the Borrower or any Subsidiary or any of their assets,
or give rise to a right thereunder to require any payment, repurchase or
redemption to be made by the Borrower or any Restricted Subsidiary, or give rise
to a right of, or result in, any termination, cancellation, acceleration or
right of renegotiation of any obligation

 

96



--------------------------------------------------------------------------------

thereunder, in each case other than under agreements governing Indebtedness,
including the Existing Credit Facility, that will be repaid on the Effective
Date and (e) except for Liens created under the Loan Documents, will not result
in the creation or imposition of any Lien on any asset of the Borrower or any
Restricted Subsidiary.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders consolidated balance sheets of the
Borrower as at March 31, 2015, March 31, 2014, and March 31, 2013, and related
statements of operations, comprehensive income, stockholders’ equity and cash
flows of the Borrower for the fiscal years ended at March 31, 2015, March 31,
2014, and March 31, 2013, audited by and accompanied by the opinion of
PricewaterhouseCoopers LLP, independent registered public accounting firm. Such
financial statements present fairly, in all material respects, the financial
position, results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP. The Borrower has also heretofore furnished to the Lenders
(i) consolidated balance sheets of the “Communications Business of Danaher
Corporation” as at December 31, 2014, and December 31, 2013, and related
statements of earnings, comprehensive income, changes in parent’s equity and
cash flows for the fiscal years ended at December 31, 2014, and December 31,
2013, audited by and accompanied by the opinion of Ernst & Young LLP,
independent registered public accounting firm, and (ii) an unaudited
consolidated balance sheet of the “Communications Business of Danaher
Corporation” as at the end of, and related statements of income and cash flows
for the fiscal quarter and the portion of the fiscal year ended March 31, 2015.
Such financial statements present fairly, in all material respects, the
financial position, results of operations and cash flows of the “Communications
Business of Danaher Corporation” as of such dates and for such periods in
accordance with GAAP.

(b) The Borrower has heretofore furnished to the Lenders a pro forma
consolidated balance sheet of the Borrower and the Restricted Subsidiaries as at
the end of, and related pro forma statements of operations for, the fiscal year
ended December 31, 2014, prepared giving effect to the Transactions as if the
Transactions had occurred on such date or at the beginning of such period, as
the case may be (the “Pro Forma Financial Statements”). The Pro Forma Financial
Statements (i) have been prepared by the Borrower in good faith, based on
assumptions believed by the Borrower on the date hereof to be reasonable,
(ii) accurately reflect all adjustments determined by the Borrower in good faith
to be necessary to give effect to the Transactions and (iii) present fairly, in
all material respects, the pro forma financial position and results of
operations of the Borrower as of such date and for such period, as if the
Transactions had occurred on such date or at the beginning of such period, as
applicable.

(c) Since March 31, 2015, there has been no event or condition that has
resulted, or would reasonably be expected to result, in a material adverse
change in the business, assets, operations, performance or condition (financial
or otherwise) of the Borrower and the Restricted Subsidiaries, taken as a whole.

 

97



--------------------------------------------------------------------------------

SECTION 3.05. Properties. (a) The Borrower and each Restricted Subsidiary has
good title to, or valid leasehold interests in, all its property material to its
business (including the Mortgaged Properties), except for minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes.

(b) The Borrower and each Restricted Subsidiary owns, or is licensed to use, all
patents, trademarks, copyrights, licenses, technology, software, domain names,
confidential proprietary databases and other Intellectual Property that is
necessary for the conduct of its business as currently conducted, and proposed
to be conducted, and without conflict with the rights of any other Person,
except to the extent any such conflict, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect. To the
knowledge of the Borrower and the Restricted Subsidiaries, no patents,
trademarks, copyrights, licenses, technology, software, domain names, or other
Intellectual Property used by the Borrower or any Restricted Subsidiary in the
operation of its business as currently conducted infringes upon the Intellectual
Property rights of any other Person, except for any such infringements that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect. Except for the Disclosed Matters, no claim or
litigation regarding any patents, trademarks, copyrights, licenses, technology,
software, domain names, confidential proprietary databases or other Intellectual
Property owned, leased or licensed by the Borrower or any Restricted Subsidiary
is pending against, or, to the knowledge of the Borrower or any Restricted
Subsidiary, threatened in writing against, the Borrower or any Restricted
Subsidiary that, individually or in the aggregate, would reasonably be expected
to result in a Material Adverse Effect. As of the Effective Date, each patent,
trademark, copyright, license, technology, software, domain name, or other
Intellectual Property that, individually or in the aggregate, is material to the
business of the Borrower and the Restricted Subsidiaries is owned or licensed or
otherwise permitted to be used, as the case may be, by the Borrower or a
Restricted Subsidiary.

SECTION 3.06. Litigation and Environmental Matters. (a) Except for the Disclosed
Matters, there are no actions, suits or proceedings by or before any arbitrator
or Governmental Authority pending against the Borrower or any Restricted
Subsidiary or, to the knowledge of the Borrower or any such Restricted
Subsidiary based on written notice received by it, threatened against or
affecting the Borrower or any such Restricted Subsidiary (i) as to which there
is a reasonable possibility of an adverse determination and that, if adversely
determined would reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve any of the Loan
Documents or the Transactions.

(b) Except for the Disclosed Matters and except with respect to any matters
that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect, none of the Borrower or any Restricted
Subsidiary (i) has failed to comply with any Environmental Law or to

 

98



--------------------------------------------------------------------------------

obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

SECTION 3.07. Compliance with Laws and Agreements. The Borrower and each
Restricted Subsidiary is in compliance with all Requirements of Law, applicable
to it or its property and all indentures, agreements and other instruments
binding upon it or its property, except where the failure to comply with any
such laws, orders, indentures, agreements or other instruments, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.08. Investment Company Status. None of the Borrower or any Subsidiary
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

SECTION 3.09. Taxes. The Borrower and each Restricted Subsidiary has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except where (a)(i) the validity or amount thereof is being contested in
good faith by appropriate proceedings and (ii) the Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with GAAP with respect thereto or (b) the failure to do so would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.10. Employee Benefit Plans; Labor Matters. (a) The Borrower, each of
its ERISA Affiliates, each Restricted Subsidiary, and each Plan is in compliance
with the applicable provisions of ERISA and the Code and the regulations and
published interpretations thereunder, except as would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect. No
ERISA Events have occurred or are reasonably expected to occur that would,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect. The present value of all benefit liabilities under each Plan
(based on the assumptions used for purposes of Accounting Standards Codification
Topic 715) did not, individually or in the aggregate, as of the last annual
valuation date applicable thereto, exceed the fair market value of the assets of
such Plan or of all underfunded Plans (as applicable) by an amount that, if
required to be paid as of such date by the Borrower or its ERISA Affiliates,
would reasonably be expected to have a Material Adverse Effect.

(b) As of the Effective Date, there are no strikes or lockouts against or
affecting the Borrower or any Restricted Subsidiary pending or, to their
knowledge, threatened. The hours worked by and payments made to employees of the
Borrower and the Restricted Subsidiaries are not in violation in any material
respect or in respect of any material amount under the Fair Labor Standards Act
or any other applicable Federal, state, local or foreign law relating to such
matters. All material payments due from the Borrower or any Restricted
Subsidiary, or for which any claim may be made against the Borrower or any

 

99



--------------------------------------------------------------------------------

Restricted Subsidiary, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as liabilities on the
books of the Borrower or such Restricted Subsidiary. The consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
under which the Borrower or any Restricted Subsidiary is bound.

SECTION 3.11. Subsidiaries and Joint Ventures; Disqualified Equity Interests.
(a) Schedule 3.11A sets forth, as of the Effective Date, the name and
jurisdiction of organization of, and the percentage of each class of Equity
Interests owned by the Borrower or any Restricted Subsidiary in, (i) each
Subsidiary and (ii) each joint venture in which the Borrower or any Restricted
Subsidiary owns any Equity Interests, and identifies each Designated Subsidiary,
each Material Subsidiary, each Material Foreign Subsidiary, each Material
Foreign Subsidiary Local Pledgee and each Excluded Subsidiary. The Equity
Interests in each Subsidiary have been duly authorized and validly issued and
are fully paid and, as applicable, non-assessable. Except as set forth on
Schedule 3.11A, as of the Effective Date, there is no existing option, warrant,
call, right, commitment or other agreement to which any of the Borrower or any
Restricted Subsidiary is a party requiring, and there are no Equity Interests in
any Restricted Subsidiary outstanding that upon exercise, conversion or exchange
would require, the issuance by such Restricted Subsidiary of any additional
Equity Interests or other securities exercisable for, convertible into,
exchangeable for or evidencing the right to subscribe for or purchase any Equity
Interests in such Restricted Subsidiary.

(b) Schedule 3.11B sets forth, as of the Effective Date, all outstanding
Disqualified Equity Interests, if any, in the Borrower or any Restricted
Subsidiary, including the number, date of issuance and the record holder of such
Disqualified Equity Interests.

SECTION 3.12. Solvency. Immediately after the consummation of the Transactions
to occur on the Effective Date, and giving effect to the rights of subrogation
and contribution under the Collateral Agreement, (a) the fair value of the
assets of the Borrower and the Restricted Subsidiaries, taken as a whole, will
exceed their debts and liabilities, subordinated, contingent or otherwise,
(b) the present fair saleable value of the assets of the Borrower and the
Restricted Subsidiaries, taken as a whole, will be greater than the amount that
will be required to pay the probable liability on their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) the Borrower and the Restricted
Subsidiaries, taken as a whole, will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured and (d) the Borrower and the Restricted Subsidiaries, taken
as a whole, will not have unreasonably small capital with which to conduct the
business in which they are engaged, as such business is conducted at the time of
and is proposed to be conducted following the Effective Date. For purposes of
this Section, the amount of any contingent liability at any time shall be
computed as the amount that would reasonably be expected to become an actual and
matured liability.

 

100



--------------------------------------------------------------------------------

SECTION 3.13. Disclosure. Neither the Confidential Information Memorandum nor
any of the reports, financial statements, certificates or other information
furnished in writing or formally presented by or on behalf of the Borrower or
any Restricted Subsidiary to the Administrative Agent, any Arranger or any
Lender in connection with the negotiation of this Agreement or any other Loan
Document (to the Borrower’s knowledge, in the case of such information furnished
prior to the Effective Date relating to the communications group business of
Danaher Corporation), included herein or therein or furnished hereunder or
thereunder (as modified or supplemented by other information so furnished) when
taken as a whole contains or will contain, when furnished, any material
misstatement of fact or omits or will omit, when furnished, to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that (a) with
respect to forecasts or projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
believed by it to be reasonable at the time made and at the time so furnished
and, if such forecasts or projected financial information was furnished prior to
the Effective Date, as of the Effective Date (it being understood that (i) such
forecasts and projections are subject to significant uncertainties and
contingencies, (ii) no assurance can be given that any particular projection or
forecast will be realized, (iii) whether or not such projections or forecasts
are in fact achieved will depend upon future events, some of which are not
within the control of the Borrower and (iv) actual results may vary from such
projections and forecasts, and such variances may be material) and (b) no
representation is made with respect to general economic or industry data.

SECTION 3.14. Collateral Matters. (a) The Collateral Agreement, upon execution
and delivery thereof by the parties thereto, will create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral (as defined therein) and
(i) when the Collateral (as defined therein) constituting certificated
securities (as defined in the Uniform Commercial Code) is delivered to the
Administrative Agent, together with instruments of transfer duly endorsed in
blank, the security interest created under the Collateral Agreement will
constitute a fully perfected security interest in all right, title and interest
of the pledgors thereunder in such Collateral, prior and superior to the rights
of any other Person, and (ii) when financing statements in appropriate form are
filed in the applicable filing offices, the security interest created under the
Collateral Agreement will constitute a fully perfected security interest in all
right, title and interest of the Loan Parties in the remaining Collateral (as
defined therein) to the extent perfection can be obtained by filing Uniform
Commercial Code financing statements, prior and superior to the rights of any
other Person, except to the extent permitted by this Agreement in respect of
rights secured by Liens permitted under Section 6.02.

(b) Upon the recordation of the IP Security Agreements with the United States
Patent and Trademark Office or the United States Copyright Office, as
applicable, and the filing of the financing statements referred to in paragraph
(a) of this Section, the security interest created under the Collateral
Agreement will constitute a fully perfected security interest in all right,
title and interest of the Loan Parties in the Intellectual Property in which a
security interest may be

 

101



--------------------------------------------------------------------------------

perfected by filing in the United States of America, in each case prior and
superior in right to any other Person (it being understood that subsequent
recordings in the United States Patent and Trademark Office or the United States
Copyright Office may be necessary to perfect a security interest in Intellectual
Property acquired by the Loan Parties after the Effective Date).

(c) Each Security Document, other than any Security Document referred to in the
preceding paragraphs of this Section, upon execution and delivery thereof by the
parties thereto and the making of the filings and taking of the other actions
provided for therein, will be effective under applicable law to create in favor
of the Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral subject thereto, and will
constitute a fully perfected security interest in all right, title and interest
of the Loan Parties in the Collateral subject thereto, prior and superior to the
rights of any other Person.

(d) Each Mortgage, upon execution and delivery thereof by the parties thereto,
will create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in all the applicable
mortgagor’s right, title and interest in and to the Mortgaged Properties subject
thereto and the proceeds thereof, and when the Mortgages have been filed in the
jurisdictions specified therein, the Mortgages will constitute a fully perfected
security interest in all right, title and interest of the mortgagors in the
Mortgaged Properties and the proceeds thereof, prior and superior in right to
any other Person, but subject to Liens permitted under Section 6.02.

SECTION 3.15. Federal Reserve Regulations. None of the Borrower or any
Subsidiary is engaged principally, or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U of the Board of Governors), or extending credit for the purpose of
purchasing or carrying margin stock. No part of the proceeds of the Loans will
be used, directly or indirectly, for any purpose that entails a violation
(including on the part of any Lender) of any of the regulations of the Board of
Governors, including Regulations U and X. Not more than 25% of the value of the
assets of the Borrower and the Subsidiaries subject to any restrictions on the
sale, pledge or other disposition of assets under this Agreement or any other
Loan Document will at any time be represented by margin stock.

SECTION 3.16. Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and, to the knowledge of the Borrower, agents with Anti-Corruption
Laws and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and employees and to the knowledge of the Borrower its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Borrower, any Subsidiary or
any of their respective directors, officers or employees, or (b) to the
knowledge of the Borrower, any agent of the Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the credit

 

102



--------------------------------------------------------------------------------

facility established hereby, is a Sanctioned Person. No Borrowing or Letter of
Credit, use of proceeds, Transaction or other transaction contemplated by this
Agreement will violate any Anti-Corruption Law or applicable Sanctions.

SECTION 3.17. Insurance. Schedule 3.17 sets forth a description of all insurance
maintained by or on behalf of the Borrower and the other Loan Parties as of the
Effective Date.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions shall have
been satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent shall have received from each party hereto either
(i) a counterpart of this Agreement signed on behalf of such party or
(ii) evidence satisfactory to the Administrative Agent (which may include a
facsimile transmission or other electronic transmission of a signed counterpart
of this Agreement) that such party has signed a counterpart of this Agreement;

(b) substantially concurrently with (or prior to) the effectiveness of this
Agreement, the principal of and accrued and unpaid interest on all outstanding
loans and letter of credit disbursements under the Existing Credit Agreement,
and all accrued and unpaid fees and cost reimbursements payable under the
Existing Credit Agreement (subject to customary exceptions with respect to
breakage fees and obligations that expressly survive the termination thereof
pursuant its terms, but including all amounts accrued and unpaid in respect of
such prepayments pursuant to Section 2.8 of the Existing Credit Agreement),
shall be paid in full, the commitments thereunder shall be terminated and all
guarantees and Liens granted in connection therewith shall be discharged and
released, and the Administrative Agent shall have received evidence reasonably
satisfactory to it of the foregoing;

(c) the conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied on and as of the Effective Date, and the Administrative Agent shall
have received a certificate of a Financial Officer dated the Effective Date
confirming compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.02 and in paragraph (i) of this Section 4.01;

(d) the Administrative Agent shall have received a customary written opinion
(addressed to the Administrative Agent, the Lenders and the Issuing Banks and
dated the Effective Date) of Skadden, Arps, Slate, Meagher & Flom LLP, counsel
for the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent;

 

103



--------------------------------------------------------------------------------

(e) the Administrative Agent shall have received such customary documents and
certificates as the Administrative Agent may reasonably request relating to the
organization, existence and good standing of each Loan Party, the authorization
of the transactions contemplated hereunder and any other legal matters relating
to the Loan Parties, the Loan Documents or the transactions contemplated
hereunder, all in form and substance reasonably satisfactory to the
Administrative Agent;

(f) all fees, cost reimbursements and out-of-pocket expenses required to be paid
or reimbursed on or prior to the Effective Date pursuant hereto or pursuant to
the Engagement Letter and the Fee Letters (as defined in the Engagement Letter),
to the extent invoiced prior to (or, in the case of cost reimbursement and
out-of-pocket expenses, not less than two Business Days prior to) the Effective
Date, shall have been paid or will be paid substantially concurrently with the
effectiveness of this Agreement;

(g) the Collateral and Guarantee Requirement shall have been satisfied and the
Administrative Agent shall have received a completed Perfection Certificate
dated the Effective Date and signed by a Financial Officer or legal officer of
the Borrower, together with all attachments contemplated thereby, including the
results of a search of the Uniform Commercial Code (or equivalent) filings and
judgment lien searches made with respect to the Borrower and the Designated
Subsidiaries in the jurisdictions contemplated by the Perfection Certificate,
delivered prior to the Effective Date, and copies of the financing statements
(or similar documents) disclosed by such search and evidence reasonably
satisfactory to the Administrative Agent that the Liens indicated by such
financing statements (or similar documents) are permitted by Section 6.02 or
have been or will contemporaneously with the initial funding of Loans on the
Effective Date be released or terminated provided that, notwithstanding the
foregoing or anything set forth in this Agreement to the contrary, so long as
the Borrower has used commercially reasonable efforts since June 15, 2015, to
cause the Collateral and Guarantee Requirement to be satisfied on the Effective
Date with respect any Person that becomes a Restricted Subsidiary as a result of
the Merger, such Person shall not be required to be a party to the Collateral
Agreement or the other Loan Documents or otherwise become a Guarantor on the
Effective Date, and the Collateral and Guarantee Requirement shall not be
required to be satisfied, with respect to such Restricted Subsidiary until 30
days (or such longer period that is approved by the Administrative Agent) after
the date of the Merger;

(h) the Administrative Agent shall have received a certificate, substantially in
the form of Exhibit H, from a Financial Officer of the Borrower confirming the
solvency of the Borrower and the Restricted Subsidiaries on a consolidated basis
on the Effective Date after giving effect to the Transactions contemplated to
occur on the Effective Date;

 

104



--------------------------------------------------------------------------------

(i) the acquisition of the communications group business of Danaher Corporation
shall have been consummated in accordance with applicable law and the Merger
Agreement (without giving effect to any amendment or waivers to or of the Merger
Agreement that are materially adverse to the Lenders and not approved by the
Arrangers (such approval not to be unreasonably withheld or delayed)), and the
Merger Agreement, the Merger and all transactions consummated in connection with
the Merger and such acquisition shall be consistent with the information set
forth in the Form S-4, with no changes therefrom that are materially adverse to
the Lenders and not approved by the Arrangers; and after giving effect to such
transactions on the Effective Date, the Borrower and its Restricted Subsidiaries
shall have outstanding no Indebtedness or preferred stock other than
(i) Indebtedness incurred under the Loan Documents and (ii) the Indebtedness set
forth on Schedule 6.01 or otherwise permitted under Section 6.01(iii), (iv),
(viii), (ix), (x), (xv), (xvi), (xvii), (xix) or (xx); and

(j) the Administrative Agent shall have received all documentation and other
information about the Borrower and the Guarantors as has been reasonably
requested by the Administrative Agent or any Lender in writing at least ten
Business Days prior to the Effective Date and that they reasonably determine is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (but not a conversion or continuation of an
outstanding Borrowing), and of each Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct (i) in the case of the representations and
warranties qualified as to materiality, in all respects and (ii) otherwise, in
all material respects, in each case on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable, except in the case of any such representation and warranty that
expressly relates to a prior date, in which case such representation and
warranty shall be true and correct in all material respects (or in all respects,
as applicable) on and as of such prior date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) The Borrower shall make a Borrowing Request in accordance with Section 2.03
or request a Letter of Credit in accordance with Section 2.04 hereto.

 

105



--------------------------------------------------------------------------------

On the date of any Borrowing (but not a conversion or continuation of an
outstanding Borrowing) or the issuance, amendment, renewal or extension of any
Letter of Credit, the Borrower shall be deemed to have represented and warranted
that the conditions specified in paragraphs (a) and (b) of this Section have
been satisfied and that, after giving effect to such Borrowing, or such
issuance, amendment, renewal or extension of a Letter of Credit, the Aggregate
Revolving Exposure (or any component thereof) shall not exceed the maximum
amount thereof (or the maximum amount of any such component) specified in
Section 2.01 or 2.04(b).

ARTICLE V

Affirmative Covenants

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or been terminated or shall have
been backstopped or cash collateralized (in each case, in a manner reasonably
satisfactory to the relevant Issuing Bank) and all LC Disbursements shall have
been reimbursed, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent, which shall furnish to each Lender and
Issuing Bank:

(a) within 90 days after the end of each fiscal year of the Borrower (or, so
long as the Borrower shall be subject to periodic reporting obligations under
the Exchange Act, by the date that the Annual Report on Form 10-K of the
Borrower for such fiscal year would be required to be filed under the rules and
regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form), its audited consolidated balance sheet
and related statements of operations, comprehensive income, stockholders’ equity
and cash flows as of the end of and for such fiscal year, setting forth in each
case in comparative form the figures for the prior fiscal year, all audited by
and accompanied by the opinion of PricewaterhouseCoopers LLP or another
independent registered public accounting firm of recognized national standing
(without a “going concern” or like qualification or exception (except as a
result of a maturity date in respect of any Term Loans or Revolving Commitments
or Revolving Loans) and without any qualification or exception as to the scope
of such audit) to the effect that such consolidated financial statements present
fairly, in all material respects, the financial position, results of operations
and cash flows of the Borrower and its consolidated Subsidiaries on a
consolidated basis as of the end of and for such year in accordance with GAAP
and accompanied by a narrative report describing the financial position, results
of operations and cash flows of the Borrower and the consolidated Subsidiaries;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower (or, so long as the Borrower shall be

 

106



--------------------------------------------------------------------------------

subject to periodic reporting obligations under the Exchange Act, by the date
that the Quarterly Report on Form 10-Q of the Borrower for such fiscal quarter
would be required to be filed under the rules and regulations of the SEC, giving
effect to any automatic extension available thereunder for the filing of such
form), its consolidated balance sheet and related consolidated statements of
operations, comprehensive income and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the prior
fiscal year, all in reasonable detail, certified by a Financial Officer of the
Borrower as presenting fairly, in all material respects, the financial position,
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries on a consolidated basis as of the end of and for such fiscal
quarter and such portion of the fiscal year in accordance with GAAP, subject to
normal year-end audit adjustments and the absence of footnotes;

(c) not later than the fifth Business Day following the date of delivery of
financial statements under clause (a) or (b) above, (1) a completed Compliance
Certificate signed by a Financial Officer of the Borrower, (i) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations, (A) demonstrating
compliance with Section 6.12 and Section 6.13 and computing each of the Leverage
Ratio and the Available Amount as of the last day of the fiscal period covered
by such financial statements and (B) at any time when the aggregate Consolidated
EBITDA of the Unrestricted Subsidiaries for the four fiscal quarter period of
the Borrower most recently ended exceeds 5% of the Consolidated EBITDA of the
Borrower and the Subsidiaries for the four fiscal quarter period of the Borrower
most recently ended, of the aggregate Consolidated EBITDA of the Unrestricted
Subsidiaries for the four fiscal quarter period of the Borrower ended on the
last day of the fiscal quarter covered by financial statements delivered for
such period, (iii) stating whether any change in GAAP or in the application
thereof has occurred since the date of the consolidated balance sheet of the
Borrower most recently theretofore delivered under clause (a) or (b) above (or,
prior to the first such delivery, referred to in Section 3.04) and, if any such
change has occurred, specifying the effect of such change on the financial
statements (including those for the prior periods) accompanying such
certificate, (iv) certifying that all notices required to be provided under
Sections 5.03 and 5.04 have been provided, (v) in the case of any delivery of
financial statements under clause (a) above in respect of fiscal years ending on
or after March 31, 2017 setting forth a reasonably detailed calculation of
Excess Cash Flow for the applicable fiscal year, (vi) in the case of any
delivery of financial statements under clause (a) above, setting forth
reasonably detailed calculations as of the last day of the fiscal year covered
by such financial statements with respect to which Subsidiaries are Material
Subsidiaries, Material Foreign Subsidiaries and Material Foreign Subsidiary
Local Pledgees based on the information contained in such financial statements
and identifying each

 

107



--------------------------------------------------------------------------------

Subsidiary, if any, that has automatically been designated a Material Subsidiary
in order to satisfy the condition set forth in the definition of the term
“Material Subsidiary” and (vii) identifying, as of the last day of the most
recent fiscal quarter covered by such financial statements, each Person that has
become a Subsidiary during such fiscal quarter and specifying whether that
Subsidiary is an Excluded Subsidiary; and (2) at any time when the aggregate
Consolidated EBITDA of the Unrestricted Subsidiaries for the four fiscal quarter
period of the Borrower most recently ended exceeds 5% of the Consolidated EBITDA
of the Borrower and the Subsidiaries for the four fiscal quarter period of the
Borrower most recently ended, (A) in connection with any delivery of financial
statements under clause (a) above, within the time period required in clause
(a) of this Section 5.01, a completed Unrestricted Subsidiary Reconciliation
Statement signed by a Financial Officer of the Borrower stating that such
reconciliation statement accurately reflects all adjustments necessary to treat
the Unrestricted Subsidiaries as if they were not consolidated with the Borrower
and to otherwise eliminate all accounts of the Unrestricted Subsidiaries and
reflects no other adjustment from the related GAAP financial statement (except
as otherwise disclosed in such reconciliation statement) and (B) in connection
with any delivery of financial statements under clause (b) above, within the
time period required in clause (b) of this Section 5.01, a certificate signed by
a Financial Officer of the Borrower stating the aggregate amount of EBITDA of
the Unrestricted Subsidiaries, determined on the same basis for the Unrestricted
Subsidiaries as Consolidated EBITDA is determined for the Borrower and the
Restricted Subsidiaries, and setting forth a reasonably detailed calculation
thereof;

(d) concurrently with each delivery of financial statements under clause
(a) above, a detailed consolidated budget for such fiscal year (including a
projected consolidated balance sheet and related projected statements of income
and cash flows as of the end of and for such fiscal year and setting forth the
assumptions used for purposes of preparing such budget);

(e) promptly after any request therefor by the Administrative Agent or any
Lender, copies of (i) any documents described in Section 101(k)(1) of ERISA that
the Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that the Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that if the Borrower or any of its ERISA Affiliates
has not requested such documents or notices from the administrator or sponsor of
the applicable Multiemployer Plan as of the date that the Administrative Agent
or a Lender makes a request for such documents from the Borrower, the Borrower
or the applicable ERISA Affiliate shall promptly make a request for such
documents and notices from such administrator or sponsor and shall provide
copies of such documents and notices promptly after receipt thereof;

(f) promptly after any request therefor, such other non-privileged information
regarding the operations, business affairs, assets, liabilities (including

 

108



--------------------------------------------------------------------------------

contingent liabilities) and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, or with the USA
PATRIOT Act, as the Administrative Agent or any Lender may reasonably request;
and

(g) at any time when the aggregate Consolidated EBITDA of the Unrestricted
Subsidiaries for the four fiscal quarter period of the Borrower most recently
ended exceeds 10% of the Consolidated EBITDA of the Borrower and the
Subsidiaries for the four fiscal quarter period of the Borrower most recently
ended, within the time period required in clause (a) or (b) of this
Section 5.01, as applicable, the Borrower shall provide to the Administrative
Agent for distribution to the Lenders a certificate of a Financial Officer
specifying (i) the Consolidated Net Tangible Assets, the Consolidated Net Income
and the Consolidated EBITDA of the Borrower and the Restricted Subsidiaries and
(ii) the Consolidated Net Tangible Assets, the Consolidated Net Income and the
Consolidated EBITDA of the Unrestricted Subsidiaries (in the aggregate for all
such Unrestricted Subsidiaries).

Information required to be delivered pursuant to clause (a) or (b) of this
Section shall be deemed to have been delivered if such information, or one or
more annual or quarterly reports containing such information, shall have been
posted by the Administrative Agent on an IntraLinks or similar site to which the
Lenders have been granted access or shall be available on the website of the SEC
at http://www.sec.gov. Information required to be delivered pursuant to this
Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent. For the avoidance of doubt, the
management discussion and analysis contained in any Form 10-Q or Form 10-K filed
by the Borrower will satisfy the requirement to provide a narrative report
describing the financial position, results of operations and cash flows of the
Borrower and the consolidated Subsidiaries.

At the request of the Administrative Agent or the Required Lenders, the Borrower
will hold quarterly conference calls for the Lenders to discuss financial
information for the previous quarter. The conference call shall be held at a
time mutually agreed with the Administrative Agent that is promptly following
delivery of the financial statements required under Sections 5.01(a) and
5.01(b). The requirements of this paragraph shall be satisfied by the Borrower
providing the Administrative Agent with reasonable advance notice of, and access
for the Lenders to, the quarterly earnings call with the holders of the
Borrower’s Equity Interests.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent, which will furnish to each Issuing Bank and each Lender,
prompt written notice, after obtaining knowledge thereof, of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of a
Financial Officer or another executive officer of the Borrower,

 

109



--------------------------------------------------------------------------------

affecting the Borrower or any Restricted Subsidiary, or any adverse development
in any such pending action, suit or proceeding not previously disclosed in
writing by the Borrower to the Administrative Agent, that in each case would
reasonably be expected to result in a Material Adverse Effect or that in any
manner questions the validity of any Loan Document;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect; and

(d) any other development that has resulted, or would reasonably be expected to
result, in a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Additional Subsidiaries. (a) If any Material Subsidiary, Material
Foreign Subsidiary or Material Foreign Subsidiary Local Pledgee is formed or
acquired after the Effective Date, or if any then existing Subsidiary becomes a
Material Subsidiary, Material Foreign Subsidiary or Material Foreign Subsidiary
Local Pledgee after the Effective Date, the Borrower will, as promptly as
practicable, and in any event within 30 days (or, in the case of any such
acquired Material Subsidiary, Material Foreign Subsidiary or Material Foreign
Subsidiary Local Pledgee, 60 days, or, in any case, such longer period as the
Administrative Agent may agree to in writing), notify the Administrative Agent
thereof and cause the Collateral and Guarantee Requirement to be satisfied with
respect to such Subsidiary (if it is a Designated Subsidiary) and with respect
to any Equity Interests of such Material Subsidiary, Material Foreign Subsidiary
or Material Foreign Subsidiary Local Pledgee owned by any Designated Subsidiary.

(b) The Borrower may designate any Restricted Subsidiary that is neither a CFC
nor otherwise a Designated Subsidiary as a Designated Subsidiary; provided that
the Collateral and Guarantee Requirement shall have been satisfied with respect
to such Subsidiary as if such Subsidiary is a Person that becomes a Designated
Subsidiary after the Effective Date.

SECTION 5.04. Information Regarding Collateral. (a) Without limiting the effect
of Section 9.14, the Borrower will furnish to the Administrative Agent prompt
(and in any event within 20 Business Days of the occurrence thereof) written
notice of any change in (i) the legal name of any Loan Party, as set forth in
its organizational documents, (ii) the jurisdiction of organization or the form
of organization of any Loan Party (including as a result of any merger or
consolidation), (iii) the location of the chief executive office of any Loan
Party or (iv) the organizational identification number, if any, or, with respect
to any Loan Party organized under the laws of a jurisdiction that requires such
information to be set forth on the face of a Uniform Commercial Code financing
statement, the Federal Taxpayer Identification Number of such Loan Party.

 

110



--------------------------------------------------------------------------------

(b) Without limiting the effect of Section 9.14, at the time of delivery of
financial statements pursuant to Section 5.01(a), the Borrower shall deliver to
the Administrative Agent a completed Supplemental Perfection Certificate, signed
by a Financial Officer of the Borrower, (i) setting forth the information
required pursuant to the Supplemental Perfection Certificate and indicating any
changes in such information from the most recent Supplemental Perfection
Certificate delivered pursuant to this Section (or, prior to the first delivery
of a Supplemental Perfection Certificate, from the Perfection Certificate
delivered on the Effective Date) or (ii) certifying that there has been no
change in such information from the most recent Supplemental Perfection
Certificate delivered pursuant to this Section (or, prior to the first delivery
of a Supplemental Perfection Certificate, from the Perfection Certificate
delivered on the Effective Date).

SECTION 5.05. Existence; Conduct of Business. (a) The Borrower and each
Restricted Subsidiary will do or cause to be done all things reasonably
necessary to preserve, renew and keep in full force and effect its legal
existence and exercise commercially reasonable efforts to preserve, renew and
keep in full force and effect those licenses, permits, privileges, and
franchises (other than Intellectual Property) that are material to the conduct
of its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 or any
Disposition permitted by Section 6.05. The Borrower and the Restricted
Subsidiaries will exercise commercially reasonable efforts in accordance with
industry standard practices to preserve, renew and keep in full force and effect
their Intellectual Property licenses and rights, and their patents, copyrights,
trademarks and trade names, in each case material to the conduct of their
business, except where the failure to take such actions, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect; provided that the foregoing shall not prohibit any Disposition permitted
by Section 6.05.

(b) The Borrower and each Restricted Subsidiary will (i) protect the secrecy and
confidentiality of the material confidential information and trade secrets of
the Borrower or such Restricted Subsidiary by having and maintaining a policy
requiring employees, consultants, licensees, vendors and contractors which
obtain or are likely to obtain material confidential information or trade
secrets to execute confidentiality agreements, (ii) take all actions reasonably
necessary in accordance with industry standard practices to ensure that trade
secrets of the Borrower or such Restricted Subsidiary do not fall into the
public domain and (iii) protect the secrecy and confidentiality of the source
code of computer software programs and applications owned or licensed out by the
Borrower or such Restricted Subsidiary by having and enforcing a policy
requiring licensees of such source code (including licensees under any source
code escrow agreement) to enter into agreements with use and nondisclosure
restrictions, except with respect to any of the foregoing where the failure to
take any such action, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

 

111



--------------------------------------------------------------------------------

SECTION 5.06. Payment of Obligations. The Borrower and each Restricted
Subsidiary will pay, discharge or otherwise satisfy, as the same shall become
due and payable, its obligations (other than obligations with respect to
Indebtedness), including Tax liabilities, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings and the Borrower or
such Restricted Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP or (b) the failure to do so would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.07. Maintenance of Properties. The Borrower and each Restricted
Subsidiary will keep and maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted,
except where the failure to do so would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.08. Insurance. The Borrower and each Restricted Subsidiary will
maintain, with financially sound and reputable insurance companies, insurance in
such amounts and against such risks as are customarily maintained by companies
of established repute engaged in the same or similar businesses operating in the
same or similar locations. Each such policy of liability or casualty insurance
maintained by or on behalf of Loan Parties will (in the case of policies in
effect on the Effective Date, within 30 days after the Effective Date (or such
later date as may be agreed to by the Administrative Agent, in its discretion)
(a) in the case of each liability insurance policy (other than workers’
compensation, director and officer liability or other policies in which such
endorsements are not customary), name the Administrative Agent, on behalf of the
Secured Parties, as an additional insured thereunder, (b) in the case of each
casualty insurance policy, contain a lender’s loss payable clause or endorsement
that names the Administrative Agent, on behalf of the Secured Parties, as the
lender’s loss payee thereunder and (c) to the extent available from the
applicable insurance provider, provide for at least 30 days’ (or such shorter
number of days as may be agreed to by the Administrative Agent) prior written
notice to the Administrative Agent of any cancellation of such policy. With
respect to each Mortgaged Property that is located in an area determined by the
Federal Emergency Management Agency to have special flood hazards, the
applicable Loan Party has obtained, and will maintain, with financially sound
and reputable insurance companies, such flood insurance as is required under
applicable law, including Regulation H of the Board of Governors. The Borrower
will furnish to the Lenders, upon request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained.

SECTION 5.09. Books and Records; Inspection and Audit Rights. The Borrower and
each Restricted Subsidiary will keep proper books of record and account in which
full, true and correct entries in conformity in all material respects with GAAP
and applicable law are made of all dealings and transactions in relation to its
business and activities. The Borrower and each Restricted Subsidiary will permit
the Administrative Agent or any Lender, and any agent designated by any of the
foregoing, upon reasonable prior notice and (a) to visit and inspect its
properties, (b) to examine and make extracts

 

112



--------------------------------------------------------------------------------

from its books and records and (c) to discuss its operations, business affairs,
assets, liabilities (including contingent liabilities) and financial condition
with its officers and independent accountants (subject to such accountants’
customary policies), all at such reasonable times during reasonable business
hours as may be reasonably requested provided that (a) only the Administrative
Agent, acting individually or on behalf of the Lenders, may assert rights to
access under this Section for the Administrative Agent or any Lender and
(b) unless an Event of Default shall have occurred and be continuing, (i) no
such discussion with any such independent accountants shall be permitted unless
the Borrower shall have received reasonable notice thereof and a reasonable
opportunity to participate therein and (ii) such rights shall not be exercised
more often than once during any period of 12 consecutive months. Notwithstanding
anything else set forth herein to the contrary, in no event shall the Borrower
or any of the Subsidiaries be required to allow any such Person to inspect or
examine, or be required to discuss, any records, documents or other information
(x) with respect to which the Borrower or any of the Subsidiaries has
obligations of confidentiality (whether pursuant to law, contract or otherwise)
(it being understood that the Borrower or any of the Subsidiaries shall,
following a reasonable request from the Administrative Agent, use commercially
reasonable efforts to request consent from an applicable contractual
counterparty to disclose such information (but shall not be required to incur
any cost or expense or pay any consideration of any type to such party in order
to obtain such consent)) or (y) that is subject to attorney-client privilege).

SECTION 5.10. Compliance with Laws. (a) The Borrower and each Subsidiary will
comply with all Requirements of Law, including Environmental Laws and ERISA,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

(b) The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

SECTION 5.11. Compliance with Merger Agreements. The Borrower and each
Subsidiary will comply with all agreements related to the Merger, including the
Tax Matters Agreement and all agreements with respect to the tax-free treatment
of the Merger, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

SECTION 5.12. Use of Proceeds and Letters of Credit. (a) The proceeds of the
Revolving Loans will be used on and after the Effective Date for working capital
and other general corporate purposes of the Borrower and the Subsidiaries and
other transactions not prohibited by this Agreement, including Permitted
Acquisitions; provided that no proceeds of any Loans and no Letter of Credit
will be used in connection with the purchase or acquisition of Equity Interests
of any Person that was preceded by, or consummated pursuant to, an unsolicited
tender offer or proxy contest initiated by or on behalf of the Borrower or any
other Subsidiary. Letters of Credit will be used by the Borrower and the
Subsidiaries for general corporate purposes.

 

113



--------------------------------------------------------------------------------

(b) The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and, to the knowledge of the Borrower,
agents shall not use, the proceeds of any Borrowing or Letter of Credit (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country (unless otherwise permissible
under Sanctions), to the extent such activities, businesses or transaction would
be prohibited by Sanctions if conducted by a corporation incorporated in the
United States or in a European Union member state, or (C) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

SECTION 5.13. Further Assurances. Without limiting the effect of Section 9.14,
the Borrower and each other Loan Party will, and will cause each other
Designated Subsidiary to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
mortgages, deeds of trust and other documents), that may be required under any
applicable law, or that the Administrative Agent may reasonably request, to
cause the Collateral and Guarantee Requirement to be and remain satisfied at all
times or otherwise to effectuate the provisions of the Loan Documents, all at
the expense of the Loan Parties. The Borrower will provide to the Administrative
Agent, from time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.

SECTION 5.14. Designation of Restricted and Unrestricted Subsidiaries. The
Borrower may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (a) immediately before and after such designation, no Event of Default
shall have occurred and be continuing or would result from such designation,
(b) immediately after giving effect to such designation, the Borrower shall be
in compliance on a Pro Forma Basis with the covenants set forth in Sections 6.12
and 6.13 recomputed as of the last day of the most recently ended fiscal quarter
of the Borrower in respect of which financial statements have been delivered
under Section 5.01(a) or (b), and the Borrower shall have delivered to the
Administrative Agent a certificate of a Financial Officer setting forth
reasonably detailed calculations demonstrating compliance with this clause (b),
and (c) no Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“restricted subsidiary” or a “guarantor” (or any similar designation) for any
Material Indebtedness. The designation of any Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by the parent company of such
Subsidiary therein under Section 6.04 at the date of designation in an amount
equal to the net book value of such parent company’s investment therein. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary, and the making of an Investment by such Subsidiary in
any investments of such Subsidiary, in each case existing at such time.

 

114



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or been terminated (or shall have
been backstopped or cash collateralized in a manner reasonably satisfactory to
the relevant Issuing Bank)) and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness. None of the Borrower or any Restricted Subsidiary
will create, incur, assume or permit to exist any Indebtedness or Disqualified
Equity Interests, except:

(i) Indebtedness created under the Loan Documents;

(ii) Indebtedness existing on the Effective Date and set forth on Schedule 6.01
and Refinancing Indebtedness in respect thereof;

(iii) Indebtedness of the Borrower to any Restricted Subsidiary or any
Restricted Subsidiary to the Borrower or any other Restricted Subsidiary;
provided that (A) such Indebtedness shall not have been transferred to any
Person other than the Borrower or any Restricted Subsidiary, (B) any such
Indebtedness owing by the Borrower to any Restricted Subsidiary or by any Loan
Party to any Restricted Subsidiary that is not a Loan Party shall be unsecured
and subordinated in right of payment to the Loan Document Obligations in
accordance with the provisions of the Global Intercompany Note and (C) any such
Indebtedness owing by any Restricted Subsidiary that is not a Loan Party to any
Loan Party shall be incurred in compliance with Section 6.04;

(iv) Guarantees by the Borrower of Indebtedness of any Restricted Subsidiary and
by any Restricted Subsidiary of Indebtedness of the Borrower or any other
Restricted Subsidiary; provided that (A) the Indebtedness so Guaranteed is
permitted by this Section (other than clause (ii) or (vi)), (B) Guarantees by
any Loan Party of such Indebtedness of any Restricted Subsidiary that is not a
Subsidiary Loan Party shall be incurred in compliance with Section 6.04,
(C) Guarantees permitted under this clause (iv) shall be subordinated to the
Obligations of the applicable Restricted Subsidiary to the same extent and on
the same terms as the Indebtedness so Guaranteed is subordinated to the
Obligations;

(v) Indebtedness of the Borrower or any Restricted Subsidiary (A) incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and Synthetic Lease Obligations,
provided that such Indebtedness is incurred prior to or within 270 days after
such acquisition or the completion of such construction or improvement and the
principal amount of such Indebtedness does not exceed the

 

115



--------------------------------------------------------------------------------

cost of acquiring, constructing or improving such fixed or capital assets or
(B) assumed in connection with the acquisition of any fixed or capital assets or
secured by a Lien on such assets prior to the acquisition thereof, and
Refinancing Indebtedness in respect of any of the foregoing; provided that the
aggregate outstanding principal amount of Indebtedness incurred in reliance on
this clause (vi) shall not at any time of incurrence exceed the greater of
(x) $50,000,000 and (y) 3.00% of Consolidated Net Tangible Assets as of the last
day of the fiscal quarter, if any, of the Borrower most recently ended for which
financial statements shall have been delivered pursuant to Section 5.01(a) or
5.01(b);

(vi) Permitted Acquired Debt; provided that after giving effect to the
acquisition of the obligor in respect thereof or the assumption by any
Restricted Subsidiary of such Permitted Acquired Debt, (A) in the case of any
Permitted Acquired Debt in respect of which the only Restricted Subsidiaries
that are obligors are CFCs, the Borrower shall be in compliance on a Pro Forma
Basis with the Leverage Ratio under Section 6.12 for the most recent Test Period
prior to such time for which financial statements shall have been delivered
pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such
financial statements, for the most recent Test Period contained in the financial
statements referred to in Section 3.04), (B) the aggregate outstanding principal
amount of Permitted Acquired Debt of all Permitted Acquired Debt Non-Guarantors
(including any Subsidiary that will become a Permitted Acquired Debt
Non-Guarantor in connection with such acquisition) shall not exceed
$100,000,000, and (C) the combined total assets of all Permitted Acquired Debt
Non-Guarantors shall be less than 5% of the consolidated total assets of the
Borrower (excluding assets of, and investments in, CFCs) and the combined
revenues of all Permitted Acquired Debt Non-Guarantors shall account for less
than 5% of the consolidated revenues of the Borrower (excluding consolidated
revenues attributable to CFCs), in each case as of the end of or for the most
recent period of four consecutive fiscal quarters of the Borrower for which
financial statements shall have been delivered pursuant to Section 5.01(a) or
5.01(b) (or, prior to the delivery of any such financial statements, as of and
for the most recent such period contained in the financial statements referred
to in Section 3.04) (but with such consolidated total assets and revenues
calculated by treating Unrestricted Subsidiaries as if they were not
consolidated with the Borrower and otherwise eliminating all accounts of
Unrestricted Subsidiaries);

(vii) Indebtedness of Foreign Restricted Subsidiaries; provided that the
aggregate outstanding principal amount of Indebtedness incurred in reliance on
this clause (vii) shall not at any time of incurrence exceed the greater of
(x) $25,000,000 and (y) 1.50% of Consolidated Net Tangible Assets as of the last
day of the fiscal quarter, if any, of the Borrower most recently ended for which
financial statements shall have been delivered pursuant to Section 5.01(a) or
5.01(b);

 

116



--------------------------------------------------------------------------------

(viii) Indebtedness of the Borrower or Restricted Subsidiaries in respect of
Cash Management Services incurred in the ordinary course of business; provided
that, except in the case of Indebtedness in respect of Cash Management Services
consisting of credit card and other card services, such Indebtedness shall be
repaid in full within 15 Business Days of the incurrence thereof;

(ix) (A) Indebtedness in respect of letters of credit, surety and performance
bonds, bank guarantees, appeal bonds, performance and completion guarantees and
similar instruments issued for the account of the Borrower or any Restricted
Subsidiary in the ordinary course of business and only to backstop or support
obligations customarily requiring such instruments to be provided and
(B) Indebtedness of the type referred to in clause (f) of the definition thereof
securing judgments, decrees, attachments or awards that do not constitute an
Event of Default under clause (1) of Article VII;

(x) Indebtedness of the Borrower or any Restricted Subsidiary in the form of
purchase price adjustments, earn-outs, indemnification obligations,
non-competition agreements or other arrangements representing acquisition
consideration or deferred payments of a similar nature incurred in connection
with any Permitted Acquisition or any other Investment permitted by
Section 6.04;

(xi) other Indebtedness and Disqualified Equity Interests of the Borrower,
provided that, after giving effect to the incurrence thereof, (A) the Borrower
shall be in compliance, on a Pro Forma Basis giving effect to such incurrence,
with the Leverage Ratio under Section 6.12 for the most recent Test Period prior
to such time for which financial statements shall have been delivered pursuant
to Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such financial
statements, for the most recent Test Period contained in the financial
statements referred to in Section 3.04); (B) the aggregate outstanding principal
amount of Indebtedness of the Restricted Subsidiaries that are not Subsidiary
Loan Parties incurred in reliance on this clause (xi) shall not at any time of
incurrence exceed the greater of (x) $25,000,000 and (y) 1.50% of Consolidated
Net Tangible Assets as of the last day of the fiscal quarter, if any, of the
Borrower most recently ended for which financial statements shall have been
delivered pursuant to Section 5.01(a) or 5.01(b); and (C) any such Indebtedness
(1) does not mature earlier than, and has a weighted average life to maturity no
earlier than, 91 days after the Latest Maturity Date, (2) does not provide for
any amortization, mandatory prepayment, redemption or repurchase (other than
upon a change of control, and mandatory offers to purchase and customary
acceleration rights after an event of default) prior to the date that is 91 days
after the Latest Maturity Date in effect at the time of incurrence, (3) is not
guaranteed by any Subsidiary that is not a Subsidiary Loan Party and
(4) contains covenants, events of default and other terms that are customary for
similar Indebtedness in light of then-prevailing market conditions and, when
taken as a whole (other than interest rates and redemption premiums), are not
more restrictive to the Borrower and the Restricted Subsidiaries than those set
forth in the Loan Documents, as determined by the Borrower in good faith;

 

117



--------------------------------------------------------------------------------

(xii) Incremental Equivalent Debt; provided that the aggregate principal amount
of such Incremental Equivalent Debt issued in accordance with this clause
(xii) shall not exceed the amount permitted under Section 2.20 and the
conditions that apply to issuance of such Incremental Equivalent Debt set forth
in Section 2.20 shall be satisfied;

(xiii) Refinancing Term Loan Indebtedness or Refinancing Revolving Commitments;
provided that the Net Proceeds from such Indebtedness are applied to make the
prepayments or reductions, as applicable, required under Section 2.22, and the
requirements with respect to such Indebtedness or Commitments set forth in
Section 2.22 shall be satisfied; and

(xiv) other Indebtedness or Disqualified Equity Interests of the Borrower;
provided that the aggregate outstanding principal amount of Indebtedness
incurred in reliance on this clause (xiv) shall not at any time of incurrence
exceed the greater of (x) $25,000,000 and (y) 1.50% of Consolidated Net Tangible
Assets as of the last day of the fiscal quarter, if any, of the Borrower most
recently ended for which financial statements shall have been delivered pursuant
to Section 5.01(a) or 5.01(b);

(xv) Indebtedness owed to any Person (including obligations in respect of
letters of credit for the benefit of such Person) providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance, pursuant to reimbursement or indemnification
obligations to such Person, in each case incurred in the ordinary course of
business;

(xvi) Foreign Jurisdiction Deposits;

(xvii) Indebtedness in the form of (x) Guarantees of loans and advances
permitted by Section 6.04(l) and (y) reimbursements owed to officers, directors,
consultants and employees in the ordinary course of business;

(xviii) Guarantees of Indebtedness of joint ventures of the Borrower or any
Restricted Subsidiary; provided that the aggregate outstanding principal amount
of Indebtedness incurred in reliance on this clause (xviii) shall not at any
time of incurrence exceed the greater of (x) $25,000,000 and (y) 1.50% of
Consolidated Net Tangible Assets as of the last day of the fiscal quarter, if
any, of the Borrower most recently ended for which financial statements shall
have been delivered pursuant to Section 5.01(a) or 5.01(b);

(xix) Disqualified Equity Interests of Restricted Subsidiaries that are held by
the Borrower or any Restricted Party and in respect of which the Collateral and
Guarantee Requirement has been satisfied; and

(xx) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (i) through (xviii) above;

 

118



--------------------------------------------------------------------------------

provided that no Restricted Subsidiary shall issue or permit to be outstanding
any Disqualified Equity Interests other than Disqualified Equity Interests owned
by the Borrower or another Loan Party and pledged to secure the Obligations
under the Security Documents.

SECTION 6.02. Liens. (a) The Borrower will not, nor will it permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable and royalties) or rights in respect of
any thereof, except:

(i) Liens created under the Loan Documents and any Liens on cash or deposits
granted in favor of any Issuing Bank to cash collateralize any Defaulting
Lender’s participation in Letters of Credit as contemplated by this Agreement;

(ii) Permitted Encumbrances;

(iii) any Lien on any asset of the Borrower or any Restricted Subsidiary
existing on the Effective Date and set forth on Schedule 6.02; provided that
(A) such Lien shall not apply to any other asset of the Borrower or any
Restricted Subsidiary (other than assets financed by the same financing source
pursuant to the same financing scheme) and (B) such Lien shall secure only those
obligations that it secures on the date hereof and any extensions, renewals,
replacements and refinancings thereof that do not increase the outstanding
principal amount thereof and, in the case of any such obligations constituting
Indebtedness, that are permitted under Section 6.01 as Refinancing Indebtedness
in respect thereof;

(iv) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or any Restricted Subsidiary or existing on any asset of any Person
that becomes a Restricted Subsidiary (or of any Person not previously a
Restricted Subsidiary that is merged or consolidated with or into the Borrower
or a Restricted Subsidiary in a transaction permitted hereunder) after the date
hereof prior to the time such Person becomes a Restricted Subsidiary (or is so
merged or consolidated); provided that (A) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Restricted Subsidiary (or such merger or consolidation), (B) such Lien shall
not apply to any other asset of the Borrower or any Restricted Subsidiary (other
than (x) assets financed by the same financing source pursuant to the same
financing scheme and (y) in the case of any such merger or consolidation, the
assets of any Restricted Subsidiary that is a party thereto) and (C) such Lien
shall secure only those obligations that it secures on the date of such
acquisition or the date such Person becomes a Restricted Subsidiary (or is so
merged or consolidated), and any extensions, renewals, replacements and
refinancings thereof that do not increase the outstanding principal amount
thereof and, in the case of any such obligations constituting Indebtedness, that
are permitted under Section 6.01 as Refinancing Indebtedness in respect thereof;

 

119



--------------------------------------------------------------------------------

(v) Liens on fixed or capital assets acquired, constructed or improved
(including any assets made the subject of a Capital Lease Obligation incurred)
by the Borrower or any Restricted Subsidiary; provided that (x) such Liens
secure only Indebtedness permitted by clause (v) of Section 6.01 and (y) such
Liens shall not apply to any other asset of the Borrower or any Restricted
Subsidiary (other than the proceeds and products thereof) and except assets
financed by the same financing source pursuant to the same financing scheme in
the ordinary course of business;

(vi) in connection with the sale or transfer of any Equity Interests or other
assets in a transaction permitted under Section 6.05, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;

(vii) in the case of (A) any Subsidiary that is not a wholly-owned Restricted
Subsidiary or (B) the Equity Interests in any Person that is not a Restricted
Subsidiary, any encumbrance or restriction, including any put and call
arrangements, related to Equity Interests in such Subsidiary or such other
Person set forth in the organizational documents of such Subsidiary or such
other Person or any related joint venture, shareholders’ or similar agreement;

(viii) Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Borrower or any Restricted Subsidiary in
connection with any letter of intent or purchase agreement for a Permitted
Acquisition or other transaction permitted hereunder;

(ix) any interest or title of a lessor under leases (other than leases
constituting Capitalized Lease Obligations) entered into by the Borrower or any
of the Restricted Subsidiaries in the ordinary course of business

(x) Liens deemed to exist in connection with Investments in repurchase
agreements that are Cash Equivalents;

(xi) Liens on property of any Restricted Subsidiary that is not a Designated
Subsidiary, which Liens secure Indebtedness of such Restricted Subsidiary
permitted under Section 6.01;

(xii) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods by any of the Restricted Subsidiaries in
the ordinary course of business;

(xiii) Liens on cash, bank accounts and general intangibles relating thereto
securing obligations for Cash Management Services in the ordinary course of
business;

(xiv) leases, licenses, subleases or sublicenses (including with respect to
rights in Intellectual Property), including non-exclusive software licenses,
granted to others that do not (A) interfere in any material respect with the
business of the Borrower and the Restricted Subsidiaries, taken as a whole, or
(B) secure any Indebtedness;

 

120



--------------------------------------------------------------------------------

(xv) Liens on Collateral securing any Permitted Pari Passu Refinancing Debt,
Permitted Junior Lien Refinancing Debt or Incremental Equivalent Debt;

(xvi) Liens on assets of Foreign Subsidiaries that are CFCs securing
Indebtedness of Foreign Subsidiaries permitted under Section 6.01;

(xvii) Liens on any property of (A) any Loan Party in favor of any other Loan
Party, (B) any Foreign Subsidiary in favor of any Loan Party and (C) any
Restricted Subsidiary that is not a Loan Party in favor of the Borrower or any
other Loan Party; and

(xviii) other Liens securing Indebtedness or other obligations in an aggregate
principal amount not to exceed the greater of (x) $50,000,000 and (y) 3.00% of
Consolidated Net Tangible Assets as of the last day of the fiscal quarter, if
any, of the Borrower most recently ended for which financial statements shall
have been delivered pursuant to Section 5.01(a) or 5.01(b).

(b) Notwithstanding the foregoing, no Designated Subsidiary shall create, incur,
assume or permit to exist any Lien (other than any non-consensual Lien or any
Lien of the type referred to in Section 6.02(i), (ii), (iv), (vi), (vii),
(xv) and (xvi)) on any Equity Interests that are required by the Collateral and
Guarantee Requirement to be pledged as Collateral (or, in the case of Equity
Interests of any Foreign Subsidiary or CFC Holdco, Equity Interests that would
be required to be pledged if such Subsidiary became a Material Foreign
Subsidiary) except pursuant to the Security Documents.

SECTION 6.03. Fundamental Changes; Business Activities. (a) The Borrower will
not, and will not permit any Restricted Subsidiary to, merge into or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Event of Default shall have occurred
and be continuing, (i) any Person may merge or consolidate with or into the
Borrower in a transaction in which the Borrower is the surviving corporation,
(ii) any Person (other than the Borrower) may merge or consolidate with any
Restricted Subsidiary in a transaction in which the surviving entity is a
Restricted Subsidiary (and, if any party to such merger or consolidation is a
Subsidiary Loan Party, is a Subsidiary Loan Party), (iii) any Restricted
Subsidiary may merge into or consolidate with any Person (other than the
Borrower) in a transaction permitted under Section 6.05 in which, after giving
effect to such transaction, the surviving entity is not a Restricted Subsidiary,
and (iv) any Restricted Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders;
provided that the assets and operations of any Material Subsidiary that is
liquidated or dissolved shall be transferred to the Borrower, a Subsidiary Loan
Party, or the direct holder of the Equity Interests of such Material

 

121



--------------------------------------------------------------------------------

Restricted Subsidiary in connection therewith (or, in the case of a Material
Subsidiary that is an Excluded Subsidiary, to any other Restricted Subsidiary);
provided that any such merger or consolidation involving a Person that is not a
wholly owned Restricted Subsidiary immediately prior to such merger or
consolidation shall not be permitted unless it is also permitted by
Section 6.04.

(b) None of the Borrower or any Restricted Subsidiary will engage to any
material extent in any business other than businesses of the type conducted by
the Borrower and the Restricted Subsidiaries (including the Company and its
Restricted Subsidiaries) on the date hereof and businesses reasonably related,
incidental, complementary or ancillary thereto.

SECTION 6.04. Investments. Loans. Advances. The Borrower will not, and will not
permit any Restricted Subsidiary to, purchase, hold, acquire (including pursuant
to any merger or consolidation with any Person that was not a wholly-owned
Restricted Subsidiary prior thereto), make or otherwise permit to exist any
Investment in any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) all or substantially all the assets of
any other Person or of a business unit, division, product line or line of
business of any other Person, except:

(a) cash and Cash Equivalents;

(b) Investments existing on the date hereof and set forth on Schedule 6.04 and
any modification, replacement, renewal, reinvestment or extension thereof;
provided that (i) no Investment may be made therein or in respect thereof if
such Investment would increase the outstanding amount of such Investment to an
amount in excess of the amount of such Investment on the Effective Date (net of
return of capital in respect thereof after the Effective Date), other than
(A) to the extent required by the terms of such Investment as in effect on the
Effective Date up to the amount specified for such Investment on Schedule 6.04
or (B) to the extent made in reliance on another paragraph of this Section 6.04
and (ii) the terms of any such Investment are not otherwise modified from the
terms that are in effect as of the date hereof in a manner that is materially
adverse to the Lenders;

(c) Investments by the Borrower and the Restricted Subsidiaries in Equity
Interests in their Restricted Subsidiaries; provided that (i) such subsidiaries
are Restricted Subsidiaries prior to such investments, (ii) any such Equity
Interests held by a Loan Party shall be pledged if and to the extent required to
satisfy the Collateral and Guarantee Requirement, and (iii) the aggregate amount
of such Investments by the Loan Parties in Restricted Subsidiaries that are not
Loan Parties, taken together with the aggregate amount of loans and advances by
the Loan Parties to, and Guarantees by the Loan Parties of Indebtedness and
other obligations of, Restricted Subsidiaries that are not Loan Parties
(including without duplication those made in reliance on clauses (d)(iii) and
(e)(iii) below, but excluding all such Investments, loans, advances and
Guarantees existing on the date hereof and permitted by clause (b) above or
consisting of loans or advances

 

122



--------------------------------------------------------------------------------

permitted by Section 6.04(u)), shall not exceed the greater of (x) $100,000,000
and (y) 6.00% of Consolidated Net Tangible Assets as of the last day of the
fiscal quarter, if any, of the Borrower most recently ended for which financial
statements shall have been delivered pursuant to Section 5.01(a) or 5.01(b); and
provided further that (A) in no event shall any Restricted Subsidiary that is a
Material Subsidiary cease to be a Loan Party pursuant to this clause (c) except
as a result of a consolidation, merger or similar transaction in which the
continuing or surviving Person is a Loan Party;

(d) loans or advances made by the Borrower or any Restricted Subsidiary to the
Borrower or any Restricted Subsidiary; provided that (i) any such loans and
advances made by a Loan Party shall be evidenced by the Global Intercompany Note
or another promissory note, in each case, pledged pursuant to the Collateral
Agreement, (ii) the Indebtedness resulting therefrom is permitted by clause
(iii) of Section 6.01, and (iii) the amount of such loans and advances made by
the Loan Parties to Restricted Subsidiaries that are not Loan Parties shall be
subject to the limitation set forth in clause (c) above;

(e) Guarantees by the Borrower or any Restricted Subsidiary of Indebtedness or
other obligations of the Borrower or any Restricted Subsidiary (including any
such Guarantees arising as a result of any such Person being a joint and several
co-applicant with respect to any Letter of Credit or any other letter of credit
or letter of guaranty); provided that (i) a Restricted Subsidiary shall not
Guarantee any Indebtedness or obligations of any Loan Party (or any Refinancing
Indebtedness in respect thereof) unless (A) such Restricted Subsidiary has
Guaranteed the Obligations pursuant to the Collateral Agreement, (B) any such
Guarantee of such Indebtedness provides for the release and termination thereof,
without action by any Person, upon any release and termination of such Guarantee
of the Obligations, and (C) any such Guarantee of Subordinated Indebtedness is
subordinated to the Loan Document Obligations on terms no less favorable to the
Lenders than those of the Subordinated Indebtedness, (ii) any such Guarantee
constituting Indebtedness is permitted by Section 6.01, and (iii) the aggregate
amount of Indebtedness and other obligations of Subsidiaries that are not Loan
Parties that is Guaranteed by any Loan Parties shall be subject to the
limitation set forth in clause (c) above;

(f) the Merger and the other transactions contemplated by the Merger Agreement
to be effected on the Effective Date;

(g) Permitted Acquisitions (subject to the restrictions and conditions in the
definition of such term with respect to Non-Compliant Subsidiaries and
Non-Compliant Assets, including reduction of the Available Amount by an amount
equal to any usage thereof to acquire Non-Compliant Subsidiaries and
Non-Compliant Assets);

 

123



--------------------------------------------------------------------------------

(h) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(i) Investments made as a result of the receipt of noncash consideration from a
Disposition of any asset in compliance with Section 6.05;

(j) Investments by the Borrower or any Restricted Subsidiary that result solely
from the receipt by the Borrower or such Restricted Subsidiary from any of its
subsidiaries of a dividend or other Restricted Payment in the form of Equity
Interests, evidences of Indebtedness or securities (but not any additions
thereto made after the date of the receipt thereof);

(k) payroll, travel and similar advances to directors and employees of the
Borrower or any Restricted Subsidiary to cover matters that are expected at the
time of such advances to be treated as expenses of the Borrower or such
Restricted Subsidiary for accounting purposes and that are made in the ordinary
course of business;

(l) loans or advances to directors, officers, consultants and employees of the
Borrower or any Restricted Subsidiary made in the ordinary course of business;
provided that the aggregate amount of such loans and advances outstanding at any
time shall not exceed $20,000,000;

(m) Investments to the extent the consideration therefor consists of Qualified
Equity Interests of the Borrower;

(n) other Investments (including the acquisition of Non-Compliant Subsidiaries
and Non-Compliant Assets in connection with Permitted Acquisitions) and so long
as at the time each such Investment is purchased, made or otherwise acquired
(i) no Default or Event of Default shall have occurred and be continuing or
would result therefrom and (ii) either (x) the aggregate amount of each
Investment made in reliance on this clause (n) shall not exceed, and shall
utilize, the Available Amount at such time or (y) the Leverage Ratio at such
time, calculated on a Pro Forma Basis giving effect to such Investment, is equal
to or less than 2.25 to 1.00 and the Borrower is in Pro Forma Compliance with
the covenant set forth in Section 6.13;

(o) Investments in the form of Hedging Agreements permitted by Section 6.07;

(p) Investments of any Person existing at the time such Person becomes a
Restricted Subsidiary or consolidates or merges with the Borrower or any
Restricted Subsidiary so long as such Investments were not made in contemplation
of such Person becoming a Restricted Subsidiary or of such consolidation or
merger and so long as each such Investment that absent this paragraph (p) could
not be made or held without reliance on another paragraph of this Section 6.04
shall be deemed to have been made or to be held, as applicable, in reliance on
such other paragraph and not in reliance on this paragraph (p);

 

124



--------------------------------------------------------------------------------

(q) Investments resulting from pledges or deposits described in clause (c),
(d) or (n) of the definition of the term “Permitted Encumbrance”;

(r) receivables or other trade payables owing to the Borrower or a Restricted
Subsidiary if created or acquired in the ordinary course of business and payable
or dischargeable in accordance with customary trade terms; provided that such
trade terms may include such concessionary trade terms as the Borrower or any
Restricted Subsidiary deems reasonable under the circumstances;

(s) mergers and consolidations permitted under Section 6.03 that do not involve
any Person other than the Borrower and Restricted Subsidiaries that are wholly
owned Restricted Subsidiaries; provided that any such merger or consolidation
that results in an Investment by a Loan Party in a Restricted Subsidiary that is
not a Loan Party shall be deemed made in reliance on paragraph (c) above;

(t) Guarantees to insurers required in connection with worker’s compensation and
other insurance coverage of business operating risks (but not any credit or
financial risks) arranged in the ordinary course of business;

(u) loans or advances made by the Borrower or any Restricted Subsidiary to any
Foreign Subsidiary the proceeds of which are to be used by such Foreign
Subsidiary for working capital purposes; provided that (i) any such loans and
advances made by a Loan Party shall be evidenced by the Global Intercompany Note
or another promissory note, in each case, pledged pursuant to the Collateral
Agreement and (ii) the aggregate outstanding amount of such loans and advances
shall not at any time exceed $75,000,000;

(v) Investments by any Foreign Subsidiary in any Person that is or becomes a
Foreign Subsidiary that is a Restricted Subsidiary; provided that no part of
such Investment is funded or Guaranteed by the Borrower or any Restricted
Subsidiary that is not a CFC or is made with or consists of assets of the
Borrower or any Restricted Subsidiary that is not a CFC; and

(w) other Investments in an aggregate outstanding amount not to exceed the
greater of (x) $50,000,000 and (y) 3.00% of Consolidated Net Tangible Assets as
of the last day of the fiscal quarter, if any, of the Borrower most recently
ended for which financial statements shall have been delivered pursuant to
Section 5.01(a) or 5.01(b) (in each case determined without regard to any
write-downs or write-offs.

SECTION 6.05. Asset Sales. The Borrower will not, and will not permit any
Restricted Subsidiary to, sell, transfer, lease or otherwise dispose of
(including pursuant to any transfer or contribution to a Restricted Subsidiary),
or exclusively license, any asset, including any Equity Interest owned by it,
nor will the Borrower permit any

 

125



--------------------------------------------------------------------------------

Restricted Subsidiary to issue any additional Equity Interests in such
Restricted Subsidiary (other than to the Borrower or a Restricted Subsidiary in
compliance with Section 6.04, and other than directors’ qualifying shares and
other nominal amounts of Equity Interests that are required to be held by other
Persons under Requirements of Law) (each, a “Disposition”), except:

(a) Dispositions of (i) inventory, (ii) used, obsolete or surplus equipment or
(iii) cash and Cash Equivalents, in each case in the ordinary course of
business;

(b) Dispositions to the Borrower or any Restricted Subsidiary; provided that any
such Dispositions involving a Restricted Subsidiary that is not a Loan Party
shall be made in compliance with Section 6.04 and Section 6.09;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;

(d) sales, transfers, leases and other Dispositions of assets to the extent that
such assets constitutes an Investment permitted by clause (h) or (i) of
Section 6.04 or another asset received as consideration for the Disposition of
any asset permitted by this Section (in each case, other than Equity Interests
in a Subsidiary, unless all Equity Interests in such Subsidiary (other than
directors’ qualifying shares) are sold)

(e) Sale/Leaseback Transactions permitted by Section 6.06;

(f) Dispositions of assets subject to any casualty or condemnation proceeding
(including in lieu thereof);

(g) Sales, transfers and other Dispositions of accounts receivable in connection
with the compromise, settlement or collection thereof in the ordinary course of
business consistent with past practice and not as part of any accounts
receivables financing transaction;

(h) leases or subleases entered into in the ordinary course of business, to the
extent that they do not materially interfere with the business of the Borrower
or any Restricted Subsidiary;

(i) non-exclusive assignments, licenses or sublicenses of Intellectual Property
in the ordinary course of business, to the extent that they do not materially
interfere with the business of the Borrower or any Subsidiary;

(j) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements; and

 

126



--------------------------------------------------------------------------------

(k) Dispositions of assets that are not permitted by any other clause of this
Section (other than Equity Interests in a Subsidiary unless all Equity Interests
in such Subsidiary (other than directors’ qualifying shares) are sold) ;
provided that the cumulative aggregate fair market value of all assets sold,
transferred, leased or otherwise Disposed of in reliance on this clause (j)
shall not at the time any such Disposition is made (and giving effect to such
Disposition) exceed an amount equal to 25% of Consolidated Net Tangible Assets
as of the last day of the most recent fiscal quarter for which financial
statements shall have been delivered pursuant to Section 5.01(a) or 5.01(b) (or,
prior to the delivery of any such financial statements, as of the last day of
the most recent fiscal quarter contained in the financial statements referred to
in Section 3.04);

provided that all Dispositions permitted hereby (other than those permitted by
clause (b)) shall be made for fair value and all Dispositions made in reliance
on clause (e) or (k) shall be for at least 75% cash consideration payable at the
time of such Disposition; provided, further, that any consideration in the form
of Cash Equivalents that are disposed of for cash consideration within 90 days
after such sale, transfer or other disposition shall be deemed to be cash
consideration in an amount equal to the amount of such cash consideration for
purposes of this proviso, (ii) any liabilities (as shown on the Borrower’s or
such Restricted Subsidiary’s most recent balance sheet provided hereunder or in
the footnotes thereto) of the Borrower or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated to the payment in cash of the
Loan Document Obligations, that are assumed by the transferee with respect to
the applicable sale, transfer, lease or other disposition and for which the
Borrower and all the Restricted Subsidiaries shall have been validly released by
all applicable creditors in writing shall be deemed to be cash consideration in
an amount equal to the liabilities so assumed and (iii) any Designated Non-Cash
Consideration received by the Borrower or such Restricted Subsidiary in respect
of such Disposition having an aggregate fair market value, taken together with
all other Designated Non-Cash Consideration received pursuant to this clause
(iii) that is at that time outstanding, shall not be in excess of the greater of
(x) $25,000,000 and (y) 1.50% of Consolidated Net Tangible Assets as of the last
day of the fiscal quarter, if any, of the Borrower most recently ended for which
financial statements shall have been delivered pursuant to Section 5.01(a) or
5.01(b) at the time of the receipt of such Designated Non-Cash Consideration,
with the fair market value of each item of Designated Non-Cash Consideration
being measured at the time received and without giving effect to subsequent
changes in value, shall be deemed to be cash consideration.

SECTION 6.06. Sale/Leaseback Transactions. The Borrower will not, and will not
permit any Restricted Subsidiary to, enter into any Sale/Leaseback Transaction,
except for any such sale of any fixed or capital assets by the Borrower or any
Restricted Subsidiary that is made for cash consideration in an amount not less
than the fair value of such fixed or capital asset and is consummated within
270 days after such Subsidiary acquires or completes the construction of such
fixed or capital asset, provided that (a) the sale or transfer of the property
thereunder is permitted under Section 6.05, (b) any Capital Lease Obligations
and Synthetic Lease Obligations arising in connection therewith are permitted
under Section 6.01(v) and (c) any Liens arising in connection therewith
(including Liens deemed to arise in connection with any such Capital Lease
Obligations and Synthetic Lease Obligations) are permitted under
Section 6.02(a)(v).

 

127



--------------------------------------------------------------------------------

SECTION 6.07. Hedging Agreements. The Borrower will not, and will not permit any
Restricted Subsidiary to, enter into any Hedging Agreement, except (a) Hedging
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Restricted Subsidiary has actual exposure (other than in respect of Equity
Interests or Indebtedness of the Borrower or any Restricted Subsidiary) and
(b) Hedging Agreements entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any Restricted Subsidiary.

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness. (a) The
Borrower will not, and will not permit any Restricted Subsidiary to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, except that:

(i) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional Equity Interests permitted hereunder;

(ii) any Restricted Subsidiary may declare and pay dividends or make other
distributions with respect to its capital stock, partnership or membership
interests or other similar Equity Interests, or make other Restricted Payments
in respect of its Equity Interests, in each case ratably to the holders of such
Equity Interests or its Equity Interests of the relevant class, as the case may
be;

(iii) the Borrower may acquire Equity Interests upon the exercise of stock
options if such Equity Interests are transferred in satisfaction of a portion of
the exercise price of such options;

(iv) the Borrower may make cash payments in lieu of the issuance of fractional
shares representing insignificant interests in the Borrower in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests in the Borrower;

(v) the Borrower may make Restricted Payments, not exceeding $10,000,000 in the
aggregate during any fiscal year (with any unused amount of such base amount
from any fiscal year available for use in the next succeeding fiscal year
following the use of the base amount permitted by this clause (v) in such
succeeding fiscal year), pursuant to and in accordance with stock option plans
or other benefit plans or agreements approved by the Borrower’s board of
directors for directors, officers or employees of the Borrower and the
Subsidiaries;

(vi) the Borrower may effect Share Repurchases (x) during the period commencing
on the Effective Date and ending on and including December 31, 2015, in an
amount not to exceed $300,000,000, (y) during the period commencing on
January 1, 2016, and ending on and including after March 31,

 

128



--------------------------------------------------------------------------------

2016, in an aggregate amount not to exceed $18,750,000, and (z) during each
fiscal year, commencing with the fiscal year beginning on April 1, 2016, in an
aggregate amount not to exceed $75,000,000; provided that any amounts (“base
amounts”) referred to in clause (y) or (z) that are not utilized for Share
Purchases during applicable period or fiscal year, as the case may be, may be
carried over into the next fiscal year (but not thereafter), provided, further,
that the base amounts in respect of any fiscal year must be utilized in full
before any such amounts carried forward into such fiscal year are utilized;

(vii) the Borrower may make additional cash Restricted Payments in an aggregate
cumulative amount of $50,000,000; and

(viii) the Borrower may make additional cash Restricted Payments, so long as the
time each such Restricted Payment is made no Default shall have occurred and be
continuing or would result therefrom, (x) in an amount not in excess of (and
which shall utilize) the Available Amount at the time such Restricted Payments
are made, provided that the Borrower is at such time in Pro Forma Compliance
with the covenants set forth in Sections 6.12 and 6.13 after giving effect to
such Restricted Payments, and (y) in an unlimited amount if the Leverage Ratio
at the time such Restricted Payments are made, calculated on a Pro Forma Basis
giving effect to such Restricted Payments, is equal to or less than 2.25 to 1.00
and the Borrower is in Pro Forma Compliance with the covenant set forth in
Section 6.13.

(b) None of the Borrower or any Restricted Subsidiary will make or agree to
prepay or make, directly or indirectly, any prepayment, redemption, purchase,
defeasance or otherwise satisfy prior to the scheduled maturity thereof in any
manner any Junior Indebtedness, including any sinking fund or similar deposit,
on account of the purchase, redemption, retirement, acquisition, defeasance,
cancellation or termination of any Junior Indebtedness, or make any payment in
violation of any subordination terms of any Junior Indebtedness; except:

(i) regularly scheduled interest and principal payments and fees as and when due
in respect of any Junior Indebtedness, and any payments or prepayments in
respect of Junior Indebtedness owed by any Loan Party to the Borrower or any
Restricted Subsidiary, in each case other than payments in respect of Junior
Indebtedness prohibited by the subordination provisions thereof;

(ii) refinancings of Junior Indebtedness to the extent permitted under
Section 6.01;

(iii) the conversion of any Junior Indebtedness to Equity Interests (other than
Disqualified Equity Interests) of the Borrower;

(iv) payments of or in respect of Junior Indebtedness made solely with Equity
Interests in the Borrower (other than Disqualified Equity Interests);

 

129



--------------------------------------------------------------------------------

(v) the prepayment, redemption, purchase, defeasance or other satisfaction of
Junior Indebtedness incurred or assumed pursuant to Section 6.01(vi), so long as
at the time each such payment is made no Default shall have occurred and be
continuing or would result therefrom;

(vi) payment of interest in the form of payments in kind, accretion or similar
payments;

(vii) so long as at the time each such payment is made no Default shall have
occurred and be continuing or would result therefrom, the prepayment,
redemption, purchase, defeasance or other satisfaction of Junior Indebtedness in
an aggregate cumulative amount not to exceed the greater of (x) $25,000,000 and
(y) 1.50% of Consolidated Net Tangible Assets as of the last day of the fiscal
quarter, if any, of the Borrower most recently ended for which financial
statements shall have been delivered pursuant to Section 5.01(a) or 5.01(b) at
the time such payment is made;

(viii) the Borrower and the Subsidiaries may make additional cash payments of or
in respect of Junior Indebtedness (unless such payments would be prohibited by
the subordination provisions thereof), so long as at the time each such payment
is made no Default shall have occurred and be continuing or would result
therefrom, (x) in an amount not in excess of (and which shall utilize) the
Available Amount at the time such payments are made, provided that the Borrower
is at such time in Pro Forma Compliance with the covenants set forth in Sections
6.12 and 6.13 after giving effect to such payments, and (y) in an unlimited
amount if the Leverage Ratio at the time such payments are made, calculated on a
Pro Forma Basis giving effect to such payments, is equal to or less than 2.25 to
1.00 and the Borrower is in Pro Forma Compliance with the covenant set forth in
Section 6.13; and

(ix) the Borrower or any Restricted Subsidiary may make other payments of Junior
Indebtedness as a result of a “change of control” or Disposition so long as, in
each case, any rights of the holders thereof upon such “change of control” or
Disposition shall be subject to the prior repayment in full of the outstanding
Loans and all other outstanding Obligations (including accrued interest, fees
and other accrued Obligations) and the termination of the Commitments and the
expiration, cancellation, termination or cash collateralization of any Letters
of Credit in accordance with the terms of this Agreement.

SECTION 6.09. Transactions with Affiliates. The Borrower will not, and will not
permit any Restricted Subsidiary to, sell, lease, license or otherwise transfer
any assets to, or purchase, lease, license or otherwise acquire any assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that are at prices and on terms and conditions not less
favorable to the Borrower or such Restricted Subsidiary than those that could be
obtained on an arm’s-length basis from unrelated third parties, (b) transactions
between or among the Loan Parties not involving any other Affiliate, (c) any
Restricted Payment permitted under Section 6.08, (d)

 

130



--------------------------------------------------------------------------------

issuances by the Borrower of Equity Interests (other than Disqualified Equity
Interests), (e) compensation, expense reimbursement and indemnification of, and
other employment arrangements with, directors, officers and employees of the
Borrower or any Restricted Subsidiary entered in the ordinary course of
business, (f) performance of it obligations under the Merger Agreement,
(g) payroll, travel and similar advances to directors and employees of the
Borrower or any Restricted Subsidiary on customary terms and made in the
ordinary course of business, (h) loans or advances to directors and employees of
the Borrower or any Restricted Subsidiary on customary terms and made in the
ordinary course of business, (i) transactions between or among non-Loan Parties
not involving any other Affiliate and (j) transactions with wholly owned
Subsidiaries or joint ventures for the purchase or sale of goods, products,
parts, equipment and services entered into in the ordinary course of business.

SECTION 6.10. Restrictive Agreements. None of the Borrower or any Restricted
Subsidiary will, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that restricts or imposes any condition upon
(a) the ability of the Borrower or any Restricted Subsidiary to create, incur or
permit to exist any Lien upon any of its assets to secure any Obligations or
(b) the ability of any Restricted Subsidiary to pay dividends or other
distributions with respect to its Equity Interests or to make or repay loans or
advances to the Borrower or any Restricted Subsidiary or to Guarantee
Indebtedness of the Borrower or any Restricted Subsidiary; provided that (i) the
foregoing shall not apply to (A) restrictions and conditions imposed by
(1) Requirements of Law, (2) any Loan Document or (3) any Permitted Pari Passu
Refinancing Debt, any Permitted Junior Lien Refinancing Debt, any Permitted Pari
Passu Refinancing Debt, any Incremental Equivalent Debt and, in each case, any
Refinancing Indebtedness in respect of any of the foregoing; provided that in
each case under this clause (3) the Borrower shall have determined in good faith
that such conditions and restrictions (x) are not materially more restrictive
than such restrictions generally prevailing in the market for such Indebtedness
at the time such Indebtedness is incurred, (y) are not materially more
restrictive (when taken as a whole), than those contained in the Loan Documents
and (z) will not affect the ability of the Borrower or any Restricted Subsidiary
to make any payment required hereunder or the ability of the Borrower or any
Restricted Subsidiary to take any action that would in the absence of such
restriction or condition be required to satisfy the Collateral and Guarantee
Requirement, (B) restrictions and conditions existing on the Effective Date
identified on Schedule 6.10 (but shall apply to any amendment or modification
expanding the scope of, any such restriction or condition), (C) in the case of
any Restricted Subsidiary that is not a wholly-owned Restricted Subsidiary,
restrictions and conditions imposed by its organizational documents or any
related joint venture or similar agreement, provided that such restrictions and
conditions apply only to such Restricted Subsidiary and to any Equity Interests
in such Subsidiary, (D) customary restrictions and conditions contained in
agreements relating to the sale of a Restricted Subsidiary, or a business unit,
division, product line or line of business or other assets in transaction
permitted by Section 6.05, that are applicable solely pending such sale,
provided that such restrictions and conditions apply only to the Restricted
Subsidiary, or the business unit, division, product line or line of business or
other asset, that is to be sold and such sale is permitted hereunder,
(E) restrictions and conditions imposed by the documents governing any

 

131



--------------------------------------------------------------------------------

Indebtedness of any CFC permitted by Section 6.01(vii); provided that such
restrictions and conditions apply only to such CFC and its Affiliates that are
CFCs and do not restrict any pledge of Equity Interests in such CFC that would
otherwise be required to satisfy the Collateral and Guarantee Requirement, and
(F) restrictions and conditions imposed by any agreement governing Indebtedness
entered into after the Effective Date and permitted under Section 6.01; provided
that in each case under this clause (3) the Borrower shall have determined in
good faith that such conditions and restrictions (x) are not materially more
restrictive than such restrictions generally prevailing in the market for such
Indebtedness at the time such Indebtedness is incurred, (y) are not materially
more restrictive (when taken as a whole), than those contained in the Loan
Documents and (z) will not affect the ability of the Borrower or any Restricted
Subsidiary to make any payment required hereunder or the ability of the Borrower
or any Restricted Subsidiary to take any action that would in the absence of
such restriction or condition be required to satisfy the Collateral and
Guarantee Requirement, (ii) clause (a) of the foregoing shall not apply to
(A) restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by Section 6.01 if such restrictions or conditions apply
only to the assets securing such Indebtedness or (B) customary provisions in
leases and other agreements restricting the assignment thereof, and (iii) clause
(b) of the foregoing shall not apply to , (A) restrictions and conditions
imposed by agreements relating to Indebtedness of any Subsidiary in existence at
the time such Restricted Subsidiary became a Restricted Subsidiary and otherwise
permitted by clause (iv) of Section 6.01 (but shall apply to any amendment or
modification expanding the scope of, any such restriction or condition),
provided that such restrictions and conditions apply only to such Subsidiary,
and (B) restrictions and conditions imposed by agreements relating to
Indebtedness of Foreign Restricted Subsidiaries permitted under Section 6.01,
provided that such restrictions and conditions apply only to Foreign Restricted
Subsidiaries. Nothing in this paragraph shall be deemed to modify the
requirements set forth in the definition of the term “Collateral and Guarantee
Requirement” or the obligations of the Loan Parties under Sections 5.03, 5.04 or
5.13 or under the Security Documents.

SECTION 6.11. Amendment of Material Documents. The Borrower will not, and will
not permit any Restricted Subsidiary to, amend, modify or waive any of its
rights under (i) any agreement or instrument governing or evidencing any Junior
Indebtedness (other than any refinancing of any Junior Indebtedness otherwise
permitted under this Agreement that complies with the definition of Permitted
Refinancing), (ii) its certificate of incorporation, bylaws or other
organizational documents, or (iii) the Merger Agreement, in each case to the
extent such amendment, modification or waiver, taken as a whole, would
reasonably be expected to be adverse in any material respect to the Lenders.

SECTION 6.12. Leverage Ratio. The Borrower will not permit the Leverage Ratio on
the last day of any fiscal quarter of the Borrower to exceed (a) 3.50 to 1.00,
in the case of any fiscal quarter ending on or prior to December 31, 2016, and
(b) 3.25 to 1.00, in the case of any fiscal quarter ending at any time
thereafter.

 

132



--------------------------------------------------------------------------------

SECTION 6.13. Interest Coverage Ratio. The Borrower will not permit the Interest
Coverage Ratio for any Test Period to be less than 3.25 to 1.00.

SECTION 6.14. Fiscal Year. The Borrower will not, and the Borrower will not
permit any other Loan Party to, change its fiscal year to end on a date other
than March 31.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Restricted Subsidiary in or in connection with any Loan Document
or any amendment or modification thereof or waiver thereunder, or in any written
report, certificate, financial statement or other information furnished pursuant
to any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.05 (with respect to the existence of
the Borrower) or 5.12 or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent or any Lender to the Borrower (with a copy to the Administrative Agent in
the case of any such notice from a Lender);

(f) the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal, interest, termination payment or other payment obligation
and regardless of amount) in respect of any Material Indebtedness, when and as
the same shall become due and payable (after giving effect to any applicable
grace period in respect of such failure under the documentation representing
such Material Indebtedness);

 

133



--------------------------------------------------------------------------------

(g) any event or condition resulting from the breach of any covenant or
obligation or the occurrence of any “default”, “event of default” or
“termination event” (however denominated, and including in any case any event
analogous to a Default or an Event of Default hereunder) occurs that results in
any Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of any Material Indebtedness or any trustee or agent
on its or their behalf, or, in the case of any Hedging Agreement, the applicable
counterparty, to cause such Material Indebtedness to become due, or to require
the prepayment, repurchase, redemption or defeasance thereof, prior to its
scheduled maturity or, in the case of any Hedging Agreement, to cause the
termination thereof; provided that this clause (g) shall not apply to (A) any
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the assets securing such Indebtedness, (B) any Indebtedness that
becomes due as a result of a refinancing thereof permitted under Section 6.01 or
(C) any requirement to prepay or offer to repurchase or prepay Material
Indebtedness pursuant to customary terms thereof that are not otherwise
prohibited hereby with respect to asset sale or excess cash flow prepayment
requirements, borrowing base or lending commitment exposure limits, margin
maintenance requirements or similar provisions; provided further that any such
prepayment or repurchase requirement does not result from the breach of any
covenant or obligation or the occurrence of any “event of default” or
“termination event” (however denominated, and including in any case any event
analogous to an Event of Default hereunder);

(h) one or more ERISA Events shall have occurred that would, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect;

(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or a Material Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

(j) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation (other than any liquidation
permitted by clause (iv) of Section 6.03(a)), reorganization or other relief
under any Federal, state or foreign bankruptcy, insolvency, receivership or

 

134



--------------------------------------------------------------------------------

similar law now or hereafter in effect, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in clause (i) of this Article, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding or (v) make a
general assignment for the benefit of creditors, or the board of directors (or
similar governing body) of the Borrower or any Material Subsidiary (or any
committee thereof) shall adopt any resolution or otherwise authorize any action
to approve any of the actions referred to above in this clause (j) or clause
(i) of this Article;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $35,000,000 (other than any such judgment covered by insurance (other
than under a self-insurance program) to the extent a claim therefor has been
made in writing and liability therefor has not been denied by the insurer),
shall be rendered against the Borrower, any Restricted Subsidiary or any
combination thereof and the same shall remain unpaid or undischarged for a
period of 60 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower or any Restricted Subsidiary to enforce any
such judgment;

(l) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on any material Collateral, with the priority required by the applicable
Security Document, except as a result of (i) a Disposition of the applicable
Collateral in a transaction permitted under the Loan Documents or (ii) the
release thereof as provided in Section 9.14 or (iii) the Administrative Agent’s
failure to maintain possession of any stock certificate, promissory note or
other instrument delivered to it under the Collateral Agreement or to maintain
in effect UCC financing statements, unless such failure is attributable to any
failure of a Loan Party to perform its obligations under any Loan Document;

(m) any Guarantee of a Loan Party purported to be created under any Loan
Document shall cease to be, or shall be asserted by any Loan Party not to be, in
full force and effect, except (i) upon the consummation of any transaction
permitted under this Agreement as a result of which the Subsidiary Loan Party
providing such Guarantee ceases to be a Subsidiary or (ii) as a result of the
release thereof as provided in the applicable Loan Document or Section 9.14; or

(n) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or

 

135



--------------------------------------------------------------------------------

different times: (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, (ii) declare the Loans then outstanding to be due
and payable in whole (or in part (but ratably as among the Classes of Loans and
the Loans of each Class at the time outstanding), in which case any principal
not so declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower hereunder, shall become due and payable immediately
and (iii) require the deposit of cash collateral in respect of LC Exposure as
provided in Section 2.04(i), in each case without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in the case of any event with respect to the Borrower described in clause (i) or
(j) of this Article, the Commitments shall automatically terminate, the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower hereunder, shall immediately
and automatically become due and payable and the deposit of such cash collateral
in respect of LC Exposure shall immediately and automatically become due, in
each case without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Borrower.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors to serve as administrative agent and collateral agent under the Loan
Documents, and authorizes the Administrative Agent to take such actions and to
exercise such powers as are delegated to the Administrative Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto. In addition, to the extent required under the laws of any
jurisdiction other than the United States of America, each of the Lenders and
the Issuing Banks hereby grants to the Administrative Agent any required powers
of attorney to execute any Security Document governed by the laws of such
jurisdiction on such Lender’s or Issuing Bank’s behalf. It is understood and
agreed that the use of the term “agent” (or any similar term) herein or in any
other Loan Document with reference to the Administrative Agent is not intended
to connote any fiduciary duty or other implied (or express) obligations arising
under agency doctrine of any applicable law. Instead, such term is used as a
matter of market custom and is intended to create or reflect only an
administrative relationship between contracting parties. Without limiting the
generality of the foregoing, the Lenders and the Issuing Banks hereby expressly
authorize the Administrative Agent to execute any and all documents (including
releases and intercreditor agreements) with respect to the Collateral (including
any amendment, supplement, modification or joinder with respect thereto) and the
rights of the Secured Parties with respect thereto, as contemplated by and in
accordance with the provisions of this Agreement and the Security Documents and
acknowledge and agree that any such action by the Administrative Agent shall
bind the Lenders.

 

136



--------------------------------------------------------------------------------

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders or the Issuing Banks.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion, could expose the Administrative Agent to liability or be contrary
to any Loan Document or applicable law and (c) except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower, any Subsidiary or any other Affiliate of any of the
foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in the Loan Documents) or in the absence of its own gross negligence or
wilful misconduct, as determined by a court of competent jurisdiction by a final
and non-appealable judgment. The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until written notice thereof is given
to the Administrative Agent by the Borrower, a Lender or an Issuing Bank, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document or the occurrence of any
Default, (iv) the sufficiency, validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent. Notwithstanding anything herein to the
contrary, the Administrative Agent shall not have any liability arising from any
confirmation of the Revolving Exposure or the component amounts thereof.

 

137



--------------------------------------------------------------------------------

The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof). The Administrative Agent also shall be entitled to rely, and shall not
incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof), and may act upon any such
statement prior to receipt of written confirmation thereof. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or such Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of and all their duties and
exercise their rights and powers through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or wilful misconduct in the
selection of such sub-agents.

Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such. In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the Lenders,
the Issuing Banks and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its intent to resign,
then the retiring Administrative Agent may, on behalf of the

 

138



--------------------------------------------------------------------------------

Lenders and the Issuing Banks, appoint a successor Administrative Agent, which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents. The fees payable
by the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed by the Borrower and such
successor. Notwithstanding the foregoing, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Banks and the
Borrower, whereupon, on the date of effectiveness of such resignation stated in
such notice, (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents, provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Security Document for the benefit of the Secured
Parties, the retiring Administrative Agent shall continue to be vested with such
security interest as collateral agent for the benefit of the Secured Parties
and, in the case of any Collateral in the possession of the Administrative
Agent, shall continue to hold such Collateral, in each case until such time as a
successor Administrative Agent is appointed and accepts such appointment in
accordance with this paragraph (it being understood and agreed that the retiring
Administrative Agent shall have no duty or obligation to take any further action
under any Security Document, including any action required to maintain the
perfection of any such security interest), and (b) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, provided that (i) all payments required to
be made hereunder or under any other Loan Document to the Administrative Agent
for the account of any Person other than the Administrative Agent shall be made
directly to such Person and (ii) all notices and other communications required
or contemplated to be given or made to the Administrative Agent shall also
directly be given or made to each Lender and each Issuing Bank. Following the
effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article and Section 9.03, as well as any
exculpatory, reimbursement and indemnification provisions set forth in any other
Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent and in respect of the matters referred to in the
proviso under clause (a) above.

Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent, the Arrangers or any other Lender or
Issuing Bank, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender and
Issuing Bank also acknowledges that it will, independently and without reliance
upon the Administrative Agent, the Arrangers or any other Lender or Issuing
Bank, or any of the Related Parties

 

139



--------------------------------------------------------------------------------

of any of the foregoing, and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Effective Date, or delivering its signature page to an Assignment
and Assumption or an Incremental Facility Amendment pursuant to which it shall
become a Lender hereunder, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Loan Document and each other document required
to be delivered to, or be approved by or satisfactory to, the Administrative
Agent or the Lenders on the Effective Date.

Except with respect to the exercise of setoff rights of any Lender in accordance
with Section 9.08 or with respect to a Lender’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Secured Parties in accordance with the terms thereof. In the event
of a foreclosure by the Administrative Agent on any of the Collateral pursuant
to a public or private sale or other disposition, the Administrative Agent or
any Lender may be the purchaser or licensor of any or all of such Collateral at
any such sale or other disposition, and the Administrative Agent, as agent for
and representative of the Secured Parties (but not any Lender or Lenders in its
or their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Loan
Document Obligations as a credit on account of the purchase price for any
collateral payable by the Administrative Agent on behalf of the Secured Parties
at such sale or other disposition. Each Secured Party, whether or not a party
hereto, will be deemed, by its acceptance of the benefits of the Collateral and
of the Guarantees of the Obligations provided under the Loan Documents, to have
agreed to the foregoing provisions.

In furtherance of the foregoing and not in limitation thereof, no Hedging
Agreement, agreement or arrangement with respect to Cash Management Services or
other agreement (other than the Loan Documents) the obligations under which
constitute Obligations will create (or be deemed to create) in favor of any
Secured Party that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Loan Party
under any Loan Document. By accepting the benefits of the Collateral, each
Secured Party that is a party to any such Hedging Agreement or agreement or
arrangement with respect to Cash Management Services, as applicable, shall be
deemed to have appointed the Administrative Agent to serve as administrative
agent and collateral agent under the Loan Documents and agreed to be bound by
the Loan Documents as a Secured Party thereunder, subject to the limitations set
forth in this paragraph.

 

140



--------------------------------------------------------------------------------

The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(a)(v). The
Administrative Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Administrative Agent’s Lien thereon or any certificate prepared by any Loan
Party in connection therewith, nor shall the Administrative Agent be responsible
or liable to the Lenders for any failure to monitor or maintain any portion of
the Collateral.

In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, State or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan or any LC Disbursement shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Banks and
the Administrative Agent (including any claim under Sections 2.12, 2.13, 2.15,
2.16, 2.17 and 9.03) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks or the other Secured Parties, to pay to the Administrative Agent any
amount due to it, in its capacity as the Administrative Agent, under the Loan
Documents (including under Section 9.03).

Notwithstanding anything herein to the contrary, neither the Arrangers nor any
Person named on the cover page of this Agreement as a Co-Documentation Agent,
Joint Lead Arranger or Joint Bookrunner shall have any duties or obligations
under this Agreement or any other Loan Document (except in its capacity, as
applicable, as a Lender or an Issuing Bank), but all such Persons shall have the
benefit of the indemnities provided for hereunder.

The provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Banks, and none of the Borrower or any other
Loan Party shall have any rights as a third party beneficiary of any such
provisions.

 

141



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:

(i) if to the Borrower, to it at NetScout Systems, Inc., 310 Littleton Road,
Westford, MA 01886, Attention of Paul Canavan (email:
Paul.Canavan@NetScout.com), with a copy to Skadden, Arps, Slate, Meagher & Flom
LLP, Four Times Square, New York, New York 10036-6522, Attention of Stephanie L.
Teicher (Fax No. 917.777.2181) (email: Stephanie.Teicher@Skadden.com);

(ii) if to the Administrative Agent, as follows: (A) if such notice relates to a
Loan or Borrowing denominated in dollars, or does not relate to any particular
Loan, Borrowing or Letter of Credit, to JPMorgan Chase Bank, N.A., 10 South
Dearborn, Chicago, IL 60603, Attention of Brian Dance (Fax No. 844-490-5663 FAX)
(email: Brian.g.dance@jpmorgan.com), with a copy to
JPM.Agency.servicing.1@jpmchase.com, and, if with respect to any Letter of
Credit or LC Disbursement, with a copy to LC Team (Fax No. 312-256-2608) (email:
Chicago.lc.agency.activity.team@jpmchase.com) and (B) if such notice relates to
a Loan or Borrowing denominated in a Designated Foreign Currency, to J.P. Morgan
Europe Limited, Loans Agency 6th Floor, 25 Bank Street, Carnary Wharf, London
E14 5JP, United Kingdom, Attention of Loans Agency (Fax No. +44 20-7777-2360)
(email: loan_and_agency_London@jpmorgan.com) with copy to JPMorgan Chase Bank,
N.A., 10 South Dearborn, Chicago, IL 60603, Attention of Brian Dance (Fax
No. 844-490-5663 FAX) (email: Brian.g.dance@jpmorgan.com);

(iii) if to any Issuing Bank, to it at its address or email (or fax number) most
recently specified by it in a notice delivered to the Administrative Agent and
the Borrower (or, in the absence of any such notice, to the address (or fax
number) set forth in the Administrative Questionnaire of the Lender that is
serving as such Issuing Bank or is an Affiliate thereof); and

(iv) if to any other Lender, to it at its address or email (or fax number) set
forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next Business Day for the recipient);
and notices delivered through electronic communications to the extent provided
in paragraph (b) below shall be effective as provided in such paragraph.

 

142



--------------------------------------------------------------------------------

(b) Notices and other communications to the Lenders and Issuing Banks hereunder
may be delivered or furnished by electronic communications (including email and
Internet and intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender or Issuing Bank if such Lender or Issuing Bank,
as applicable, has notified the Administrative Agent and the Borrower that it is
incapable of receiving notices under such Article by electronic communication.
Any notices or other communications to the Administrative Agent or the Borrower
may be delivered or furnished by electronic communications pursuant to
procedures approved by the recipient thereof prior thereto; provided that
approval of such procedures may be limited or rescinded by any such Person by
notice to each other such Person.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.

(c) Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto.

(d) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any communications by posting such communication on Debt
Domain, IntraLinks, SyndTrak or a substantially similar electronic transmission
system (the “Platform”). The Platform is provided “as is” and “as available”.
Neither the Administrative Agent nor any of its Related Parties warrants, or
shall be deemed to warrant, as to the adequacy of the Platform and each such
Person expressly disclaims any liability for errors or omissions in the
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made, or shall be deemed to be made, by the Administrative Agent or
any of its Related Parties in connection with the Communications or the
Platform. In no event shall the Administrative Agent or any of its Related
Parties have any liability to the Loan Parties, any Lender, any Issuing Bank or
any other Person for damages of any kind, including direct or indirect, special,
incidental or

 

143



--------------------------------------------------------------------------------

consequential damages, losses or expenses (whether in tort, contract or
otherwise), arising out of any Loan Party’s or the Administrative Agent’s
transmission of Communications through the Platform, except to the extent such
damages are found in a final and non-appealable judgment of a court of competent
jurisdiction to have resulted from the bad faith, willful misconduct or gross
negligence of the Administrative Agent or any of its Related Parties.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. Without limiting the generality of the foregoing, the execution and
delivery of this Agreement, the making of a Loan or the issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time. No notice or demand on the Borrower in
any case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances

(b) Except as provided in Sections 2.20, 2.21 and 2.22 and in the Collateral
Agreement, none of this Agreement, any other Loan Document or any provision
hereof or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower, the Administrative Agent and the Required Lenders and, in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties that
are parties thereto, in each case with the consent of the Required Lenders,
provided that (i) any provision of this Agreement or any other Loan Document may
be amended by an agreement in writing entered into by the Borrower and the
Administrative Agent to cure any ambiguity, omission, defect or inconsistency so
long as, in each case, the Lenders shall have received at least five Business
Days’ prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment and (ii) no such agreement shall (A) increase the
Commitment of any Lender without the written consent of such Lender (it being
understood that a waiver of any condition precedent or the waiver of any
Default, Event of Default or mandatory prepayment shall not constitute an
increase of any commitment), (B) reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon (other than as a result of
any

 

144



--------------------------------------------------------------------------------

waiver of any increase in the interest rate applicable to any Loan pursuant to
Section 2.12(c), it being understood that a waiver of a Default or any change in
the definition of the term “Leverage Ratio” or any component thereof shall not
constitute a reduction of interest for this purpose), or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby,
(C) postpone the scheduled maturity date of any Loan, or the date of any
scheduled payment of the principal amount of any Incremental Term Loan under the
applicable Incremental Facility Amendment, or the required date of reimbursement
of any LC Disbursement, or any date for the payment of any interest or fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (D) except as provided in Sections
2.20, 2.21 or 2.22, change Section 2.17(b) or 2.17(c) in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender, (E) except pursuant to an Incremental Facility Amendment
or an Extension Permitted Amendment to reflect a new Class of Loans or
Commitments hereunder, change any of the provisions of this Section or the
percentage set forth in the definition of the term “Required Lenders” or
“Required Revolving Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be); provided that,
with the consent of the Required Lenders or the Required Revolving Lenders, as
the case may be, the provisions of this Section and the definition of the term
“Required Lenders” or “Required Revolving Lenders” may be amended to include
references to any new Class of loans created under this Agreement (or to lenders
extending such loans) on substantially the same basis as the corresponding
references relating to the existing Classes of Loans or Lenders, (F) release
Guarantees constituting all or substantially all the value of the Guarantees
under the Collateral Agreement, or limit the liability of Loan Parties in
respect of Guarantees constituting such value, or limit its liability in respect
thereof, in each case without the written consent of each Lender (except as
expressly provided in Section 9.14 or the Collateral Agreement (including any
such release by the Administrative Agent in connection with any sale or other
disposition of any Subsidiary upon the exercise of remedies under the Security
Documents), it being understood and agreed that an amendment or other
modification of the type of obligations guaranteed under the Collateral
Agreement shall not be deemed to be a release or limitation of any Guarantee),
(G) release all or substantially all the Collateral from the Liens of the
Security Documents, without the written consent of each Lender (except as
expressly provided in Section 9.14 or the applicable Security Document
(including any such release by the Administrative Agent in connection with any
sale or other disposition of the Collateral upon the exercise of remedies under
the Security Documents), it being understood and agreed that an amendment or
other modification of the type of obligations secured by the Security Documents
shall not be deemed to be a release of the Collateral from the

 

145



--------------------------------------------------------------------------------

Liens of the Security Documents) and (H) change any provisions of any Loan
Document in a manner that by its terms adversely affects the rights in respect
of Collateral or payments due to Lenders holding Loans of any Class differently
than those holding Loans of any other Class, without the written consent of
Lenders representing a Majority in Interest of each affected Class; provided
further that (1) no such agreement shall amend, modify, extend or otherwise
affect the rights or obligations of the Administrative Agent, any Issuing Bank
without the prior written consent of the Administrative Agent, such Issuing
Bank, as the case may be and (2) any amendment, waiver or other modification of
this Agreement that by its terms affects the rights or duties under this
Agreement of the Lenders of a particular Class (but not the Lenders of any other
Class), may be effected by an agreement or agreements in writing entered into by
the Borrower and the requisite number or percentage in interest of the affected
Class of Lenders that would be required to consent thereto under this Section if
such Class of Lenders were the only Class of Lenders hereunder at the time.
Notwithstanding the foregoing, (i) no consent with respect to any amendment,
waiver or other modification of this Agreement or any other Loan Document shall
be required of (x) any Defaulting Lender, except with respect to any amendment,
waiver or other modification referred to in clause (A), (B), (C) or (D) of the
first proviso of this paragraph and then only in the event such Defaulting
Lender shall be affected by such amendment, waiver or other modification or
(y) in the case of any vote requiring the approval of all Lenders or each
affected Lender, any Lender that receives payment in full of the principal of
and interest accrued on each Loan made by, and all other amounts owing to, such
Lender or accrued for the account of such Lender under this Agreement and the
other Loan Documents at the time such amendment, waiver or other modification
becomes effective and whose Commitments terminate by the terms and upon the
effectiveness of such amendment, waiver or other modification and (ii) this
Agreement may be amended to provide for Incremental Extensions of Credit in the
manner contemplated by Section 2.20, Extension Permitted Amendments as provided
in Section 2.21 and the incurrence of Refinancing Revolving Commitments and
Refinancing Term Loans as provided in Section 2.22, in each case without any
additional consents.

(c) Notwithstanding anything herein to the contrary, the Administrative Agent
may, without the consent of any Secured Party, consent to a departure by any
Loan Party from any covenant of such Loan Party set forth in this Agreement, the
Collateral Agreement or any other Security Document to the extent such departure
is consistent with the authority of the Administrative Agent set forth in the
definition of the term “Collateral and Guarantee Requirement”.

(d) The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender. Any amendment, waiver or other modification effected in
accordance with this Section 9.02 shall be binding upon each Person that is at
the time thereof a Lender and each Person that subsequently becomes a Lender.

 

146



--------------------------------------------------------------------------------

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Arrangers and their Affiliates, including expenses
incurred in connection with due diligence, syndication and travel and the
reasonable and documented fees, charges and disbursements of Cravath, Swaine &
Moore LLP and, if reasonably necessary, of a single firm of local counsel in
each relevant foreign jurisdiction (which may include a single firm of special
counsel acting in multiple jurisdictions) for the foregoing retained with the
Borrower’s consent (such consent not to be unreasonably withheld, conditioned or
delayed), in connection with the structuring, arrangement and syndication of the
credit facilities provided for herein and any credit or similar facility
refinancing or replacing, in whole or in part, any of the credit facilities
provided for herein, including the preparation, execution and delivery of the
Engagement Letter and the Fee Letters, as well as the preparation, execution,
delivery and administration of this Agreement, the other Loan Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by any Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Bank or any Lender, including the reasonable
and documented fees, charges and disbursements of a single firm of counsel for
the foregoing and, if reasonably necessary, of a single firm of local counsel in
each relevant foreign jurisdiction (which may include a single firm of special
counsel acting in multiple jurisdictions) for the foregoing and, in the case of
an actual or perceived conflict of interest where any such Person affected by
such conflict informs the Borrower of such conflict and thereafter retains its
own counsel, of another firm of counsel for such affected Person (and, if
reasonably necessary, of a single firm of local counsel in each relevant
jurisdiction (which may be include a single firm of special counsel acting in
multiple jurisdictions) for such affected Person), in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), the Arrangers, each Lender and Issuing Bank (each such Person, an
“Indemnified Institution”), and each Related Party of any of the foregoing
Persons (each Indemnified Institution and each such Person being called an
“Indemnitee”), against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, liabilities and related expenses, including
the reasonable and documented out-of-pocket fees, charges and disbursements of a
single firm of counsel for all Indemnitees, taken as a whole, and, if reasonably
necessary, of a single firm of local counsel in each appropriate jurisdiction
(which may include a single special counsel acting in multiple jurisdictions)
for all Indemnitees taken as a whole (and, in the case of an actual or perceived
conflict of interest, where an Indemnified Institution affected by such conflict
informs the Borrower of such conflict and thereafter retains its own

 

147



--------------------------------------------------------------------------------

counsel, of another firm of counsel for such affected Indemnified Institution)),
incurred by or asserted against any Indemnitee arising out of, in connection
with, based upon, or as a result of (i) the structuring, arrangement and the
syndication of the credit facilities provided for herein, the preparation,
execution, delivery and administration of the Engagement Letter, the Fee
Letters, this Agreement, the other Loan Documents or any other agreement or
instrument contemplated hereby or thereby, the performance by the parties to the
Engagement Letter, the Fee Letters, this Agreement or the other Loan Documents
of their obligations thereunder or the consummation of the Transactions or any
other transactions contemplated thereby, (ii) any Loan, Letter of Credit or the
use of the proceeds therefrom (including any refusal by any Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (each, a “Proceeding”) and whether initiated
against or by any party to the Engagement Letter, the Fee Letters, this
Agreement or any other Loan Document, any Affiliate of any of the foregoing or
any third party (and regardless of whether any Indemnitee is a party thereto and
regardless of whether such claim, litigation or proceeding is brought by a third
party or by the Borrower or any of the Subsidiaries) or (iv) any actual or
alleged presence or Release of Hazardous Materials on, at, under or from any
property currently or formerly owned, leased or operated by the Borrower or any
of its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries; provided that, in the case of each of
clause(i), (ii) and (iii) above, such indemnity shall not, as to any Indemnified
Institution, be available to the extent that such losses, claims, damages,
liabilities or related expenses resulted from (A) (i) the gross negligence, bad
faith or willful misconduct of such Indemnified Institution or any of its
Related Parties (as determined by a court of competent jurisdiction in a final
and non-appealable decision) or (ii) a material breach by such Indemnified
Institution or one of its Related Parties of this Agreement as determined by a
court of competent jurisdiction in a final and non-appealable decision or
(B) the subject of a Proceeding brought by an Indemnified Institution against
any other Indemnified Institution (other than any claims against any Arranger or
the Administrative Agent in its capacity as such) and are found by a final,
non-appealable judgment of a court of competent jurisdiction not to have
resulted from an act or omission by the Borrower or its affiliates. This
paragraph shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it under paragraph (a) or (b) of this Section to the Administrative Agent (or
any sub-agent thereof), any Issuing Bank or any Related Party of any of the
foregoing, without relieving the Borrower of its obligation to do so, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such Issuing Bank or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable

 

148



--------------------------------------------------------------------------------

unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or such sub-agent), such Issuing Bank in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent), any Issuing Bank in
connection with such capacity. For purposes of this Section, a Lender’s “pro
rata share” shall be determined based upon its share of the sum of the total
Revolving Exposures, outstanding Incremental Term Loans and unused Commitments
at the time (or most recently outstanding and in effect).

(d) To the extent permitted by applicable law, the Borrower shall not assert, or
permit any of its Affiliates or Related Parties to assert, and each hereby
waives, any claim against any Indemnitee for any damages arising from the use by
others of information or other materials obtained through telecommunications,
electronic or other information transmission systems (including the Internet) in
the absence of willful misconduct or gross negligence (as determined by a court
of competent jurisdiction in a final, non-appealable decision). To the extent
permitted by applicable law, no party hereto shall assert, or permit any of its
Affiliates or Related Parties to assert, and each hereby waives, any claim
against any Indemnitee or any other party hereto or its Affiliates on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided, however, that nothing contained in
this sentence will limit the indemnity and reimbursement obligations of the
Borrower set forth in this Section in the case of a claim by any third party
that is not an Affiliate of the Indemnitee seeking indemnification or
reimbursement.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section), the Arrangers and, to the extent expressly contemplated hereby, the
sub-agents of the

 

149



--------------------------------------------------------------------------------

Administrative Agent and the Related Parties of any of the Administrative Agent,
the Arrangers, any Issuing Bank and any Lender) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) (i) Notwithstanding anything to the contrary contained herein, neither the
Borrower nor any Affiliate of the Borrower may acquire by assignment,
participation or otherwise any right to or interest in any of the Commitments or
Incremental Term Loans hereunder (and any such attempted acquisition shall be
null and void). Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more Eligible Assignees (other than, in the case
of Term Commitments or Term Loans, any “disqualified lenders” (or equivalent
term) applicable with respect thereto) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A) the Borrower; provided that no consent of the Borrower shall be required
(1) for an assignment (x) of a Term Commitment or a Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund or (y) of a Revolving Commitment or a
Revolving Loan to a Revolving Lender, an Affiliate of a Revolving Lender or an
Approved Fund in respect of a Revolving Lender and (2) if an Event of Default
pursuant to clause (a), (b), (i) or (j) of Article VII has occurred and is
continuing, for any other assignment; provided further that, in the case of an
assignment of a Term Commitment or a Term Loan, the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 10 Business Days after having received
notice thereof; and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment and delegation of all or any portion
of a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) each Issuing Bank, in the case of any assignment and delegation of all or a
portion of a Revolving Commitment or any Lender’s obligations in respect of its
LC Exposure;

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment and delegation to a Lender, an Affiliate
of a Lender or an Approved Fund or an assignment and delegation of the entire
remaining amount of the assigning Lender’s Commitment or Loans of any Class, the
amount of the Commitment or Loans of the assigning Lender

 

150



--------------------------------------------------------------------------------

subject to each such assignment and delegation (determined as of the trade date
specified in the Assignment and Assumption with respect to such assignment and
delegation or, if no trade date is so specified, as of the date the Assignment
and Assumption with respect to such assignment and delegation is delivered to
the Administrative Agent) shall not be less than $5,000,000 or, in the case of
Term Loans, $1,000,000, unless each of the Borrower and the Administrative Agent
otherwise consents (such consent not to be unreasonably withheld or delayed);
provided that no such consent of the Borrower shall be required if an Event of
Default under clause (a), (b), (i) or (j) of Article VII has occurred and is
continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause (B) shall not be construed to prohibit the assignment
of a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans but not those in respect of a
second Class;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, provided that (i) only one such processing and
recordation fee shall be payable in the event of simultaneous assignments from
any Lender or its Approved Funds to one or more other Approved Funds of such
Lender and (ii) no such fee will be payable in respect of an assignment by any
Initial Lender at any time prior to the 90th day following the Effective Date;

(D) with respect to any assignment and delegation pursuant to Section 2.18(b),
the parties hereto agree that such assignment and delegation may be effected
pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment and delegation need not be a party thereto; and

(E) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent any tax forms required by Section 2.16(f) and an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain MNPI) will
be made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable law, including Federal, State
and foreign securities laws.

 

151



--------------------------------------------------------------------------------

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.16 and 9.03). Any assignment or other transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 9.04(c).

(iv) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of and stated interest on the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and, as to entries pertaining to it, any Issuing Bank or Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(v) Upon receipt by the Administrative Agent of a duly completed Assignment and
Assumption executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire and any tax forms required by
Section 2.16(f) (unless the assignee shall already be a Lender hereunder) and
the processing and recordation fee referred to in this Section and any written
consent to such assignment and delegation required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that the
Administrative Agent shall not be required to accept such Assignment and
Assumption or so record the information contained therein if the Administrative
Agent reasonably believes that such Assignment and Assumption lacks any written
consent required by this Section or is otherwise not in proper form, it being
acknowledged that the Administrative Agent shall have no duty or obligation (and
shall incur no liability) with respect to obtaining (or confirming the receipt)
of any such written consent or with respect to the form of (or any

 

152



--------------------------------------------------------------------------------

defect in) such Assignment and Assumption, any such duty and obligation being
solely with the assigning Lender and the assignee. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph, and following such recording, unless
otherwise determined by the Administrative Agent (such determination to be made
in the sole discretion of the Administrative Agent, which determination may be
conditioned on the consent of the assigning Lender and the assignee), shall be
effective notwithstanding any defect in the Assignment and Assumption relating
thereto. Each assigning Lender and the assignee, by its execution and delivery
of an Assignment and Assumption, shall be deemed to have represented to the
Administrative Agent that all written consents required by this Section with
respect thereto (other than the consent of the Administrative Agent) have been
obtained and that such Assignment and Assumption is otherwise duly completed and
in proper form, and each assignee, by its execution and delivery of an
Assignment and Assumption, shall be deemed to have represented to the assigning
Lender and the Administrative Agent that such assignee is an Eligible Assignee.

(vi) The words “execution”, “signed”, “signature” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as applicable, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act or any other similar State laws based on the Uniform Electronic
Transactions Act.

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or any Issuing Bank, sell participations to one or more Eligible Assignees
(“Participants”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and Loans of
any Class); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, the Issuing Banks and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this Agreement
or any other Loan Document; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant or requires the approval of all
the Lenders. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 (subject to the requirements and

 

153



--------------------------------------------------------------------------------

limitations therein, including the requirements under Section 2.16(f) (it being
understood that the documentation required under Section 2.16(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (x) agrees to be subject to the
provisions of Sections 2.17 and 2.18 as if it were an assignee under paragraph
(b) of this Section and (y) shall not be entitled to receive any greater payment
under Section 2.14 or 2.16, with respect to any participation, than its
participating Lender would have been entitled to receive, unless the sale of
such participation was made with the Borrower’s prior written consent. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender; provided that such Participant
agrees to be subject to Section 2.17(c) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
nonfiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant to which it has sold a participation and
the principal amounts (and stated interest) of each such Participant’s interest
in the Loans or other rights and obligations of such Lender under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Loans or other rights and obligations under any
this Agreement) except to the extent that such disclosure is necessary to
establish that such Loan or other right or obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the
Arrangers, any Issuing Bank or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any Loan
Document is

 

154



--------------------------------------------------------------------------------

executed and delivered or any credit is extended hereunder, and shall continue
in full force and effect as long as the principal of or any accrued interest on
any Loan or any fee or any other amount payable under this Agreement is
outstanding and unpaid or any LC Exposure is outstanding and so long as the
Commitments have not expired or terminated. Notwithstanding the foregoing or
anything else to the contrary set forth in this Agreement or any other Loan
Document, in the event that, in connection with the refinancing or repayment in
full of the credit facilities provided for herein, an Issuing Bank shall have
provided to the Administrative Agent a written consent to the release of the
Revolving Lenders from their obligations hereunder with respect to any Letter of
Credit issued by such Issuing Bank (whether as a result of the obligations of
the Borrower (and any other account party) in respect of such Letter of Credit
having been collateralized in full by a deposit of cash with such Issuing Bank,
or being supported by a letter of credit that names such Issuing Bank as the
beneficiary thereunder, or otherwise), then from and after such time such Letter
of Credit shall cease to be a “Letter of Credit” outstanding hereunder for all
purposes of this Agreement and the other Loan Documents, and the
Revolving Lenders shall be deemed to have no participations in such Letter of
Credit, and no obligations with respect thereto, under Section 2.04(d) or
2.04(f). The provisions of Sections 2.14, 2.15, 2.16, 2.17(e) and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof,
including the commitments of the Lenders and, if applicable, their Affiliates
under the Engagement Letter and any commitment advices submitted by them (but do
not supersede any other provisions of the Engagement Letter or the Fee Letters
(or any separate letter agreements with respect to fees payable to the
Administrative Agent or any Issuing Bank) that do not by the terms of such
documents terminate upon the effectiveness of this Agreement, all of which
provisions shall remain in full force and effect). Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and the Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

155



--------------------------------------------------------------------------------

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and Issuing Bank, and each Affiliate of any of the
foregoing, is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency and whether or not matured) or other amounts at any time held and other
obligations (in whatever currency) at any time owing by such Lender or Issuing
Bank, or by such an Affiliate, to or for the credit or the account of the
Borrower against any of and all the obligations then due of the Borrower now or
hereafter existing under this Agreement held by such Lender or Issuing Bank,
irrespective of whether or not such Lender or Issuing Bank shall have made any
demand under this Agreement and although such obligations of the Borrower are
owed to a branch or office of such Lender, such Issuing Bank or any such
Affiliate different from the branch or office holding such deposit or obligated
on such Indebtedness. Each Lender and each Issuing Bank agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give or any delay in giving such
notice shall not affect the validity of any such setoff and application under
this Section. The rights of each Lender and Issuing Bank, and each Affiliate of
any of the foregoing, under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, Issuing Bank or
Affiliate may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement and any claim, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the law of the State of New York.

(b) The Borrower irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Administrative Agent, any Lender, any Issuing Bank or any Related Party of
any of the foregoing in any way relating to this Agreement or any other Loan
Document or the transactions relating hereto or thereto, in any forum other than
the courts of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits, for itself and its property, to the jurisdiction of
such courts and agrees that all claims in respect of any action, litigation or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such Federal court. Each party
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, any Lender or any Issuing Bank
may

 

156



--------------------------------------------------------------------------------

otherwise have to bring any action, litigation or proceeding relating to this
Agreement or any other Loan Document against any Loan Party or any of its
properties in the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Lenders and
the Issuing Banks agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Related
Parties, including accountants, legal counsel and other agents and advisors, it
being understood and agreed that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential, (b) to the extent required or requested
by any regulatory authority purporting to have jurisdiction over such Person or
its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar

 

157



--------------------------------------------------------------------------------

legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies under this Agreement or any other Loan Document or
any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing confidentiality undertakings substantially similar to those
of this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its Related
Parties) to any Hedging Agreement relating to the Borrower or any Subsidiary and
its obligations hereunder or under any other Loan Document, (g) on a
confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided for herein or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the credit facilities
provided for herein, (h) with the consent of the Borrower or (i) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent,
any Lender or any Issuing Bank or any Affiliate of any of the foregoing on a
nonconfidential basis from a source other than the Borrower. For purposes of
this Section, “Information” means all information received from the Borrower
relating to the Borrower or any Subsidiary or their businesses, other than any
such information that is available to the Administrative Agent, any Lender or
any Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower
and other than information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry; provided that, in the case of information received
from the Borrower after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate.

SECTION 9.14. Release of Liens and Guarantees. Subject to the reinstatement
provisions set forth in the Collateral Agreement, a Subsidiary Loan Party shall
automatically be released from its obligations under the Loan Documents, and all
security interests created by the Security Documents in Collateral owned by such
Subsidiary Loan Party shall be automatically released, upon the consummation of
any transaction permitted by this Agreement as a result of which such Subsidiary
Loan Party ceases to be a Subsidiary; provided that, if so required by this
Agreement, the Required Lenders shall have consented to such transaction and the
terms of such consent shall not

 

158



--------------------------------------------------------------------------------

have provided otherwise. Upon any sale or other transfer by any Loan Party
(other than to the Borrower or any other Loan Party) of any Collateral in a
transaction permitted under this Agreement, or upon the effectiveness of any
written consent to the release of the security interest created under any
Security Document in any Collateral pursuant to Section 9.02, the security
interests in such Collateral created by the Security Documents shall be
automatically released. In connection with any termination or release pursuant
to this Section, the Administrative Agent shall execute and deliver to any Loan
Party, at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent. Each of the Secured Parties irrevocably
authorize the Administrative Agent, at its option and in its discretion, to
effect the releases set forth in this Section.

SECTION 9.15. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower contained
in this Section 9.15 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.

SECTION 9.16. USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies each Loan Party
that pursuant to the requirements of the USA PATRIOT Act it is required to
obtain, verify and record information that identifies such Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with such Act.

SECTION 9.17. No Fiduciary Relationship. The Borrower, on behalf of itself and
the Subsidiaries, agrees that in connection with all aspects of the transactions

 

159



--------------------------------------------------------------------------------

contemplated hereby and any communications in connection therewith, the
Borrower, the Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Arrangers, the Lenders, the Issuing Banks and their
Affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the
Administrative Agent, the Arrangers, the Lenders, the Issuing Banks or their
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications. The Administrative Agent, the
Arrangers, the Lenders, the Issuing Banks and their respective Affiliates may be
engaged, for their own accounts or the accounts of customers, in a broad range
of transactions that involve interests that differ from those of the Borrower,
the Subsidiaries and their respective Affiliates, and none of the Administrative
Agent, the Arrangers, the Lenders, the Issuing Banks or any of their respective
Affiliates has any obligation to disclose any of such interests to the Borrower,
the Subsidiaries or any of their respective Affiliates. To the fullest extent
permitted by law, each of Borrower hereby waives and releases any claims that it
or any of its Affiliates may have against the Administrative Agent, the
Arrangers, the Lenders, the Issuing Banks or any of their respective Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

SECTION 9.18. Non-Public Information. (a) Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to or in connection with, or in
the course of administering, this Agreement will be syndicate-level information,
which may contain MNPI. Each Lender represents to the Borrower and the
Administrative Agent that (i) it has developed compliance procedures regarding
the use of MNPI and that it will handle MNPI in accordance with such procedures
and applicable law, including Federal, state and foreign securities laws, and
(ii) it has identified in its Administrative Questionnaire a credit contact who
may receive information that may contain MNPI in accordance with its compliance
procedures and applicable law, including Federal, state and foreign securities
laws.

(b) The Borrower, and each Lender acknowledge that, if information furnished by
the Borrower pursuant to or in connection with this Agreement is being
distributed by the Administrative Agent through IntraLinks/IntraAgency, SyndTrak
or another website or other information platform (the “Platform”), (i) the
Administrative Agent may post any information that the Borrower has indicated as
containing MNPI solely on that portion of the Platform as is designated for
Private Side Lender Representatives and (ii) if the Borrower has not indicated
whether any information furnished by it pursuant to or in connection with this
Agreement contains MNPI, the Administrative Agent reserves the right to post
such information solely on that portion of the Platform as is designated for
Private Side Lender Representatives. The Borrower agrees to clearly designate
all information provided to the Administrative Agent by or on behalf of the
Borrower that is suitable to be made available to Public Side Lender
Representatives, and the Administrative Agent shall be entitled to rely on any
such designation by the Borrower without liability or responsibility for the
independent verification thereof; provided that the Borrower shall make any
disclosure required so that each Unrestricted Subsidiary Reconciliation
Statement shall be suitable for distribution to Public Side Lender
Representatives.

 

160



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

NETSCOUT SYSTEMS, INC.,

 

by: /s/ Jean Bua                                                     

Name: Jean Bua

Title: Senior Vice President and Chief Financial Officer

Name of Lender: SunTrust Bank

 

by: /s/ Min Park                                                     

Name: Min Park

Title: Vice President

JPMORGAN CHASE BANK, N.A.,

 

by: /s/ Justin Kelley                                             

Name: Justin Kelley

Title: Vice President

U.S. Bank National Association

 

by: /s/ Brian Seipke                                             

Name: Brian Seipke

Title: Vice President

BANK OF AMERICA, N.A.:

 

by: /s/ Molly M. Kropp                                        

Name: Molly M. Kropp

Title: Vice President

Name of Lender: FIFTH THIRD BANK, AN OHIO BANKING CORPORATION

 

by: /s/ Christopher Staples                                

Name: Christopher Staples

Title: Vice President

Name of Lender: KEYBANK NATIONAL ASSOCIATION

 

by: /s/ David A. Wild                                             

Name: David A. Wild

Title: Senior Vice President

SILICON VALLEY BANK

 

by: /s/ Kristy Vlahos                                             

Name: Kristy Vlahos

Title: Director

Name of Lender: ROYAL BANK OF CANADA

 

by: /s/ Nick Heslip                                                 

Name: Nick Heslip

Title: Authorized Signatory

Name of Lender: COMERICA BANK

 

by: /s/ Robert Shutt                                             

Name: Rober Shutt

Title: Senior Vice President

Name of Lender: Wells Fargo Bank, N.A.

 

by: /s/ Debra E. DelVecchio                                

Name: Debra E. DelVecchio

Title: Senior Vice President

Name of Lender: HSBC Bank USA, N.A.

 

by: /s/ Dan Lobdell                                             

Name: Dan Lobdell

Title: Vice President

Name of Lender: SANTANDER BANK NA

 

by: /s/ Jay L. Massimo                                        

Name: Jay L. Massimo

Title: Senior Vice President

Name of Lender: TD BANK, N.A.

 

by: /s/ William F. Granchelli                            

Name: William F. Granchelli

Title: Vice President



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF] ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used but not otherwise defined herein have the meanings specified in the
Credit Agreement identified below, receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto (the “Standard Terms and Conditions”) are hereby agreed
to and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facilities identified below
(including without limitation participations in Letters of Credit and Guarantees
included in such facilities) and (b) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (a) above (the rights and obligations sold and
assigned pursuant to clauses (a) and (b) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

  1. Assignor: _______________________________________________________ (the
“Assignor”)

 

  2. Assignee: _______________________________________________________ (the
“Assignee”) [and is a/an [Term Lender][Revolving Lender][Affiliate/Approved Fund
of [identify Lender]]]2

 

  3. Borrower: NetScout Systems, Inc.

 

 

2  Select as applicable.



--------------------------------------------------------------------------------

  4. Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative
agent under the Credit Agreement (in such capacity the “Administrative Agent”)

 

  5. Credit Agreement: The Credit Agreement dated as of July 14, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among NetScout Systems, Inc. (the “Borrower”), the Lenders
party from time to time thereto and JPMorgan Chase Bank, N.A., as administrative
agent.

 

  6. Assigned Interest:3

 

Class of

Commitments/ Loans

Assigned

   Aggregate Amount
of
Commitments/
Loans of the
Applicable Class of
All Lenders      Amount of
Commitments/
Loans of the
Applicable Class
Assigned      Percentage
Assigned of
Aggregate Amount
of Commitments/
Loans of the
Applicable Class of
All Lenders4  

Revolving Commitments/Loans

   $         $                % 

Term Loans

   $         $                % 

[●]5

   $         $                % 

Effective Date:            , 20     [TO BE INSERTED BY THE ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR]

The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain MNPI) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable law,
including Federal, state and foreign securities laws.

 

 

3  Must comply with the minimum assignment amounts set forth in
Section 9.04(b)(ii)(A) of the Credit Agreement, to the extent such minimum
assignment amounts are applicable.

4  Set forth, to at least 9 decimals, as a percentage.

5  In the event Incremental Term Loans or Incremental Revolving Commitments of
any Class are established under Section 2.20 of the Credit Agreement or any new
Class of Loans or Commitments is established pursuant to Section 2.21 or 2.22 of
the Credit Agreement, refer to the Class of such Loans assigned.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

[NAME OF ASSIGNOR], as Assignor, by

 

Name: Title: [[NAME OF ASSIGNEE], as Assignee,

by

 

Name: Title:                                  ]6

 

 

6  May be removed if the Assignor need not execute this Assignment and
Assumption pursuant to Section 2.18(b).



--------------------------------------------------------------------------------

Consented to and Accepted:

 

[JPMORGAN CHASE BANK, N.A., as Administrative Agent, by

 

Name: Title:                                 ]7

[Consented to:8

NETSCOUT SYSTEMS, INC. by

 

Name: Title:                                 ]

 

 

7  No consent of the Administrative Agent is required for an assignment of any
Term Commitment or Term Loan to a Lender, an Affiliate of a Lender or an
Approved Fund.

8  To be included only if the consent of the Borrower is required pursuant to
the terms of the Credit Agreement.



--------------------------------------------------------------------------------

EXHIBIT A

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated herein; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, other than statements, representations and warranties made by
it herein, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents, (iii) the financial condition of the
Borrower, any Subsidiary or any Affiliate of the foregoing or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any Subsidiary or any Affiliate of the foregoing or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it is an
Eligible Assignee, (ii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption, and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (iii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iv) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (v) it has received and had an opportunity
to review a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 5.01 thereof (or,
prior to the delivery of any such financial statements, the financial statements
referred to in Section 3.04(a) thereof), and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, independently and without reliance on the Assignor, the
Administrative Agent, any Arranger or any Lender, (vi) if it is a Lender that is
a U.S. Person, attached hereto is an executed original of IRS Form W-9
certifying that such Lender is exempt from U.S. Federal backup withholding tax
and (vii) if it is a Foreign Lender, attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement
(including Section 2.16(f) thereof), duly completed and executed by the
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Assignor, the Administrative Agent, any Arranger or any Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, (ii) it hereby appoints and authorizes the Administrative
Agent to take such action and to exercise such powers under the Credit Agreement
as are delegated to the



--------------------------------------------------------------------------------

Administrative Agent, respectively, by the terms thereof, together with such
powers as are reasonably incidental thereto, and (iii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their successors and assigns.
This Assignment and Assumption may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by facsimile or other electronic imaging shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption, and any claims, controversy, dispute
or cause of action (whether in contract or tort or otherwise) based upon,
arising out of or relating to this Assignment and Assumption, shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF] BORROWING REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

[●]

Attention: [●]

Fax: [●]

Copy to:

JPMorgan Chase Bank, N.A.,

as Administrative Agent

383 Madison Avenue

New York, New York 10179

Attention: [●]

Fax: [●]

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of July 14, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among NetScout Systems, Inc. (the “Borrower”), the Lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent. Capitalized terms used but not otherwise defined herein have the meanings
specified in the Credit Agreement.

This notice constitutes a Borrowing Request and the Borrower hereby gives you
notice, pursuant to Section 2.03 of the Credit Agreement, that it requests a
Borrowing under the Credit Agreement, and in connection therewith specifies the
following information with respect to such Borrowing:

 

  (A) Class of Borrowing:9 _______________________________________

 

  (B) Aggregate principal amount and currency of Borrowing:

______________________

 

  (C) Date of Borrowing (which is a Business Day): ___________________

 

  (D) Type of Borrowing:10 _______________________________________

 

 

9  Specify Term Borrowing or Revolving Borrowing.

10  Specify ABR Borrowing or Eurocurrency Borrowing. If no election as to the
Type of Borrowing is specified, then the requested Borrowing shall be an ABR
Borrowing.



--------------------------------------------------------------------------------

  (E) Interest Period and the last day thereof:11

__________________

 

  (F) [Location and number of the Borrower’s account to which proceeds of the
requested Borrowing are to be disbursed][Issuing Bank to be reimbursed]12: [Name
of Bank] (Account No.: _____________________________)

The Borrower hereby certifies that the conditions specified in Section 4.02 of
the Credit Agreement have been satisfied.

 

     Very truly yours, NETSCOUT SYSTEMS, INC. By:

 

Name: Title:

 

 

11  Applicable to Eurocurrency Borrowings only, shall be subject to the
definition of “Interest Period” and can be a period of one, two, three or six
months (or, if agreed by each Lender participating in the requested Borrowing,
twelve months). If an Interest Period is not specified, then the Borrower shall
be deemed to have selected an Interest Period of one month’s duration.

12  Select the second option in the case of any ABR Revolving Borrowing
requested to finance the reimbursement of an LC Disbursement as provided in
Section 2.04(f).



--------------------------------------------------------------------------------

EXHIBIT C

 

 

 

[FORM OF]

GUARANTEE AND COLLATERAL AGREEMENT

dated as of

[            ], 20[    ],

among

NETSCOUT SYSTEMS, INC.,

THE SUBSIDIARIES OF NETSCOUT SYSTEMS, INC.

IDENTIFIED HEREIN

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    Definitions   

SECTION 1.01.

Defined Terms

  1   

SECTION 1.02.

Other Defined Terms

  1    ARTICLE II    Guarantee   

SECTION 2.01.

Guarantee

  7   

SECTION 2.02.

Guarantee of Payment; Continuing Guarantee

  7   

SECTION 2.03.

No Limitations

  8   

SECTION 2.04.

Reinstatement

  9   

SECTION 2.05.

Agreement to Pay; Subrogation

  9   

SECTION 2.06.

Information

  9   

SECTION 2.07.

Keepwell

  9    ARTICLE III    Pledge of Securities   

SECTION 3.01.

Pledge

  10   

SECTION 3.02.

Delivery of the Pledged Securities

  11   

SECTION 3.03.

Representations and Warranties

  12   

SECTION 3.04.

Registration in Nominee Name; Denominations

  14   

SECTION 3.05.

Voting Rights; Dividends and Interest

  14    ARTICLE IV    Security Interests in Personal Property   

SECTION 4.01.

Security Interest

  16   

SECTION 4.02.

Representations and Warranties

  18   

SECTION 4.03.

Covenants

  21   

SECTION 4.04.

Other Actions

  24   

SECTION 4.05.

Covenants Regarding Intellectual Property Collateral

  25    ARTICLE V    Remedies   

SECTION 5.01.

Remedies Upon Default

  26   



--------------------------------------------------------------------------------

SECTION 5.02.

Application of Proceeds

  28   

SECTION 5.03.

Grant of License To Use Intellectual Property

  29   

SECTION 5.04.

Securities Act

  29   

SECTION 5.05.

Registration

  30    ARTICLE VI    Indemnity, Subrogation, Contribution and Subordination   

SECTION 6.01.

Indemnity and Subrogation

  31   

SECTION 6.02.

Contribution and Subrogation

  31   

SECTION 6.03.

Subordination

  32    ARTICLE VII    Miscellaneous   

SECTION 7.01.

Notices

  32   

SECTION 7.02.

Waivers; Amendment

  32   

SECTION 7.03.

Administrative Agent’s Fees and Expenses; Indemnification

  33   

SECTION 7.04.

Survival

  34   

SECTION 7.05.

Counterparts; Effectiveness; Successors and Assigns

  34   

SECTION 7.06.

Severability

  35   

SECTION 7.07.

Right of Set-Off

  35   

SECTION 7.08.

Governing Law; Jurisdiction; Consent to Service of Process

  35   

SECTION 7.09.

WAIVER OF JURY TRIAL

  36   

SECTION 7.10.

Headings

  37   

SECTION 7.11.

Security Interest Absolute

  37   

SECTION 7.12.

Termination or Release

  37   

SECTION 7.13.

Additional Subsidiaries

  38   

SECTION 7.14.

Administrative Agent Appointed Attorney-in-Fact

  38   



--------------------------------------------------------------------------------

Schedules

Schedule I

Subsidiary Loan Parties

Schedule II

Pledged Equity Interests; Pledged Debt Securities

Schedule III

Intellectual Property

Schedule IV

Commercial Tort Claims

Schedule V

Filings with the United States Patent and Trademark Office and the United States
Copyright Office

Exhibits

Exhibit I

Form of Supplement

Exhibit II-A

Form of Patent Security Agreement

Exhibit II-B

Form of Trademark Security Agreement

Exhibit II-C

Form of Copyright Security Agreement



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT dated as of [             ], 20[    ] (this
“Agreement”), among NetScout Systems, Inc. (the “Borrower”), the Subsidiary Loan
Parties from time to time party hereto and JPMorgan Chase Bank, N.A. (“JPMCB”),
as Administrative Agent.

Reference is made to the Credit Agreement dated as of July 14, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Lenders from time to time party thereto and
JPMCB, as Administrative Agent. The Lenders and Issuing Banks have agreed to
extend credit to the Borrower on the terms and subject to the conditions set
forth in the Credit Agreement. The obligations of the Lenders and the Issuing
Banks to extend such credit are conditioned upon, among other things, the
execution and delivery of this Agreement. The Subsidiary Loan Parties are
Affiliates of the Borrower, will derive substantial benefits from the extension
of credit to the Borrower pursuant to the Credit Agreement and are willing to
execute and deliver this Agreement in order to induce the Lenders and the
Issuing Banks to extend such credit. Accordingly, the parties hereto agree as
follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. (a) Each capitalized term used but not defined
herein and defined in the Credit Agreement shall have the meaning specified in
the Credit Agreement. Each term used but not defined herein that is defined in
the New York UCC (as defined herein) shall have the meaning specified in the New
York UCC. The term “Instrument” shall have the meaning specified in Article 9 of
the New York UCC.

(b) The rules of construction specified in Section 1.03 of the Credit Agreement
also apply to this Agreement, mutatis mutandis.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any Person that is or may become obligated to any Grantor
under, with respect to or on account of an Account.

“Agreement” has the meaning assigned to such term in the Preamble hereto.

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01(a).

“Borrower” has the meaning assigned to such term in the Recitals hereto.

“Claiming Party” has the meaning assigned to such term in Section 6.02.



--------------------------------------------------------------------------------

“Collateral” means, collectively, the Article 9 Collateral and the Pledged
Collateral.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
and any successor statute, and any rule, regulation, or order promulgated
thereunder, in each case as amended from time to time.

“Contributing Party” has the meaning assigned to such term in Section 6.02.

“Copyright License” means any written agreement, now or hereafter in effect,
granting to any Person any right to use any Copyright owned by any Grantor or
that any Grantor otherwise has the right to license, or granting to any Grantor
any right to use any Copyright owned by any other Person or that any other
Person otherwise has the right to license, and all rights of any Grantor under
any such agreement.

“Copyrights” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all copyright rights in any work
subject to the copyright laws of the United States of America or any other
country or any political subdivision thereof, whether as author, assignee,
transferee or otherwise, (b) all registrations and applications for registration
of any such copyright in the United States of America or any other country,
including, registrations, recordings, supplemental registrations, pending
applications for registration, and renewals in the United States Copyright
Office (or any similar office in any other country or any political subdivision
thereof), including, in the case of any Grantor, any of the foregoing set forth
under its name on Schedule III and (c) any other rights related or appurtenant
to the foregoing, including moral rights.

“Credit Agreement” has the meaning assigned to such term in the Recitals hereto.

“Excluded Account” means (a) with respect to Deposit Accounts, (i) any Deposit
Account the funds in which are used, in the ordinary course of business, solely
for the payment of salaries and wages, workers’ compensation and similar
expenses and (ii) any Deposit Account the funds in which consist solely of
(A) funds held by the Borrower or any Restricted Subsidiary in trust for any
director, officer or employee of the Borrower or any Subsidiary or any employee
benefit plan maintained by the Borrower or any Subsidiary or (B) funds
representing deferred compensation for the directors and employees of the
Borrower and the Restricted Subsidiaries, and (b) with respect to Securities
Accounts, (i) Securities Entitlements held by the Borrower or any Subsidiary in
trust for any director, officer or employee of the Borrower or any Subsidiary or
any employee benefit plan maintained by the Borrower or any Subsidiary or
(ii) Securities Entitlements representing deferred compensation for the
directors and employees of the Borrower and the Subsidiaries.

“Excluded Asset” means: (a) the Excluded Equity Interests; (b) the Excluded
Accounts; (c) any fee-owned real property having a fair market value of less

 

2



--------------------------------------------------------------------------------

than $25,000,000; (d) any real property leasehold interest; (e) motor vehicles
and other assets subject to certificates of title; (f) letter of credit rights
(except to the extent such rights constitute supporting obligations with respect
to other Collateral that is perfected by filing a Uniform Commercial Code
financing statement); (g) margin stock and, to the extent requiring the consent
of one or more third parties (other than the Borrower or any Subsidiary or any
director, officer or employee thereof) or prohibited by the terms of any
applicable organizational documents, joint venture agreement or shareholders’
agreement, Equity Interests in any Person other than wholly-owned Material
Subsidiaries that are Restricted Subsidiaries; (h) commercial tort claims with a
value of less than $5,000,000; (i) any lease, license or other agreement or any
property subject to a purchase money security interest, capital lease obligation
or similar arrangement to which a Grantor is a party and that is permitted under
the Credit Agreement if, to the extent and for so long as the grant of the
Security Interest would under any term thereof violate or invalidate such lease,
license or agreement or purchase money security interest, capital lease
obligation or similar arrangement or create a right of termination in favor of
any other party thereto (other than the Borrower or any Guarantor) after giving
effect to the applicable provisions of the Uniform Commercial Code or other
applicable law invalidating or restricting anti-assignment provisions, other
than proceeds and receivables thereof, the assignment of which is expressly
deemed effective under the Uniform Commercial Code or other applicable law
notwithstanding such term; (j) those assets over which the granting of security
interests in such assets would be prohibited by any applicable law or regulation
or by any contract that is permitted under the Credit Agreement (so long as any
contractual restriction is not incurred in contemplation of such entity becoming
a subsidiary of the Borrower or a Grantor hereunder) (in each case, after giving
effect to the provisions of the Uniform Commercial Code or any other applicable
law invalidating or rendering ineffective anti-assignment provisions, and other
than proceeds and receivables thereof, the assignment of which is expressly
deemed effective under the Uniform Commercial Code or other applicable law
notwithstanding such prohibitions), or to the extent that such security
interests would result in material adverse tax consequences to the Borrower and
its Subsidiaries, taken as a whole, as reasonably determined in good faith by
the Borrower; (k) those assets as to which the Administrative Agent and the
Borrower reasonably agree that the cost of creating or perfecting such security
interests therein is excessive in relation to the benefit to the Lenders of the
security to be afforded thereby; (l) any “intent to use” trademark application
for which a statement of use has not been filed with the United States Patent
and Trademark Office, but only to the extent that the grant of the Security
Interest would invalidate such trademark application; (m) any governmental
licenses or state or local franchises, charters and authorizations, to the
extent a security interest therein is prohibited or restricted thereby (in each
case, after giving effect to the provisions of the Uniform Commercial Code or
any other applicable law that would invalidate or render ineffective such
prohibition or restriction, and other than proceeds and receivables thereof, the
assignment of which is expressly deemed effective under the Uniform Commercial
Code or other applicable law notwithstanding such prohibition or restriction);
in each case other than any Proceeds, substitutions or replacements of any of
the assets described in clauses (a) through (m) (unless any such Proceeds,
substitution or replacement would in itself constitute an asset described in
clauses (a) through (m)).

 

3



--------------------------------------------------------------------------------

“Excluded Equity Interests” has the meaning assigned to such term in
Section 3.01.

“Excluded Swap Obligations” has the meaning assigned to such term in the Credit
Agreement.

“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.

“Global Intercompany Note” has the meaning assigned to such term in the Credit
Agreement.

“Grantors” means, collectively, the Borrower and each Subsidiary Loan Party.

“Guarantors” means, collectively, the Borrower (except with respect to
obligations of the Borrower) and each Subsidiary Loan Party.

“Indemnified Amount” has the meaning assigned to such term in Section 6.02.

“Intellectual Property” means all intellectual and similar property of every
kind and nature, including inventions, designs, utility models, Patents,
Copyrights, Licenses, Trademarks, trade secrets, confidential or proprietary
technical and business information, know-how, show-how or other data or
information, software and databases and applications and registrations therefor,
related franchises, and all additions, improvements and accessions to any of the
foregoing.

“IP Security Agreements” has the meaning assigned to such term in
Section 4.02(b).

“JPMCB” has the meaning assigned to such term in the Preamble.

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement granting an interest in Intellectual
Property to which any Grantor is a party, including, in the case of any Grantor,
any of the exclusive Copyright Licenses set forth under its name on
Schedule III.

“Loan Document Obligations” has the meaning assigned to such term in the Credit
Agreement.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Person any right to make, use or sell any invention on which a
Patent has been granted to any Grantor or that any Grantor otherwise has the
right to license, or granting to any Grantor any right to make, use or sell any
invention on which a Patent has been granted to any other Person or that any
other Person otherwise has the right to license, and all rights of any Grantor
under any such agreement.

 

4



--------------------------------------------------------------------------------

“Patents” mean, with respect to any Person, all of the following now owned or
hereafter acquired by such Person: (a) all letters patent of the United States
of America or the equivalent thereof in any other country, all registrations and
recordings thereof and all applications for letters patent of the United States
of America or the equivalent thereof in any other country or any political
subdivision thereof, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country or any political subdivision thereof, including, in
the case of any Grantor, any of the foregoing set forth under its name on
Schedule III, and (b) all reissues, continuations, divisionals,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, have made, use, sell,
offer to sell, import or export the inventions disclosed or claimed therein.

“Perfection Certificate” means the Perfection Certificate dated the Effective
Date delivered by the Borrower to the Administrative Agent pursuant to
Section 4.01(f) of the Credit Agreement.

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

“Pledged Equity Interests” has the meaning assigned to such term in
Section 3.01.

“Pledged Securities” means any promissory notes, stock certificates, unit
certificates, limited liability membership interest certificates and other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation and each other Loan Party that
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by guaranteeing or
entering into a keepwell in respect of obligations of such other person under
Section la(18)(A)(v)(II) of the Commodity Exchange Act.

“Secured Cash Management Obligations” has the meaning assigned to such term in
the Credit Agreement. Obligations in respect of Cash Management Services that
otherwise qualify as Secured Cash Management Obligations will not become Secured
Cash Management Obligations until such time as the Borrower provides the

 

5



--------------------------------------------------------------------------------

Administrative Agent with a written notice (i) identifying the agreements or
arrangements under which such Cash Management Services are provided and the
Lender or Affiliate of a Lender and the Loan Parties party thereto,
(ii) describing in reasonable detail the Cash Management Services provided
thereunder and (iii) electing to have such obligations constitute Cash
Management Obligations for purposes hereof and of the other Loan Documents. Any
such election may not be modified or revoked unless the written consent thereto
of each Secured Party in respect of such Secured Cash Management Obligations is
provided to the Administrative Agent.

“Secured Hedging Obligations” has the meaning assigned to such term in the
Credit Agreement.

“Secured Obligations” means, collectively, (a) all the Loan Document
Obligations, (b) all the Secured Cash Management Obligations and (c) all the
Secured Hedging Obligations; provided, however, the term “Secured Obligations”
shall not create any guarantee by any Guarantor of (or grant of security
interest by any Guarantor to support) any Excluded Swap Obligations.

“Secured Parties” means, collectively, (a) the Lenders, (b) the Administrative
Agent, (c) each Issuing Bank, (d) each provider of Cash Management Services the
obligations under which constitute Secured Cash Management Obligations, (e) each
counterparty to any Hedging Agreement the obligations under which constitute
Secured Hedging Obligations, (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document and (g) the
successors and assigns of each of the foregoing.

“Security Interest” has the meaning assigned to such term in Section 4.01(a).

“Subsidiary Loan Parties” means, collectively, (a) the entities identified on
Schedule I and (b) each other Subsidiary that becomes a party to this Agreement
after the Effective Date.

“Supplement” means an instrument substantially in the form of Exhibit I hereto,
or any other form approved by the Administrative Agent, and in each case
reasonably satisfactory to the Administrative Agent.

“Supplemental Perfection Certificate” means each supplemental Perfection
Certificate delivered by the Borrower pursuant to Section 5.04(b) of the Credit
Agreement.

“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of
section 1a(47) of the Commodity Exchange Act.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Person any right to use any Trademark owned by any Grantor or
that any Grantor otherwise has the right to license, or granting to any Grantor
any right to use any Trademark owned by any other Person or that any other
Person otherwise has the right to license, and all rights of any Grantor under
any such agreement.

 

6



--------------------------------------------------------------------------------

“Trademarks” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all trademarks, service marks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, domain names, generic top level domain
names, other source or business identifiers, designs and general intangibles of
like nature, all registrations and recordings thereof, and all registration and
recording applications filed in connection therewith, including registrations
and registration applications in the United States Patent and Trademark Office
or any similar office in any State of the United States of America or any other
country or any political subdivision thereof, all extensions or renewals
thereof, and all common law rights related thereto, including, in the case of
any Grantor, any of the foregoing set forth under its name on Schedule III and
(b) all goodwill associated therewith or symbolized thereby.

“Uniform Commercial Code” means the New York UCC; provided that, if by reason of
mandatory provisions of law, the perfection, the effect of perfection or
non-perfection or priority of a security interest is governed by the personal
property security laws of any jurisdiction other than New York, “Uniform
Commercial Code” shall mean those personal property security laws as in effect
in such other jurisdiction for the purposes of the provisions hereof relating to
such perfection or priority and for the definitions related to such provisions.

ARTICLE II

Guarantee

SECTION 2.01. Guarantee. Each Guarantor irrevocably and unconditionally
guarantees, jointly with the other Guarantors and severally, as a primary
obligor and not merely as a surety, the due and punctual payment and performance
of the Secured Obligations. Each Guarantor further agrees that the Secured
Obligations may be extended or renewed, in whole or in part, or amended or
modified, without notice to or further assent from it, and that it will remain
bound upon its guarantee hereunder notwithstanding any extension, renewal,
amendment or modification of any Secured Obligation. Each Guarantor waives
presentment to, demand of payment from and protest to the Borrower or any other
Loan Party of any of the Secured Obligations, and also waives notice of
acceptance of its guarantee hereunder and notice of protest for nonpayment.

SECTION 2.02. Guarantee of Payment; Continuing Guarantee. Each Guarantor further
agrees that its guarantee hereunder constitutes a guarantee of payment when due
(whether or not any bankruptcy, insolvency, receivership or other similar
proceeding shall have stayed the accrual or collection of any of the Secured
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by the Administrative
Agent or any other Secured Party to any security held for the payment of the
Secured Obligations or to any balance of any

 

7



--------------------------------------------------------------------------------

deposit account or credit on the books of the Administrative Agent or any other
Secured Party in favor of the Borrower, any other Loan Party or any other
Person. Each Guarantor agrees that its guarantee hereunder is continuing in
nature and applies to all Secured Obligations, whether currently existing or
hereafter incurred.

SECTION 2.03. No Limitations. (a) Except for the termination or release of a
Guarantor’s obligations hereunder as expressly provided in Section 7.12, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Secured
Obligations, any impossibility in the performance of the Secured Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of the Administrative Agent or any other Secured
Party to assert any claim or demand or to enforce any right or remedy under the
provisions of any Loan Document or otherwise; (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, any Loan Document or any other agreement, including with respect to any
other Guarantor under this Agreement; (iii) the release of, or any impairment of
or failure to perfect any Lien on or security interest in, any security held by
the Administrative Agent or any other Secured Party for any of the Secured
Obligations; (iv) any default, failure or delay, willful or otherwise, in the
performance of any of the Secured Obligations; or (v) any other act or omission
that may or might in any manner or to any extent vary the risk of any Guarantor
or otherwise operate as a discharge of any Guarantor as a matter of law or
equity (other than the indefeasible payment in full in cash of all the Secured
Obligations). Each Guarantor expressly authorizes the Secured Parties to take
and hold security for the payment and performance of the Secured Obligations, to
exchange, waive or release any or all such security (with or without
consideration), to enforce or apply such security and direct the order and
manner of any sale thereof in their sole discretion or to release or substitute
any one or more other guarantors or obligors upon or in respect of the Secured
Obligations, all without affecting the obligations of any Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Borrower or any other Loan
Party or the unenforceability of the Secured Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of the Borrower
or any other Loan Party, other than the indefeasible payment in full in cash of
all the Secured Obligations. The Administrative Agent and the other Secured
Parties may, at their election, foreclose on any security held by one or more of
them by one or more judicial or nonjudicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the
Secured Obligations, make any other accommodation with the Borrower or any other
Loan Party or exercise any other right or remedy available to them against the
Borrower or any other Loan Party, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Secured
Obligations have been fully and indefeasibly paid in full in cash. To the
fullest extent permitted by applicable law, each Guarantor waives any defense

 

8



--------------------------------------------------------------------------------

arising out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Guarantor against the Borrower or
any other Loan Party, as the case may be, or any security.

SECTION 2.04. Reinstatement. Each Guarantor agrees that this Agreement and its
guarantee hereunder shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any Secured Obligation
is rescinded or must otherwise be restored by the Administrative Agent or any
other Secured Party upon the bankruptcy, insolvency, dissolution, liquidation or
reorganization of the Borrower, any other Loan Party or otherwise.

SECTION 2.05. Agreement to Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Loan Party to pay any Secured
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the applicable Secured Parties in cash the amount of
such unpaid Secured Obligation. Upon payment by any Guarantor of any sums to the
Administrative Agent as provided above, all rights of such Guarantor against the
Borrower or any other Loan Party arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article VI.

SECTION 2.06. Information. Each Guarantor (a) assumes all responsibility for
being and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Secured Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and (b) agrees
that none of the Administrative Agent or the other Secured Parties will have any
duty to advise such Guarantor of information known to it or any of them
regarding such circumstances or risks.

SECTION 2.07. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor that would otherwise not be an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder to honor
all of its obligations under this Agreement in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 2.07 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 2.07 or otherwise
under this Agreement voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 2.07 shall remain
in full force and effect until the indefeasible payment in full in cash of all
the Secured Obligations. Each Qualified ECP Guarantor intends that this
Section 2.07 constitute, and

 

9



--------------------------------------------------------------------------------

this Section 2.07 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of Section
la(18)(A)(v)(II) of the Commodity Exchange Act.

ARTICLE III

Pledge of Securities

SECTION 3.01. Pledge. As security for the payment and performance in full of the
Secured Obligations, each Grantor hereby assigns and pledges to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, and hereby grants to the Administrative Agent, its successors and
assigns, for the benefit of the Secured Parties, a security interest in, all
such Grantor’s right, title and interest in, to and under: (a)(i) the Equity
Interests now or at any time hereafter owned by or on behalf of such Grantor,
including those set forth opposite the name of such Grantor on Schedule II, and
(ii) all certificates and other instruments representing all such Equity
Interests ((i) and (ii) collectively, the “Pledged Equity Interests”); provided
that the Pledged Equity Interests shall not include (A) any Equity Interests in
any Subsidiary other than a wholly-owned Material Subsidiary that is a
Restricted Subsidiary or any Equity Interests in any Foreign Subsidiary or CFC
Holdco other than a wholly-owned Material Foreign Subsidiary that is a
Restricted Subsidiary; (B) more than 65% of the outstanding voting Equity
Interests of any Material Foreign Subsidiary; or (C) any Equity Interests in
which the grant of a security interest therein is prohibited by any law, rule or
regulation applicable to such Equity Interests or the applicable Grantor or
would constitute a breach or default under or results in the termination of, or
require any consent (other than the consent of the Borrower or any Subsidiary)
not obtained under, any lease, license or agreement (in each case, after giving
effect to the provisions of the Uniform Commercial Code or any other applicable
law invalidating or rendering ineffective anti-assignment provisions) (the
Equity Interests so excluded pursuant to this proviso being collectively
referred to herein as the “Excluded Equity Interests”); (b)(i) the debt
securities now owned or at any time hereafter acquired by such Grantor,
including those listed opposite the name of such Grantor on Schedule II, and
(ii) all promissory notes and other instruments evidencing all such debt
securities ((i) and (ii) collectively, the “Pledged Debt Securities”);
(c) subject to Section 3.05, all payments of principal, and all interest,
dividends or other distributions, whether paid or payable in cash, instruments
or other property from time to time received, receivable or otherwise
distributed in respect of, in exchange for or upon the conversion of, and all
other Proceeds received in respect of, the Pledged Equity Interests and Pledged
Debt Securities; (d) subject to Section 3.05, all rights and privileges of such
Grantor with respect to the securities, instruments and other property referred
to in clauses (a), (b) and (c) above; and (e) all Proceeds of any of the
foregoing (the items referred to in clauses (a) through (e) above being
collectively referred to as the “Pledged Collateral”).

(b) Notwithstanding anything herein to the contrary, to the extent and for so
long as any asset is an Excluded Asset, the security interest granted under this
Section 3.01 shall not attach to, and none of the Pledged Equity Interests,
Pledged Debt Securities or other Pledged Collateral shall include, such asset;
provided, however, that the security

 

10



--------------------------------------------------------------------------------

interest granted under this Section 3.01 shall immediately attach to, and the
Pledged Equity Interests or the Pledged Debt Securities, as applicable, and the
Pledged Collateral shall immediately include, any such asset (or portion
thereof) upon such asset (or such portion) ceasing to be an Excluded Asset.

SECTION 3.02. Delivery of the Pledged Securities. (a) Each Grantor agrees to
deliver or cause to be delivered to the Administrative Agent any and all Pledged
Equity Interests (other than (i) Equity Interests (other than those issued by
the Borrower or a Subsidiary) that are publicly traded securities subject to a
depositary such as DTC, or otherwise held through a securities intermediary in a
securities account, (ii) Cash Equivalents, (iii) the Equity Interests of
NetScout Systems Mexico, S.A. de C.V. and Network General Brazil Comericio e
Servicos Ltd. and (iv) Pledged Equity Interests that are not certificated)
(x) on the date hereof (or in the case of Pledged Equity Interests in any Person
that becomes a Subsidiary as a result of the Merger, 30 days (or such longer
period that is approved by the Administrative Agent) after the date of the
Merger), in the case of any such Pledged Equity Interests owned by such Grantor
on the date hereof, and (y) as promptly as practicable, and in any event within
30 days (or such longer period that is approved by the Administrative Agent)
after the acquisition thereof (and in any event as required under the Credit
Agreement), in the case of any such Pledged Equity Interests acquired by such
Grantor after the date hereof.

(b) Subject to applicable local laws in the case of Equity Interests in any
Foreign Subsidiary, each Grantor acknowledges and agrees that (i) to the extent
any interest in any limited liability company or limited partnership controlled
now or in the future by such Grantor (or by such Grantor and one or more other
Loan Parties) and pledged hereunder is a “security” within the meaning of
Article 8 of the Uniform Commercial Code and is governed by Article 8 of the
Uniform Commercial Code, such interest shall be certificated; and such
certificate shall be delivered to the Administrative Agent in accordance with
Section 3.02(a) to the extent required thereby and (ii) each such interest shall
at all times hereafter continue to be such a security and represented by such
certificate. Each Grantor further acknowledges and agrees that with respect to
any interest in any limited liability company or limited partnership controlled
now or in the future by such Grantor (or by such Grantor and one or more other
Loan Parties) and pledged hereunder that is not a “security” within the meaning
of Article 8 of the Uniform Commercial Code, the terms of such interest shall at
no time provide that such interest is a “security” within the meaning of Article
8 of the Uniform Commercial Code, nor shall such interest be represented by a
certificate, unless such Grantor provides prior written notification to the
Administrative Agent that the terms of such interest so provide that such
interest is a “security” within the meaning of Article 8 of the Uniform
Commercial Code and such interest is thereafter represented by a certificate;
and such certificate shall be delivered to the Administrative Agent in
accordance with Section 3.02(a).

(c) Each Grantor (i) will cause (A) all Indebtedness for borrowed money owed to
such Grantor by the Borrower or any Subsidiary to be evidenced by the Global
Intercompany Note, (B) the Global Intercompany Note to be pledged and delivered
to the Administrative Agent pursuant to the terms hereof and (C) all
Indebtedness for

 

11



--------------------------------------------------------------------------------

borrowed money (other than Cash Equivalents) in a principal amount of $5,000,000
or more owed to such Grantor by any other Person to be evidenced by a duly
executed promissory note, in each case (x) on the date hereof (or in the case
for any Person that becomes a Grantor as a result of the Merger, 30 days (or
such longer period that is approved by the Administrative Agent) after the date
of the Merger), in the case of any such Indebtedness existing on the date
hereof, or (y) promptly following the incurrence thereof in the case of
Indebtedness incurred after the date hereof, and (ii) agrees to deliver or cause
to be delivered to the Administrative Agent any and all Pledged Debt Securities
(other than promissory notes and other evidences of Indebtedness owed by Persons
other than the Borrower or any Subsidiary in a principal amount of less than
$5,000,000 and Cash Equivalents), (I) on the date hereof, in the case of any
such Pledged Debt Securities owned by such Grantor on the date hereof (including
pursuant to clause (i)) and (II) promptly after the acquisition thereof (and, in
any event as required under the Credit Agreement) in the case of any such
Pledged Debt Securities acquired after the date hereof.

(d) Upon delivery to the Administrative Agent, any Pledged Securities shall be
accompanied by undated stock powers or such other proper instruments of
assignment duly executed by the applicable Grantor in blank or other undated
instruments of transfer satisfactory to the Administrative Agent and such other
instruments and documents as the Administrative Agent may reasonably request and
such other instruments and documents as the Administrative Agent may reasonably
request. Each delivery of Pledged Securities after the date hereof shall be
accompanied by a schedule providing the information required by Schedule II with
respect to such Pledged Securities; provided that failure to attach any such
schedule hereto shall not affect the validity of such pledge of such Pledged
Securities. Each schedule so delivered after the date hereof shall be deemed
attached hereto and made a part hereof as a supplement to Schedule II and any
prior schedules so delivered.

SECTION 3.03. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Administrative Agent, for the benefit of the
Secured Parties, that:

(a) Schedule II sets forth a true and complete list, with respect to each
Grantor, of (i) all the Pledged Equity Interests owned by such Grantor and the
percentage of the issued and outstanding units of each class of the Equity
Interests of the issuer thereof represented by the Pledged Equity Interests
owned by such Grantor and (ii) all the Pledged Debt Securities owned by such
Grantor (other than any Pledged Equity Interests or Pledged Debt Securities that
are not required to be or, after the Closing Date, not yet required to have been
delivered to the Administrative Agent under the terms of this Agreement or the
Credit Agreement);

(b) the Pledged Equity Interests and Pledged Debt Securities issued by the
Borrower and any Subsidiary have been duly and validly authorized and issued by
the issuers thereof and (i) in the case of Pledged Equity Interests, are fully
paid and nonassessable (to the extent applicable) and (ii) in the case of
Pledged Debt

 

12



--------------------------------------------------------------------------------

Securities, are legal, valid and binding obligations of the issuers thereof,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;

(c) except for the security interests granted hereunder, each of the Grantors
(i) is and, subject to any transfers made in compliance with the Credit
Agreement, will continue to be the direct owner, beneficially and of record, of
the Pledged Equity Interests and Pledged Debt Securities indicated on Schedule
II as owned by such Grantor, (ii) holds the same free and clear of all Liens,
other than Liens created by the Security Documents and other Liens permitted
under Section 6.02 of the Credit Agreement, (iii) will make no assignment,
pledge, hypothecation or transfer of, or create or permit to exist any security
interest in or other Lien on, the Pledged Collateral, other than Liens created
by the Security Documents, other Liens permitted under Section 6.02 of the
Credit Agreement and transfers made in compliance with the Credit Agreement, and
(iv) will defend its title or interest thereto or therein against any and all
Liens (other than the Liens created by the Security Documents and other Liens
permitted under Section 6.02 of the Credit Agreement), however arising, of all
Persons whomsoever;

(d) except as disclosed on Schedule II and except for restrictions and
limitations imposed by the Loan Documents or expressly permitted under
Section 6.10 of the Credit Agreement or securities laws generally or applicable
local laws in the case of Equity Interests in any Foreign Subsidiaries, (i) the
Pledged Collateral is and will continue to be freely transferable and assignable
and (ii) none of the Pledged Collateral is or will be subject to any option,
right of first refusal, shareholders agreement, charter or by-law provisions or
contractual restriction of any nature that might prohibit, impair, delay or
otherwise affect the pledge of such Pledged Collateral hereunder, the sale or
disposition thereof pursuant hereto or the exercise by the Administrative Agent
of rights and remedies hereunder;

(e) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;

(f) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was, is or will be required for the validity of the
pledge effected hereby (other than such as have been obtained and are in full
force and effect);

(g) subject to applicable local laws in the case of Equity Interests in any
Foreign Subsidiary, by virtue of the execution and delivery by the Grantors of
this Agreement, when any Pledged Securities are delivered to the Administrative
Agent in accordance with this Agreement, the Administrative Agent will obtain a
legal, valid and perfected Lien upon and security interest in such Pledged
Securities as security for the payment and performance of the Secured
Obligations and such Lien is and shall be prior to any other Lien on such
Pledged Securities, other than Liens permitted under Section 6.02 of the Credit
Agreement that have priority as a matter of law; and

 

13



--------------------------------------------------------------------------------

(h) subject to applicable local law in the case of any Equity Interests in any
Foreign Subsidiary, the pledge effected hereby is effective to vest in the
Administrative Agent, for the benefit of the Secured Parties, the rights of the
Administrative Agent in the Pledged Collateral as set forth herein and all
action by any Grantor necessary or desirable to protect and perfect the lien on
the Pledged Collateral has been duly taken.

SECTION 3.04. Registration in Nominee Name; Denominations. The Administrative
Agent, on behalf of the Secured Parties, shall have the right (in its sole and
absolute discretion) to hold the Pledged Securities in its own name as pledgee,
in the name of its nominee (as pledgee or as sub-agent) or in the name of the
applicable Grantor, endorsed or assigned in blank or in favor of the
Administrative Agent. Each Grantor will promptly give to the Administrative
Agent copies of any notices or other communications received by it with respect
to Pledged Securities registered in the name of such Grantor. The Administrative
Agent shall at all times have the right to exchange the certificates
representing Pledged Securities for certificates of smaller or larger
denominations for any purpose consistent with this Agreement.

SECTION 3.05. Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and be continuing and, other than in the
case of an Event of Default under paragraph (i) or (j) of Article VII of the
Credit Agreement, the Administrative Agent shall have notified the Grantors that
the Grantors rights, in whole or in part, under this Section 3.05 are being
suspended:

(i) each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Agreement and the
other Loan Documents; provided that such rights and powers shall not be
exercised in any manner that could reasonably be expected materially and
adversely to affect the rights inuring to a holder of any Pledged Collateral or
the rights and remedies of any of the Administrative Agent or any other Secured
Party under this Agreement or any other Loan Document or the ability of the
Secured Parties to exercise the same;

(ii) the Administrative Agent shall execute and deliver to each Grantor, or
cause to be executed and delivered to such Grantor, all such proxies, powers of
attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to Section 3.05(a)(i); and

(iii) each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral, but only to the extent that such dividends,
interest, principal and other distributions are permitted by, and are otherwise
paid

 

14



--------------------------------------------------------------------------------

or distributed in accordance with, the terms and conditions of the Credit
Agreement, the other Loan Documents and applicable law; provided that any
noncash dividends, interest, principal or other distributions that would
constitute Pledged Equity Interests or Pledged Debt Securities, whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests of the issuer of any Pledged Securities or received in exchange
for Pledged Securities or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall be and become part of the
Pledged Collateral and, if received by any Grantor, and required to be delivered
to the Administrative Agent hereunder, shall not be commingled by such Grantor
with any of its other funds or property (but shall be held separate and apart
therefrom), shall be held in trust for the benefit of the Administrative Agent
and the other Secured Parties and shall be forthwith delivered to the
Administrative Agent in the form in which they shall have been received (with
any endorsements, stock or note powers and other instruments of transfer
requested by the Administrative Agent).

(b) Upon the occurrence and during the continuance of an Event of Default, and,
other than in the case of an Event of Default under paragraph (i) or (j) of
Article VII of the Credit Agreement, after the Administrative Agent shall have
notified the Grantors of the suspension of the Grantor’s rights under
Section 3.05(a)(iii), all rights of any Grantor to dividends, interest,
principal or other distributions that such Grantor is authorized to receive
pursuant to Section 3.05(a)(iii), shall cease, and all such rights shall
thereupon become vested in the Administrative Agent, which shall have the sole
and exclusive right and authority to receive and retain such dividends,
interest, principal or other distributions. All dividends, interest, principal
and other distributions received by any Grantor contrary to the provisions of
this Section 3.05 shall be held in trust for the benefit of the Administrative
Agent and the other Secured Parties, shall be segregated from other property or
funds of such Grantor and shall be forthwith delivered to the Administrative
Agent upon demand in the form in which they shall have been received (with any
necessary endorsements, stock powers or other instruments of transfer). Any and
all money and other property paid over to or received by the Administrative
Agent pursuant to the provisions of this Section 3.05(b) shall be retained by
the Administrative Agent in an account to be established by the Administrative
Agent upon receipt of such money or other property, shall be held as security
for the payment and performance of the Secured Obligations and shall be applied
in accordance with the provisions of Section 5.02. After all Events of Default
have been cured or waived and the Administrative Agent has received from the
Borrower reasonably satisfactory evidence relating to any such cure, the
Administrative Agent shall promptly repay to each Grantor (without interest) all
dividends, interest, principal or other distributions that such Grantor would
otherwise have been permitted to retain pursuant to the terms of
Section 3.05(a)(iii) and that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, and,
other than in the case of an Event of Default under paragraph (i) or (j) of
Article VII of the Credit Agreement, after the Administrative Agent shall have
notified

 

15



--------------------------------------------------------------------------------

the Grantors of the suspension of the Grantors’ rights under Section 3.05(a)(i),
all rights of any Grantor to exercise the voting and consensual rights and
powers it is entitled to exercise pursuant to Section 3.05(a)(i), and the
obligations of the Administrative Agent under Section 3.05(a)(ii), shall cease,
and all such rights shall thereupon become vested in the Administrative Agent,
which shall have the sole and exclusive right and authority to exercise such
voting and consensual rights and powers; provided that, unless otherwise
directed by the Required Lenders, the Administrative Agent shall have the right
from time to time following and during the continuance of an Event of Default to
permit the Grantors to exercise such rights. After all Events of Default have
been cured or waived and the Administrative Agent has received from the Borrower
reasonably satisfactory evidence of any such cure, all rights vested in the
Administrative Agent pursuant to this paragraph (c) shall cease, and the
Grantors shall have the exclusive right to exercise the voting and consensual
rights and powers they would otherwise be entitled to under paragraph (a)(i) of
this Section.

(d) Any notice given by the Administrative Agent to the Grantors suspending the
Grantors’ rights under Section 3.05(a): (i) may be given by telephone if
promptly confirmed in writing, (ii) may be given to one or more of the Grantors
at the same or different times and (iii) may suspend the rights and powers of
the Grantors under Section 3.05(a)(i) or Section 3.05(a)(iii) in part without
suspending all such rights or powers (as specified by the Administrative Agent
in its sole and absolute discretion) and without waiving or otherwise affecting
the Administrative Agent’s right to give additional notices from time to time
suspending other rights and powers so long as an Event of Default has occurred
and is continuing.

ARTICLE IV

Security Interests in Personal Property

SECTION 4.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Secured Obligations, and subject to
Section 4.01(d), each Grantor hereby grants to the Administrative Agent, its
successors and assigns, for the benefit of the Secured Parties, a security
interest (the “Security Interest”) in all right, title and interest in, to and
under any and all of the following assets now owned or at any time hereafter
acquired by such Grantor or in, to or under which such Grantor now has or at any
time hereafter may acquire any right, title or interest (collectively, the
“Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all cash, cash equivalents and Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

 

16



--------------------------------------------------------------------------------

(vi) all General Intangibles, including all Intellectual Property;

(vii) all Instruments;

(viii) all Inventory;

(ix) all other Goods;

(x) all Investment Property;

(xi) all Letter-of-Credit Rights;

(xii) all Commercial Tort Claims described on Schedule IV, as such schedule may
be supplemented from time to time pursuant to Section 4.02(e);

(xiii) all Fixtures;

(xiv) all books and records pertaining to the Article 9 Collateral; and

(xv) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing; provided that, notwithstanding
anything herein to the contrary, to the extent and for so long as any asset is
an Excluded Asset, the Security Interest granted under this Section 4.01 shall
not attach to, and the Article 9 Collateral shall not include, such asset;
provided, however that the Security Interest shall immediately attach to, and
the Article 9 Collateral shall immediately include, any such asset (or portion
thereof) upon such asset (or such portion) ceasing to be an Excluded Asset.

(b) Each Grantor hereby irrevocably authorizes the Administrative Agent (or its
designee) at any time and from time to time to file in any relevant jurisdiction
any financing statements (including fixture filings) with respect to the
Article 9 Collateral or any part thereof and amendments thereto that
(i) indicate the Collateral as “all assets, whether now owned or hereafter
acquired” of such Grantor or words of similar effect or of a lesser scope or
with greater detail and (ii) contain the information required by Article 9 of
the Uniform Commercial Code of each applicable jurisdiction for the filing of
any financing statement or amendment, including (A) if necessary, whether such
Grantor is an organization, the type of organization and any organizational
identification number issued to such Grantor and (B) in the case of a financing
statement filed as a fixture filing or covering Article 9 Collateral
constituting minerals or the like to be extracted or timber to be cut, a
sufficient description of the real property to which such Article 9 Collateral
relates. Each Grantor agrees to provide the information required for any such
filing to the Administrative Agent promptly upon request.

Each Grantor also ratifies its authorization for the Administrative Agent (or
its designee) to file in any relevant jurisdiction any initial financing
statements or amendments thereto if filed prior to the date hereof.

 

17



--------------------------------------------------------------------------------

The Administrative Agent (or its designee) is further authorized by each Grantor
to file with the United States Patent and Trademark Office or the United States
Copyright Office (or any successor office or any similar office in any other
country) such documents as may be necessary or advisable for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Security
Interest granted by such Grantor, without the signature of any Grantor, and
naming any Grantor or the Grantors as debtors and the Administrative Agent as
secured party.

(c) The Security Interest and the security interest granted pursuant to
Article III are granted as security only and shall not subject the
Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Collateral.

SECTION 4.02. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Administrative Agent for the benefit of the Secured
Parties that:

(a) Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant the Security Interest
(except for minor defects in title that do not interfere with its ability to
(i) conduct its business as currently conducted or as proposed to be conducted
or to utilize such properties for their intended purposes or (ii) grant the
Security Interest) and has full power and authority to grant to the
Administrative Agent the Security Interest in such Article 9 Collateral pursuant
hereto and to execute, deliver and perform its obligations in accordance with
the terms of this Agreement, without the consent or approval of any other Person
other than any consent or approval that has been obtained.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein is correct and complete in all material
respects (or, in the case of the legal name, jurisdiction and chief executive
office of each Grantor and the information set forth in Schedule 6 of the
Perfection Certificate, in all respects) as of the Effective Date. The Uniform
Commercial Code financing statements (including fixture filings, as applicable)
or other appropriate filings, recordings or registrations prepared by the
Administrative Agent based upon the information provided to the Administrative
Agent in the Perfection Certificate for filing in each appropriate governmental,
municipal or other office (or specified by notice from the Borrower to the
Administrative Agent after the Effective Date pursuant to Sections 5.04 or 5.13
of the Credit Agreement), are all the filings, recordings and registrations
(other than filings required to be made in the United States Patent and
Trademark Office and the United States Copyright Office in order to perfect the
Security Interest in the Article 9 Collateral consisting of United States
Patents, United States registered Trademarks (and Trademarks for which United
States applications for registration are pending), United States registered
Copyrights (and Copyrights for which United States applications for registration
are pending) and United States exclusive Copyright Licenses) that are necessary
to publish notice of and establish and protect the validity of a legal, valid
and perfected security interest in favor of the Administrative Agent (for the
benefit of the Secured Parties) in respect of all Article 9 Collateral in which
the Security Interest may

 

18



--------------------------------------------------------------------------------

be perfected by filing, recording or registration in the United States of
America (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary with respect to any
such Article 9 Collateral in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements. A Patent
Security Agreement in the form of Exhibit II-A hereto, a Trademark Security
Agreement in the form of Exhibit II-B hereto, and a Copyright Security Agreement
in the form of Exhibit II-C hereto, in each case in the proper form for filing
with the United States Patent and Trademark Office or United States Copyright
Office, as applicable (such agreements being collectively referred to herein as
the “IP Security Agreements”), in each case containing a description of the
Article 9 Collateral consisting of United States Patents, United States
registered Trademarks (and Trademarks for which United States applications for
registration are pending), United States registered Copyrights (and Copyrights
for which United States applications for registration are pending) and United
States exclusive Copyright Licenses, as applicable, and executed by each Grantor
owning any such Article 9 Collateral, have been delivered to the Administrative
Agent for recording with the United States Patent and Trademark Office and the
United States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or
17 U.S.C. § 205 and the regulations thereunder, as applicable, to establish and
protect the validity of a legal, valid and perfected security interest in favor
of the Administrative Agent (for the benefit of the Secured Parties) in respect
of all Article 9 Collateral consisting of United States Patents, United States
Trademarks, United States Copyrights and exclusive Copyright Licenses with
respect to United States registered Copyrights in which a security interest may
be perfected by filing, recording or registration in the United States of
America (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary with respect to any
such Article 9 Collateral in any such jurisdiction (other than such actions as
are necessary to perfect the Security Interest with respect to any Article 9
Collateral consisting of United States Patents, United States Trademarks and
United States Copyrights (or registration or application for registration
thereof) and United States exclusive Copyright Licenses acquired or developed
after the date hereof).

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations, (ii) subject to the filings described in Section 4.02(b) and the
payment of all applicable fees, a perfected security interest in all Article 9
Collateral in which a security interest may be perfected by filing, recording or
registering a financing statement or analogous document in the United States of
America (or any political subdivision thereof) and its territories and
possessions pursuant to the Uniform Commercial Code or other applicable law in
such jurisdictions and (iii) a security interest that shall be perfected in all
Article 9 Collateral in which a security interest may be perfected upon the
receipt and recording of the IP Security Agreements with the United States
Patent and Trademark Office and the United States Copyright Office, as
applicable. The Security Interest is and shall be prior to any other Lien on any
of the Article 9 Collateral, other than Liens permitted under Section 6.02 of
the Credit Agreement that have priority as a matter of law or are expressly
contemplated by the provisions of Section 6.02 of the Credit Agreement to have
priority with respect to the relevant Article 9 Collateral.

 

19



--------------------------------------------------------------------------------

(d) Schedule III sets forth, as of the Effective Date, a true and complete list
(in all material respects), with respect to each Grantor, of (i) all Patents
that have been granted by the United States Patent and Trademark Office and
Patents for which United States applications are pending, (ii) all Copyrights
that have been registered with the United States Copyright Office and Copyrights
for which United States registration applications are pending, (iii) all
Trademarks that have been registered with the United States Patent and Trademark
Office and Trademarks for which United States registration applications are
pending and (iv) all United States exclusive Copyright Licenses under which such
Grantor is a licensee, as applicable, specifying, with respect to any such
Patents, Copyrights or Trademarks, the name of the registered owner, title or
mark, registration or application number, and registration date (if already
registered) or filing date and, with respect to any such exclusive Copyright
Licenses, the licensee, licensor and date of such license agreement. In the
event any Supplemental Perfection Certificate or any Supplement shall set forth
any Intellectual Property, Schedule III shall be deemed to be supplemented to
include the reference to such Intellectual Property, in the same form as such
reference is set forth on such Supplemental Perfection Certificate or
Supplement.

(e) Schedule IV sets forth, as of the Effective Date, a true and complete list,
with respect to each Grantor, of each Commercial Tort Claim in respect of which
a complaint or a counterclaim has been filed by such Grantor, seeking damages in
an amount reasonably estimated to exceed $5,000,000, including a summary
description of such claim. In the event any Supplemental Perfection Certificate
or any Supplement shall set forth any Commercial Tort Claim, Schedule IV shall
be deemed to be supplemented to include the reference to such Commercial Tort
Claim (and the description thereof), in the same form as such reference and
description are set forth on such Supplemental Perfection Certificate or
Supplement.

(f) No Grantor has filed or consented to the filing of (i) any financing
statement or analogous document under the Uniform Commercial Code or any other
applicable laws covering any Article 9 Collateral, (ii) any assignment in which
any Grantor assigns any Collateral or any security agreement or similar
instrument covering any Article 9 Collateral with the United States Patent and
Trademark Office or the United States Copyright Office, (iii) any notice under
the Assignment of Claims Act, or (iv) any assignment in which any Grantor
assigns any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with any foreign governmental, municipal or
other office, which financing statement or analogous document, assignment,
security agreement or similar instrument that is still in effect, except, in
each case, for any of the foregoing related solely to (i) Liens expressly
permitted pursuant to Section 6.02 of the Credit Agreement, (ii) Liens which
shall be terminated in connection with the Transactions or (iii) filings with
the United States Patent and Trademark Office and the United States Copyright
Office set forth in Schedule V hereto; provided that (A) such filings do not
reflect an outstanding Lien and (B) the Borrower shall prepare, use commercially
reasonable efforts to obtain the

 

20



--------------------------------------------------------------------------------

execution of and, if such execution can be obtained, file with the United States
Patent and Trademark Office and United States Copyright Office, as applicable,
properly executed releases of such filings within 30 days after closing (or such
longer period as reasonably agreed to by the Administrative Agent).

SECTION 4.03. Covenants. (a) Each Grantor agrees (i) to be bound by the
provisions of Section 5.04 of the Credit Agreement with the same force and
effect, and to the same extent, as if each reference therein to the Borrower
were a reference to such Grantor, (ii) promptly to provide the Administrative
Agent with certified organizational documents reflecting any of the changes
described in Section 5.04(a) of the Credit Agreement and (iii) to be bound by
the provisions of Sections 2.16, 5.05, 5.06, 5.07, 5.08, 5.09, 5.10, and 5.13 of
the Credit Agreement with the same force and effect, and to the same extent, as
if such Grantor were a party to the Credit Agreement. Each Grantor agrees as
promptly as practicable after knowledge thereof to notify the Administrative
Agent if any material portion of the Article 9 Collateral owned or held by such
Grantor is damaged, destroyed, or subject to condemnation.

(b) Each Grantor shall, at its own expense, take any and all actions reasonably
necessary to defend title to any material portion of the Article 9 Collateral
against all Persons and to defend the Security Interest of the Administrative
Agent in such portion of the Article 9 Collateral and the priority thereof
against any Lien not permitted pursuant to Section 6.02 of the Credit Agreement.

(c) Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments, financing statements,
agreements and documents and take all such other actions as the Administrative
Agent may from time to time reasonably request to better assure, preserve,
protect and perfect the Security Interest and the rights and remedies created
hereby, including the payment of any fees and Taxes required in connection with
the execution and delivery of this Agreement, the granting of the Security
Interest and the filing and recording of any financing statements (including
fixture filings) or other documents in connection herewith or therewith. Each
Grantor will provide to the Administrative Agent, from time to time upon
reasonable request, evidence reasonably satisfactory to the Administrative Agent
as to the perfection and priority of the Liens created or intended to be created
pursuant to this Agreement.

(d) Each Grantor agrees to maintain, at its own cost and expense, such complete
and accurate records with respect to the Article 9 Collateral owned by it as is
consistent with its current practices as of the Effective Date and, at such time
or times as the Administrative Agent may request, promptly to prepare and
deliver to the Administrative Agent a duly certified schedule or schedules in
form and detail reasonably satisfactory to the Administrative Agent showing the
identity, amount and location of any and all material items of Article 9
Collateral. In addition, the Administrative Agent, shall have the right, upon
reasonable prior notice, to inspect the Article 9 Collateral, all records
related thereto (and to make extracts and copies from such records) and the
premises upon which any of the Article 9 Collateral is located, to discuss the
Grantors’ affairs with the officers of the Grantors and their independent

 

21



--------------------------------------------------------------------------------

accountants (subject to such accountants’ customary policies) and to verify
under reasonable procedures the identity, validity, amount, quality, quantity,
value, condition, location and status of, or any other matter relating to, the
Article 9 Collateral; provided that (i) unless an Event of Default shall have
occurred and be continuing, no such discussion with any such independent
accountants shall be permitted unless the Borrower shall have received
reasonable notice thereof and a reasonable opportunity to participate therein
and (ii) such rights shall be exercised (a) not more than once during any period
of 12 consecutive months, unless an Event of Default shall have occurred and be
continuing, (b) during reasonable times during reasonable business hours and
(c) in such a manner not to disrupt the ordinary conduct of the each Grantor’s
business in any material respect. The Administrative Agent shall have the
absolute right to share any information it gains from such inspection or
verification with any Secured Party. Notwithstanding anything else set forth
herein to the contrary, in no event shall the Borrower or any of the
Subsidiaries be required to allow the Administrative Agent to inspect or
examine, or be required to discuss, any records, documents or other information
(x) with respect to which the Borrower or any of the Subsidiaries has
obligations of confidentiality (whether pursuant to law, contract or otherwise)
(it being understood that the Borrower or any of the Subsidiaries shall,
following a reasonable request from the Administrative Agent, use commercially
reasonable efforts to request consent from an applicable contractual
counterparty to disclose such information (but shall not be required to incur
any cost or expense or pay any consideration of any type to such party in order
to obtain such consent)) or (y) that is subject to attorney-client privilege).

(e) At its option, the Administrative Agent may discharge past due Taxes,
assessments, charges, fees and Liens at any time levied or placed on the
Article 9 Collateral that are not permitted by the Credit Agreement, and may pay
for the maintenance and preservation of the Article 9 Collateral to the extent
any Grantor fails to do so as required by this Agreement or the other Loan
Documents, and each Grantor jointly and severally agrees to reimburse the
Administrative Agent on demand for any payment made or any expense incurred by
the Administrative Agent pursuant to the foregoing authorization (and any such
payment made or expense incurred shall be an additional Secured Obligation
secured hereby); provided, however that nothing in this Section 4.03(f) shall be
interpreted as excusing any Grantor from the performance of, or imposing any
obligation on the Administrative Agent or any Secured Party to cure or perform,
any covenants or other promises of any Grantor with respect to Taxes,
assessments, charges, fees and Liens and maintenance as set forth herein or in
the other Loan Documents.

(f) Each Grantor shall remain liable to observe and perform all the conditions
and obligations to be observed and performed by it under each contract,
agreement or instrument relating to the Article 9 Collateral, all in accordance
with the terms and conditions thereof, and each Grantor jointly and severally
agrees to indemnify and hold harmless the Administrative Agent and the Secured
Parties from and against any and all liability for such performance.

 

22



--------------------------------------------------------------------------------

(g) Except as permitted by the Credit Agreement, (i) none of the Grantors shall
make or permit to be made any transfer of the Article 9 Collateral and (ii) each
Grantor shall remain at all times in possession or control of the Article 9
Collateral owned by it, except that unless and until the Administrative Agent
shall notify the Grantors that an Event of Default shall have occurred and be
continuing and that during the continuance thereof the Grantors shall not sell,
convey, lease, assign, transfer or otherwise dispose of any Article 9 Collateral
(which notice may be given by telephone if promptly confirmed in writing), the
Grantors may use and dispose of the Article 9 Collateral in any lawful manner
not inconsistent with the provisions of this Agreement, the Credit Agreement or
any other Loan Document.

(h) None of the Grantors will, without the Administrative Agent’s prior written
consent, grant any extension of the time of payment of any Accounts or any
Payment Intangibles included in the Article 9 Collateral, compromise, compound
or settle the same for less than the full amount thereof, release, wholly or
partly, any Person liable for the payment thereof or allow any credit or
discount whatsoever thereon, other than extensions, compromises, settlements,
releases, credits or discounts granted or made in the ordinary course of
business and consistent with its current practices.

(i) The Grantors, at their own expense, shall maintain or cause to be maintained
insurance in accordance with the requirements set forth in Section 5.08 of the
Credit Agreement. Each Grantor irrevocably makes, constitutes and appoints the
Administrative Agent (and its designees) as such Grantor’s true and lawful agent
(and attorney-in-fact) for the purpose, upon the occurrence and during the
continuance of an Event of Default, of making, settling and adjusting claims in
respect of Article 9 Collateral under policies of insurance, endorsing the name
of such Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto. In the event that any Grantor at any time or
times shall fail to obtain or maintain any of the policies of insurance required
pursuant to Section 5.08 of the Credit Agreement, or to pay any premium in whole
or part relating thereto, the Administrative Agent may, upon written notice to
the relevant Grantor and without waiving or releasing any obligation or
liability of the Grantors hereunder or any Event of Default, in its sole
discretion, obtain and maintain such policies of insurance and pay such premium
and take any other actions with respect thereto as the Administrative Agent
deems advisable. All sums disbursed by the Administrative Agent in connection
with this paragraph, including reasonable attorneys’ fees, court costs, expenses
and other charges relating thereto, shall be payable upon demand by the Grantors
to the Administrative Agent and shall be additional Secured Obligations secured
hereby.

 

23



--------------------------------------------------------------------------------

SECTION 4.04. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, the Security Interest, each Grantor agrees, in each case at such
Grantor’s own expense, to take the following actions with respect to the
following Article 9 Collateral:

(a) Instruments and Tangible Chattel Paper. Without limiting each Grantor’s
obligations under Article III, if any Grantor shall at any time hold or acquire
any Instruments (other than any instrument with a face amount of less than
$5,000,000) or Tangible Chattel Paper with a value in excess of $1,000,000, such
Grantor shall forthwith endorse, assign and deliver the same to the
Administrative Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as the Administrative Agent may from time to time
reasonably request.

(b) Investment Property. Without limiting each Grantor’s obligations under
Article III, if any securities now or hereafter acquired by any Grantor are
uncertificated and are issued to such Grantor or its nominee directly by the
issuer thereof, such Grantor shall immediately notify the Administrative Agent
thereof and, at the Administrative Agent’s request and option, pursuant to an
agreement in form and substance reasonably satisfactory to the Administrative
Agent, either (i) cause the issuer to agree to comply with instructions from the
Administrative Agent as to such securities, without further consent of any
Grantor or such nominee, or (ii) arrange for the Administrative Agent to become
the registered owner of the securities. The Administrative Agent agrees with
each of the Grantors that the Administrative Agent shall not give any such
instructions to any such issuer, and shall not withhold its consent to the
exercise of any withdrawal or dealing rights by any Grantor, unless an Event of
Default has occurred and is continuing.

(c) Electronic Chattel Paper and Transferable Records. If any Grantor at any
time holds or acquires an interest in any Electronic Chattel Paper or any
“transferable record,” as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, such Grantor shall promptly notify the Administrative Agent
thereof and, at the request of the Administrative Agent, shall take such action
as the Administrative Agent may reasonably request to vest in the Administrative
Agent control under New York UCC Section 9-105 of such Electronic Chattel Paper
or control under Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, Section 16 of the Uniform
Electronic Transactions Act, as so in effect in such jurisdiction, of such
transferable record. The Administrative Agent agrees with such Grantor that the
Administrative Agent will arrange, pursuant to procedures reasonably
satisfactory to the Administrative Agent and so long as such procedures will not
result in the Administrative Agent’s loss of control, for the Grantor to make
alterations to the Electronic Chattel Paper or transferable record permitted
under UCC Section 9-105 or, as the case may be, Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or Section 16 of the
Uniform Electronic Transactions Act for a party in control to allow without loss
of control, unless an Event of Default has occurred and is continuing or would
occur after taking into account any action by such Grantor with respect to such
Electronic Chattel Paper or transferable record.

 

24



--------------------------------------------------------------------------------

SECTION 4.05. Covenants Regarding Intellectual Property Collateral. (a) Except
as shall be consistent with commercially reasonable business judgment, each
Grantor agrees that it will not take any action or omit to take any action (and
will exercise commercially reasonable efforts to prevent its licensees from
taking any action or omitting to take any action) whereby any Patent material to
the conduct of the business of the Borrower and the Subsidiaries, taken as a
whole, will become invalidated or dedicated to the public (except as a result of
expiration of such Patent at the end of its statutory term), and agrees that it
shall continue, consistent with past practice, to mark any products covered by
any such Patent with the relevant patent number as necessary and sufficient to
establish and preserve its rights under applicable patent laws.

(b) Except as shall be consistent with commercially reasonable business
judgment, each Grantor (either itself or through its licensees or its
sublicensees) will, for each Trademark material to the conduct of the business
of the Borrower and the Subsidiaries, taken as a whole (i) maintain such
Trademark in full force, free from any valid claim of abandonment or invalidity
for non-use, (ii) maintain the quality of products and services offered under
such Trademark, (iii) continue, consistent with past practice, to display such
Trademark, if registered, with notice of Federal or foreign registration to the
extent necessary and sufficient to establish and preserve its rights under
applicable law, (iv) not knowingly use or knowingly permit the use of such
Trademark in violation of any third-party rights and (v) not adopt or use any
mark which is confusingly similar or a colorable imitation of such Trademark
unless the Administrative Agent, for the benefit of the Secured Parties, shall
obtain a perfected security interest in such mark pursuant to this Agreement.

(c) Except as shall be consistent with commercially reasonable business
judgment, each Grantor (either itself or through its licensees or sublicensees)
will, for each work covered by a Copyright material to the conduct of the
business of the Borrower and the Subsidiaries, taken as a whole, use
commercially reasonable efforts to continue to publish, reproduce, display,
adopt and distribute the work with appropriate copyright notice as necessary and
sufficient to establish and preserve its rights under applicable copyright laws.

(d) Each Grantor shall notify the Administrative Agent promptly if it knows that
any Patent, Trademark or Copyright material to the conduct of the business of
the Borrower and the Subsidiaries, taken as a whole, will become abandoned, lost
or dedicated to the public, or of any materially adverse determination
(including the institution of, or any such determination in, any proceeding in
the United States Patent and Trademark Office, United States Copyright Office or
any court or similar office of any country) regarding such Grantor’s ownership
of any such Patent, Trademark or Copyright, its right to register the same, or
its right to keep and maintain the same (other than office actions or other
determinations in the ordinary course of prosecution before the United States
Patent and Trademark Office or the United States Copyright Office or any similar
court or similar office of any country).

(e) Each Grantor will take all necessary steps that are consistent with its
current practice or commercially reasonable business practice (i) in any
proceeding

 

25



--------------------------------------------------------------------------------

before the United States Patent and Trademark Office, United States Copyright
Office or any office or agency in any political subdivision of the United States
of America or in any other country or any political subdivision thereof, to
maintain and pursue each application relating to the Patents, Trademarks and/or
Copyrights (and to obtain the relevant grant or registration) that is material
to the conduct of the business of the Borrower and the Subsidiaries, taken as a
whole and (ii) to maintain each issued Patent and each registration of the
Trademarks and Copyrights that is material to the conduct of the business of the
Borrower and the Subsidiaries, taken as a whole, including timely filings of
applications for renewal, affidavits of use, affidavits of incontestability and
payment of maintenance fees, and, if consistent with good business judgment, to
initiate opposition, interference and cancelation proceedings against third
parties.

(f) In the event that any Grantor knows that any Article 9 Collateral consisting
of a Patent, Trademark or Copyright material to the conduct of the business of
the Borrower and the Subsidiaries, taken as a whole, has been, is being or
likely will be materially infringed, misappropriated or diluted by a third
party, such Grantor shall promptly notify the Administrative Agent and shall, if
consistent with commercially reasonable business judgment, promptly sue for
infringement, misappropriation or dilution and to recover any and all damages
for such infringement, misappropriation or dilution, and take such other actions
as are appropriate under the circumstances to protect such Article 9 Collateral.

(g) Upon the occurrence and during the continuance of an Event of Default, each
Grantor shall, upon request of the Administrative Agent, use its commercially
reasonable efforts to obtain all requisite consents or approvals by the licensor
of each material Copyright License, Patent License or Trademark License under
which such Grantor is a licensee to effect the assignment of all such Grantor’s
right, title and interest thereunder to the Administrative Agent or its
designee.

(h) Notwithstanding anything to the contrary herein, no Grantor shall be
required to (i) make any filings or take any other action to record or perfect
the Administrative Agent’s Lien on any Intellectual Property outside of the
United States or (ii) enter into security agreements governed by laws other than
the laws of the United States, or any state, territory or political subdivision
thereof; provided that this Section 4.05(h)(ii) does not apply to Foreign Pledge
Agreements as otherwise required under the Credit Agreement.

ARTICLE V

Remedies

SECTION 5.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Administrative Agent on demand, and it is agreed that the
Administrative Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment,

 

26



--------------------------------------------------------------------------------

transfer and conveyance of any of or all such Article 9 Collateral by the
applicable Grantors to the Administrative Agent, or to license or sublicense,
whether general, special or otherwise, and whether on an exclusive or
nonexclusive basis, any such Article 9 Collateral throughout the world on such
terms and conditions and in such manner as the Administrative Agent shall
determine (other than in violation of any then-existing licensing arrangements
to the extent that waivers cannot be obtained) and (b) with or without legal
process and with or without prior notice or demand for performance, to take
possession of the Article 9 Collateral and without liability for trespass to
enter any premises where the Article 9 Collateral may be located for the purpose
of taking possession of or removing the Article 9 Collateral and, generally, to
exercise any and all rights afforded to a secured party under the Uniform
Commercial Code or other applicable law. Without limiting the generality of the
foregoing, each Grantor agrees that the Administrative Agent shall have the
right, subject to the mandatory requirements of applicable law, to sell or
otherwise dispose of all or any part of the Collateral at a public or private
sale or at any broker’s board or on any securities exchange, for cash, upon
credit or for future delivery as the Administrative Agent shall deem
appropriate. The Administrative Agent shall be authorized to take the actions
set forth in Sections 5.03, 5.04 and 5.05. Each such purchaser at any sale of
Collateral shall hold the property sold absolutely free from any claim or right
on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by law) all rights of redemption, stay and appraisal that such Grantor
now has or may at any time in the future have under any rule of law or statute
now existing or hereafter enacted.

The Administrative Agent shall give the applicable Grantors 10 days’ prior
written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Administrative Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Administrative Agent may fix and state in the notice (if any) of such
sale. At any such sale, the Collateral, or portion thereof, to be sold may be
sold in one lot as an entirety or in separate parcels, as the Administrative
Agent may (in its sole and absolute discretion) determine. The Administrative
Agent shall not be obligated to make any sale of any Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The Administrative Agent may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Administrative Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Administrative Agent and the other
Secured Parties shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. In the
event of a foreclosure

 

27



--------------------------------------------------------------------------------

by the Administrative Agent on any of the Collateral pursuant to a public or
private sale or other disposition, the Administrative Agent or any Lender, to
the maximum extent permitted by applicable law, may be the purchaser or licensor
of any or all of such Collateral at any such sale or other disposition, and the
Administrative Agent, at the direction of the Required Lenders, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Loan
Document Obligations as a credit on account of the purchase price for any
Collateral payable by the Administrative Agent on behalf of the Secured Parties
at such sale or other disposition. For purposes hereof, a written agreement to
purchase the Collateral or any portion thereof shall be treated as a sale
thereof; the Administrative Agent shall be free to carry out such sale pursuant
to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Administrative Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Secured Obligations paid in
full. As an alternative to exercising the power of sale herein conferred upon
it, the Administrative Agent may proceed by a suit or suits at law or in equity
to foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 5.01 shall be deemed to conform to
commercially reasonable standards as provided in Section 9-610(b) of the
New York UCC or its equivalent in other jurisdictions.

SECTION 5.02. Application of Proceeds. The Administrative Agent shall apply the
proceeds of any collection, sale, foreclosure or other realization upon any
Collateral, including any Collateral consisting of cash, as follows:

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent in connection with such collection, sale, foreclosure or realization or
otherwise in connection with this Agreement, any other Loan Document or any of
the Secured Obligations, including all court costs and the reasonable fees and
expenses of its agents and legal counsel, the repayment of all advances made by
the Administrative Agent hereunder or under any other Loan Document on behalf of
any Grantor and any other costs or expenses incurred in connection with the
exercise of any right or remedy hereunder or under any other Loan Document;

SECOND, to the payment in full of the Secured Obligations (the amounts so
applied to be distributed among the Secured Parties pro rata in accordance with
the amounts of the Secured Obligations owed to them on the date of any such
distribution); and

THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

 

28



--------------------------------------------------------------------------------

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof. The Grantors shall remain liable for any deficiency if the proceeds of
any sale or disposition of the Collateral are insufficient to pay all Secured
Obligations, including any attorneys’ fees and other expenses incurred by
Administrative Agent or any Lender to collect such deficiency. Notwithstanding
the foregoing, the proceeds of any collection, sale, foreclosure or realization
upon any Collateral of any Grantor, including any collateral consisting of cash,
shall not be applied to any Excluded Swap Obligation of such Grantor and shall
instead be applied to other secured obligations.

SECTION 5.03. Grant of License To Use Intellectual Property. Solely for the
purpose of enabling the Administrative Agent to exercise rights and remedies
under this Agreement at such time as the Administrative Agent shall be lawfully
entitled to exercise such rights and remedies, upon the occurrence and during
the continuation of an Event of Default, each Grantor hereby grants to the
Administrative Agent an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to the Grantors) to use, license or
sublicense any of the Article 9 Collateral consisting of Intellectual Property
now owned or hereafter acquired by such Grantor, and wherever the same may be
located, and including in such license reasonable access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the compilation or printout thereof, and, to the extent
permitted by applicable law, the right to prosecute and maintain all
Intellectual Property and the right to sue for infringement of the Intellectual
Property; provided that (i) such license shall be subject to the rights of any
licensee under any exclusive license granted prior to such Event of Default,
(ii) to the extent such license is a sublicense of a Grantor’s rights under any
third party license, the license to the Administrative Agent shall be in
accordance with any limitations in such third party license, including
prohibitions on further sublicensing and (iii) such licenses to be granted
hereunder with respect to material Trademarks shall be subject to the
maintenance of quality standards with respect to the products and services in
connection with which any such Trademarks are used sufficient to preserve the
validity of such Trademarks. Each Grantor further agrees to cooperate with the
Administrative Agent in any attempt to prosecute or maintain the Intellectual
Property or sue for infringement of the Intellectual Property. The use of such
license by the Administrative Agent may be exercised, at the option of the
Administrative Agent, only upon the occurrence and during the continuation of an
Event of Default; provided that any license, sublicense or other transaction
entered into by the Administrative Agent in accordance herewith shall be binding
upon the Grantors notwithstanding any subsequent cure of an Event of Default.

SECTION 5.04. Securities Act. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a

 

29



--------------------------------------------------------------------------------

question may arise under the Securities Act of 1933 as now or hereafter in
effect or any similar statute hereafter enacted analogous in purpose or effect
(such Act and any such similar statute as from time to time in effect being
called the “Federal Securities Laws”) with respect to any disposition of the
Pledged Collateral permitted hereunder. Each Grantor understands that compliance
with the Federal Securities Laws might very strictly limit the course of conduct
of the Administrative Agent if the Administrative Agent were to attempt to
dispose of all or any part of the Pledged Collateral, and might also limit the
extent to which or the manner in which any subsequent transferee of any Pledged
Collateral could dispose of the same. Similarly, there may be other legal
restrictions or limitations affecting the Administrative Agent in any attempt to
dispose of all or part of the Pledged Collateral under applicable Blue Sky or
other state securities laws or similar laws analogous in purpose or effect. Each
Grantor recognizes that in light of such restrictions and limitations the
Administrative Agent may, with respect to any sale of the Pledged Collateral,
and shall be authorized to, limit the purchasers to those who will agree, among
other things, to acquire such Pledged Collateral for their own account for
investment, and not with a view to the distribution or resale thereof, and upon
consummation of any such sale may assign, transfer and deliver to the purchaser
or purchasers thereof the Pledged Collateral so sold. Each Grantor acknowledges
and agrees that in light of such restrictions and limitations, the
Administrative Agent, in its sole and absolute discretion, (a) may proceed to
make such a sale whether or not a registration statement for the purpose of
registering such Pledged Collateral or part thereof shall have been filed under
the Federal Securities Laws or, to the extent applicable, Blue Sky or other
state securities laws and (b) may approach and negotiate with a limited number
of potential purchasers (including a single potential purchaser) to effect such
sale. Each Grantor acknowledges and agrees that any such sale might result in
prices and other terms less favorable to the seller than if such sale were a
public sale without such restrictions. In the event of any such sale, the
Administrative Agent shall incur no responsibility or liability for selling all
or any part of the Pledged Collateral at a price that the Administrative Agent,
in its sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a limited number of potential purchasers (or a single
purchaser) were approached. The provisions of this Section 5.04 will apply
notwithstanding the existence of a public or private market upon which the
quotations or sales prices may exceed substantially the price at which the
Administrative Agent sells.

SECTION 5.05. Registration. Each Grantor agrees that, upon the occurrence and
during the continuance of an Event of Default, if for any reason the
Administrative Agent desires to sell any of the Pledged Collateral at a public
sale, it will, at any time and from time to time, upon the written request of
the Administrative Agent, use its reasonable best efforts to take, or to cause
the issuer of such Pledged Collateral to take, such action and prepare,
distribute and/or file such documents as are required or advisable in the
reasonable opinion of counsel for the Administrative Agent to permit the public
sale of such Pledged Collateral. Each Grantor further agrees to indemnify,
defend and hold harmless the Administrative Agent, each other Secured Party, any
underwriter and their respective affiliates and the respective officers,
directors, affiliates and controlling persons of each of the foregoing from and
against all loss, liability, expenses,

 

30



--------------------------------------------------------------------------------

costs of counsel (including reasonable fees and expenses to the Administrative
Agent of legal counsel), and claims (including the costs of investigation) that
they may incur insofar as such loss, liability, expense, costs or claim arises
out of or is based upon any alleged untrue statement of a material fact
contained in any prospectus (or any amendment or supplement thereto) or in any
notification or offering circular, or arises out of or is based upon any alleged
omission to state a material fact required to be stated therein or necessary to
make the statements in any thereof not misleading, except insofar as the same
may have been caused by any untrue statement or omission based upon information
furnished in writing to such Grantor or the issuer of such Pledged Collateral by
the Administrative Agent or any other Secured Party expressly for use therein.
Each Grantor further agrees, upon such written request referred to above, to use
its best efforts to qualify, file or register, or cause the issuer of such
Pledged Collateral to qualify, file or register, any of the Pledged Collateral
under the Blue Sky or other securities laws of such states as may be requested
by the Administrative Agent and keep effective, or cause to be kept effective,
all such qualifications, filings or registrations. Each Grantor will bear all
costs and expenses of carrying out its obligations under this Section 5.05. Each
Grantor acknowledges that there is no adequate remedy at law for failure by it
to comply with the provisions of this Section 5.05 and that such failure would
not be adequately compensable in damages, and therefore agrees that its
agreements contained in this Section 5.05 may be specifically enforced.

ARTICLE VI

Indemnity, Subrogation, Contribution and Subordination

SECTION 6.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), the Borrower agrees that (a) in the event a payment in
respect of any Secured Obligation shall be made by any Guarantor (other than the
Borrower) under this Agreement, the Borrower shall indemnify such Guarantor for
the full amount of such payment and such Guarantor shall be subrogated to the
rights of the Person to whom such payment shall have been made to the extent of
such payment and (b) in the event any assets of any Grantor (other than the
Borrower) shall be sold pursuant to this Agreement or any other Security
Document to satisfy in whole or in part any Secured Obligation, the Borrower
shall indemnify such Grantor in an amount equal to the greater of the book value
or the fair market value of the assets so sold.

SECTION 6.02. Contribution and Subrogation. Each Guarantor and Grantor other
than the Borrower (each such Guarantor or Grantor being called a “Contributing
Party”) agrees (subject to Section 6.03) that, in the event a payment shall be
made by any other Guarantor other than the Borrower hereunder in respect of any
Secured Obligation or assets of any other Grantor other than the Borrower shall
be sold pursuant to any Security Document to satisfy any Secured Obligation and
such other Guarantor or Grantor (the “Claiming Party”) shall not have been fully
indemnified by the Borrower as provided in Section 6.01, such Contributing Party
shall indemnify the Claiming Party in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such assets
(the “Indemnified Amount”), as the

 

31



--------------------------------------------------------------------------------

case may be, in each case multiplied by a fraction of which the numerator shall
be the net worth of such Contributing Party on the date hereof and the
denominator shall be the aggregate net worth of all the Contributing Parties on
the date hereof (or, in the case of any Contributing Party becoming a party
hereto pursuant to Section 7.13, the date of the supplement hereto executed and
delivered by such Contributing Party). Any Contributing Party making any payment
to a Claiming Party pursuant to this Section 6.02 shall (subject to
Section 6.03) be subrogated to the rights of such Claiming Party under
Section 6.01 to the extent of such payment. Notwithstanding the foregoing, to
the extent that any Claiming Party’s right to indemnification hereunder arises
from a payment or sale of Collateral made to satisfy Secured Obligations
constituting Swap Obligations, only those Contributing Parties for whom such
Swap Obligations do not constitute Excluded Swap Obligations shall indemnify
such Claiming Party, with the fraction set forth in the second preceding
sentence being modified as appropriate to provide for indemnification of the
entire Indemnified Amount.

SECTION 6.03. Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors and Grantors under Sections 6.01
and 6.02 and all other rights of the Guarantors and Grantors of indemnity,
contribution or subrogation under applicable law or otherwise shall be fully
subordinated to the indefeasible payment in full in cash of the Secured
Obligations. No failure on the part of the Borrower or any other Guarantor or
Grantor to make the payments required by Sections 6.01 and 6.02 (or any other
payments required under applicable law or otherwise) shall in any respect limit
the obligations and liabilities of any Guarantor or Grantor with respect to its
obligations hereunder, and each Guarantor and Grantor shall remain liable for
the full amount of the obligations of such Guarantor or Grantor hereunder.

(b) Each Guarantor and Grantor hereby agrees that all Indebtedness and other
monetary obligations owed by it to, or to it by, any other Guarantor, Grantor or
any other Subsidiary shall be fully subordinated to the indefeasible payment in
full in cash of the Secured Obligations.

ARTICLE VII

Miscellaneous

SECTION 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given in the manner
provided in Section 9.01 of the Credit Agreement. All communications and notices
hereunder to any Subsidiary Loan Party (other than the Borrower) shall be given
to it in care of the Borrower in the manner provided in Section 9.01 of the
Credit Agreement.

SECTION 7.02. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or

 

32



--------------------------------------------------------------------------------

discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 7.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the execution and delivery of
this Agreement, making of a Loan or issuance, amendment, renewal or extension of
a Letter of Credit shall not be construed as a waiver of any Default, regardless
of whether the Administrative Agent, any Lender, or any Issuing Bank may have
had notice or knowledge of such Default at the time. No notice or demand on any
Loan Party in any case shall entitle any Loan Party to any other or further
notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement; provided that
the Administrative Agent may, without the consent of any Secured Party, consent
to a departure by any Loan Party from any covenant of such Loan Party set forth
herein or in any other Security Document to the extent such departure is not
inconsistent with the Collateral and Guarantee Requirement or with any other
limitation on the authority of the Administrative Agent set forth in the Credit
Agreement.

(c) This Agreement shall be construed as a separate agreement with respect to
each Loan Party and may be amended, modified, supplemented, waived or released
with respect to any Loan Party without the approval of any other Loan Party and
without affecting the obligations of any other Loan Party hereunder.

SECTION 7.03. Administrative Agent’s Fees and Expenses; Indemnification. (a) The
Guarantors and the Grantors jointly and severally agree to reimburse the
Administrative Agent for its fees and expenses incurred hereunder as provided in
Section 9.03(a) of the Credit Agreement as if each reference therein to the
Borrower were a reference to the Guarantors and Grantors.

(b) The Guarantors and Grantors jointly and severally agree to indemnify and
hold harmless each Indemnitee as provided in Section 9.03(b) of the Credit
Agreement as if each reference to the Borrower therein were a reference to the
Guarantors and Grantors.

(c) Any amounts payable hereunder, including as provided in Section 7.03(a)
or 7.03(b), shall be additional Secured Obligations secured hereby and by the
other Security Documents. All amounts due under Section 7.03(a) or 7.03(b) shall
be payable promptly after written demand therefor.

 

33



--------------------------------------------------------------------------------

(d) To the extent permitted by applicable law, (i) no Grantor shall assert, or
permit any of its subsidiaries to assert, and each Grantor hereby waives, any
claim against any Indemnitee for any damages arising from the use by others of
information or other materials obtained through telecommunications, electronic
or other information transmission systems (including the Internet), unless
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee, and (ii) no party hereto shall assert, or permit any of its
Affiliates or Related Parties to assert, and each hereby waives, any claim
against any Indemnitee or any other party hereto or its Affiliates on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided, however, that nothing contained in
this clause (ii) will limit the indemnity and reimbursement obligations of any
Grantor set forth in this Section in case of a claim by any third party that is
not an Affiliate of the Indemnitee seek indemnification or reimbursement.

(e) BY ACCEPTING THE BENEFITS OF THIS AGREEMENT AND THE GUARANTEES AND SECURITY
INTERESTS CREATED HEREBY, EACH SECURED PARTY ACKNOWLEDGES THE PROVISIONS OF
ARTICLE VIII OF THE CREDIT AGREEMENT AND AGREES TO BE BOUND BY SUCH PROVISIONS
AS FULLY AS IF THEY WERE SET FORTH HEREIN.

SECTION 7.04. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the Administrative Agent, the Arrangers, the Lenders and the
Issuing Banks and shall survive the execution and delivery of the Loan Documents
and the making of any Loans and issuance of any Letters of Credit, regardless of
any investigation made by or on behalf of the Administrative Agent, any Lender,
any Issuing Bank or any other Person and notwithstanding that the Administrative
Agent, any Lender, any Issuing Bank or any other Person may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
Loan Document is executed and delivered or any credit is extended under the
Credit Agreement, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under the Credit Agreement is outstanding and unpaid or any LC Exposure
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Section 7.03 shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated by the Loan
Documents, the repayment of the Loans, the expiration or termination of the
Letters of Credit (other than any Collateralized Letter of Credit) and the
Commitments or the termination of this Agreement or any provision hereof.

SECTION 7.05. Counterparts; Effectiveness; Successors and Assigns. This
Agreement may be executed in counterparts (and by different parties hereto on

 

34



--------------------------------------------------------------------------------

different counterparts), each of which shall constitute an original but all of
which when taken together shall constitute a single contract. This Agreement
shall become effective as to any Loan Party when a counterpart hereof executed
on behalf of such Loan Party shall have been delivered to the Administrative
Agent and a counterpart hereof shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon such Loan Party and
the Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of such Loan Party, the Administrative Agent and the other
Secured Parties and their respective successors and assigns, except that no Loan
Party may assign or otherwise transfer any of its rights or obligations
hereunder or any interest herein or in the Collateral (and any attempted
assignment or transfer by any Loan Party shall be null and void), except as
expressly contemplated by this Agreement or the Credit Agreement. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 7.06. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 7.07. Right of Set-Off. If an Event of Default shall have occurred and
be continuing, each Lender and Issuing Bank, and each Affiliate of any of the
foregoing, is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) or other amounts at any time held and other obligations (in whatever
currency) at any time owing by such Lender or Issuing Bank, or by such an
Affiliate, to or for the credit or the account of any Loan Party against any of
and all the obligations then due of such Loan Party now or hereafter existing
under this Agreement or any other Loan Document held by such Lender or Issuing
Bank, irrespective of whether or not such Lender or Issuing Bank shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of such Loan Parties are owed to a branch, office or Affiliate of
such Lender or Issuing Bank different from the branch, office or Affiliate
holding such deposit or obligated on such Indebtedness. Each Lender and each
Issuing Bank agrees to notify the Borrower and the Administrative Agent promptly
after any such set-off and application; provided that the failure to give or
delay in giving such notice shall not affect the validity of any such set-off
and application under this Section. The rights of each Lender and Issuing Bank,
and each Affiliate of any of the foregoing, under this Section 7.07 are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, Issuing Bank or Affiliate may have.

SECTION 7.08. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement and any claim, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the law of the State of New York.

 

35



--------------------------------------------------------------------------------

(b) Each Grantor irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Administrative Agent, any Lender, any Issuing Bank or any Related Party of
any of the foregoing in any way relating to this Agreement or any other Loan
Document or the transactions relating hereto or thereto, in any forum other than
the courts of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits, for itself and its property, to the jurisdiction of
such courts and agrees that all claims in respect of any action, litigation or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such Federal court. Each party
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, any Lender or any Issuing Bank
may otherwise have to bring any action, litigation or proceeding relating to
this Agreement or any other Loan Document against any Loan Party or any of its
properties in the courts of any jurisdiction.

(c) Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent permitted by law, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (b) of this Section 7.08. Each of the Loan Parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 7.01. Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

SECTION 7.09. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES

 

36



--------------------------------------------------------------------------------

HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.09.

SECTION 7.10. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 7.11. Security Interest Absolute. All rights of the Administrative Agent
hereunder, the Security Interest, the grant of the security interest in the
Pledged Collateral and all obligations of each Loan Party hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Secured Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Secured
Obligations, or any other amendment to or waiver of, or any consent to any
departure from, the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Secured Obligations or any other agreement or
instrument relating to any of the foregoing, (c) any exchange, release or
non-perfection of any Lien on other collateral securing, or any release or
amendment to or waiver of, or any consent to any departure from, any guarantee
of, all or any of the Secured Obligations, or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any Loan
Party in respect of the Secured Obligations or this Agreement.

SECTION 7.12. Termination or Release. (a) This Agreement, the Guarantees made
herein, the Security Interest and all other security interests granted hereby
shall, subject to Section 2.04, terminate and be released when all the Loan
Document Obligations (other than contingent obligations for indemnification,
expense reimbursement, tax gross up or yield protection as to which no claim has
been made (and, for purposes of clarity, other than Secured Cash Management
Obligations or Secured Hedging Obligations)) have been paid in full in cash and
the Lenders have no further commitment to lend under the Credit Agreement, the
LC Exposure has been reduced to zero (including as a result of obtaining
consents of the applicable Issuing Banks as described in Section 9.05 of the
Credit Agreement) and the Issuing Banks have no further obligations to issue,
amend or extend Letters of Credit under the Credit Agreement.

(b) The Guarantees made herein, the Security Interest and the other security
interests granted hereby shall also terminate and be released (in whole or in
part) at the time or times and in the manner set forth in Section 9.14 of the
Credit Agreement. In the event of any such termination or release, Schedules II,
III and IV to this Agreement shall be deemed to be modified to remove the
Collateral with respect to which the Security Interest and the other security
interests granted hereby have been so released.

(c) In connection with any termination or release pursuant to this Section 7.12,
the Administrative Agent shall execute and deliver to any Loan Party, at

 

37



--------------------------------------------------------------------------------

such Loan Party’s expense, all documents that such Loan Party shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents by the Administrative Agent pursuant to this Section 7.12 shall be
without recourse to or warranty by the Administrative Agent.

SECTION 7.13. Additional Subsidiaries. Pursuant to the Credit Agreement, certain
Restricted Subsidiaries not party hereto on the Effective Date are required to
enter in this Agreement. Upon the execution and delivery by the Administrative
Agent and any such Restricted Subsidiary of a Supplement, such Restricted
Subsidiary shall become a Subsidiary Loan Party, a Guarantor and a Grantor
hereunder, with the same force and effect as if originally named as such herein.
The execution and delivery of any Supplement shall not require the consent of
any other Loan Party. The rights and obligations of each Loan Party hereunder
shall remain in full force and effect notwithstanding the addition of any new
Subsidiary Loan Party as a party to this Agreement.

SECTION 7.14. Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Administrative Agent the attorney-in-fact of such Grantor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Administrative Agent may deem
necessary to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest. Without limiting the generality of the foregoing,
the Administrative Agent shall have the right, upon the occurrence and during
the continuance of an Event of Default, with full power of substitution either
in the Administrative Agent’s name or in the name of such Grantor (a) to
receive, endorse, assign and/or deliver any and all notes, acceptances, checks,
drafts, money orders or other evidences of payment relating to the Collateral or
any part thereof; (b) to demand, collect, receive payment of, give receipt for
and give discharges and releases of all or any of the Collateral; (c) to sign
the name of any Grantor on any invoice or bill of lading relating to any of the
Collateral; (d) to send verifications of Accounts to any Account Debtor; (e) to
commence and prosecute any and all suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Collateral or to enforce any rights in respect of any
Collateral; (f) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to all or any of the Collateral; (g) to notify, or
to require any Grantor to notify, Account Debtors to make payment directly to
the Administrative Agent; and (h) to use, sell, assign, transfer, pledge, make
any agreement with respect to or otherwise deal with all or any of the
Collateral, and to do all other acts and things necessary to carry out the
purposes of this Agreement, as fully and completely as though the Administrative
Agent were the absolute owner of the Collateral for all purposes; provided that
nothing herein contained shall be construed as requiring or obligating the
Administrative Agent to make any commitment or to make any inquiry as to the
nature or sufficiency of any payment received by the Administrative Agent, or to
present or file any claim or notice, or to take any action with respect to the
Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. The Administrative Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their Related Parties shall be responsible to

 

38



--------------------------------------------------------------------------------

any Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable judgment).

[Signature Pages Follow]

 

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

NETSCOUT SYSTEMS, INC., by

 

Name: Title: [OTHER SUBSIDIARY PARTIES], by

 

Name: Title:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent, by

 

Name: Title:

 

40



--------------------------------------------------------------------------------

Schedule I to

the Guarantee and

Collateral Agreement

SUBSIDIARY LOAN PARTIES



--------------------------------------------------------------------------------

Schedule II to

the Guarantee and

Collateral Agreement

PLEDGED EQUITY INTERESTS

 

Issuer

   Number of
Certificate    Registered
Owner    Number and
Class of
Equity Interest    Percentage
of Equity Interests                                                            

PLEDGED DEBT SECURITIES

 

Issuer

   Principal
Amount    Date of Note    Maturity Date



--------------------------------------------------------------------------------

Schedule III to

the Guarantee and

Collateral Agreement

INTELLECTUAL PROPERTY

[To be attached]



--------------------------------------------------------------------------------

Schedule IV to

the Guarantee and

Collateral Agreement

COMMERCIAL TORT CLAIMS



--------------------------------------------------------------------------------

Exhibit I to the

Guarantee and

Collateral Agreement

SUPPLEMENT NO.              dated as of [                    ] (this
“Supplement”), to the Guarantee and Collateral Agreement dated as of
[            ], 20[ ] (as amended, restated, supplemented or otherwise modified
from time to time, the “Collateral Agreement”), among NetScout Systems, Inc., a
Delaware corporation (the “Borrower”), each subsidiary of the Borrower listed on
Schedule I thereto (each such subsidiary individually a “Subsidiary Guarantor”
and, collectively, the “Subsidiary Guarantors”; the Subsidiary Guarantors and
the Borrower are referred to collectively herein as the “Grantors”) and JPMORGAN
CHASE BANK, N.A., a national banking association (“JPMCB”), as Administrative
Agent (in such capacity, the “Administrative Agent”).

A. Reference is made to the Credit Agreement dated as of July 14, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the lenders from time to time party
thereto and JPMCB, as Administrative Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Collateral Agreement or (in the case of
terms that are defined in the Credit Agreement and not defined in the Collateral
Agreement) in the Credit Agreement.

C. The Guarantors and Grantors have entered into the Collateral Agreement in
order to induce the Lenders and the Issuing Banks to make extensions of credit
to the Borrower under the Credit Agreement. Section 7.13 of the Collateral
Agreement provides that additional Subsidiaries may become Subsidiary Parties
under the Collateral Agreement by execution and delivery of an instrument in the
form of this Supplement. The undersigned Subsidiary (the “New Subsidiary”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Subsidiary Loan Party under the Collateral Agreement in
order to induce the Lenders and the Issuing Banks to make additional extensions
of credit under the Credit Agreement and as consideration for such extensions of
credit previously made.

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 7.13 of the Collateral Agreement, the New
Subsidiary by its signature below becomes a Loan Party, a Subsidiary Loan Party,
a Guarantor and a Grantor under the Collateral Agreement with the same force and
effect as if originally named therein as such, and the New Subsidiary hereby
(a) agrees to all the terms and provisions of the Collateral Agreement
applicable to it in such capacities and (b) represents and warrants that the
representations and warranties made by it in such capacities thereunder are true
and correct in all material



--------------------------------------------------------------------------------

respects on and as of the date hereof. In furtherance of the foregoing, the New
Subsidiary, as security for the payment and performance in full of the Secured
Obligations (as defined in the Collateral Agreement), does hereby create and
grant to the Administrative Agent, its successors and assigns, for the benefit
of the Secured Parties, their successors and assigns, a security interest in and
lien on all of the New Subsidiary’s right, title and interest in, to and under
the Collateral (as defined in the Collateral Agreement) of the New Subsidiary.
Each reference to a “Loan Party,” “Subsidiary Loan Party,” “Guarantor” or
“Grantor” in the Collateral Agreement shall be deemed to include the New
Subsidiary. The Collateral Agreement is hereby incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 3. The New Subsidiary hereby irrevocably authorizes the Administrative
Agent (or its designee) at any time and from time to time to file in any
relevant jurisdiction any financing statements (including fixture filings) with
respect to the Article 9 Collateral or any part thereof and amendments thereto
that (i) indicate the Collateral as “all assets, whether now owned or hereafter
acquired” of the New Subsidiary or words of similar effect or of a lesser scope
or with greater detail and (ii) contain the information required by Article 9 of
the Uniform Commercial Code of each applicable jurisdiction for the filing of
any financing statement or amendment, including (A) if necessary, whether the
New Subsidiary is an organization, the type of organization and any
organizational identification number issued to the New Subsidiary and (B) in the
case of a financing statement filed as a fixture filing or covering Article 9
Collateral constituting minerals or the like to be extracted or timber to be
cut, a sufficient description of the real property to which such Article 9
Collateral relates. The New Subsidiary agrees to provide the information
required for any such filing to the Administrative Agent promptly upon request.

SECTION 4. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when a counterpart hereof
executed on behalf of the New Subsidiary shall have been delivered to the
Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Administrative Agent. Delivery of an executed counterpart of a signature
page of this Supplement by facsimile or other electronic imaging shall be
effective as delivery of a manually executed counterpart of this Supplement.

SECTION 5. The New Subsidiary hereby represents and warrants that (a) Schedule I
sets forth, as of the date hereof, the true and correct legal name of the New

 

2



--------------------------------------------------------------------------------

Subsidiary, its jurisdiction of organization and the location of its chief
executive office; (b) Schedule II sets forth, as of the date hereof, a true and
complete list (in all material respects) of (i) all the Pledged Equity Interests
owned by the New Subsidiary and the percentage of the issued and outstanding
units of each class of the Equity Interests of the issuer thereof represented by
the Pledged Equity Interests owned by the New Subsidiary and (ii) all the
Pledged Debt Securities owned by the New Subsidiary; (c) Schedule III sets
forth, as of the date hereof, a true and complete list (in all material
respects) of (i) all Patents that have been granted by the United States Patent
and Trademark Office and Patents for which United States applications are
pending, (ii) all Copyrights that have been registered with the United States
Copyright Office and Copyrights for which United States registration
applications are pending, (iii) all Trademarks that have been registered with
the United States Patent and Trademark Office and Trademarks for which United
States registration applications are pending and (iv) all United States
exclusive Copyright Licenses under which such Grantor is a licensee and that, in
each case, are owned by the New Subsidiary, in each case specifying, with
respect to any such Patents, Copyrights or Trademarks, the name of the
registered owner, title or mark, registration or application number and
registration date (if already registered) or filing date and, with respect to
any such exclusive Copyright Licenses, the licensee, licensor and date of such
license agreement; and (d) Schedule IV sets forth, as of the date hereof, each
Commercial Tort Claim in respect of which a complaint or counterclaim has been
filed by the New Subsidiary seeking damages in an reasonably estimated to exceed
$5,000,000, including a summary description of such claim.

SECTION 6. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.

SECTION 7. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 8. Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction

SECTION 9. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Collateral Agreement.

SECTION 10. The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable and documented out-of-pocket expenses, including the reasonable
fees, charges and disbursements of counsel (limited to one special counsel and,
if reasonably necessary, a single firm of local counsel in each relevant foreign
jurisdiction (which may include a single firm of special counsel acting in
multiple jurisdictions)), incurred by it in connection with this Supplement,
including the preparation, execution and delivery thereof.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.

 

[NAME OF NEW SUBSIDIARY], by

 

Name: Title: JPMORGAN CHASE BANK, N.A., as Administrative Agent by

 

Name: Title:

 

4



--------------------------------------------------------------------------------

Schedule I

to Supplement No.             to the

Guarantee and

Collateral Agreement

SCHEDULE I

New Subsidiary Information

 

Name

  Jurisdiction of Organization   Chief Executive Office                    



--------------------------------------------------------------------------------

Schedule II

to Supplement No.             to the

Guarantee and

Collateral Agreement

SCHEDULE II

Pledged Equity Interests

 

Loan Party

  Issuer   Certificate Number   Number and
Class of
Equity Interests   Percentage
of Equity Interests                                        

Pledged Debt Securities

 

Loan Party Creditor

  Debtor   Type   Amount                              



--------------------------------------------------------------------------------

Schedule III

to Supplement No.             to the

Guarantee and

Collateral Agreement

SCHEDULE III

Intellectual Property



--------------------------------------------------------------------------------

Schedule IV

to Supplement No.             to the

Guarantee and

Collateral Agreement

SCHEDULE IV

Commercial Tort Claims



--------------------------------------------------------------------------------

Exhibit II-A to

Guarantee and Collateral Agreement

PATENT SECURITY AGREEMENT dated as of [                    ] (this “Agreement”),
among NetScout Systems, Inc. (the “Borrower”), the other Subsidiary Loan Parties
which are signatories hereto (each, a “Grantor”) and JPMorgan Chase Bank, N.A.
(“JPMCB”), as Administrative Agent.

Reference is made to (a) the Credit Agreement dated as of July 14, 2015, (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Lenders from time to time party
thereto and JPMCB, as Administrative Agent, and (b) the Guarantee and Collateral
Agreement dated as of [            ], 20[    ] (as amended, restated,
supplemented or otherwise modified from time to time, the “Collateral
Agreement”), among the Borrower, the other Subsidiary Loan Parties from time to
time party thereto and JPMCB, as Administrative Agent. The Lenders and the
Issuing Banks have agreed to extend credit to the Borrower subject to the terms
and conditions set forth in the Credit Agreement. The obligations of the Lenders
and the Issuing Banks to extend such credit are conditioned upon, among other
things, the execution and delivery of this Agreement. The Grantors party hereto
(other than the Borrower) are Affiliates of the Borrower, will derive
substantial benefits from the extension of credit to the Borrower pursuant to
the Credit Agreement and are willing to execute and deliver this Agreement in
order to induce the Lenders and the Issuing Banks to extend such credit.
Accordingly, the parties hereto agree as follows:

SECTION 1. Terms. Each capitalized term used but not otherwise defined herein
shall have the meaning specified in the Credit Agreement or the Collateral
Agreement, as applicable. The rules of construction specified in Section 1.03 of
the Credit Agreement also apply to this Agreement, mutatis mutandis.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, each
Grantor hereby grants to the Administrative Agent, its successors and assigns,
for the benefit of the Secured Parties, a security interest in all right, title
and interest in, to and under any and all of the following assets now owned or
at any time hereafter acquired by such Grantor or in, to or under which such
Grantor now has or at any time hereafter may acquire any right, title or
interest (collectively, the “Patent Collateral”):

(a) all letters patent of the United States of America or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States of America or the
equivalent thereof in any other country or any political subdivision thereof,
including registrations, recordings and pending applications in the United
States Patent and Trademark Office or any similar offices in any other country
or any political subdivision thereof, including those listed on Schedule I; and

(b) all reissues, continuations, divisionals, continuations-in-part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, have made, use, sell, offer to sell, import or export the
inventions disclosed or claimed therein.



--------------------------------------------------------------------------------

SECTION 3. Collateral Agreement. The security interests granted to the
Administrative Agent herein are granted in furtherance, and not in limitation
of, the security interests granted to the Administrative Agent pursuant to the
Collateral Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Administrative Agent with respect to the Patent
Collateral are more fully set forth in the Collateral Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Collateral Agreement, the terms of the Collateral Agreement shall
govern.

SECTION 4. Recordation. Each Grantor hereby authorizes and requests that the
Commissioner of Patents and Trademarks record this Agreement.

SECTION 5. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 6. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

NETSCOUT SYSTEMS, INC., By

 

Name: Title: [OTHER GRANTORS], by

 

Name: Title:

JPMORGAN CHASE BANK, N.A., as

Administrative Agent,

by

 

Name: Title:



--------------------------------------------------------------------------------

SCHEDULE I

United States Patents and Patent Applications

 

Title

   App. No.    App Date    Reg. no.    Reg. Date    Owner               



--------------------------------------------------------------------------------

Exhibit II-B to

Guarantee and Collateral Agreement

[FORM OF] TRADEMARK SECURITY AGREEMENT dated as of [                    ] (this
“Agreement”), among NetScout Systems, Inc. (the “Borrower”) and the other
Subsidiary Loan Parties which are signatories hereto (each, a “Grantor”) and
JPMorgan Chase Bank, N.A. (“JPMCB”), as Administrative Agent.

Reference is made to (a) the Credit Agreement dated as of July 14, 2015, (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Lenders from time to time party
thereto and JPMCB, as Administrative Agent, and (b) the Guarantee and Collateral
Agreement dated as of [            ], 20[    ] (as amended, restated,
supplemented or otherwise modified from time to time, the “Collateral
Agreement”), among the Borrower, the other Subsidiary Loan Parties from time to
time party thereto and JPMCB, as Administrative Agent. The Lenders and the
Issuing Banks have agreed to extend credit to the Borrower subject to the terms
and conditions set forth in the Credit Agreement. The obligations of the Lenders
and the Issuing Banks to extend such credit are conditioned upon, among other
things, the execution and delivery of this Agreement. The Grantors party hereto
(other than the Borrower) are Affiliates of the Borrower, will derive
substantial benefits from the extension of credit to the Borrower pursuant to
the Credit Agreement and are willing to execute and deliver this Agreement in
order to induce the Lenders and the Issuing Banks to extend such credit.
Accordingly, the parties hereto agree as follows:

SECTION 1. Terms. Each capitalized term used but not otherwise defined herein
shall have the meaning specified in the Credit Agreement or the Collateral
Agreement, as applicable. The rules of construction specified in Section 1.03 of
the Credit Agreement also apply to this Agreement, mutatis mutandis.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, each
Grantor hereby grants to the Administrative Agent, its successors and assigns,
for the benefit of the Secured Parties, a security interest in all right, title
and interest in, to and under any and all of the following assets now owned or
at any time hereafter acquired by such Grantor or in, to or under which such
Grantor now has or at any time hereafter may acquire any right, title or
interest (collectively, the “Trademark Collateral”):

 

  (a) all trademarks, service marks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, trade dress,
logos, domain names, other source or business identifiers, designs and general
intangibles of like nature, all registrations and recordings thereof, and all
registration and recording applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office or any similar offices in any State of the United States of
America or any other country or any political subdivision thereof, all
extensions or renewals thereof and all common law rights related thereto,
including those listed on Schedule I; and



--------------------------------------------------------------------------------

  (b) all goodwill associated therewith or symbolized thereby.

Notwithstanding anything to the contrary contained in clauses (a) or (b) above,
the security interest created by this Agreement shall not extend to any “intent
to use” trademark application for which a statement of use has not been filed
with the United States Patent and Trademark Office, but only to the extent that
the grant of the Security Interest would invalidate such trademark application.

SECTION 3. Collateral Agreement. The security interests granted to the
Administrative Agent herein are granted in furtherance, and not in limitation
of, the security interests granted to the Administrative Agent pursuant to the
Collateral Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Administrative Agent with respect to the Trademark
Collateral are more fully set forth in the Collateral Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Collateral Agreement, the terms of the Collateral Agreement shall
govern.

SECTION 4. Recordation. Each Grantor hereby authorizes and requests that the
Commissioner of Patents and Trademarks record this Agreement.

SECTION 5. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 6. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

NETSCOUT SYSTEMS, INC., By

 

Name: Title: [OTHER GRANTORS],

by

 

Name: Title: JPMORGAN CHASE BANK, N.A., as Administrative Agent, by

 

Name: Title:



--------------------------------------------------------------------------------

SCHEDULE I

United States Trademark Registrations and Applications

 

Trademark

  App. No./ App. Date   Reg. No./ Reg. Date   Owner              

 

State Trademark Registrations

 

State

 

Trademark

  Reg. No./Reg. Date   Owner                              



--------------------------------------------------------------------------------

Exhibit II-C to

Guarantee and Collateral Agreement

[FORM OF] COPYRIGHT SECURITY AGREEMENT dated as of [                    ] (this
“Agreement”), among NetScout Systems, Inc. (the “Borrower”) and the other
Subsidiary Loan Parties which are signatories hereto (each, a “Grantor”) and
JPMorgan Chase Bank, N.A. (“JPMCB”), as Administrative Agent.

Reference is made to (a) the Credit Agreement dated as of July 14, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Lenders from time to time party
thereto and JPMCB, as Administrative Agent, and (b) the Guarantee and Collateral
Agreement dated as of [            ], 20[    ], (as amended, restated,
supplemented or otherwise modified from time to time, the “Collateral
Agreement”), among the Borrower, the other Subsidiary Loan Parties from time to
time party thereto and JPMCB, as Administrative Agent. The Lenders and the
Issuing Banks have agreed to extend credit to the Borrower subject to the terms
and conditions set forth in the Credit Agreement. The obligations of the Lenders
and the Issuing Banks to extend such credit are conditioned upon, among other
things, the execution and delivery of this Agreement. The Grantors party hereto
(other than the Borrower) are Affiliates of the Borrower, will derive
substantial benefits from the extension of credit to the Borrower pursuant to
the Credit Agreement and are willing to execute and deliver this Agreement in
order to induce the Lenders and the Issuing Banks to extend such credit.
Accordingly, the parties hereto agree as follows:

SECTION 1. Terms. Each capitalized term used but not otherwise defined herein
shall have the meaning specified in the Credit Agreement or the Collateral
Agreement, as applicable. The rules of construction specified in Section 1.03 of
the Credit Agreement also apply to this Agreement, mutatis mutandis.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, each
Grantor hereby grants to the Administrative Agent, its successors and assigns,
for the benefit of the Secured Parties, a security interest in all right, title
and interest in, to and under any and all of the following assets now owned or
at any time hereafter acquired by such Grantor or in, to or under which such
Grantor now has or at any time hereafter may acquire any right, title or
interest (collectively, the “Copyright Collateral”):

(a) (i) all copyright rights in any work subject to the copyright laws of the
United States of America or any other country or any political subdivision
thereof, whether as author, assignee, transferee or otherwise, (ii) all
registrations and applications for registration of any such copyright in the
United States of America or any other country, including registrations,
recordings, supplemental registrations, pending applications for registration,
and renewals in the United States Copyright Office (or any similar office in any
other country or any political subdivision thereof), including those listed on
Schedule I and (iii) any other rights related or appurtenant to the foregoing,
including moral rights; and



--------------------------------------------------------------------------------

(b) all exclusive Copyright Licenses under which any Grantor is a licensee with
respect to Copyrights registered in the United States Copyright Office,
including those listed on Schedule I.

SECTION 3. Collateral Agreement. The security interests granted to the
Administrative Agent herein are granted in furtherance, and not in limitation
of, the security interests granted to the Administrative Agent pursuant to the
Collateral Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Administrative Agent with respect to the Copyright
Collateral are more fully set forth in the Collateral Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Collateral Agreement, the terms of the Collateral Agreement shall
govern.

SECTION 4. Recordation. Each Grantor hereby authorizes and requests that the
Register of Copyrights record this Agreement.

SECTION 5. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 6. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

NETSCOUT SYSTEMS, INC., By

 

Name: Title: [OTHER GRANTORS], by

 

Name: Title:



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

Administrative Agent,

by

 

Name: Title:



--------------------------------------------------------------------------------

SCHEDULE I

United States Registered Copyrights and Copyright Applications

 

Title

   Registration Number    Registration
Date    Owner         

Exclusive Licenses of Registered United States Copyrights



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF GLOBAL INTERCOMPANY NOTE

[●], 20[●]

FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other Person listed on the signature pages hereto (each, in
such capacity, a “Payor”), hereby promises to pay on demand to such other Person
listed below (each, in such capacity, a “Payee”), in lawful money of the United
States of America, or in such other currency as agreed to by such Payor and such
Payee, in immediately available funds, at such location as such Payee shall from
time to time designate, the unpaid principal amount of all Indebtedness owed by
such Payor to such Payee. Each Payor promises also to pay interest on the unpaid
principal amount of all such Indebtedness in like money at said location from
the date that such Indebtedness was incurred until it is paid in full at such
rate per annum as shall be agreed upon from time to time by such Payor and such
Payee.

Capitalized terms used in this Global Intercompany Note (this “Note”) but not
otherwise defined herein have the meanings given to them in the Credit Agreement
dated as of July 14, 2015 (as amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among NetScout Systems,
Inc. (the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”).

This Note shall be pledged by each Payee that is a Loan Party to the
Administrative Agent, for the benefit of the Secured Parties, pursuant to the
Loan Documents as security for the payment or performance, as the case may be,
in full of the Obligations, to the extent required pursuant to the terms of the
Loan Documents. Each Payee hereby acknowledges and agrees that upon the
occurrence of and during the continuance of an Event of Default, (a) the
Administrative Agent may exercise any and all rights of any Loan Party with
respect to this Note and (b) upon demand of the Administrative Agent, all
amounts evidenced by this Note that are owed by any Payor to any Loan Party
shall become immediately due and payable, without presentment, demand, protest
or notice of any kind (it being understood that the Administrative Agent may
make any such demand for all or any subset of the amounts owing to such Loan
Party and upon any or all Payors obligated to such Loan Party, all without the
consent or permission of any Payor or Payee). Each Payor also hereby
acknowledges and agrees that this Note constitutes notice of assignment,
pursuant to the relevant Loan Documents, of the Indebtedness and all other
amounts evidenced by this Note and further acknowledges the receipt of such
notice of assignment.

Upon the commencement of any insolvency or bankruptcy proceeding, or any
receivership, liquidation, reorganization or other similar proceeding in
connection therewith, in respect of any Payor owing any amounts evidenced by
this Note to any Loan Party, or in respect of all or a substantial part of any
such Payor’s property, or upon the commencement of any proceeding for voluntary
liquidation, dissolution or other winding up of any such Payor, all amounts
evidenced by this Note owing by such Payor to any and all Loan Parties shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind.



--------------------------------------------------------------------------------

Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note (a) that is owed by any Payor that is a Loan Party (to
any Payee that is not a Loan Party or (b) that is owed by the Borrower to any
Payee that is a Restricted Subsidiary (the indebtedness described in clauses
(a) and (b) being hereinafter collectively referred to as “Subordinated
Indebtedness”; each Payee in respect of Subordinated Indebtedness being
hereinafter referred to with respect to such Subordinated Indebtedness as a
“Subordinated Payee”; and each Loan Party that is a Payor in respect of in
respect of Subordinated Indebtedness being hereinafter referred to with respect
to such Subordinated Indebtedness as a “Loan Party Payor”) shall be subordinate
and junior in right of payment, to the extent and in the manner hereinafter set
forth, to all Loan Document Obligations until the indefeasible payment in full
in cash thereof (other than contingent obligations for indemnification, expense
reimbursement, tax gross up or yield protection as to which no claim as been
made) of the Loan Party Payors under the Credit Agreement and the other Loan
Documents, including, without limitation, where applicable, under such Loan
Party Payor’s guarantee of the Loan Document Obligations under the Collateral
Agreement; provided that each Loan Party Payor may make payments to the
applicable Subordinated Payee in respect of Subordinated Indebtedness so long as
no Event of Default under and as defined in the Credit Agreement shall have
occurred and be continuing (the Loan Document Obligations, including interest
thereon accruing after the commencement of any proceedings referred to in clause
(i) below, whether or not such interest is an allowed claim in such proceeding,
being hereinafter collectively referred to as “Senior Indebtedness”).

 

(i)

In the event of any insolvency or bankruptcy proceedings, and any receivership,
liquidation, reorganization or other similar proceedings in connection
therewith, relating to any Loan Party Payor or to its property, and in the event
of any proceedings for voluntary liquidation, dissolution or other winding up of
any Loan Party Payor, whether or not involving insolvency or bankruptcy, then,
if an Event of Default has occurred and is continuing, (x) the holders of Senior
Indebtedness shall be paid in full in cash in respect of all amounts
constituting Senior Indebtedness (other than contingent obligations,
indemnification, expense reimbursement, tax gross up or yield protection for
which no claim has been made) before any Subordinated Payee is entitled to
receive (whether directly or indirectly), or make any demand for, any payment
(other than Restructured Debt Securities (as defined below)) on account of any
Subordinated Indebtedness owed by such Loan Party Payor to such Subordinated
Payee (provided that the foregoing shall not impair the right of any
Subordinated Payee to file a proof of claim in any such proceeding in accordance
with the terms hereof) and (y) until the holders of Senior Indebtedness are
irrevocably paid in full in cash in respect of all amounts constituting Senior
Indebtedness (other than contingent obligations, indemnification, expense
reimbursement, tax gross up or yield protection for which no claim has been
made), any payment or distribution to which such Subordinated Payee would
otherwise be entitled, whether in cash, property or securities (other than a
payment of debt securities of such Loan Party Payor that are subordinated, to at
least the same extent as the Subordinated Indebtedness is subordinated and
junior in right of payment, to

 

2



--------------------------------------------------------------------------------

  the payment of all Senior Indebtedness then outstanding (such securities being
hereinafter referred to as “Restructured Debt Securities”)) shall instead be
made to the holders of Senior Indebtedness.

 

(ii) If any Event of Default has occurred and is continuing, then (x) no payment
or distribution of any kind or character (other than Restructured Debt
Securities) shall be made by or on behalf of any Loan Party Payor, or any other
Person on its behalf, with respect to any Subordinated Indebtedness and
(y) after notice from the Administrative Agent (provided that no such notice
shall be required to be given in the case of any Event of Default arising under
Section 7.01(i) or 7.01(j) of the Credit Agreement), no amounts evidenced by
this Note owing by any Loan Party Payor to any Subordinated Payee shall be
forgiven or otherwise reduced in any way, other than as a result of payment in
full thereof made in cash.

 

(iii) If any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities), and
whether directly, by purchase, redemption, exercise of any right of setoff or
otherwise, with respect to any Subordinated Indebtedness shall (despite these
subordination provisions) be received by any Subordinated Payee in violation of
clause (i) or (ii) above prior to all Senior Indebtedness having been paid in
full in cash (other than contingent obligations (other than obligations in
respect of Letters of Credit) as to which no claim has been made), such payment
or distribution shall be held by such Subordinated Payee in trust (segregated
from other property of such Subordinated Payee) for the benefit of the
Administrative Agent, and shall be paid over or delivered to the Administrative
Agent promptly upon receipt.

 

(iv) Each Subordinated Payee agrees to file all claims against each relevant
Loan Party Payor in any bankruptcy or other proceeding in which the filing of
claims is required by law in respect of any Senior Indebtedness, and the
Administrative Agent shall be entitled to all of such Subordinated Payee’s
rights thereunder. If for any reason a Subordinated Payee fails to file such
claim at least ten Business Days prior to the last date on which such claim
should be filed, such Subordinated Payee hereby irrevocably appoints the
Administrative Agent as its true and lawful attorney-in-fact and the
Administrative Agent is hereby authorized to act as attorney-in-fact in such
Subordinated Payee’s name to file such claim or, in the Administrative Agent’s
discretion, to assign such claim to and cause proof of claim to be filed in the
name of the Administrative Agent or its nominee. In all such cases, whether in
administration, bankruptcy or otherwise, the Person or Persons authorized to pay
such claim shall pay to the Administrative Agent the full amount payable on the
claim in the proceeding, and, to the full extent necessary for that purpose,
each Subordinated Payee hereby assigns to the Administrative Agent all of such
Subordinated Payee’s rights to any payments or distributions to which such
Subordinated Payee otherwise would be entitled. If the amount so paid is greater
than such Subordinated Payee’s liability hereunder, the Administrative Agent
shall pay the excess amount to the party entitled thereto. In addition, each
Subordinated Payee hereby irrevocably appoints the Administrative Agent as its
attorney-in-fact to exercise all of such Subordinated Payee’s voting rights in
connection with any bankruptcy proceeding or any plan for the reorganization of
each relevant Loan Party Payor.

 

3



--------------------------------------------------------------------------------

(v) Each Subordinated Payee waives the right to compel that any property of any
Loan Party Payor or any property of any guarantor of any Senior Indebtedness or
any other Person be applied in any particular order to discharge such Senior
Indebtedness. Each Subordinated Payee expressly waives the right to require the
Administrative Agent or any other holder of Senior Indebtedness to proceed
against any Loan Party Payor, any guarantor of any Senior Indebtedness or any
other Person, or to pursue any other remedy in its or their power that such
Subordinated Payee cannot pursue and that would lighten such Subordinated
Payee’s burden, notwithstanding that the failure of the Administrative Agent or
any such other holder to do so may thereby prejudice such Subordinated Payee.
Each Subordinated Payee agrees that it shall not be discharged, exonerated or
have its obligations hereunder reduced by the delay by the Administrative Agent
or any other holder of Senior Indebtedness in proceeding against or enforcing
any remedy against any Loan Party Payor, any guarantor of any Senior
Indebtedness or any other Person; by the Administrative Agent or any holder of
Senior Indebtedness releasing any Loan Party Payor, any guarantor of any Senior
Indebtedness or any other Person from all or any part of the Senior
Indebtedness; or by the discharge of any Loan Party Payor, any guarantor of any
Senior Indebtedness or any other Person by operation of law or otherwise, with
or without the intervention or omission of the Administrative Agent or any such
holder.

 

(vi) Each Subordinated Payee waives all rights and defenses arising out of an
election of remedies by the Administrative Agent or any other holder of Senior
Indebtedness, even though that election of remedies, including any nonjudicial
foreclosure with respect to any property securing any Senior Indebtedness, has
impaired the value of such Subordinated Payee’s rights of subrogation,
reimbursement, or contribution against any Loan Party Payor, any guarantor of
any Senior Indebtedness or any other Person. Each Subordinated Payee expressly
waives any rights or defenses it may have by reason of protection afforded to
any Loan Party Payor, any guarantor of any Senior Indebtedness or any other
Person with respect to the Senior Indebtedness pursuant to any anti-deficiency
laws or other laws of similar import that limit or discharge the principal
debtor’s indebtedness upon judicial or nonjudicial foreclosure of property or
assets securing any Senior Indebtedness.

 

(vii)

Each Subordinated Payee agrees that, without the necessity of any reservation of
rights against it, and without notice to or further assent by it, any demand for
payment of any Senior Indebtedness made by the Administrative Agent or any other
holder of Senior Indebtedness may be rescinded in whole or in part by the
Administrative Agent or such holder, and any Senior Indebtedness may be
continued, and the Senior Indebtedness or the liability of any Subordinated
Payee, any guarantor thereof or any other Person obligated thereunder, or any
right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any other holder of
Senior Indebtedness, in each case

 

4



--------------------------------------------------------------------------------

  without notice to or further assent by such Subordinated Payee, which will
remain bound hereunder, and without impairing, abridging, releasing or affecting
the subordination provided for herein.

 

(viii) Each Subordinated Payee waives any and all notice of the creation,
renewal, extension or accrual of any Senior Indebtedness, and any and all notice
of or proof of reliance by holders of Senior Indebtedness upon the subordination
provisions set forth herein. The Senior Indebtedness shall be deemed
conclusively to have been created, contracted or incurred, and the consent to
create the obligations of any Subordinated Payee evidenced by this Note shall be
deemed conclusively to have been given, in reliance upon the subordination
provisions set forth herein.

 

(ix) To the maximum extent permitted by law, each Subordinated Payee waives any
claim it might have against the Administrative Agent or any other holder of
Senior Indebtedness with respect to, or arising out of, any action or failure to
act or any error of judgment, negligence, or mistake or oversight whatsoever on
the part of the Administrative Agent or any such holder, or any of their Related
Parties, with respect to any exercise of rights or remedies under the Loan
Documents, except to the extent due to the gross negligence, bad faith or
willful misconduct of the Administrative Agent or any such holder, as the case
may be, or any of its Related Parties, as determined by a court of competent
jurisdiction in a final and nonappealable judgment. None of the Administrative
Agent, any other holder of Senior Indebtedness or any of their Related Parties
shall be liable for failure to demand, collect or realize upon any guarantee of
any Senior Indebtedness, or for any delay in doing so, or shall be under any
obligation to sell or otherwise dispose of any property upon the request of any
Loan Party Payor, any Subordinated Payee or any other Person or to take any
other action whatsoever with regard to any such guarantee or any other property.

Each Payee and each Payor hereby agrees that the subordination provisions set
forth in this Note are for the benefit of the Administrative Agent and the other
holders of Senior Indebtedness. The Administrative Agent may, on behalf of
itself and such other holders of Senior Indebtedness, proceed to enforce the
subordination provisions set forth herein.

All rights and interests of the Administrative Agent and the other holders of
Senior Indebtedness hereunder, and the subordination provisions and the related
agreements of the Payors and Payees set forth herein, shall remain in full force
and effect irrespective of:

 

(i) any lack of validity or enforceability of the Credit Agreement or any other
Loan Document;

 

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Senior Indebtedness or any amendment or waiver or other
modification, whether by course of conduct or otherwise, of, or consent to
departure from, the Credit Agreement or any other Loan Document;

 

5



--------------------------------------------------------------------------------

(iii) any release, amendment, waiver or other modification, whether in writing
or by course of conduct or otherwise, of or consent to departure from, any
guarantee of any Senior Indebtedness; or

 

(iv) any other circumstances that might otherwise constitute a defense available
to, or a discharge of, any Payor in respect of any Senior Indebtedness or of any
Payee or any Payor in respect of the subordination provisions set forth herein.

The indebtedness evidenced by this Note that is not Subordinated Indebtedness
shall not be subordinated to, and shall rank pari passu in right of payment
with, any other obligation of such Payor.

Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between each Payor and each Payee, the obligations of such
Payor, which are absolute and unconditional, to pay to such Payee the principal
of and interest on this Note as and when due and payable in accordance with its
terms, or is intended to or will affect the relative rights of such Payee and
other creditors of such Payor other than the Administrative Agent and the other
holders of Senior Indebtedness.

Each Payee is hereby authorized to record all loans and advances made by it to
any Payor (all of which shall be evidenced by this Note), and all repayments or
prepayments thereof, in its books and records, such books and records
constituting prima facie evidence of the accuracy of the information contained
therein; provided that the failure of any such Payee to so record any such
information in accordance with this clause shall not affect any such Payor’s
obligations hereunder.

Each Payor hereby waives diligence, presentment, demand, protest or notice of
any kind whatsoever in connection with this Note. All payments under this Note
shall be made without set-off, counterclaim or deduction of any kind.

This Note shall be binding upon each Payor and its successors and assigns, and
the terms and provisions of this Note shall inure to the benefit of each Payee
and its successors and assigns, including subsequent holders hereof.
Notwithstanding anything to the contrary contained herein, in any other Loan
Document or in any other promissory note or other instrument, this Note replaces
and supersedes any and all promissory notes or other instruments which create or
evidence any loans or advances made on, before or after the date hereof by any
Payee to any Payor.

From time to time after the date hereof, additional Subsidiaries of the Borrower
may become parties hereto (as Payor and/or Payee, as the case may be) by
executing a counterpart signature page to this Note (each additional Subsidiary,
an “Additional Party”). Upon delivery of such counterpart signature page to the
Borrower, notice of which is hereby waived by the other Payors and Payees, each
Additional Party shall be a Payor and/or a Payee, as the case may be, and shall
be as fully a party hereto as if such Additional Party were an original
signatory hereof. Each Payor and each Payee expressly agrees that its
obligations arising hereunder shall not be affected or diminished by the
addition or release of any other Payor or Payee hereunder. This Note shall be
fully effective as to any Payor or Payee that is or becomes a party hereto
regardless of whether any other Person becomes or fails to become or ceases to
be a Payor or Payee hereunder.

 

6



--------------------------------------------------------------------------------

No amendment, modification or waiver of, or consent with respect to, any
provisions of this Note shall be effective unless the same shall be in writing
and signed and delivered by each Payor and Payee whose rights or obligations
shall be affected thereby; provided that, until such time as (a) all the Loan
Document Obligations (other than contingent obligations for indemnification,
expense reimbursement, tax gross up or yield protection as to which no claim has
been made) (and, for purposes of clarity, other than Secured Cash Management
Obligations or Secured Hedging Obligations) have been paid in full in cash,
(b) the Lenders have no further commitment to lend under the Credit Agreement,
(c) all Letters of Credit have expired, terminated or been backstopped or cash
collateralized (in each case, in a manner reasonably satisfactory to the
applicable Issuing Bank) (including as a result of obtaining consents of the
applicable Issuing Banks as described in Section 9.05 of the Credit Agreement)
and (d) the Issuing Banks have no further obligations to issue, amend or extend
Letters of Credit under the Credit Agreement, the Administrative Agent shall
have provided its prior written consent to such amendment, modification, waiver
or consent (which consent shall not be unreasonably withheld or delayed).

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile
transmission or other electronic imaging shall be effective as delivery of a
manually executed counterpart of this Agreement. This Agreement shall become
effective as to any Payee or Payor when a counterpart hereof executed on behalf
of such Payee or Payor shall have been delivered to the Borrower or the
Administrative Agent. This Agreement shall be construed as a separate agreement
with respect to each Payee and each Payor and may be amended, modified,
supplemented, waived or released with respect to any Payee or Payor without the
approval of any other Payee or Payor whose rights and obligations are not
affected hereby and without affecting the obligations of any other Payee or
Payor hereunder.

This Note and any claim, controversy, dispute or cause of action (whether in
contract or tort or otherwise) based upon, arising out of or relating to this
Note and the transactions contemplated hereby shall be governed by, and this
Note shall be construed in accordance with, the law of the State of New York.

[Signature Pages Follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

NETSCOUT SYSTEMS, INC. by

 

Name: Title:

 

[●], by

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE

[The form of this Compliance Certificate has been prepared for convenience only,
and is not to affect, or to be taken into consideration in interpreting, the
terms of the Credit Agreement referred to below. The obligations of the Borrower
under the Credit Agreement are as set forth in the Credit Agreement, and nothing
in this Compliance Certificate, or the form hereof, shall modify such
obligations or constitute a waiver of compliance therewith in accordance with
the terms of the Credit Agreement. In the event of any conflict between the
terms of this Compliance Certificate and the terms of the Credit Agreement, the
terms of the Credit Agreement shall govern and control, and the terms of this
Compliance Certificate are to be modified accordingly.]

Reference is made to the Credit Agreement dated as of July 14, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among NetScout Systems, Inc. (the “Borrower”), the Lenders
from time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”). This Compliance
Certificate is furnished pursuant to Section 5.01(c) of the Credit Agreement in
connection with the delivery of the financial statements under
Section 5.01[(a)/(b)] of the Credit Agreement for the four-quarter-fiscal period
ended [            ] (the “Financial Statements”). Capitalized terms used but
not otherwise defined herein have the meanings specified in the Credit
Agreement.

The undersigned, [specify title] of the Borrower, hereby certifies (solely in
his or her capacity as an officer and not individually), as follows:

 

  1. I am a Financial Officer of the Borrower.

 

  2. As of the date hereof, no Default has occurred and is continuing [except as
follows:]1

 

  3. Set forth on Schedule 1 hereto are calculations2 [(A)] demonstrating
compliance with Section 6.12 and Section 6.13 and computing each of the Leverage
Ratio and the Available Amount as of the last day of the fiscal period covered
by the Financial Statements [and (B) the aggregate Consolidated EBITDA of the
Unrestricted Subsidiaries for the four fiscal quarter period of the Borrower
ended on the last day of the fiscal quarter covered by the Financial
Statements]3.

 

 

1  If a Default exists, specify the details thereof and any action taken or
proposed to be taken with respect thereto.

2  Calculations to be set forth in reasonable detail, specifying among other
things the amounts for each component and, as applicable, the calculation of or
basis for such component amounts.

3  Include at any time when the aggregate Consolidated EBITDA of the
Unrestricted Subsidiaries for the four fiscal quarter period of the Borrower
most recently ended exceeds 5% of the Consolidated EBITDA of the Borrower and
the Subsidiaries for the four fiscal quarter period of the Borrower most
recently ended.



--------------------------------------------------------------------------------

  4. There has been no change in GAAP or in the application thereof since the
date of the consolidated balance sheet most recently delivered pursuant to
Section 5.01(a) or 5.01(b) of the Credit Agreement4 prior to the delivery of the
Financial Statements[, except as follows:]5

 

  5. All notices required to be provided on or prior to the date hereof under
Section 5.03 or 5.04 of the Credit Agreement have been provided.

 

  6. [Set forth on Schedule 2 hereto is the calculation6 of Excess Cash Flow for
the fiscal year covered by the attached Financial Statements.]7

 

  7. [Set forth on Schedule [    ] hereto are the calculations8 as of the last
day of the fiscal year covered by the Financial Statements, which determine, and
a list identifying, each Subsidiary that is a Material Subsidiary, a Material
Foreign Subsidiary or a Material Foreign Subsidiary Local Pledgee and each
Subsidiary, if any, that has automatically been designated a Material Subsidiary
in order to satisfy the condition set forth in the definition of the term
“Material Subsidiary” as of the last day of the fiscal year covered by the
Financial Statements.]9

 

  8. Set forth on Schedule [    ] hereto is a list identifying, as of the last
day of the most recent fiscal quarter covered by the Financial Statements, each
Person that has become a Subsidiary during such fiscal quarter and specifying
whether that Subsidiary is an Excluded Subsidiary.

 

 

4  Prior to the first such delivery, specify the financial statements referred
to in Section 3.04 of the Credit Agreement.

5  If any such change has occurred, specify the effect of such change on the
Financial Statements (including those for the prior periods).

6  Calculation to be set forth in reasonable detail, specifying among other
things the amounts for each component and, as applicable, the calculation of or
basis for such component amounts.

7  Include in connection with the delivery of the year-end financial statements
required to be delivered by Section 5.01(a) of the Credit Agreement that are in
respect of fiscal years ending on or after March 31, 2017.

8  Calculations to be set forth in reasonable detail, specifying among other
things the consolidated revenues and assets for each Subsidiary.

9  Include in connection with the delivery of the year-end financial statements
required by Section 5.01(a) of the Credit Agreement.



--------------------------------------------------------------------------------

[A completed Unrestricted Subsidiary Reconciliation Statement signed by a
Financial Officer of the Borrower stating that such reconciliation statement
accurately reflects all adjustments necessary to treat the Unrestricted
Subsidiaries as if they were not consolidated with the Borrower and to otherwise
eliminate all accounts of the Unrestricted Subsidiaries and reflects no other
adjustment from the related GAAP financial statement (except as otherwise
disclosed in such reconciliation statement) has been separately delivered in
connection with the delivery of the Financial Statements.]10

[A certificate signed by a Financial Officer of the Borrower setting forth a
calculation of the aggregate amount of EBITDA of the Unrestricted Subsidiaries,
determined on the same basis for the Unrestricted Subsidiaries as Consolidated
EBITDA is determined for the Borrower and the Restricted Subsidiaries, and
setting forth a reasonably detailed calculation thereof, has been separately
delivered in connection with the delivery of the Financial Statements.]11

[A certificate signed by a Financial Officer of the Borrower setting forth as of
the end of and for the most recent four-fiscal-quarter period covered by the
Financial Statements (a) the Consolidated Net Tangible Assets, Consolidated Net
Income and the Consolidated EBITDA of the Borrower and the Restricted
Subsidiaries and (b) the Consolidated Net Tangible Assets, the Consolidated Net
Income and the Consolidated EBITDA of the Unrestricted Subsidiaries (in the
aggregate for all such Unrestricted Subsidiaries).]12

[Attached as Schedule [     ] hereto is a narrative report with respect to the
consolidated Financial Statements.]13

 

 

10  Include in connection with the delivery of the financial statements required
by Section 5.01(a) of the Credit Agreement at any time when the aggregate
Consolidated EBITDA of the Unrestricted Subsidiaries for the four fiscal quarter
period of the Borrower most recently ended exceeds 5% of the Consolidated EBITDA
of the Borrower and the Subsidiaries for the four fiscal quarter period of the
Borrower most recently ended.

11  Include in connection with the delivery of the financial statements required
by Section 5.01(b) at any time when the aggregate Consolidated EBITDA of the
Unrestricted Subsidiaries for the four fiscal quarter period of the Borrower
most recently ended exceeds 5% of the Consolidated EBITDA of the Borrower and
the Subsidiaries for the four fiscal quarter period of the Borrower most
recently ended.

12  Include at any time when the aggregate Consolidated EBITDA of the
Unrestricted Subsidiaries for the four fiscal quarter period of the Borrower
most recently ended exceeds 10% of the Consolidated EBITDA of the Borrower and
the Subsidiaries for the four fiscal quarter period of the Borrower most
recently ended.

13  Include in connection with the delivery of the financial statements required
by Section 5.01(a); provided that such narrative report shall not be required so
long as the Borrower is subject to periodic reporting obligations under the
Exchange Act and the periodic reports filed by the Borrower with the SEC contain
such information (it being understood that the management discussion and
analysis contained in any Form 10-Q or Form 10-K filed by the Borrower will
satisfy the requirement to provide a narrative report).



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

The foregoing certifications are made and delivered on [●], pursuant to
Sections 5.01(c) of the Credit Agreement.

 

Very truly yours, [FINANCIAL OFFICER] :

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF] INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A.

as Administrative Agent

383 Madison Avenue

New York, New York 10179

Attention: [●]

Fax: [●]

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of July 14, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among NetScout Systems, Inc. (the “Borrower”), the Lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent. Capitalized terms used but not otherwise defined herein have the meanings
specified in the Credit Agreement.

This notice constitutes an Interest Election Request and the Borrower hereby
gives you notice, pursuant to Section 2.06 of the Credit Agreement, that it
requests the conversion or continuation of a Borrowing under the Credit
Agreement, and in that connection the Borrower specifies the following
information with respect to such Borrowing and each resulting Borrowing:

 

1.    Borrowing to which this request applies:       Class:26  

 

      Principal Amount:  

 

    Type:27  

 

      Interest Period:28  

 

  2.    Effective date of this election:29  

 

   

 

 

26  Specify Revolving Borrowing or Term Borrowing.

27  Specify ABR Borrowing or Eurocurrency Borrowing.

28  In the case of a Eurocurrency Borrowing, specify the last day of the current
Interest Period therefor.

29  Must be a Business Day.



--------------------------------------------------------------------------------

3.    Resulting Borrowing[s]30 Class:31

 

Principal Amount:32

 

Type:33

 

Interest Period:34

 

 

Very truly yours, NETSCOUT SYSTEMS, INC. by

 

Name: Title:

 

30  If different options are being elected with respect to different portions of
the Borrowing, provide the information required by this item 3 for each
resulting Borrowing. Each resulting Borrowing shall be in an aggregate amount
that is an integral multiple of, and not less than, the amount specified for a
Borrowing of such Type in Section 2.02(c) of the Credit Agreement.

31  Revolving Borrowing or Term Borrowing.

32  Indicate the principal amount of the resulting Borrowing and the percentage
of the Borrowing in item 1 above.

33  Specify whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing. Eurocurrency Borrowings denominated in a Designated
Foreign Currency may not be converted into ABR Borrowings.

34  Applicable only if the resulting Borrowing is to be a Eurocurency Borrowing,
shall be subject to the definition of “Interest Period” and can be a period of
one, two, three or six months (or, if agreed by each Lender participating in the
requested Borrowing, twelve months), and cannot extend beyond the Maturity Date.
If an Interest Period is not specified, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration.



--------------------------------------------------------------------------------

EXHIBIT G-1

[FORM OF] PERFECTION CERTIFICATE

[●], 2015

Reference is made to the Credit Agreement (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) dated as of
July 14, 2015, among NetScout Systems, Inc., a Delaware corporation (the
“Borrower” and, together with the Subsidiary Loan Parties, the “Grantors”), the
lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Capitalized
terms used but not defined herein have the meanings set forth in either the
Credit Agreement or the Guarantee and Collateral Agreement referred to therein,
as applicable.

The undersigned Responsible Officers of the Borrower hereby certify to the
Administrative Agent and each other Secured Party as follows:

1. Names. (a) The exact legal name of each Grantor, as such name appears in its
respective certificate of formation or organization, is as follows:

 

Exact Legal Name of Each Grantor

 

(b) Set forth below is (i) each other legal name each Grantor has had in the
past five years, together with the date of the relevant change and (ii) each
other name (including trade names or similar appellations) used by each Grantor
or any of its divisions or other business units in any filings with the Internal
Revenue Service at any time during the past five years.

(c) Except as set forth in Schedule 1 hereto, no Grantor has changed its
identity or corporate structure in any way within the past five years. Changes
in identity or corporate structure would include mergers, consolidations and
acquisitions, as well as any change in the form, nature or jurisdiction of
organization. If any such change has occurred, include in Schedule 1 the
information required by Sections 1 and 2(b) of this certificate as to each
acquiree or constituent party to a merger or consolidation known to the Borrower
and its Subsidiaries.

(d) Set forth below is the Organizational Identification Number and Federal Tax
Identification Number of each Grantor:

 

Grantor

  Organizational Identification
Number   Federal Tax Identification
Number    



--------------------------------------------------------------------------------

2. Current Locations. (a) The chief executive office of each Grantor is located
at the address set forth opposite its name below:

 

Grantor

  Mailing Address   County   State      

(b) The jurisdiction of formation of each Grantor that is a registered
organization is set forth opposite its name below:

 

Grantor

  Jurisdiction  

(c) Set forth below is a list of all owned real property located in the United
States held by each Grantor, the name of the Grantor that owns said property and
the fair market value apportioned to each site:

(d) Set forth below opposite the name of each Grantor are the names and
addresses of all Persons other than such Grantor that have possession of a
material amount of Collateral (fair market value greater than $1,000,000) of
such Grantor:

 

Grantor


  Person’s Name   Person’s Address    

(e) Set forth below opposite the name of each Grantor are all locations other
than those listed in 2(a), above, where such Grantor maintains any books or
records relating to any Accounts and other accounts receivable, having a fair
market value in excess of $1,000,000 (with each location at which chattel paper,
if any, is kept being indicated by an “*”):

(f) Set forth below opposite the name of each Grantor are all the locations
other than those listed in 2(a), above, where (i) such Grantor maintains any
Equipment or other Collateral not identified above (fair market value greater
than $1,000,000) (ii) or any other material places of business or any addresses
used in Internal Revenue Service filings of such Grantor:

 

Grantor

  Mailing Address   County   State      

 

2



--------------------------------------------------------------------------------

ARTICLE X

3. Unusual Transactions. All material Accounts have been originated by the
Grantors and their Subsidiaries and all material Inventory has been either
acquired by the Grantors and their Subsidiaries in the ordinary course of
business or manufactured by the Grantors and their Subsidiaries.

4. File Search Reports. File search reports have been obtained from each Uniform
Commercial Code filing office identified with respect to such Grantor in
Section 2 hereof, and such search reports reflect no liens against any of the
Collateral other than those permitted under the Credit Agreement.

5. UCC Filings. Financing statements in substantially the form of Schedule 5
hereto have been prepared for filing in the proper Uniform Commercial Code
filing office in the jurisdiction in which each Grantor is located and, to the
extent any of the collateral is comprised of fixtures, timber to be cut or as
extracted collateral from the wellhead or minehead, in the proper local
jurisdiction, in each case as set forth with respect to such Grantor in
Section 2 hereof.

6. Stock Ownership and other Equity Interests. Attached hereto as Schedule 6 is
a true and correct list of all the issued and outstanding stock, partnership
interests, limited liability company membership interests or other Equity
Interest owned by each Grantor and the record and beneficial owners of such
stock, partnership interests, membership interests or other Equity Interests.
Also set forth on Schedule 6 is each equity investment of each Grantor that
represents 50% or less of the equity of the entity in which such investment was
made.

7. Debt Instruments. Attached hereto as Schedule 7 is a true and correct list of
all promissory notes and other instruments evidencing Indebtedness in excess of
$500,000 held by each Grantor that are required to be delivered to the
Administrative Agent under the Guarantee and Collateral Agreement.

8. Assignment of Claims Act. Attached hereto as Schedule 8 is a true and correct
list of all written contracts between a Grantor and the United States government
or any department or agency thereof that have a remaining value of at least
$1,000,000, setting forth the contract number, name and address of contracting
officer (or other party to whom a notice of assignment under the Assignment of
Claims Act should be sent), contract start date and end date, agency with which
the contract was entered into, and a description of the contract type.

9. [Reserved]

10. Mortgage Filings. Attached hereto as Schedule 10 is a schedule setting
forth, with respect to each Mortgaged Property, (a) the exact name of the person
that owns such property as such name appears in its certificate of incorporation
or other organizational document, (b) if different from the name identified
pursuant to clause (a), the exact name of the current record owner of such
property reflected in the records of the filing office for such property
identified pursuant to the following clause and (c) the filing office in which a
mortgage with respect to such property must be filed or recorded in order for
the Administrative Agent to obtain a perfected security interest therein.

11. Intellectual Property. Attached hereto as Schedule 11A is a schedule setting
forth all of each Grantor’s Patents and Trademarks, including the name of the
registered owner and the registration or application number of each Patent and
Trademark owned by any Grantor and registered in the

 

3



--------------------------------------------------------------------------------

United States. Attached hereto as Schedule 11B is a schedule setting forth all
of each Grantor’s Copyrights and exclusive Copyright Licenses, including the
name of the registered owner and the registration or application number of each
Copyright owned by any Grantor and registered in the United States.

12. Commercial Tort Claims. Attached hereto as Schedule 12 is a true and correct
list of commercial tort claims held by any Grantor in which it reasonably
expects to recover an amount greater than $5,000,000, including a brief
description thereof.

13. Chattel Paper. Attached hereto as Schedule 13 is a true and complete list,
for each Grantor, of all chattel paper with a value in excess of $500,000
(whether tangible and electronic), specifying the Grantor and obligor
thereunder, the type, the due date and outstanding principal amount thereof.

[Remainder of page intentionally left blank]

 

4



--------------------------------------------------------------------------------

ARTICLE XI IN WITNESS WHEREOF, the undersigned have duly executed this
certificate on this [●] day of [●], 2015.

ARTICLE XII

NETSCOUT SYSTEMS, INC.

by

Name:

Title:



--------------------------------------------------------------------------------

SCHEDULE 1

Changes in Identity or Corporate Structure Within Past Five Years

 

Grantor

  Change in Identity or Corporate Structure   Date of Change    

 

Exact Legal Name of Changed Entities

 

 

Changed Entity

  Jurisdiction  



--------------------------------------------------------------------------------

SCHEDULE 5

UCC Filings

[see attached]



--------------------------------------------------------------------------------

SCHEDULE 6

Stock Ownership and Other Equity Interests

 

Name

   Authorized
Shares / Equity
(common stock
unless
otherwise
indicated)    Issued and
Outstanding
Shares /
Equity    Holder of Shares /
Equity    Percentage
of Issued and
Outstanding
Shares /
Equity    Shares
Certificated
(Y/N)    Indicate Who Is in
Possession of
Stock/Share
Certificate                  



--------------------------------------------------------------------------------

SCHEDULE 7

Debt Instruments



--------------------------------------------------------------------------------

SCHEDULE 8

Government Contracts



--------------------------------------------------------------------------------

SCHEDULE 10

Mortgage Filings



--------------------------------------------------------------------------------

SCHEDULE 11A

Patents and Trademarks

I. Patents and Patent Applications

 

Patent

   Application
Number    Application Date    Registration
Number    Registration Date    Owner    Status                  



--------------------------------------------------------------------------------

II. Trademarks and Trademark Applications

 

Trademark

   Application Number / Application Date   
Registration Number / Registration Date    Owner    Status            



--------------------------------------------------------------------------------

SCHEDULE 11B

Copyrights

 

Title

   Registration
Number    Registration
Date    Copyright Claimant         



--------------------------------------------------------------------------------

SCHEDULE 12

Commercial Tort Claims



--------------------------------------------------------------------------------

SCHEDULE 13

Chattel Paper



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF SUPPLEMENTAL PERFECTION CERTIFICATE

[●], 2015

Reference is made to the Credit Agreement (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) dated as of
July 14, 2015, among NetScout Systems, Inc., a Delaware corporation (the
“Borrower” and, together with the Subsidiary Loan Parties, the “Grantors”), the
lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Capitalized
terms used but not defined herein have the meanings set forth in either the
Credit Agreement or the Guarantee and Collateral Agreement referred to therein,
as applicable.

This Supplemental Perfection Certificate is dated as of [●], 20[●] and is
delivered pursuant to Section 5.04(b) of the Credit Agreement (this Supplemental
Perfection Certificate and each other Supplemental Perfection Certificate
heretofore delivered pursuant to Section 5.04(b) of the Credit Agreement being
referred to as a “Supplemental Perfection Certificate”), and supplements the
information set forth in the Perfection Certificate delivered on the Effective
Date (as supplemented from time to time by the Supplemental Perfection
Certificates delivered after the Effective Date and prior to the date hereof,
the “Prior Perfection Certificate”).

The undersigned Responsible Officers of the Borrower hereby certify to the
Administrative Agent and each other Secured Party as follows:

1. Names. (a) Except as set forth as follows, §1(a) of the Prior Perfection
Certificate sets forth the exact legal name of each Grantor, as such name
appears in its respective certificate of formation or organization, is as
follows:

 

Exact Legal Name of Each Grantor

 

(b) Except as set forth as follows, §1(b) of the Prior Perfection Certificate
sets forth (i) each other legal name each Grantor has had in the past five
years, together with the date of the relevant change and (ii) each other name
(including trade names or similar appellations) used by each Grantor or any of
its divisions or other business units in any filings with the Internal Revenue
Service at any time during the past five years.

(c) Except as set forth in Schedule 1 hereto or as set forth on Schedule 1 of
the Prior Perfection Certificate, no Grantor has changed its identity or
corporate structure in any way within the past five years. Changes in identity
or corporate structure would include mergers, consolidations and acquisitions,
as well as any change in the form, nature or jurisdiction of organization. If
any such change has occurred, include in Schedule 1 hereto (to the extent not
already included in Schedule 1 of the Prior Perfection Certificate) the
information required by Sections 1 and 2(b) of this certificate as to each
acquiree or constituent party to a merger or consolidation known to the Borrower
and its Subsidiaries.



--------------------------------------------------------------------------------

(d) Except as forth below, §1(d) of the Prior Perfection Certificate sets forth
(i) the Organizational Identification Number and (ii) the Federal Tax
Identification Number of each Grantor:

 

Grantor

   Organizational Identification
Number    Federal Tax Identification
Number            

2. Current Locations. (a) Except as set forth below, the chief executive office
of each Grantor is located at the address set forth opposite its name in §2(a)
of the Prior Perfection Certificate:

 

Grantor

   Mailing Address    County    State                 

(b) Except as set forth below, the jurisdiction of formation of each Grantor
that is a registered organization is set forth opposite its name in §2(b) of the
Prior Perfection Certificate:

 

Grantor

   Jurisdiction   

(c) Except as set forth below, the list of all owned real property located in
the United States held by each Grantor, the name of the Grantor that owns said
property and the fair market value apportioned to each site is set forth in
§2(c) of the Prior Perfection Certificate.

(d) Except as set forth below, in §2(d) of the Prior Perfection Certificate
opposite the name of each Grantor are the names and addresses of all Persons
other than such Grantor that have possession of a material amount of Collateral
(fair market value greater than $1,000,000) of such Grantor:

 

Grantor

   Person’s Name    Person’s Address            

(e) Except as set forth below, in §2(e) of the Prior Perfection Certificate
opposite the name of each Grantor are all locations other than those listed in
§2(a) of this Supplemental Perfection Certificate or §2(a) of the Prior
Perfection Certificate where such Grantor maintains any books or records
relating to any Accounts and other accounts receivable, having a fair market
value in excess of $1,000,000 (with each location at which chattel paper, if
any, is kept being indicated by an “*”):

 

Grantor

   Mailing Address    County    State                 

 

2



--------------------------------------------------------------------------------

(f) Except as set forth below, in §2(f) of the Prior Perfection Certificate
opposite the name of each Grantor are all the locations other than those listed
in §2(a) of this Supplemental Perfection Certificate or §2(a) of the Prior
Perfection Certificate where (i) such Grantor maintains any Equipment or other
Collateral not identified above (fair market value greater than $1,000,000)
(ii) or any other material places of business or any addresses used in Internal
Revenue Service filings of such Grantor:

 

Grantor

   Mailing Address    County    State                 

3. Unusual Transactions. All material Accounts have been originated by the
Grantors and their Subsidiaries and all material Inventory has been either
acquired by the Grantors and their Subsidiaries in the ordinary course of
business or manufactured by the Grantors and their Subsidiaries.

4. File Search Reports. To the extent that this Supplemental perfection
Certificate contains an update to Section 2(a) or 2(b) hereto, any necessary or
advisable file search reports, as reasonably determined by the Administrative
Agent in consultation with the Borrower, have been obtained from each Uniform
Commercial Code filing office identified with respect to such Grantor in
Section 2 of this Supplemental Perfection Certificate and of the Prior
Perfection Certificate, and such search reports reflect no liens against any of
the Collateral other than those permitted under the Credit Agreement.

5. UCC Filings. To the extent that this Supplemental Perfection Certificate
contains an update to Section 2(a) or 2(b) hereto, any necessary or advisable
financing statements, as reasonably determined by the Administrative Agent in
consultation with the Borrower, have been prepared for filing in substantially
the form of Schedule 5 of this Supplemental Perfection Certificate in the proper
Uniform Commercial Code filing office in the jurisdiction in which each Grantor
is located and, to the extent any of the collateral is comprised of fixtures,
timber to be cut or as extracted collateral from the wellhead or minehead, in
the proper local jurisdiction, in each case as set forth with respect to such
Grantor in Section 2 of this Supplemental Perfection Certificate.

6. Stock Ownership and other Equity Interests. Except as set forth in Schedule 6
hereto, Schedule 6 of the Prior Perfection Certificate sets forth a true and
correct list of all the issued and outstanding stock, partnership interests,
limited liability company membership interests or other Equity Interest owned by
each Grantor and the record and beneficial owners of such stock, partnership
interests, membership interests or other Equity Interests. Except as set forth
in Schedule 6 hereto, Schedule 6 of the Prior Perfection Certificate also sets
forth each equity investment of each Grantor that represents 50% or less of the
equity of the entity in which such investment was made.

7. Debt Instruments. Except as set forth in Schedule 7 hereto, Schedule 7 of the
Prior Perfection Certificate sets forth a true and correct list of all
promissory notes and other instruments evidencing Indebtedness in excess of
$500,000 held by each Grantor that are required to be delivered to the
Administrative Agent under the Guarantee and Collateral Agreement.

8. Assignment of Claims Act. Except as set forth in Schedule 8 hereto, Schedule
8 of the Prior Perfection Certificate sets forth a true and correct list of all
written contracts between a Grantor and the United States government or any
department or agency thereof that have a remaining value of at least $1,000,000,
setting forth the contract number, name and address of contracting officer (or
other party to whom a notice of assignment under the Assignment of Claims Act
should be sent), contract start date and end date, agency with which the
contract was entered into, and a description of the contract type.

 

3



--------------------------------------------------------------------------------

9. [Reserved]

10. Mortgage Filings. Except as set forth in Schedule 10 hereto, Schedule 10 of
the Prior Perfection Certificate sets forth, with respect to each Mortgaged
Property, (a) the exact name of the person that owns such property as such name
appears in its certificate of incorporation or other organizational document,
(b) if different from the name identified pursuant to clause (a), the exact name
of the current record owner of such property reflected in the records of the
filing office for such property identified pursuant to the following clause and
(c) the filing office in which a mortgage with respect to such property must be
filed or recorded in order for the Administrative Agent to obtain a perfected
security interest therein.

11. Intellectual Property. Except as set forth in Schedule 11A hereto, Schedule
11A of the Prior Perfection Certificate sets forth all of each Grantor’s Patents
and Trademarks, including the name of the registered owner and the registration
or application number of each Patent and Trademark owned by any Grantor and
registered in the United States. Except as set forth in Schedule 11B hereto,
Schedule 11B of the Prior Perfection Certificate sets forth all of each
Grantor’s Copyrights and exclusive Copyright Licenses, including the name of the
registered owner and the registration or application number of each Copyright
owned by any Grantor and registered in the United States.

12. Commercial Tort Claims. Except as set forth in Schedule 12 hereto, Schedule
12 of the Prior Perfection Certificate sets forth a true and correct list of
commercial tort claims held by any Grantor in which it reasonably expects to
recover an amount greater than $5,000,000, including a brief description
thereof.

13. Chattel Paper. Except as set forth in Schedule 13 hereto, Schedule 13 of the
Prior Perfection Certificate sets forth a true and complete list, for each
Grantor, of all chattel paper with a value in excess of $500,000 (whether
tangible and electronic), specifying the Grantor and obligor thereunder, the
type, the due date and outstanding principal amount thereof.

[Remainder of page intentionally left blank]

 

4



--------------------------------------------------------------------------------

ARTICLE XIII IN WITNESS WHEREOF, the undersigned have duly executed this
certificate on this [●] day of [●], 20[●].

ARTICLE XIV

 

NETSCOUT SYSTEMS, INC. 1. 2. by 3. Name: Title: ●



--------------------------------------------------------------------------------

SCHEDULE 1

Changes in Identity or Corporate Structure Within Past Five Years

 

Grantor

  Change in Identity or Corporate Structure   Date of Change    

 

Exact Legal Name of Changed Entities

 

Changed Entity

  Jurisdiction  



--------------------------------------------------------------------------------

SCHEDULE 5

UCC Filings

[see attached]



--------------------------------------------------------------------------------

SCHEDULE 6

Stock Ownership and Other Equity Interests

 

Name

   Authorized
Shares / Equity
(common stock
unless otherwise
indicated)    Issued and
Outstanding
Shares /
Equity    Holder of Shares /
Equity    Percentage of
Issued and
Outstanding
Shares /
Equity    Shares
Certificated
(Y/N)    Indicate Who Is in
Possession of
Stock/Share
Certificate                  



--------------------------------------------------------------------------------

SCHEDULE 7

Debt Instruments



--------------------------------------------------------------------------------

SCHEDULE 8

Government Contracts



--------------------------------------------------------------------------------

SCHEDULE 10

Mortgage Filings



--------------------------------------------------------------------------------

SCHEDULE 11A

Patents and Trademarks

I. Patents and Patent Applications

 

Patent

   Application
Number    Application Date    Registration
Number    Registration Date    Owner    Status                  



--------------------------------------------------------------------------------

II. Trademarks and Trademark Applications

 

Trademark

   Application Number / Application Date   
Registration Number / Registration Date    Owner    Status            



--------------------------------------------------------------------------------

SCHEDULE 11B

Copyrights

 

Title

   Registration
Number    Registration
Date    Copyright Claimant         



--------------------------------------------------------------------------------

SCHEDULE 12

Commercial Tort Claims



--------------------------------------------------------------------------------

SCHEDULE 13

Chattel Paper



--------------------------------------------------------------------------------

EXHIBIT H

SOLVENCY CERTIFICATE

Reference is made to the Credit Agreement dated as of July 14, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among NetScout Systems, Inc. (the “Borrower”), the Lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent. Capitalized
terms used but not otherwise defined herein have the meanings specified in the
Credit Agreement.

This certificate is being delivered pursuant to Section 4.01(h) of the Credit
Agreement. The undersigned hereby certifies that he or she is the Chief
Financial Officer of the Borrower and that he or she is knowledgeable of the
financial and accounting matters of the Borrower and the Restricted
Subsidiaries, the Credit Agreement and the covenants and representations
(financial and other) contained therein and that, as such, he or she is
authorized to execute and deliver this Certificate on behalf of the Borrower.

The undersigned hereby certifies, on behalf of the Borrower, in his or her
capacity as a Financial Officer thereof, and not in his or her individual
capacity, as follows as of the date hereof after giving effect to the
Transactions contemplated to occur on the date hereof:

 

  (a) the fair value of the assets of the Borrower and the Restricted
Subsidiaries, taken as a whole, exceeds their debts and liabilities,
subordinated, contingent or otherwise;

 

  (b) the present fair saleable value of the assets of the Borrower and the
Restricted Subsidiaries, taken as a whole, is greater than the amount that will
be required to pay the probable liability on their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured;

 

  (c) the Borrower and the Restricted Subsidiaries, taken as a whole, are able
to pay their debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; and

 

  (d) the Borrower and the Restricted Subsidiaries, taken as a whole, do not
have unreasonably small capital with which to conduct the business in which they
are engaged, as such business is conducted at the time of and is proposed to be
conducted following the Effective Date.

For purposes of the foregoing, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability.

[Signature Page Follows]



--------------------------------------------------------------------------------

EXHIBIT H

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate in
such undersigned’s capacity as Chief Financial Officer of the Borrower, on
behalf of the Borrower, and not individually, as of the date first stated above.

 

NETSCOUT SYSTEMS, INC.

 

Name: Jean Bua Title: Chief Financial Officer

SIGNATURE PAGE TO SOLVENCY CERTIFICATE



--------------------------------------------------------------------------------

EXHIBIT I-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement dated as of July 14, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among NetScout Systems, Inc. (the “Borrower”), the Lenders party
thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its Foreign Person status on IRS Form W-8BEN or or IRS Form
W-8BEN-E (or successor form), as applicable. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:   Title:  

Date:              , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT I-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to the Credit Agreement dated as of July 14, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among NetScout Systems, Inc. (the “Borrower”), the Lenders party
thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E (or successor form), as applicable, or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E (or
successor form), as applicable, from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:   Title:  

Date:              , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT I-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement dated as of July 14, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among NetScout Systems, Inc. (the “Borrower”), the Lenders party
thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
Foreign Person status on IRS Form W-8BEN or IRS Form W-8BEN-E (or successor
form), as applicable. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender in writing, and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:   Title:  

Date:              , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT I-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement dated as of July 14, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among NetScout Systems, Inc. (the “Borrower”), the Lenders party
thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E (or successor form), as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E (or successor form), as
applicable, from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:   Title:  

Date:              , 20[    ]